UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-5075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 844-4249 Date of fiscal year end: October 31 Date of reporting period: July 31, 2007 Item 1. Schedule of Investments Aggressive Allocation Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Value Percentage Equity Funds (90.8%) 1,563,592 Thrivent Partner Small Cap Growth Fund $19,857,619 5.9% 883,636 Thrivent Partner Small Cap Value Fund 14,571,156 4.3 1,293,157 Thrivent Small Cap Stock Fund # 24,505,319 7.3 634,755 Thrivent Mid Cap Growth Fund # 11,990,524 3.6 908,340 Thrivent Partner Mid Cap Value Fund 11,345,162 3.4 1,360,428 Thrivent Mid Cap Stock Fund 24,691,771 7.4 4,766,562 Thrivent Partner International Stock Fund 71,355,433 21.3 11,478,977 Thrivent Large Cap Growth Fund 70,940,079 21.2 1,361,889 Thrivent Large Cap Value Fund 23,233,830 6.9 1,085,526 Thrivent Large Cap Stock Fund 31,860,185 9.5 Total Equity Funds (cost $277,834,383) Debt Funds (7.2%) 658,929 Thrivent High Yield Fund 3,235,343 1.0 2,042,708 Thrivent Income Fund 17,220,026 5.1 283,091 Thrivent Limited Maturity Bond Fund 3,549,958 1.1 Total Debt Funds (cost $24,189,653) Short-Term Investments (2.0%) 6,763,087 Thrivent Money Market Fund 6,763,087 2.0 Total Short-Term Investments (cost $6,763,087) Total Investments (cost $308,787,123) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $26,945,014 Gross unrealized depreciation (612,645) Net unrealized appreciation (depreciation) $26,332,369 Cost for federal income tax purposes $308,787,123 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Moderately Aggressive Allocation Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Value Percentage Equity Funds (78.6%) 1,834,290 Thrivent Partner Small Cap Growth Fund $23,295,478 3.0% 925,764 Thrivent Partner Small Cap Value Fund 15,265,853 2.0 1,610,543 Thrivent Small Cap Stock Fund # 30,519,794 3.9 635,381 Thrivent Mid Cap Growth Fund # 12,002,339 1.5 909,630 Thrivent Partner Mid Cap Value Fund 11,361,285 1.4 1,707,957 Thrivent Mid Cap Stock Fund 30,999,418 3.9 7,444,805 Thrivent Partner International Stock Fund 111,448,725 14.1 21,772,536 Thrivent Large Cap Growth Fund 134,554,274 17.1 6,383,047 Thrivent Large Cap Value Fund 108,894,786 13.8 4,015,035 Thrivent Large Cap Stock Fund 117,841,281 14.9 2,046,652 Thrivent Real Estate Securities Fund 23,577,436 3.0 Total Equity Funds (cost $573,758,670) Debt Funds (18.4%) 1,540,649 Thrivent High Yield Fund 7,564,584 1.0 12,450,400 Thrivent Income Fund 104,956,871 13.3 2,595,238 Thrivent Limited Maturity Bond Fund 32,544,281 4.1 Total Debt Funds (cost $146,147,504) Short-Term Investments (3.0%) 23,977,569 Thrivent Money Market Fund 23,977,569 3.0 Total Short-Term Investments (cost $23,977,569) Total Investments (cost $743,883,743) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $46,624,103 Gross unrealized depreciation (1,703,872) Net unrealized appreciation (depreciation) $44,920,231 Cost for federal income tax purposes $743,883,743 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Moderate Allocation Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Value Percentage Equity Funds (58.2%) 816,386 Thrivent Partner Small Cap Growth Fund 10,368,108 1.4% 410,932 Thrivent Partner Small Cap Value Fund 6,776,264 1.0 600,164 Thrivent Small Cap Stock Fund # 11,373,112 1.5 393,629 Thrivent Mid Cap Growth Fund # 7,435,655 1.0 563,503 Thrivent Partner Mid Cap Value Fund 7,038,157 1.0 1,190,413 Thrivent Mid Cap Stock Fund 21,605,996 2.9 4,941,846 Thrivent Partner International Stock Fund 73,979,432 10.0 17,254,644 Thrivent Large Cap Growth Fund 106,633,700 14.5 4,237,009 Thrivent Large Cap Value Fund 72,283,369 9.8 2,984,988 Thrivent Large Cap Stock Fund 87,609,394 11.9 2,074,458 Thrivent Real Estate Securities Fund 23,897,755 3.2 Total Equity Funds (cost $396,992,154) Debt Funds (34.5%) 1,432,242 Thrivent High Yield Fund 7,032,307 1.0 16,900,583 Thrivent Income Fund 142,471,912 19.3 8,331,308 Thrivent Limited Maturity Bond Fund 104,474,608 14.2 Total Debt Funds (cost $255,679,581) Short-Term Investments (7.3%) 54,152,049 Thrivent Money Market Fund 54,152,049 7.3 Total Short-Term Investments (cost $54,152,049) Total Investments (cost $706,823,784) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $33,143,733 Gross unrealized depreciation (2,835,699) Net unrealized appreciation (depreciation) $30,308,034 Cost for federal income tax purposes $706,823,784 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Moderately Conservative Allocation Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Value Percentage Equity Funds (38.1%) 385,681 Thrivent Small Cap Stock Fund # $7,308,647 2.9% 270,420 Thrivent Mid Cap Stock Fund 4,908,127 1.9 1,009,692 Thrivent Partner International Stock Fund 15,115,089 6.0 4,051,613 Thrivent Large Cap Growth Fund 25,038,970 9.9 937,737 Thrivent Large Cap Value Fund 15,997,786 6.3 677,802 Thrivent Large Cap Stock Fund 19,893,499 7.9 705,217 Thrivent Real Estate Securities Fund 8,124,106 3.2 Total Equity Funds (cost $88,816,147) Debt Funds (52.4%) 488,533 Thrivent High Yield Fund 2,398,699 1.0 4,534,755 Thrivent Income Fund 38,227,983 15.1 7,300,754 Thrivent Limited Maturity Bond Fund 91,551,454 36.3 Total Debt Funds (cost $132,723,157) Short-Term Investments (9.5%) 23,877,066 Thrivent Money Market Fund 23,877,066 9.5 Total Short-Term Investments (cost $23,877,066) Total Investments (cost $245,416,370) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,702,199 Gross unrealized depreciation (677,143) Net unrealized appreciation (depreciation) $7,025,056 Cost for federal income tax purposes $245,416,370 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Technology Fund Schedule of Investments of July 31, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Communications Equipment (27.2%) 700 Medco Health Solutions, Inc. # $56,889 15,200 ADTRAN, Inc. * $396,568 11,900 NuVasive, Inc. # 341,292 68,700 Alcatel-Lucent ADR * 796,920 7,500 Shire Pharmaceuticals Group 14,700 CIENA Corporation #* 536,991 plc ADR * 553,425 100,500 Cisco Systems, Inc. # 2,905,455 900 UnitedHealth Group, Inc. 43,587 41,500 Corning, Inc. # 989,360 21,500 Vertex Pharmaceuticals, Inc. # 694,450 6,100 F5 Networks, Inc. # 528,809 600 WellPoint, Inc. # 45,072 32,300 Foundry Networks, Inc. # 568,157 Total Health Care 71,700 Juniper Networks, Inc. # 2,148,132 29,250 OpNext, Inc. # 357,142 Internet Software & Services (12.1%) 40,500 QUALCOMM, Inc. 1,686,825 11,000 Akamai Technologies, Inc. # 373,560 11,400 Telefonaktiebolaget LM 18,200 eBay, Inc. # 589,680 Ericsson ADR * 426,474 4,200 Google, Inc. # 2,142,000 Total Communications 9,000 Monster Worldwide, Inc. # 350,010 Equipment 22,600 VeriSign, Inc. # 670,994 40,000 Yahoo!, Inc. # 930,000 Computers & Peripherals (13.5%) Total Internet Software & 13,900 Apple Computer, Inc. # 1,831,464 Services 46,700 Brocade Communications # 328,768 102,300 EMC Corporation # 1,893,573 IT Consulting & Services (2.0%) 24,800 Emulex Corporation # 491,040 10,900 Accenture, Ltd. 459,217 21,900 Isilon Systems, Inc. # 209,145 14,700 MoneyGram International, Inc. 376,173 31,400 Network Appliance, Inc. # 889,876 Total IT Consulting & Total Computers & Services Peripherals Semiconductors & Consumer Discretionary (3.3%) Semiconductor Equipment (14.8%) 1,900 Best Buy Company, Inc. * 84,721 28,700 Broadcom Corporation # 941,647 16,800 Scientific Games Corporation #* 576,408 13,900 FormFactor, Inc. # 533,621 22,700 TiVo, Inc. #* 124,850 42,300 Integrated Device 7,000 Viacom, Inc. # 268,100 Technology, Inc. #* 688,221 12,750 WMS Industries, Inc. # 332,648 55,800 Intel Corporation 1,317,996 Total Consumer 24,000 Intersil Corporation 702,000 Discretionary 8,200 MEMC Electronic Materials, Inc. # 502,824 32,900 Qimonda AG ADR #* 486,920 Health Care (9.4%) 27,800 Texas Instruments, Inc. 978,282 1,100 Aetna, Inc. 52,877 Total Semiconductors & 5,200 Beckman Coulter, Inc. 368,264 Semiconductor Equipment 25,500 BioMarin Pharmaceutical, Inc. #* 460,530 1,200 CIGNA Corporation 61,968 Software (13.2%) 8,000 Cooper Companies, Inc. 401,040 32,200 Adobe Systems, Inc. # 1,297,338 10,500 Cubist Pharmaceuticals, Inc. # 242,130 24,200 Commvault Systems, Inc. # 410,916 1,200 Express Scripts, Inc. # 60,156 47,400 Microsoft Corporation 1,374,126 8,600 Hologic, Inc. #* 445,480 41,000 Nuance Communications, Inc. #* 675,680 1,600 IMS Health, Inc. 45,008 39,100 Oracle Corporation # 747,592 800 McKesson Corporation 46,208 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Technology Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.0%) Value Shares Common Stock (98.0%) Value Software  continued Telecommunications Services (2.5%) 28,400 Red Hat, Inc. # $591,288 10,500 America Movil SA de CV ADR $628,740 51,700 TIBCO Software, Inc. # 420,321 4,800 NII Holdings, Inc. # 403,296 Total Software Total Telecommunications Services Total Common Stock (cost $40,742,677) Interest Maturity Shares Collateral Held for Securities Loaned (14.2%) Rate (+) Date Value 5,908,843 Thrivent Financial Securities Lending Trust 5.360% N/A $5,908,843 Total Collateral Held for Securities Loaned (cost $5,908,843) Interest Maturity Shares Short-Term Investments (2.0%) Rate (+) Date Value 822,487 Thrivent Money Market Fund 5.090% N/A $822,487 Total Short-Term Investments (at amortized cost) Total Investments (cost $47,474,007) 114.2% Other Assets and Liabilities, Net (14.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $3,474,757 Gross unrealized depreciation (3,335,190) Net unrealized appreciation (depreciation) $139,567 Cost for federal income tax purposes $47,474,007 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Partner Small Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Consumer Discretionary (12.1%) 5,060 W-H Energy Services, Inc. # $324,245 5,810 Arbitron, Inc. * $289,338 5,380 Willbros Group, Inc. #* 169,578 8,530 ArvinMeritor, Inc. 169,150 Total Energy 8,660 BJs Restaurants, Inc. #* 173,200 5,980 Citi Trends, Inc. #* 196,742 Financials (9.5%) 14,680 Cooper Tire & Rubber Company 337,493 24,457 Cohen & Steers, Inc. * 842,544 6,010 DSW, Inc. #* 199,772 19,650 DiamondRock Hospitality 13,950 GSI Commerce, Inc. #* 310,527 Company 330,906 4,240 Guess ?, Inc. 201,358 10,870 Digital Realty Trust, Inc. 360,340 7,430 Gymboree Corporation # 319,862 11,227 GFI Group, Inc. #* 836,636 15,690 Iconix Brand Group, Inc. #* 310,348 16,135 Greenhill & Company, Inc. * 935,830 3,630 Interactive Data Corporation 99,280 5,280 Investment Technology 3,420 J. Crew Group, Inc. # 172,026 Group, Inc. # 210,989 7,440 Life Time Fitness, Inc. #* 382,565 14,948 KBW, Inc. #* 375,344 1,190 Lululemon Athletica, Inc. # 38,247 14,000 Knight Capital Group, Inc. # 197,960 10,320 McCormick & Schmicks Seafood 14,190 MarketAxess Holdings, Inc. # 235,696 Restaurants, Inc. # 251,602 20,093 Signature Bank # 620,673 5,720 Priceline.com, Inc. #* 364,936 4,830 SVB Financial Group # 254,444 76,627 Shuffle Master, Inc. #* 1,113,390 25,363 Texas Capital Bancshares, Inc. # 503,709 6,580 Sothebys Holdings, Inc. 281,295 26,859 Thomas Weisel Partners 8,640 Tempur-Pedic International * 269,136 Group, Inc. #* 373,340 26,833 Tractor Supply Company #* 1,275,104 13,700 Waddell & Reed Financial, Inc. 345,377 7,430 Under Armour, Inc. #* 456,276 Total Financials 6,680 Volcom, Inc. # 237,006 16,070 WMS Industries, Inc. # 419,266 Health Care (21.0%) 8,740 Zumiez, Inc. #* 323,293 8,940 Alexion Pharmaceuticals, Inc. # 519,950 Total Consumer 71,233 American Medical Systems Discretionary Holdings, Inc. #* 1,302,139 6,260 AMERIGROUP Corporation # 173,277 Consumer Staples (0.9%) 13,020 Array Biopharma, Inc. # 130,851 4,150 Chattem, Inc. #* 233,064 12,964 ArthroCare Corporation # 656,238 17,365 Flowers Foods, Inc. 355,982 11,220 BioMarin Pharmaceutical, Inc. #* 202,633 Total Consumer Staples 2,630 Chemed Corporation 166,426 14,556 HealthExtras, Inc. # 390,537 Energy (6.9%) 4,440 Healthways, Inc. #* 194,028 8,090 Alon USA Energy, Inc. * 288,570 6,740 Hologic, Inc. #* 349,132 3,800 Arena Resources, Inc. # 206,378 5,120 ICON plc ADR # 239,462 29,850 Cal Dive International, Inc. #* 454,317 22,018 Illumina, Inc. #* 1,003,360 2,890 Core Laboratories NV # 311,051 11,580 Immucor, Inc. # 360,833 13,090 Delta Petroleum Corporation #* 217,294 10,486 Integra LifeSciences Holdings 34,216 Dril-Quip, Inc. # 1,642,025 Corporation #* 520,630 7,780 Goodrich Petroleum 6,600 InterMune, Inc. #* 140,910 Corporation #* 234,100 7,620 inVentiv Health, Inc. # 270,358 7,130 Lufkin Industries, Inc. 422,167 29,348 Inverness Medical 9,060 Oil States International, Inc. # 396,284 Innovations, Inc. #* 1,420,737 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Partner Small Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Health Care  continued 4,880 Regal-Beloit Corporation $247,514 9,620 K-V Pharmaceutical Company # $263,011 14,260 The Geo Group, Inc. # 394,432 3,060 Kyphon, Inc. # 200,797 3,820 Triumph Group, Inc. 291,122 5,420 Medicis Pharmaceutical 3,840 Woodward Governor Company 221,760 Corporation 154,633 Total Industrials 28,813 Mentor Corporation * 1,133,792 16,709 Meridian Bioscience, Inc. 373,101 Information Technology (22.9%) 8,150 MGI Pharma, Inc. # 203,994 6,710 Advent Software, Inc. #* 255,181 21,878 NuVasive, Inc. # 627,461 28,040 Anadigics, Inc. #* 407,421 9,720 PAREXEL International 17,870 Atheros Communications, Inc. # 498,216 Corporation # 392,980 31,919 Avocent Corporation # 872,985 16,980 Perrigo Company 316,677 7,870 Blackboard, Inc. # 348,090 7,610 Progenics Pharmaceuticals, Inc. # 162,169 18,870 Brightpoint, Inc. # 247,763 6,970 Sunrise Senior Living, Inc. #* 277,127 14,100 Brooks Automation, Inc. # 247,737 61,018 Trizetto Group, Inc. # 978,119 7,890 Cavium Networks, Inc. # 187,388 4,540 United Therapeutics 18,880 C-COR, Inc. # 253,936 Corporation # 314,894 27,634 Coherent, Inc. # 800,004 10,970 West Pharmaceutical Services, Inc. 507,692 12,170 Comtech Group, Inc. # 173,057 4,280 Xenoport, Inc. # 182,713 13,160 Concur Technologies, Inc. # 313,998 Total Health Care 14,130,661 4,270 Equinix, Inc. #* 371,106 37,801 Euronet Worldwide, Inc. #* 960,523 Industrials (17.9%) 6,410 FLIR Systems, Inc. # 279,796 32,282 AAR Corporation # 962,972 20,730 Foundry Networks, Inc. # 364,641 7,880 Actuant Corporation * 480,522 56,919 Informatica Corporation # 793,451 4,540 Acuity Brands, Inc. 268,314 42,293 Intermec, Inc. #* 1,083,970 9,490 Aecom Technology Corporation # 246,266 7,860 MICROS Systems, Inc. # 418,781 21,890 AirTran Holdings, Inc. #* 215,398 10,240 Net 1 UEPS Technology, Inc. #* 233,779 8,640 Baldor Electric Company 394,330 4,680 Nice Systems, Ltd. ADR # 155,470 4,930 BE Aerospace, Inc. # 199,961 23,975 Omniture, Inc. #* 547,829 8,280 Cenveo, Inc. # 173,963 21,450 ON Semiconductor Corporation # 253,539 28,790 CoStar Group, Inc. # 1,468,290 15,580 Perficient, Inc. # 308,017 16,719 CRA International, Inc. # 797,329 12,390 Polycom, Inc. # 383,718 20,055 Forward Air Corporation 683,274 5,810 Quality Systems, Inc. * 225,079 8,760 FTI Consulting, Inc. # 359,423 8,600 Riverbed Technology, Inc. #* 379,776 20,661 Gardner Denver, Inc. # 859,291 16,261 Rogers Corporation # 587,673 6,390 GATX Corporation 289,850 17,550 Semtech Corporation # 285,188 9,230 Horizon Lines, Inc. 266,378 10,920 Tessera Technologies, Inc. # 449,140 8,340 Hub Group, Inc. # 283,727 4,330 The9, Ltd. ADR #* 212,170 5,280 Huron Consulting Group, Inc. # 358,670 5,920 THQ, Inc. # 170,259 9,150 IDEX Corporation 331,322 57,637 ValueClick, Inc. #* 1,232,279 9,690 Infrasource Services, Inc. # 335,468 26,210 Veraz Networks, Inc. # 161,454 6,720 JA Solar Holdings Company, 8,670 Verigy, Ltd. # 212,068 Ltd. ADR #* 246,221 16,067 ViaSat, Inc. # 459,998 8,350 Kenexa Corporation # 298,763 7,950 VistaPrint, Ltd. # 271,492 15,819 Ladish Company, Inc. # 767,063 Total Information 16,574 Orbital Sciences Corporation # 351,203 Technology 13,840 Polypore International, Inc. # 254,656 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Partner Small Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Materials (2.5%) Telecommunications Services (3.0%) 6,130 Century Aluminum Company # $315,940 15,490 Cogent Communications 11,690 H.B. Fuller Company 322,995 Group, Inc. # $444,253 15,540 Hercules, Inc. # 322,610 20,620 Dobson Communications 10,040 Pan American Silver Corporation # 278,811 Corporation # 256,719 2,410 RTI International Metals, Inc. # 190,968 35,017 NeuStar, Inc. #* 1,009,890 5,470 Silgan Holdings, Inc. 282,361 16,400 Time Warner Telecom, Inc. # 320,620 Total Materials Total Telecommunications Services Total Common Stock (cost $62,132,700) Interest Maturity Shares Collateral Held for Securities Loaned (32.8%) Rate (+) Date Value 22,118,394 Thrivent Financial Securities Lending Trust 5.360% N/A $22,118,394 Total Collateral Held for Securities Loaned (cost $22,118,394) Shares or Principal Interest Maturity Amount Short-Term Investments (3.5%) Rate (+) Date Value $1,250,000 Federal Home Loan Bank 5.090% 8/1/2007 $1,250,000 1,121,784 Thrivent Money Market Fund 5.090 N/A 1,121,784 Total Short-Term Investments (at amortized cost) Total Investments (cost $86,622,878) 133.0% Other Assets and Liabilities, Net (33.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $6,100,525 Gross unrealized depreciation (3,032,888) Net unrealized appreciation (depreciation) $3,067,637 Cost for federal income tax purposes $86,622,878 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Partner Small Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.5%) Value Shares Common Stock (97.5%) Value Consumer Discretionary (11.5%) 32,700 W-H Energy Services, Inc. # $2,095,416 74,600 Aaron Rents, Inc. $1,724,752 36,900 Whiting Petroleum 47,600 Building Materials Holding Corporation # 1,515,483 Corporation * 661,164 Total Energy 29,000 Cavco Industries, Inc. # 1,004,850 17,000 Courier Corporation 640,220 Financials (20.2%) 27,900 CSS Industries, Inc. 1,002,726 54,900 Ares Capital Corporation * 855,891 51,100 Dixie Group, Inc. # 562,100 24,900 Boston Private Financial 30,000 Dorman Products, Inc. # 418,800 Holdings, Inc. * 634,701 10,400 Drew Industries, Inc. # 361,712 93,700 Cedar Shopping Centers, Inc. 1,177,809 38,100 Freds, Inc. 452,247 35,600 Compass Diversified Trust 551,444 17,000 Fuel Systems Solutions, Inc. # 284,580 32,400 East West Bancorp, Inc. 1,187,784 68,100 Haverty Furniture Companies, Inc. 759,315 7,600 Employers Holdings, Inc. 139,688 51,100 Journal Register Company 163,009 58,700 First Financial Fund, Inc. 734,337 27,800 M/I Homes, Inc. * 682,490 34,800 First Republic Bank 1,905,300 24,100 Matthews International 39,600 Glacier Bancorp, Inc. 754,380 Corporation 922,066 51,100 Hercules Technology Growth 18,800 Meritage Homes Corporation #* 366,600 Capital, Inc. 626,997 6,200 Orient Express Hotels, Ltd. 287,990 24,500 Home Bancshares, Inc. * 484,855 32,400 RARE Hospitality 53,900 Kohlberg Capital Corporation 841,918 International, Inc. # 867,024 42,300 LaSalle Hotel Properties * 1,693,269 77,000 Regent Communications, Inc. # 269,500 2,200 Markel Corporation # 1,024,100 25,800 Ruby Tuesday, Inc. 574,050 49,200 Max Re Capital, Ltd. 1,284,612 49,900 Saga Communications, Inc. # 366,765 26,100 Midland Company 1,240,272 54,600 Shiloh Industries, Inc. 651,924 38,000 National Health Realty, Inc. 904,400 35,500 Stanley Furniture Company, Inc. * 593,205 12,700 National Interstate Corporation 323,850 40,900 Steak n Shake Company #* 613,500 31,800 Ohio Casualty Corporation 1,380,438 83,900 Stein Mart, Inc. 902,764 25,700 Parkway Properties, Inc. 1,042,906 40,800 Winnebago Industries, Inc. * 1,100,784 11,000 Piper Jaffray Companies # 527,120 Total Consumer 33,400 Potlatch Corporation 1,459,246 Discretionary 45,000 ProAssurance Corporation #* 2,222,101 51,800 ProCentury Corporation 724,164 Consumer Staples (2.4%) 30,800 Sandy Spring Bancorp, Inc. 829,752 103,200 Alliance One International, Inc. # 892,680 32,700 Seabright Insurance Holdings # 592,851 26,000 Caseys General Stores, Inc. 648,180 28,400 Strategic Hotel Capital, Inc. 604,352 32,100 Nash Finch Company * 1,292,667 27,300 SVB Financial Group # 1,438,164 20,500 Winn-Dixie Stores, Inc. #* 547,555 24,300 Washington Real Estate Total Consumer Staples Investment Trust * 725,112 17,300 Wintrust Financial Corporation 681,793 Energy (7.9%) Total Financials 16,600 Atwood Oceanics, Inc. # 1,138,760 16,500 Carbo Ceramics, Inc. * 743,820 Health Care (6.0%) 41,800 Forest Oil Corporation # 1,691,646 10,400 Analogic Corporation 690,456 54,100 Geomet, Inc. #* 327,305 18,300 Arrow International, Inc. 808,677 31,494 Hercules Offshore, Inc. #* 945,454 48,300 Capital Senior Living 75,000 Mariner Energy, Inc. # 1,584,750 Corporation # 427,938 43,500 TETRA Technologies, Inc. # 1,209,735 69,400 Momenta Pharmaceuticals, Inc. #* 674,568 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Partner Small Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.5%) Value Shares Common Stock (97.5%) Value Health Care  continued Information Technology (9.9%) 19,000 Myriad Genetics, Inc. #* $710,220 39,100 Advanced Energy 21,300 National Healthcare Industries, Inc. # $692,461 Corporation * 1,111,008 18,000 ATMI, Inc. # 521,640 50,200 Owens & Minor, Inc. 1,930,190 62,879 Brooks Automation, Inc. # 1,104,784 131,000 Panacos Pharmaceuticals, Inc. #* 432,300 52,100 Catapult Communications 25,000 Pharmion Corporation # 609,000 Corporation # 443,892 23,400 West Pharmaceutical 80,600 GSI Group, Inc. # 870,480 Services, Inc. * 1,082,952 148,600 LookSmart, Ltd. # 502,268 Total Health Care 21,700 Methode Electronics, Inc. 350,889 96,100 MPS Group, Inc. # 1,281,013 Industrials (23.8%) 54,500 Nextest Systems Corporation # 625,115 45,400 Accuride Corporation # 640,594 50,800 Palm, Inc. #* 757,936 17,600 Ameron International 45,400 Progress Software Corporation # 1,373,350 Corporation 1,721,808 213,500 Safeguard Scientifics, Inc. #* 491,050 47,800 Beacon Roofing Supply, Inc. #* 715,088 31,800 SPSS, Inc. # 1,305,072 34,700 Belden, Inc. 1,900,866 36,000 StarTek, Inc. 394,560 58,900 Builders Firstsource, Inc. # 863,474 68,700 TNS, Inc. 897,909 41,600 C&D Technologies, Inc. #* 200,512 73,400 Wind River Systems, Inc. # 701,704 29,900 Circor International, Inc. 1,192,412 34,100 Xyratex, Ltd. # 758,043 37,500 Dollar Thrifty Automotive 300,400 Zarlink Semiconductor, Inc. #* 450,600 Group, Inc. # 1,384,500 42,300 Zygo Corporation # 508,446 16,100 EDO Corporation 532,105 Total Information 59,500 Electro Rent Corporation 806,225 Technology 21,300 Franklin Electric Company, Inc. * 992,154 33,500 FTI Consulting, Inc. # 1,374,505 Materials (10.1%) 30,800 G & K Services, Inc. 1,147,608 30,300 Airgas, Inc. 1,415,010 51,100 Genesee & Wyoming, Inc. # 1,310,715 45,300 American Vanguard 18,600 Genlyte Group, Inc. # 1,294,002 Corporation * 570,780 49,700 Gibraltar Industries, Inc. 959,707 50,900 AptarGroup, Inc. 1,852,760 54,500 Hub Group, Inc. # 1,854,090 28,500 Arch Chemicals, Inc. 1,008,330 37,650 IDEX Corporation 1,363,306 16,100 Carpenter Technology 45,400 Insituform Technologies, Inc. #* 750,008 Corporation 1,910,909 48,300 Kirby Corporation # 1,956,633 21,400 Chesapeake Corporation 238,610 16,500 LSI Industries, Inc. 275,055 8,700 Deltic Timber Corporation 452,313 51,100 McGrath Rentcorp * 1,528,912 22,600 Florida Rock Industries, Inc. 1,435,326 33,700 Nordson Corporation 1,542,112 31,000 Innospec, Inc. 853,430 21,500 School Specialty, Inc. # 740,460 44,800 Metal Management, Inc. 1,882,048 44,400 Sterling Construction 14,700 Minerals Technologies, Inc. 950,649 Company, Inc. # 868,908 54,100 Myers Industries, Inc. 1,157,199 21,800 Universal Forest Products, Inc. 862,408 53,600 Wausau-Mosinee Paper 86,600 Vitran Corporation, Inc. # 1,740,660 Corporation 599,784 36,200 Waste Connections, Inc. # 1,122,200 Total Materials 35,300 Woodward Governor Company 2,038,575 Total Industrials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Partner Small Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.5%) Value Shares Common Stock (97.5%) Value Telecommunications Services (0.9%) 16,500 Empire District Electric Company $357,885 93,700 Premiere Global Services, Inc. # $1,090,668 40,100 Southwest Gas Corporation 1,246,308 111,000 Wireless Facilities, Inc. #* 247,530 31,200 UniSource Energy Corporation 949,416 Total Telecommunications 30,100 Vectren Corporation * 751,597 Services Total Utilities Utilities (4.8%) Total Common Stock 34,700 Black Hills Corporation * 1,294,310 (cost $116,331,829) 54,500 Cleco Corporation * 1,294,375 39,700 El Paso Electric Company # 923,819 Interest Maturity Shares Collateral Held for Securities Loaned (18.0%) Rate (+) Date Value 25,477,564 Thrivent Financial Securities Lending Trust 5.360% N/A $25,477,564 Total Collateral Held for Securities Loaned (cost $25,477,564) Interest Maturity Shares Short-Term Investments (2.6%) Rate (+) Date Value 3,671,317 Thrivent Money Market Fund 5.090% N/A $3,671,317 Total Short-Term Investments (at amortized cost) Total Investments (cost $145,480,710) 118.1% Other Assets and Liabilities, Net (18.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $31,544,644 Gross unrealized depreciation (9,744,100) Net unrealized appreciation (depreciation) $21,800,544 Cost for federal income tax purposes $145,480,710 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Small Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (89.1%) Value Shares Common Stock (89.1%) Value Consumer Discretionary (10.9%) Energy (4.9%) 26,400 Aftermarket Technology 34,700 Arena Resources, Inc. #* $1,884,557 Corporation # $801,240 39,900 Denbury Resources, Inc. #* 1,596,000 81,500 ArvinMeritor, Inc. * 1,616,145 42,800 Dresser-Rand Group, Inc. # 1,587,880 31,400 Childrens Place Retail 36,600 Frontier Oil Corporation 1,417,518 Stores, Inc. # 1,071,054 57,300 Horizon Offshore, Inc. # 1,054,893 8,012 Chipotle Mexican Grill, Inc. # 707,780 111,600 Input/Output, Inc. #* 1,590,300 24,500 Chipotle Mexican Grill, Inc. # 1,990,135 26,200 Lufkin Industries, Inc. 1,551,302 72,600 Coldwater Creek, Inc. #* 1,429,494 63,400 Oil States International, Inc. # 2,773,116 57,600 Crocs, Inc. #* 3,416,832 24,100 Parallel Petroleum Corporation # 490,917 27,400 Desarrolladora Homex ADR # 1,548,648 32,100 Penn Virginia Corporation 1,242,270 70,500 DreamWorks Animation 70,862 Petrohawk Energy Corporation # 1,062,221 SKG, Inc. #* 2,185,500 37,300 Petroleum Development 119,400 GameStop Corporation # 4,817,790 Corporation # 1,504,682 70,100 Hearst-Argyle Television, Inc. 1,472,100 47,928 Range Resources Corporation 1,780,046 24,200 Jack in the Box, Inc. # 1,548,558 43,600 Southwestern Energy 35,250 Joseph A. Bank Clothiers, Inc. #* 1,216,125 Company # 1,771,468 1,000 Laureate Education, Inc. # 61,660 36,300 Superior Energy Services, Inc. # 1,463,616 61,500 Life Time Fitness, Inc. #* 3,162,330 45,600 Tesco Corporation # 1,542,648 4,350 Lululemon Athletica, Inc. #§ 139,809 47,800 Willbros Group, Inc. #* 1,506,656 41,300 Maidenform Brands, Inc. # 742,574 Total Energy 66,900 Mens Wearhouse, Inc. 3,304,860 55,300 Meredith Corporation 3,123,897 Financials (11.6%) 144,800 Quiksilver, Inc. # 1,857,784 32,450 Affiliated Managers 36,600 R.H. Donnelley Corporation #* 2,288,598 Group, Inc. #* 3,666,850 81,000 RARE Hospitality 11,200 Argonaut Group, Inc. 308,336 International, Inc. # 2,167,560 63,600 Assured Guaranty, Ltd. 1,548,024 96,600 Scientific Games Corporation #* 3,314,346 34,300 BioMed Realty Trust, Inc. 749,112 70,600 Steiner Leisure, Ltd. # 2,954,610 30,111 BOK Financial Corporation  1,506,152 145,800 Texas Roadhouse, Inc. # 1,730,646 65,200 CastlePoint Holdings, Ltd. * 811,740 51,000 Tween Brands, Inc. # 1,951,260 45,100 Center Financial Corporation 670,186 138,900 WMS Industries, Inc. #* 3,623,901 59,600 Delphi Financial Group, Inc. 2,394,132 105,200 Wolverine World Wide, Inc. 2,846,712 41,500 Digital Realty Trust, Inc. 1,375,725 Total Consumer 70,400 Dollar Financial Corporation # 1,764,224 Discretionary 64,400 Endurance Specialty Holdings, Ltd. 2,408,560 Consumer Staples (3.7%) 111,000 FelCor Lodging Trust, Inc. 2,437,560 165,500 Caseys General Stores, Inc. 4,125,915 94,300 First Cash Financial 63,000 Corn Products International, Inc. 2,811,060 Services, Inc. #* 2,054,797 108,300 Elizabeth Arden, Inc. # 2,332,782 21,000 First Midwest Bancorp, Inc. * 690,690 105,150 Flowers Foods, Inc. 2,155,575 9,200 Greenhill & Company, Inc. * 533,600 56,900 Longs Drug Stores Corporation 2,751,684 79,350 HCC Insurance Holdings, Inc. * 2,323,368 77,300 Performance Food Group 51,300 iShares Russell Microcap Company # 2,215,418 Index Fund * 2,877,930 93,600 Reddy Ice Holdings, Inc. * 2,784,600 70,700 Nationwide Health Total Consumer Staples Properties, Inc. * 1,684,781 118,410 Nexity Financial Corporation # 1,043,192 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 Small Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (89.1%) Value Shares Common Stock (89.1%) Value Financials  continued 85,000 NuVasive, Inc. # $2,437,800 32,800 Philadelphia Consolidated 102,900 Omnicell, Inc. # 2,457,252 Holding Corporation # $1,185,392 34,200 Orthofix International NV # 1,472,652 86,000 Platinum Underwriters 63,500 Owens & Minor, Inc. * 2,441,575 Holdings, Ltd. 2,855,200 31,400 PDL BioPharma, Inc. #* 737,586 53,800 Portfolio Recovery 44,100 Pediatrix Medical Group, Inc. # 2,379,636 Associates, Inc. * 2,811,050 59,600 Pharmaceutical Product 26,200 Potlatch Corporation 1,144,678 Development, Inc. * 1,996,600 169,100 PowerShares Zacks Micro Cap 78,600 PSS World Medical, Inc. # 1,354,278 Portfolio * 2,913,593 31,400 STERIS Corporation 858,790 61,800 ProAssurance Corporation #* 3,051,684 138,100 Sun Healthcare Group, Inc. # 1,867,112 42,100 Raymond James Financial, Inc. 1,291,207 124,300 Tercica, Inc. #* 597,883 47,200 Stifel Financial Corporation #* 2,608,744 63,300 Thoratec Corporation # 1,228,653 121,000 Strategic Hotel Capital, Inc. 2,574,880 44,000 TomoTherapy, Inc. # 1,192,400 22,900 SVB Financial Group #* 1,206,372 101,400 Trizetto Group, Inc. # 1,625,442 59,000 UCBH Holdings, Inc. 969,960 31,000 Universal Health Services, Inc. 1,625,640 18,000 United Community Banks, Inc. 422,100 44,500 Varian, Inc. # 2,676,230 85,500 Universal American Financial 93,000 VCA Antech, Inc. # 3,658,620 Corporation # 1,702,305 28,700 Ventana Medical Systems, Inc. #* 2,391,858 97,100 Waddell & Reed Financial, Inc. 2,447,891 16,750 Wellcare Health Plans, Inc. # 1,696,105 72,077 Washington Federal, Inc. 1,623,895 61,000 West Pharmaceutical 18,900 Westamerica Bancorporation * 773,577 Services, Inc. * 2,823,080 Total Financials Total Health Care Health Care (12.9%) Industrials (19.2%) 22,800 Beckman Coulter, Inc. 1,614,696 73,700 Baldor Electric Company  3,363,668 75,300 BioMarin Pharmaceutical, Inc. #* 1,359,918 117,900 BE Aerospace, Inc. # 4,782,024 13,000 Bio-Rad Laboratories, Inc. # 964,080 106,250 CAI International, Inc. # 1,486,438 39,800 Cooper Companies, Inc. 1,995,174 99,300 CLARCOR, Inc. 3,454,647 58,500 Cubist Pharmaceuticals, Inc. #* 1,349,010 42,000 Consolidated Graphics, Inc. # 2,768,220 34,900 Cytyc Corporation # 1,469,290 110,100 Dayton Superior Corporation # 1,096,596 32,300 Dade Behring Holdings, Inc. 2,417,655 43,000 Deluxe Corporation 1,623,680 157,000 Dexcom, Inc. #* 1,260,710 45,900 DRS Technologies, Inc. 2,403,324 40,600 Endo Pharmaceutical 125,700 Euroseas, Ltd. 1,855,332 Holdings, Inc. # 1,380,806 42,500 Flowserve Corporation 3,071,475 5,300 Gen-Probe, Inc. # 333,953 101,200 FTI Consulting, Inc. # 4,152,236 51,900 HealthExtras, Inc. # 1,392,477 24,400 Gardner Denver, Inc. # 1,014,796 28,000 Hologic, Inc. #* 1,450,400 51,300 Genlyte Group, Inc. # 3,568,941 21,300 IDEXX Laboratories, Inc. # 2,135,538 113,700 Hub Group, Inc. # 3,868,074 21,000 Integra LifeSciences Holdings 52,200 Huron Consulting Group, Inc. # 3,545,946 Corporation #* 1,042,650 75,425 IDEX Corporation 2,731,139 48,500 inVentiv Health, Inc. # 1,720,780 85,000 Innerworkings, Inc. #* 1,134,750 77,900 K-V Pharmaceutical Company # 2,129,786 115,100 Interface, Inc. 2,121,293 50,900 Kyphon, Inc. #* 3,340,058 124,200 Interline Brands, Inc. # 2,852,874 17,500 LCA-Vision, Inc. * 621,425 40,400 Jacobs Engineering Group, Inc. # 2,489,852 64,300 LifePoint Hospitals, Inc. # 1,900,065 94,800 JB Hunt Transport Services, Inc. 2,647,764 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 14 Small Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (89.1%) Value Shares Common Stock (89.1%) Value Industrials  continued 61,000 J2 Global 60,700 Kaydon Corporation $3,229,847 Communication, Inc. # $1,991,040 168,700 Kforce, Inc. # 2,444,463 175,900 Lawson Software, Inc. #* 1,676,327 83,300 Kirby Corporation # 3,374,483 185,300 Micrel, Inc. 1,917,855 42,900 Ladish Company, Inc. # 2,080,221 30,100 MICROS Systems, Inc. # 1,603,728 58,600 Manitowoc Company, Inc. 4,551,462 214,800 MPS Group, Inc. # 2,863,284 105,600 Pall Corporation 4,384,512 117,600 Nanometrics, Inc. #* 758,520 71,400 Roper Industries, Inc. 4,282,572 134,400 Packeteer, Inc. #* 924,672 50,937 Standard Parking Corporation # 1,612,156 103,540 Parametric Technology 25,400 UAL Corporation #* 1,121,156 Corporation # 1,825,410 104,000 Ultrapetrol Bahamas, Ltd. # 2,444,000 91,400 Photronics, Inc. # 1,281,428 69,900 URS Corporation # 3,443,274 48,200 Polycom, Inc. # 1,492,754 43,900 US Airways Group, Inc. # 1,361,339 259,400 Powerwave Technologies, Inc. #* 1,696,476 21,700 Washington Group 67,400 Progress Software Corporation # 2,038,850 International, Inc. # 1,742,944 117,200 Qimonda AG ADR #* 1,734,560 154,225 Waste Connections, Inc. # 4,780,974 98,800 QLogic Corporation # 1,313,052 77,200 Watson Wyatt Worldwide, Inc. 3,439,260 186,500 RF Micro Devices, Inc. # 1,294,310 Total Industrials 218,600 Sapient Corporation # 1,558,618 78,600 ScanSource, Inc. # 2,108,838 Information Technology (17.7%) 50,000 SPSS, Inc. # 2,052,000 57,200 ADTRAN, Inc.  1,492,348 54,800 Sybase, Inc. # 1,299,856 64,458 Avnet, Inc. #* 2,441,669 262,800 TIBCO Software, Inc. #* 2,136,564 71,500 Avocent Corporation # 1,955,525 129,600 Trimble Navigation, Ltd. # 4,280,688 175,700 BEA Systems, Inc. # 2,175,166 93,975 Varian Semiconductor 80,800 Benchmark Electronics, Inc. # 1,793,760 Equipment Associates, Inc. # 4,416,825 44,400 BMC Software, Inc. # 1,275,168 33,700 Verifone Holdings, Inc. #* 1,227,017 285,200 Brocade Communications # 2,007,808 50,900 ViaSat, Inc. # 1,457,267 41,900 Business Objects SA ADR #* 1,885,500 206,200 Wind River Systems, Inc. # 1,971,272 212,400 CNET Networks, Inc. # 1,599,372 80,100 Zebra Technologies 71,900 Cypress Semiconductor Corporation #* 2,902,023 Corporation # 1,801,814 Total Information 57,375 Diodes, Inc. #* 1,524,454 Technology 239,200 ECI Telecom, Ltd. # 2,231,736 40,700 Electronics for Imaging, Inc. # 1,068,782 Materials (5.5%) 67,800 Emulex Corporation # 1,342,440 78,700 Airgas, Inc. ± 3,675,290 161,300 Entrust, Inc. # 453,253 51,800 Albemarle Corporation  2,083,914 48,200 Fairchild Semiconductor 124,000 AptarGroup, Inc.  4,513,600 International, Inc. # 879,650 39,157 Century Aluminum Company # 2,018,152 87,944 FLIR Systems, Inc. #* 3,838,756 95,000 Commercial Metals Company 2,929,800 118,900 Foundry Networks, Inc. # 2,091,451 17,700 Eagle Materials, Inc. * 774,021 141,800 Informatica Corporation # 1,976,692 31,200 Lubrizol Corporation 1,954,992 103,600 Ingram Micro, Inc. # 2,077,180 156,800 RPM International, Inc. * 3,686,368 150,400 Insight Enterprises, Inc. # 3,393,024 17,700 RTI International Metals, Inc. #* 1,402,548 102,900 Integrated Device 79,600 Silgan Holdings, Inc. 4,108,952 Technology, Inc. # 1,674,183 23,700 Texas Industries, Inc. * 1,867,797 205,200 Ixia # 1,920,672 Total Materials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 15 Small Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (89.1%) Value Shares Common Stock (89.1%) Value Telecommunications Services (0.9%) 51,200 PNM Resources, Inc. $1,322,496 176,750 Iowa Telecommunications 53,600 UniSource Energy Corporation 1,631,048 Services, Inc. * $3,633,980 64,000 Vectren Corporation * 1,598,080 54,300 Time Warner Telecom, Inc. # 1,061,565 55,800 Westar Energy, Inc. * 1,284,516 Total Telecommunications Total Utilities Services Total Common Stock Utilities (1.8%) (cost $393,096,984) 54,800 AGL Resources, Inc.  2,065,960 64,600 Cleco Corporation 1,534,250 Interest Maturity Shares Collateral Held for Securities Loaned (21.7%) Rate (+) Date Value 113,419,639 Thrivent Financial Securities Lending Trust 5.360% N/A $113,419,639 Total Collateral Held for Securities Loaned (cost $113,419,639) Shares or Principal Interest Maturity Amount Short-Term Investments (11.0%) Rate (+) Date Value $10,000,000 Amsterdam Funding Corporation 5.360% 8/1/2007 $10,000,000 3,000,000 Chariot Funding, LLC 5.280 8/3/2007 2,999,120 1,100,000 Federal National Mortgage Association  5.080 12/14/2007 1,079,128 4,000,000 Jupiter Securitization Company, LLC 5.300 8/7/2007 3,996,467 5,000,000 Proctor & Gamble Company 5.280 8/7/2007 4,995,600 2,500,000 Thames Asset Global Securitization, Inc. 5.320 8/3/2007 2,499,261 19,637,380 Thrivent Money Market Fund 5.090 N/A 19,637,380 12,325,000 Total Capital SA 5.350 8/1/2007 12,325,000 Total Short-Term Investments (cost $57,531,873) Total Investments (cost $564,048,496) 121.8% Other Assets and Liabilities, Net (21.8%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 16 Small Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Futures 57 September 2007 $23,993,706 $22,258,500 ($1,735,206) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2007, $1,079,128 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $22,987,071 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $86,494,494 Gross unrealized depreciation (13,476,475) Net unrealized appreciation (depreciation) $73,018,019 Cost for federal income tax purposes $564,048,496 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 17 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Consumer Discretionary (15.0%) 2,200 JAKKS Pacific, Inc. # $52,162 1,100 4Kids Entertainment, Inc. #* $17,600 2,010 Jo-Ann Stores, Inc. # 47,858 3,775 Aaron Rents, Inc. 87,278 1,350 Joseph A. Bank Clothiers, Inc. #* 46,575 2,300 Arbitron, Inc. 114,540 3,900 K2, Inc. # 56,979 1,100 Arctic Cat, Inc. 19,932 2,000 Kellwood Company 51,280 1,200 Ashworth, Inc. # 8,472 1,300 Keystone Automotive 1,500 Audiovox Corporation # 15,180 Industries, Inc. # 60,788 1,000 Bassett Furniture Industries, Inc. 13,070 2,200 K-Swiss, Inc. 48,994 1,800 Big 5 Sporting Goods Corporation 38,466 1,400 Landrys Restaurants, Inc. 37,086 1,100 Blue Nile, Inc. #* 83,171 4,100 La-Z-Boy, Inc. * 41,041 2,000 Bright Horizons Family 1,200 Libbey, Inc. 23,940 Solutions, Inc. # 77,600 1,400 Lithia Motors, Inc. 28,826 3,450 Brown Shoe Company, Inc. 72,243 5,200 Live Nation, Inc. # 103,272 2,300 Building Materials Holding 3,600 LKQ Corporation # 102,348 Corporation * 31,947 1,000 M/I Homes, Inc. 24,550 2,400 California Pizza Kitchen, Inc. # 45,552 1,600 Maidenform Brands, Inc. # 28,768 2,450 Cato Corporation 50,666 1,800 Marcus Corporation 35,424 2,650 CEC Entertainment, Inc. # 78,202 1,500 MarineMax, Inc. # 28,050 6,000 Champion Enterprises, Inc. #* 70,320 4,200 Mens Wearhouse, Inc. 207,480 2,000 Charlotte Russe Holding, Inc. # 35,540 1,700 Meritage Homes Corporation #* 33,150 1,800 Childrens Place Retail 1,000 Midas, Inc. # 18,170 Stores, Inc. # 61,398 2,300 Monaco Coach Corporation 32,085 2,800 Christopher & Banks Corporation 41,776 900 Monarch Casino & Resort, Inc. # 25,461 5,100 CKE Restaurants, Inc. 88,179 1,600 Movado Group, Inc. 45,184 1,300 Coachmen Industries, Inc. 10,374 2,100 Multimedia Games, Inc. #* 22,008 2,200 Coinstar, Inc. # 68,244 400 National Presto Industries, Inc. 22,460 1,800 Cost Plus, Inc. #* 12,762 2,500 Nautilus Group, Inc. * 24,600 500 CPI Corporation 29,370 2,000 OCharleys, Inc. 35,460 5,200 Crocs, Inc. #* 308,464 1,200 Oxford Industries, Inc. 48,480 800 Deckers Outdoor Corporation # 82,480 2,000 P.F. Changs China Bistro, Inc. #* 65,480 3,600 Dress Barn, Inc. # 65,484 2,500 Panera Bread Company #* 101,600 1,400 Drew Industries, Inc. # 48,692 1,900 Papa Johns International, Inc. # 52,117 2,500 Ethan Allen Interiors, Inc. * 85,400 1,100 Peets Coffee & Tea, Inc. # 26,389 3,400 Finish Line, Inc. 22,984 4,300 Pep Boys  Manny, Moe & Jack 72,799 5,000 Fleetwood Enterprises, Inc. # 47,300 1,900 PetMed Express, Inc. # 27,702 3,500 Fossil, Inc. # 89,425 4,700 Pinnacle Entertainment, Inc. # 124,597 3,100 Freds, Inc. 36,797 2,800 Polaris Industries, Inc. * 138,208 1,700 Genesco, Inc. # 85,935 3,875 Pool Corporation * 130,239 2,000 Group 1 Automotive, Inc. 75,040 700 Pre-Paid Legal Services, Inc. # 36,890 2,300 Guitar Center, Inc. # 133,515 9,600 Quiksilver, Inc. # 123,168 2,400 Gymboree Corporation # 103,320 6,200 Radio One, Inc. # 37,758 1,900 Haverty Furniture Companies, Inc. 21,185 2,500 RARE Hospitality 2,550 Hibbett Sports, Inc. # 65,356 International, Inc. # 66,900 3,575 Hot Topic, Inc. # 32,175 1,600 RC2 Corporation # 56,656 4,400 Iconix Brand Group, Inc. #* 87,032 1,300 Red Robin Gourmet Burgers, Inc. # 50,141 1,300 IHOP Corporation 84,799 1,000 Russ Berrie and Company, Inc. # 15,390 2,400 Jack in the Box, Inc. # 153,576 1,500 Ruths Chris Steak House, Inc. # 25,080 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 18 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Consumer Discretionary  continued 2,400 Lance, Inc. $60,456 3,950 Select Comfort Corporation #* $62,963 2,200 Longs Drug Stores Corporation 106,392 2,775 Shuffle Master, Inc. #* 40,321 1,200 Mannatech, Inc. * 11,292 2,100 Skechers USA, Inc. # 43,659 1,000 Nash Finch Company 40,270 700 Skyline Corporation 19,565 2,800 Performance Food Group 2,400 Sonic Automotive, Inc. 65,760 Company # 80,248 5,075 Sonic Corporation # 104,850 4,500 Playtex Products, Inc. # 80,595 3,500 Stage Stores, Inc. 62,440 2,100 Ralcorp Holdings, Inc. # 109,116 1,600 Stamps.com, Inc. # 18,320 1,200 Sanderson Farms, Inc. 47,844 1,000 Standard Motor Products, Inc. 12,450 1,700 Spartan Stores, Inc. 49,759 5,200 Standard Pacific Corporation * 77,012 3,000 Spectrum Brands, Inc. #* 13,170 2,300 Steak n Shake Company # 34,500 2,500 TreeHouse Foods, Inc. # 56,025 2,100 Stein Mart, Inc. 22,596 3,400 United Natural Foods, Inc. # 92,582 2,800 Stride Rite Corporation 57,036 700 USANA Health Sciences, Inc. #* 28,252 1,600 Sturm, Ruger & Company, Inc. # 31,248 1,500 WD-40 Company 49,785 2,000 Superior Industries Total Consumer Staples International, Inc. * 37,000 4,200 Texas Roadhouse, Inc. # 49,854 Energy (6.3%) 2,700 Tractor Supply Company #* 128,304 2,100 Atwood Oceanics, Inc. # 144,060 5,100 Triarc Companies, Inc. 72,981 1,800 Bristow Group, Inc. # 85,374 2,500 Tuesday Morning Corporation 29,150 7,600 Cabot Oil & Gas Corporation  259,920 2,500 Tween Brands, Inc. # 95,650 1,700 Carbo Ceramics, Inc. 76,636 1,100 UniFirst Corporation 41,316 1,900 Dril-Quip, Inc. # 91,181 1,200 Universal Electronic Inc. # 42,282 7,215 Helix Energy Solutions 1,800 Universal Technical Group, Inc. #* 281,024 Institute, Inc. # 38,934 1,800 Hornbeck Offshore Services, Inc. #* 77,490 700 Vertrue, Inc. # 34,587 5,600 Input/Output, Inc. #* 79,800 1,100 Volcom, Inc. # 39,028 1,200 Lufkin Industries, Inc. 71,052 2,600 Winnebago Industries, Inc. * 70,148 6,400 Massey Energy Company 136,640 2,800 WMS Industries, Inc. # 73,052 1,900 Matrix Service Company # 43,871 4,450 Wolverine World Wide, Inc. 120,417 1,300 NATO Group, Inc. # 60,177 3,900 Zale Corporation # 82,797 4,400 Oceaneering International, Inc. # 247,104 Total Consumer 3,000 Penn Virginia Corporation 116,100 Discretionary 1,100 Petroleum Development Corporation # 44,374 Consumer Staples (3.7%) 1,600 SEACOR Holdings, Inc. # 139,552 6,900 Alliance One International, Inc. # 59,685 4,900 St. Mary Land & Exploration 4,100 Caseys General Stores, Inc. 102,213 Company 163,121 5,600 Central Garden & Pet Company # 68,544 2,200 Stone Energy Corporation # 71,500 1,500 Chattem, Inc. #* 84,240 2,300 Swift Energy Company # 98,302 6,000 Corn Products International, Inc. 267,720 5,700 TETRA Technologies, Inc. # 158,517 6,112 Flowers Foods, Inc. 125,296 3,600 Unit Corporation # 198,216 1,500 Great Atlantic & Pacific Tea 2,400 W-H Energy Services, Inc. # 153,792 Company, Inc. #* 43,725 2,200 World Fuel Services Corporation 89,958 3,200 Hain Celestial Group, Inc. # 86,688 Total Energy 1,100 J & J Snack Foods Corporation 37,895 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 19 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Financials (14.8%) 3,500 Investment Technology 2,600 Acadia Realty Trust  $59,878 Group, Inc. # $139,860 1,500 Alabama National BanCorporation 80,055 1,500 Irwin Financial Corporation 17,580 1,600 Anchor BanCorp Wisconsin, Inc. 35,760 2,600 Kilroy Realty Corporation 167,518 4,400 Bank Mutual Corporation 46,200 2,300 Kite Realty Group Trust 36,708 3,600 BankAtlantic Bancorp, Inc. 31,572 4,200 LaBranche & Company, Inc. #* 27,174 2,600 BankUnited Financial Corporation 43,784 1,400 LandAmerica Financial Group, Inc. 107,226 3,000 Boston Private Financial 5,300 Lexington Corporate Holdings, Inc. 76,470 Properties Trust 100,011 4,900 Brookline Bancorp, Inc. 50,323 1,700 LTC Properties, Inc. 34,119 2,300 Cascade Bancorp * 50,163 2,200 MAF Bancorp, Inc. 115,544 2,300 Cash America International, Inc. 84,226 3,900 Medical Properties Trust, Inc. * 43,680 2,600 Central Pacific Financial 2,100 Mid-America Apartment Corporation 73,346 Communities, Inc. 94,773 3,575 Chittenden Corporation 119,584 1,700 Nara Bancorp, Inc. 25,092 3,600 Colonial Properties Trust 124,524 5,400 National Retail Properties, Inc. 116,964 2,400 Community Bank System, Inc. 43,176 1,400 Parkway Properties, Inc. 56,812 2,700 Corus Bankshares, Inc. * 43,902 4,500 Philadelphia Consolidated Holding 3,500 Delphi Financial Group, Inc. 140,595 Corporation # 162,630 2,150 Dime Community Bancshares 24,058 1,400 Piper Jaffray Companies # 67,088 1,500 Downey Financial Corporation 79,785 1,200 Portfolio Recovery 4,800 East West Bancorp, Inc. 175,968 Associates, Inc. * 62,700 1,900 EastGroup Properties, Inc. 78,356 1,800 Presidential Life Corporation 29,358 2,100 Entertainment Properties Trust 93,555 1,500 PrivateBancorp, Inc. 40,500 2,000 Essex Property Trust, Inc. 215,160 2,600 ProAssurance Corporation # 128,388 2,000 Financial Federal Corporation 56,700 2,900 Prosperity Bancshares, Inc. 82,128 6,700 First BanCorp * 61,640 2,655 Provident Bankshares Corporation 76,198 2,200 First Cash Financial 1,300 PS Business Parks, Inc. 66,430 Services, Inc. # 47,938 2,200 Rewards Network, Inc. # 8,294 5,000 First Commonwealth Financial 1,600 RLI Corporation 92,800 Corporation * 47,400 1,200 Safety Insurance Group, Inc. 39,960 2,600 First Financial Bancorp 31,798 800 SCPIE Holdings, Inc. # 17,976 1,200 First Indiana Corporation 37,620 4,600 Selective Insurance Group, Inc. 94,392 4,000 First Midwest Bancorp, Inc. * 131,560 6,000 Senior Housing Property Trust 103,680 2,400 First Republic Bank 131,400 2,400 Signature Bank # 74,136 1,300 FirstFed Financial Corporation #* 58,760 5,800 South Financial Group, Inc. * 125,048 3,100 Flagstar Bancorp, Inc. 33,170 1,700 Sovran Self Storage, Inc. 73,270 1,900 Franklin Bank Corporation # 20,387 1,500 Sterling Bancorp 21,825 5,400 Fremont General Corporation 31,158 5,975 Sterling Bancshares, Inc. 62,200 3,200 Frontier Financial Corporation 68,544 4,120 Sterling Financial Corporation 93,565 4,300 Glacier Bancorp, Inc. 81,915 1,500 Stewart Information Services 3,200 Hanmi Financial Corporation 46,400 Corporation 54,720 2,900 Hilb, Rogal and Hobbs Company 125,570 4,200 Susquehanna Bancshares, Inc. 72,660 1,685 Independent Bank Corporation 20,422 1,889 SWS Group, Inc. 33,341 1,500 Infinity Property & Casualty 2,500 Tanger Factory Outlet Centers, Inc. 83,575 Corporation 66,060 1,600 Tower Group, Inc. 42,400 5,300 Inland Real Estate Corporation * 80,136 2,100 Tradestation Group, Inc. # 22,197 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 20 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Financials  continued 2,300 HealthExtras, Inc. # $61,709 1,000 Triad Guaranty, Inc. # $27,570 2,800 Healthways, Inc. #* 122,360 6,033 TrustCo Bank Corporation NY * 55,986 4,200 Hologic, Inc. #* 217,560 7,900 UCBH Holdings, Inc. 129,876 5,500 Hooper Holmes, Inc. # 14,410 5,100 Umpqua Holdings Corporation 97,002 1,100 ICU Medical, Inc. # 36,564 2,900 United Bankshares, Inc. 80,765 2,500 IDEXX Laboratories, Inc. # 250,650 3,300 United Community Banks, Inc. 77,385 5,412 Immucor, Inc. # 168,638 1,700 United Fire & Casual Company 58,514 1,500 Integra LifeSciences Holdings 5,475 Whitney Holding Corporation 136,820 Corporation # 74,475 1,300 Wilshire Bancorp, Inc. 13,351 2,600 Invacare Corporation 53,430 2,000 Wintrust Financial Corporation 78,820 2,300 inVentiv Health, Inc. # 81,604 1,394 World Acceptance Corporation # 44,873 900 Kendle International, Inc. # 33,255 3,000 Zenith National Insurance 900 Kensey Nash Corporation # 21,969 Corporation 121,080 1,600 LCA-Vision, Inc. 56,816 Total Financials 2,500 Martek Biosciences Corporation #* 64,050 1,700 Matria Healthcare, Inc. # 43,911 Health Care (11.7%) 1,100 MedCath Corporation # 33,319 3,800 Allscripts Healthcare 3,100 Mentor Corporation * 121,985 Solutions, Inc. #* 86,450 2,550 Meridian Bioscience, Inc. 56,942 2,600 Alpharma, Inc.  64,454 2,100 Merit Medical Systems, Inc. # 23,499 2,033 Amedisys, Inc. # 76,962 6,300 MGI Pharma, Inc. # 157,689 5,700 American Medical Systems 2,000 Noven Pharmaceuticals, Inc. # 35,520 Holdings, Inc. #* 104,196 2,650 Odyssey Healthcare, Inc. # 28,646 4,100 AMERIGROUP Corporation # 113,488 2,200 Option Care, Inc. 42,658 2,700 AMN Healthcare Services, Inc. # 57,969 1,400 Osteotech, Inc. # 10,038 2,400 AmSurg Corporation # 60,336 3,300 Owens & Minor, Inc. 126,885 1,100 Analogic Corporation 73,029 1,500 Palomar Medical 2,200 ArQule, Inc. # 12,496 Technologies, Inc. # 47,895 2,100 ArthroCare Corporation # 106,302 2,100 PAREXEL International 1,900 BioLase Technology, Inc. # 13,395 Corporation # 84,903 1,300 Bradley Pharmaceuticals, Inc. # 20,852 3,900 Pediatrix Medical Group, Inc. # 210,444 2,300 Cambrex Corporation 31,418 2,700 PharMerica Corporation #§ 45,279 3,400 Centene Corporation # 73,474 1,400 Pharmnet Development Group # 39,200 2,000 Chemed Corporation 126,560 1,800 PolyMedica Corporation 72,702 2,200 CONMED Corporation # 61,380 1,400 Possis Medical, Inc. # 15,568 3,600 Cooper Companies, Inc. 180,468 5,300 PSS World Medical, Inc. #* 91,319 1,800 Cross Country Healthcare, Inc. # 29,466 5,200 Regeneron Pharmaceuticals, Inc. # 77,428 1,750 CryoLife, Inc. # 16,712 1,500 RehabCare Group, Inc. # 21,255 1,700 Cyberonics, Inc. #* 23,800 1,600 Res-Care, Inc. # 31,088 1,100 Datascope Corporation 37,851 5,800 Respironics, Inc. # 265,350 1,500 Dionex Corporation # 102,015 3,700 Savient Pharmaceuticals, Inc. # 43,808 1,800 DJO, Inc. # 85,464 2,300 Sciele Pharma, Inc. # 53,337 2,522 Enzo Biochem, Inc. # 32,231 4,400 Sierra Health Services, Inc. # 178,816 2,100 Gentiva Health Services, Inc. # 41,937 3,600 Sunrise Senior Living, Inc. #* 143,136 1,800 Greatbatch Technologies, Inc. # 55,854 1,200 SurModics, Inc. #* 55,044 2,000 Haemonetics Corporation # 98,840 2,700 Symmetry Medical, Inc. # 40,311 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 21 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Health Care  continued 2,300 Gibraltar Industries, Inc. $44,413 2,700 Theragenics Corporation # $10,665 2,120 Griffon Corporation # 37,248 5,500 ViroPharma, Inc. #* 70,675 2,150 Healthcare Services Group, Inc. 59,598 700 Vital Signs, Inc. 36,407 4,601 Heartland Express, Inc. * 68,601 Total Health Care 1,400 Heidrick & Struggles International, Inc. # 75,236 Industrials (19.4%) 3,100 Hub Group, Inc. # 105,462 1,900 A.O. Smith Corporation 92,245 6,525 IDEX Corporation 236,270 1,600 A.S.V., Inc. #* 23,344 2,100 Insituform Technologies, Inc. #* 34,692 2,900 AAR Corporation #± 86,507 4,300 Interface, Inc. 79,249 3,500 ABM Industries, Inc. 88,060 1,900 Kaman Corporation 63,631 3,400 Acuity Brands, Inc.  200,940 6,100 Kansas City Southern, Inc. # 210,511 1,900 Administaff, Inc.  62,130 2,200 Kaydon Corporation 117,062 2,300 Albany International Corporation 86,204 4,200 Kirby Corporation # 170,142 900 Angelica Corporation 19,647 4,525 Knight Transportation, Inc. * 79,821 2,300 Apogee Enterprises, Inc. 59,248 3,600 Labor Ready, Inc. # 84,816 2,975 Applied Industrial 4,400 Landstar System, Inc. 200,024 Technologies, Inc. 84,460 400 Lawson Products, Inc. 14,048 1,000 Applied Signal Technology, Inc. 14,560 4,600 Lennox International, Inc. 176,180 2,000 Arkansas Best Corporation 72,060 1,000 Lindsay Manufacturing Company * 40,660 2,400 Armor Holdings, Inc. # 211,152 1,400 Lydall, Inc. # 16,170 1,500 Astec Industries, Inc. # 78,255 2,400 MagneTek, Inc. # 11,328 3,300 Baldor Electric Company 150,612 4,900 Manitowoc Company, Inc. 380,585 3,100 Barnes Group, Inc. 96,720 2,500 Mesa Air Group, Inc. # 16,625 3,425 Belden, Inc. 187,622 2,800 Mobile Mini, Inc. # 79,996 2,200 Bowne & Company, Inc. 38,148 3,325 Moog, Inc. # 142,376 4,200 Brady Corporation 146,958 3,000 Mueller Industries, Inc. 110,640 4,000 Briggs & Stratton Corporation * 113,440 1,500 NCI Building Systems, Inc. # 72,540 2,100 C&D Technologies, Inc. # 10,122 2,200 Old Dominion Freight Line # 63,492 700 Cascade Corporation 47,453 2,700 On Assignment, Inc. # 27,081 1,100 CDI Corporation 31,119 2,500 Regal-Beloit Corporation 126,800 2,150 Ceradyne, Inc. # 160,454 1,300 Robbins & Myers, Inc. 68,549 4,000 CLARCOR, Inc. 139,160 1,500 School Specialty, Inc. # 51,660 900 Consolidated Graphics, Inc. # 59,319 6,400 Shaw Group, Inc. #* 340,608 1,400 Cubic Corporation 38,542 3,000 Simpson Manufacturing 3,500 Curtiss-Wright Corporation 152,495 Company, Inc. * 101,490 1,300 EDO Corporation 42,965 5,100 SkyWest, Inc. 113,781 2,500 EGL, Inc. # 117,925 4,400 Spherion Corporation # 38,852 5,000 EMCOR Group, Inc. # 179,500 1,000 Standard Register Company 13,440 1,700 EnPro Industries, Inc. # 66,946 1,000 Standex International Corporation 23,700 2,000 Esterline Technologies 2,800 Teledyne Technologies, Inc. # 124,236 Corporation # 92,580 4,600 Tetra Tech, Inc. # 96,738 2,300 Forward Air Corporation 78,361 3,100 Toro Company 174,282 3,000 Frontier Airlines Holdings, Inc. #* 15,900 2,200 Tredegar Corporation 40,392 1,700 G & K Services, Inc. 63,342 1,300 Triumph Group, Inc. 99,073 4,200 Gardner Denver, Inc. # 174,678 2,200 United Stationers, Inc. # 140,228 4,400 GenCorp, Inc. # 52,008 1,400 Universal Forest Products, Inc. 55,384 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 22 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Industrials  continued 3,600 Cognex Corporation $75,708 4,200 URS Corporation # $206,892 2,500 Coherent, Inc. # 72,375 1,300 Valmont Industries, Inc. 98,267 1,900 Cohu, Inc. 37,981 1,600 Viad Corporation 57,520 1,800 Comtech Telecommunications 1,600 Vicor Corporation 20,112 Corporation # 78,246 1,050 Volt Information Sciences, Inc. # 16,359 2,300 Concur Technologies, Inc. #* 54,878 2,500 Wabash National Corporation 31,775 2,800 CTS Corporation 35,672 5,475 Waste Connections, Inc. # 169,725 2,900 Cymer, Inc. # 123,975 2,000 Watsco, Inc. 99,820 2,500 Daktronics, Inc. * 53,150 3,400 Watson Wyatt Worldwide, Inc. 151,470 2,200 Digi International, Inc. # 31,416 2,300 Watts Water Technologies, Inc. 80,293 2,250 Diodes, Inc. #* 59,782 2,300 Woodward Governor Company 132,825 2,700 Ditech Networks, Inc. # 20,142 Total Industrials 2,300 DSP Group, Inc. # 40,986 3,700 eFunds Corporation # 132,275 Information Technology (17.2%) 2,500 Electro Scientific 2,100 Actel Corporation # 24,780 Industries, Inc. # 54,875 9,400 Adaptec, Inc. # 32,900 4,700 Epicor Software Corporation # 61,382 2,800 Advanced Energy Industries, Inc. # 49,588 1,800 EPIQ Systems, Inc. # 30,690 6,000 Aeroflex, Inc. # 84,180 2,900 Exar Corporation # 40,977 2,400 Agilysys, Inc. 46,104 3,000 FactSet Research Systems, Inc. 197,970 5,100 AMIS Holdings, Inc. # 52,581 2,000 FEI Company # 57,360 2,400 Anixter International, Inc. # 198,360 5,200 FLIR Systems, Inc. #* 226,980 1,400 Ansoft Corporation # 35,406 2,000 Gerber Scientific, Inc. # 20,760 6,100 ANSYS, Inc. # 158,844 1,900 Gevity HR, Inc. 28,557 8,700 Arris Group, Inc. # 128,934 6,200 Harmonic, Inc. # 54,994 2,700 ATMI, Inc. # 78,246 2,100 Hutchinson Technology, Inc. # 42,126 2,100 Authorize.Net Holdings, Inc. # 36,393 6,900 Informatica Corporation # 96,186 3,247 Avid Technology, Inc. #* 104,229 2,600 InfoSpace, Inc. 54,132 8,000 Axcelis Technologies, Inc. # 44,400 3,850 Insight Enterprises, Inc. # 86,856 900 Bankrate, Inc. # 40,365 1,900 Inter-Tel, Inc. 47,158 1,000 Bel Fuse, Inc. 30,240 1,700 Intevac, Inc. # 27,625 2,500 Bell Microproducts, Inc. # 15,700 2,400 Itron, Inc. #* 190,632 5,750 Benchmark Electronics, Inc. # 127,650 3,900 J2 Global Communication, Inc. # 127,296 1,400 Black Box Corporation 56,350 2,300 JDA Software Group, Inc. # 52,003 3,500 Blackbaud, Inc. 73,290 1,200 Keithley Instruments, Inc. 12,960 1,100 Blue Coat Systems, Inc. # 53,603 2,400 Komag, Inc. # 76,824 6,520 Brightpoint, Inc. # 85,608 5,400 Kopin Corporation # 20,574 5,553 Brooks Automation, Inc. # 97,566 4,500 Kulicke and Soffa 1,800 Cabot Microelectronics Industries, Inc. # 42,120 Corporation # 76,734 1,800 Littelfuse, Inc. # 58,662 2,400 CACI International, Inc. # 106,656 1,400 LoJack Corporation # 29,848 2,200 Captaris, Inc. # 11,286 2,200 Manhattan Associates, Inc. # 61,314 800 Catapult Communications 1,500 ManTech International Corporation # 6,816 Corporation # 48,990 3,900 C-COR, Inc. # 52,455 1,700 MAXIMUS, Inc. 71,043 3,100 Checkpoint Systems, Inc. # 71,517 1,900 Mercury Computer Systems, Inc. # 20,767 4,300 CIBER, Inc. # 32,637 3,000 Methode Electronics, Inc. 48,510 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 23 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Information Technology  continued 9,400 Trimble Navigation, Ltd. # $310,482 3,200 MICROS Systems, Inc. # $170,496 3,000 TTM Technologies, Inc. # 39,120 6,000 Microsemi Corporation #* 139,860 2,000 Ultratech, Inc. # 25,080 2,400 MIVA, Inc. # 15,480 5,200 United Online, Inc. 73,424 2,900 MKS Instruments, Inc. # 65,830 6,175 Varian Semiconductor Equipment 1,400 MTS Systems Corporation 58,450 Associates, Inc. # 290,225 3,700 Napster, Inc. # 10,323 2,600 Veeco Instruments, Inc. # 47,580 1,600 Neoware Systems, Inc. # 25,296 2,000 ViaSat, Inc. # 57,260 2,700 NETGEAR, Inc. # 74,682 3,500 Websense, Inc. # 69,860 2,100 Network Equipment 2,400 X-Rite, Inc. 32,400 Technologies, Inc. # 19,824 Total Information 3,000 Newport Corporation # 39,210 Technology 2,400 Novatel Wireless, Inc. # 51,672 1,600 Park Electrochemical Corporation 47,440 Materials (5.5%) 1,800 PC TEL, Inc. # 14,706 2,000 A. Schulman, Inc. 46,440 2,100 Pericom Semiconductor 1,200 A.M. Castle & Company 39,624 Corporation # 22,428 1,700 AMCOL International 2,100 Phoenix Technologies, Ltd. # 24,213 Corporation 48,671 1,500 Photon Dynamics, Inc. # 16,140 5,500 AptarGroup, Inc. 200,200 3,300 Photronics, Inc. # 46,266 2,000 Arch Chemicals, Inc. 70,760 1,400 Planar Systems, Inc. # 10,430 1,600 Brush Engineered 3,700 Plexus Corporation # 89,725 Materials, Inc. # 60,592 3,200 Progress Software Corporation # 96,800 3,100 Buckeye Technologies, Inc. # 47,523 1,400 Quality Systems, Inc. 54,236 2,400 Caraustar Industries, Inc. # 11,568 2,200 Radiant Systems, Inc. # 30,580 2,200 Century Aluminum Company # 113,388 1,800 RadiSys Corporation # 21,132 3,800 Chaparral Steel Company 319,352 1,300 Rogers Corporation # 46,982 1,600 Chesapeake Corporation 17,840 1,900 Rudolph Technologies, Inc. # 29,735 3,300 Cleveland-Cliffs, Inc. * 228,591 2,100 ScanSource, Inc. # 56,343 900 Deltic Timber Corporation 46,791 5,300 Secure Computing Corporation # 41,870 2,800 Georgia Gulf Corporation * 45,332 1,000 SI International, Inc. # 29,130 4,800 H.B. Fuller Company 132,624 12,900 Skyworks Solutions, Inc. # 102,168 3,400 Headwaters, Inc. #* 54,842 2,100 Sonic Solutions, Inc. # 23,478 1,100 Material Sciences Corporation # 12,100 1,500 SPSS, Inc. # 61,560 2,198 Myers Industries, Inc. 47,015 1,700 Standard Microsystems 1,200 Neenah Paper, Inc. 46,476 Corporation # 56,763 2,400 OM Group, Inc. # 116,256 900 StarTek, Inc. 9,864 3,400 OMNOVA Solutions, Inc. # 19,244 800 Stratasys, Inc. # 35,208 900 Penford Corporation 32,157 1,100 Supertex, Inc. # 38,401 7,300 PolyOne Corporation # 54,896 2,300 Sykes Enterprises, Inc. # 38,502 800 Quaker Chemical Corporation 17,376 3,750 Symmetricom, Inc. # 27,975 2,975 Quanex Corporation 134,054 2,000 Synaptics, Inc. # 70,240 2,700 Rock-Tenn Company 82,944 5,850 Take-Two Interactive 1,800 RTI International Metals, Inc. # 142,632 Software, Inc. #* 103,136 2,100 Ryerson, Inc. * 67,389 3,200 Technitrol, Inc. 83,200 1,400 Schweitzer-Mauduit 5,200 THQ, Inc. # 149,552 International, Inc. 31,962 1,100 Tollgrade Communications, Inc. # 11,352 2,200 Texas Industries, Inc. 173,382 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 24 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.6%) Value Shares Common Stock (98.6%) Value Materials  continued 4,500 Cleco Corporation $106,875 3,300 Tronox, Inc. $37,917 3,700 El Paso Electric Company # 86,099 3,600 Wausau-Mosinee Paper Corporation 40,284 5,600 Energen Corporation 296,296 Total Materials 1,900 Laclede Group, Inc. 56,145 2,300 New Jersey Resources Corporation 108,100 Telecommunications Services (0.2%) 2,200 Northwest Natural Gas Company 91,674 1,500 CT Communications, Inc. 45,975 5,900 Piedmont Natural Gas 3,500 General Communication, Inc. # 40,285 Company, Inc. * 136,821 Total Telecommunications 2,400 South Jersey Industries, Inc. 78,648 Services 8,456 Southern Union Company  261,121 3,500 Southwest Gas Corporation 108,780 Utilities (4.8%) 8,400 UGI Corporation 216,804 2,500 ALLETE, Inc.  109,600 1,999 UIL Holdings Corporation 59,130 1,400 American States Water Company 51,646 2,900 UniSource Energy Corporation 88,247 7,100 Atmos Energy Corporation 199,297 Total Utilities 4,100 Avista Corporation 81,262 1,000 Central Vermont Public Service Total Common Stock Corporation 34,000 (cost $30,877,077) 1,200 CH Energy Group, Inc. 53,220 Interest Maturity Shares Collateral Held for Securities Loaned (14.0%) Rate (+) Date Value 6,428,711 Thrivent Financial Securities Lending Trust 5.360% N/A $6,428,711 Total Collateral Held for Securities Loaned (cost $6,428,711) 6,428,711 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 25 Small Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.8%) Rate (+) Date Value $125,000 Federal National Mortgage Association  5.080% 12/14/2007 $122,628 684,037 Thrivent Money Market Fund 5.090 N/A 684,037 Total Short-Term Investments (cost $806,656) Total Investments (cost $38,112,444) 114.4% Other Assets and Liabilities, Net (14.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell Mini-Futures 9 September 2007 $764,625 $702,900 ($61,725) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2007, $122,628 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,299,002 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $17,255,283 Gross unrealized depreciation (2,799,473) Net unrealized appreciation (depreciation) $14,455,810 Cost for federal income tax purposes $38,112,444 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 26 Mid Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.4%) Value Shares Common Stock (96.4%) Value Consumer Discretionary (13.4%) Energy (6.4%) 17,700 Abercrombie & Fitch Company $1,237,230 48,700 Cameron International 30,500 Chipotle Mexican Grill, Inc. #* 2,694,370 Corporation #* $3,798,600 98,300 Circuit City Stores, Inc. * 1,169,770 36,000 Devon Energy Corporation * 2,685,960 27,400 Clear Channel Outdoor 35,300 Diamond Offshore Holdings, Inc. # 752,130 Drilling, Inc. * 3,642,254 152,650 Coldwater Creek, Inc. #* 3,005,678 18,200 GlobalSantaFe Corporation 1,305,122 126,800 Corinthian Colleges, Inc. # 1,707,996 32,900 Nabors Industries, Ltd. # 961,996 35,100 Crocs, Inc. #* 2,082,132 13,100 National Oilwell Varco, Inc. # 1,573,441 57,000 DeVry, Inc. 1,846,800 42,600 Peabody Energy Corporation * 1,800,276 59,800 DreamWorks Animation 43,900 Southwestern Energy Company # 1,783,657 SKG, Inc. # 1,853,800 44,900 Ultra Petroleum Corporation # 2,482,521 26,400 Focus Media Holding, 31,750 VeraSun Energy Corporation #* 450,850 Ltd. ADR #* 1,090,584 20,142 XTO Energy, Inc. 1,098,343 41,000 GameStop Corporation # 1,654,350 Total Energy 62,500 Iconix Brand Group, Inc. #* 1,236,250 84,700 International Game Technology 2,991,604 Financials (7.7%) 30,900 ITT Educational Services, Inc. # 3,264,894 8,899 Affiliated Managers 94,600 Leapfrog Enterprises, Inc. #* 855,184 Group, Inc. #* 1,005,587 2,650 Lululemon Athletica, Inc. #§ 85,171 14,500 AllianceBernstein Holding, LP 1,216,840 55,200 Newell Rubbermaid, Inc. 1,460,040 71,100 Annaly Capital 171,200 Quiksilver, Inc. # 2,196,496 Management, Inc. 1,027,395 62,300 Scientific Games Corporation #* 2,137,513 51,400 Assurant, Inc. 2,607,008 54,200 Shuffle Master, Inc. #* 787,526 2,300 CME Group, Inc. 1,270,750 98,200 Staples, Inc. 2,260,564 60,400 E*TRADE Financial 27,300 Starwood Hotels & Resorts Corporation # 1,118,608 Worldwide, Inc. 1,718,808 17,700 Greenhill & Company, Inc. * 1,026,600 27,900 Texas Roadhouse, Inc. # 331,173 31,600 Highland Distressed 43,000 Tween Brands, Inc. # 1,645,180 Opportunities, Inc. * 376,988 26,200 Under Armour, Inc. #* 1,608,942 9,400 IntercontinentalExchange, Inc. # 1,420,622 63,800 Urban Outfitters, Inc. # 1,279,828 39,500 Lazard, Ltd. * 1,462,685 38,100 Volcom, Inc. # 1,351,788 11,350 Legg Mason, Inc. 1,021,500 93,300 XM Satellite Radio 42,500 Northern Trust Corporation * 2,654,550 Holdings, Inc. # 1,068,285 13,700 Nymex Holdings, Inc. * 1,705,650 Total Consumer 32,100 PartnerRe, Ltd. * 2,280,063 Discretionary 26,700 Portfolio Recovery Associates, Inc. * 1,395,075 Consumer Staples (3.0%) 83,200 T. Rowe Price Group, Inc. 4,337,216 31,400 Andersons, Inc. * 1,346,118 Total Financials 23,400 Bare Escentuals, Inc. # 660,114 26,700 Clorox Company 1,614,282 Health Care (17.5%) 75,000 Coca-Cola Enterprises, Inc. 1,699,500 79,100 Advanced Medical Optics, Inc. #* 2,391,193 103,900 Pepsi Bottling Group, Inc. 3,476,494 55,200 Affymetrix, Inc. #* 1,345,776 40,200 Whole Foods Market, Inc. * 1,489,008 80,700 Alkermes, Inc. #*± 1,149,168 Total Consumer Staples The accompanying Notes to Schedule of Investments are an integral part of this schedule. 27 Mid Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.4%) Value Shares Common Stock (96.4%) Value Health Care  continued 17,700 Huron Consulting Group, Inc. # $1,202,361 39,800 Allscripts Healthcare 15,000 ITT Corporation 943,200 Solutions, Inc. #* $905,450 33,200 Jacobs Engineering 73,100 Amylin Pharmaceuticals, Inc. #* 3,399,881 Group, Inc. #* 2,046,116 40,800 Biogen Idec, Inc. #* 2,306,832 43,400 Joy Global, Inc. 2,147,866 46,500 BioMarin Pharmaceutical, Inc. #* 839,790 38,000 KBR, Inc. # 1,219,420 44,800 C.R. Bard, Inc. 3,515,456 49,600 Precision Castparts Corporation 6,798,176 11,100 Cephalon, Inc. #* 834,054 15,400 Rockwell Automation, Inc. 1,077,846 38,475 Coventry Health Care, Inc. # 2,147,290 28,100 Rockwell Collins, Inc. 1,930,470 71,700 Cubist Pharmaceuticals, Inc. # 1,653,402 26,300 Roper Industries, Inc. 1,577,474 14,850 DaVita, Inc. # 786,159 51,800 Spirit Aerosystems 54,300 Endo Pharmaceutical Holdings, Inc. # 1,880,340 Holdings, Inc. # 1,846,743 61,300 Stericycle, Inc. # 2,938,722 42,300 Foxhollow Technologies, Inc. #* 1,085,841 15,100 Textron, Inc. 1,704,639 63,000 Gen-Probe, Inc. # 3,969,630 38,700 US Airways Group, Inc. # 1,200,087 41,400 Genzyme Corporation # 2,611,098 Total Industrials 42,200 Hologic, Inc. #* 2,185,960 14,900 Intuitive Surgical, Inc. #* 3,167,889 Information Technology (24.9%) 55,300 Kyphon, Inc. #* 3,628,786 130,700 Activision, Inc. # 2,236,277 58,800 Mannkind Corporation #* 620,928 90,234 Adobe Systems, Inc. # 3,635,528 23,100 Millipore Corporation # 1,815,891 46,000 Akamai Technologies, Inc. # 1,562,160 67,900 NuVasive, Inc. # 1,947,372 25,400 Amphenol Corporation 870,204 53,100 Patterson Companies, Inc. #* 1,904,697 221,600 BEA Systems, Inc. # 2,743,408 57,600 Pharmaceutical Product 82,000 Broadcom Corporation # 2,690,420 Development, Inc. 1,929,600 151,100 Cadence Design Systems, Inc. # 3,233,540 31,100 Sepracor, Inc. # 874,843 25,200 China GrenTech Corporation, 19,500 Shire Pharmaceuticals Ltd. ADR #* 229,320 Group plc ADR 1,438,905 51,700 CIENA Corporation #* 1,888,601 63,800 St. Jude Medical, Inc. # 2,752,332 154,500 CNET Networks, Inc. # 1,163,385 45,900 Thermo Electron Corporation # 2,396,439 42,600 Cogent, Inc. #* 567,006 65,900 Thoratec Corporation # 1,279,119 13,876 Cognizant Technology Solutions 25,600 VCA Antech, Inc. # 1,007,104 Corporation # 1,123,678 43,900 Vertex Pharmaceuticals, Inc. # 1,417,970 46,500 Corning, Inc. # 1,108,560 Total Health Care 69,800 Cree, Inc. #* 1,788,276 46,000 Electronic Arts, Inc. # 2,237,440 Industrials (12.6%) 125,000 Emulex Corporation # 2,475,000 43,450 Aecom Technology Corporation # 1,127,528 37,600 F5 Networks, Inc. # 3,259,544 45,200 BE Aerospace, Inc. # 1,833,312 51,200 Fiserv, Inc. # 2,530,304 22,900 C.H. Robinson Worldwide, Inc. * 1,114,085 44,100 FormFactor, Inc. # 1,692,999 15,000 Corporate Executive 93,600 Foundry Networks, Inc. # 1,646,424 Board Company 1,011,300 169,100 Integrated Device 33,740 Expeditors International of Technology, Inc. #* 2,751,257 Washington, Inc. 1,507,503 104,600 Intersil Corporation 3,059,550 41,800 Flowserve Corporation 3,020,886 64,700 Isilon Systems, Inc. #* 617,885 41,400 Foster Wheeler, Ltd. # 4,652,946 130,862 JDS Uniphase Corporation #* 1,875,252 38,400 FTI Consulting, Inc. # 1,575,552 15,480 KLA-Tencor Corporation 879,109 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 28 Mid Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.4%) Value Shares Common Stock (96.4%) Value Information Technology  continued Materials (4.3%) 128,800 Marvell Technology 35,300 Air Products and Chemicals, Inc. $3,048,861 Group, Ltd. # $2,318,400 9,400 Allegheny Technologies, Inc. 986,342 43,000 McAfee, Inc. # 1,541,980 99,100 Bemis Company, Inc. 2,920,477 50,600 Monster Worldwide, Inc. # 1,967,834 33,600 Celanese Corporation 1,260,000 57,100 NAVTEQ Corporation # 3,090,823 30,700 Newmont Mining Corporation 1,281,725 115,800 Network Appliance, Inc. # 3,281,772 64,200 Praxair, Inc. 4,919,004 78,800 Nuance Communications, Inc. #* 1,298,624 Total Materials 64,000 NVIDIA Corporation # 2,928,640 33,200 OpNext, Inc. # 405,372 Telecommunications Services (6.6%) 95,300 Opsware, Inc. #* 1,343,730 43,710 American Tower Corporation # 1,820,959 207,300 Powerwave Technologies, Inc. #* 1,355,742 53,400 Clearwire Corporation #* 1,523,502 268,200 RF Micro Devices, Inc. #* 1,861,308 380,823 Level 3 Communications, Inc. #* 1,991,704 57,600 SanDisk Corporation #* 3,089,088 61,700 NeuStar, Inc. #* 1,779,428 102,400 Seagate Technology 2,407,424 63,400 NII Holdings, Inc. # 5,326,870 90,000 Synopsys, Inc. # 2,201,400 81,700 Rogers Communications, Inc. 3,700,193 109,500 Tellabs, Inc. # 1,242,825 85,000 SBA Communications 32,800 THQ, Inc. # 943,328 Corporation # 2,832,200 116,600 TIBCO Software, Inc. # 947,958 168,400 Time Warner Telecom, Inc. # 3,292,220 71,600 VeriSign, Inc. # 2,125,804 Total Telecommunications 48,400 Western Digital Corporation # 1,033,340 Services 39,000 Xilinx, Inc. 975,000 Total Information Total Common Stock Technology (cost $275,174,958) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 29 Mid Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (27.0%) Rate (+) Date Value 91,369,892 Thrivent Financial Securities Lending Trust 5.360% N/A $91,369,892 Total Collateral Held for Securities Loaned (cost $91,369,892) Interest Maturity Shares Short-Term Investments (3.7%) Rate (+) Date Value 12,570,741 Thrivent Money Market Fund 5.090% N/A $12,570,741 Total Short-Term Investments (at amortized cost) Total Investments (cost $379,115,591) 127.1% Other Assets and Liabilities, Net (27.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $64,357,908 Gross unrealized depreciation (13,788,676) Net unrealized appreciation (depreciation) $50,569,232 Cost for federal income tax purposes $379,115,591 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 30 Partner Mid Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Consumer Discretionary (10.7%) Financials (26.8%) 1,663 BorgWarner, Inc. $143,766 10,141 Ambac Financial Group, Inc. * $680,968 4,221 Boyd Gaming Corporation 186,146 12,829 Apartment Investment & 96,025 Charter Communications, Inc. #* 389,862 Management Company * 542,025 29,744 Ford Motor Company * 253,121 5,361 Assurant, Inc. 271,910 4,491 Fortune Brands, Inc. 365,118 10,982 Astoria Financial Corporation 258,626 3,091 Goodyear Tire & Rubber 3,895 Bear Stearns Companies, Inc. 472,152 Company # 88,774 9,657 Brandywine Realty Trust 232,927 23,442 H&R Block, Inc. * 467,668 8,400 CIT Group, Inc. 345,912 7,596 J.C. Penney Company, Inc. 8,972 Commerce Bancorp, Inc. * 300,113 (Holding Company) * 516,832 5,692 Commerce Bancshares, Inc. 253,009 7,982 Johnson Controls, Inc. * 903,163 19,761 DCT Industrial Trust, Inc. 193,658 6,586 Lennar Corporation 201,927 4,929 Developers Diversified Realty 19,674 Newell Rubbermaid, Inc. 520,377 Corporation 236,592 5,807 Ross Stores, Inc. 167,997 5,128 E*TRADE Financial Corporation # 94,971 6,712 Tenneco, Inc. # 236,934 2,384 Equity Residential REIT 94,907 Total Consumer 5,314 Everest Re Group, Ltd. 522,100 Discretionary 3,843 First Horizon National Corporation 121,900 12,265 Highwoods Properties, Inc. 398,980 Consumer Staples (5.6%) 21,860 Hudson City Bancorp, Inc. 267,129 9,706 Clorox Company 586,825 23,796 KeyCorp * 825,483 6,838 Coca-Cola Enterprises, Inc. 154,949 2,947 Lazard, Ltd. 109,127 1,958 Loews Corporation  10,360 Liberty Property Trust 388,604 Carolina Group 148,397 6,737 M&T Bank Corporation 716,076 3,174 Pepsi Bottling Group, Inc. 106,202 7,040 Mack-Cali Realty Corporation 271,744 3,382 Reynolds American, Inc. 206,877 2,079 MGIC Investment Corporation * 80,374 8,004 Safeway, Inc. 255,087 8,883 Northern Trust Corporation 554,832 2,687 Smithfield Foods, Inc. # 83,458 1,684 Nuveen Investments 102,960 18,476 SUPERVALU, Inc. 769,895 4,526 PartnerRe, Ltd. 321,482 Total Consumer Staples 10,760 Pennsylvania Real Estate Investment Trust * 418,994 Energy (12.2%) 2,604 Philadelphia Consolidated 8,271 EOG Resources, Inc. 579,797 Holding Corporation # 94,109 13,830 Hess Corporation 846,396 3,876 PMI Group, Inc. 132,055 34,341 Range Resources Corporation 1,275,425 1,737 Radian Group, Inc. 58,554 3,697 Smith International, Inc. 227,033 3,330 RenaissanceRe Holdings, Ltd. 191,475 1,124 Teekay Shipping Corporation 63,023 7,945 UnumProvident Corporation 193,064 2,525 Tesoro Petroleum Corporation * 125,745 4,135 Vornado Realty Trust * 442,569 3,737 Ultra Petroleum Corporation # 206,619 12,288 Webster Financial Corporation * 534,036 4,596 Weatherford International, Ltd. # 254,297 2,375 XL Capital, Ltd. 184,918 1,985 W-H Energy Services, Inc. # 127,199 2,550 Zions Bancorporation 190,102 41,083 Williams Companies, Inc. 1,324,927 Total Financials Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 31 Partner Mid Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Health Care (2.3%) Materials (4.5%) 1,896 Coventry Health Care, Inc. # $105,816 6,887 Airgas, Inc. $321,623 2,064 Health Net, Inc. # 102,251 2,835 Albemarle Corporation 114,052 13,883 IMS Health, Inc. 390,529 27,219 Chemtura Corporation 283,894 12,821 PerkinElmer, Inc. 356,808 7,769 Commercial Metals Company 239,596 Total Health Care 1,525 Cytec Industries, Inc. 102,160 30,885 Domtar Corporation # 293,716 Industrials (10.5%) 1,950 Nucor Corporation 97,890 2,137 Alliant Techsystems, Inc. # 211,798 3,336 Ternium SA ADR 102,982 45,821 Allied Waste Industries, Inc. #* 589,716 2,940 United States Steel Corporation 288,973 4,712 American Standard Total Materials Companies, Inc. 254,684 3,700 Avis Budget Group, Inc. # 94,979 Telecommunications Services (3.9%) 2,743 ChoicePoint, Inc. # 106,264 38,591 Cincinnati Bell, Inc. # 199,130 10,146 Cooper Industries, Ltd. 536,926 10,619 Embarq Corporation 656,148 3,502 Eaton Corporation 340,324 9,383 Metropcs Communications, Inc. # 343,605 5,293 Joy Global, Inc. 261,951 47,093 Qwest Communications 3,773 Landstar System, Inc. 171,521 International, Inc. #* 401,703 5,809 Lennox International, Inc. 222,485 Total Telecommunications 4,644 Norfolk Southern Corporation 249,754 Services 1,897 Pitney Bowes, Inc. 87,452 10,681 Republic Services, Inc. 341,258 Utilities (12.7%) 7,756 Rockwell Collins, Inc. 532,837 567 AGL Resources, Inc. 21,376 3,252 Ryder System, Inc. 176,811 5,869 American Electric Power 12,281 Southwest Airlines Company 192,320 Company, Inc. 255,243 Total Industrials 7,244 CMS Energy Corporation 117,063 1,363 Constellation Energy Group, Inc. 114,219 Information Technology (8.6%) 23,101 DPL, Inc. 614,025 37,370 Activision, Inc. # 639,401 13,271 Edison International, Inc. 701,903 22,755 Amphenol Corporation 779,586 11,140 Entergy Corporation 1,113,554 27,347 BearingPoint, Inc. # 178,302 7,290 FirstEnergy Corporation 442,868 7,931 CheckFree Corporation # 292,178 12,282 PG&E Corporation 525,792 15,628 LSI Corporation # 112,522 20,904 PPL Corporation 985,415 7,297 Monster Worldwide, Inc. # 283,780 1,282 SCANA Corporation 47,921 4,043 National Semiconductor 6,863 Wisconsin Energy Corporation 294,629 Corporation 105,078 Total Utilities 2,053 SanDisk Corporation # 110,102 21,737 Seagate Technology * 511,037 Total Common Stock 8,066 Tessera Technologies, Inc. # 331,755 (cost $38,404,799) 11,703 Xerox Corporation # 204,334 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 32 Partner Mid Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (14.9%) Rate (+) Date Value 6,149,362 Thrivent Financial Securities Lending Trust 5.360% N/A $6,149,362 Total Collateral Held for Securities Loaned (cost $6,149,362) Interest Maturity Shares Short-Term Investments (2.8%) Rate (+) Date Value 1,159,949 Thrivent Money Market Fund 5.090% N/A $1,159,949 Total Short-Term Investments (at amortized cost) Total Investments (cost $45,714,110) 115.5% Other Assets and Liabilities, Net (15.5%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $3,779,974 Gross unrealized depreciation (1,748,461) Net unrealized appreciation (depreciation) $2,031,513 Cost for federal income tax purposes $45,714,110 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 33 Mid Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Consumer Discretionary (11.0%) 152,600 Jefferies Group, Inc. $4,008,802 249,100 Advance Auto Parts, Inc. $8,661,207 98,000 Leucadia National Corporation * 3,684,800 102,100 DeVry, Inc. 3,308,040 96,900 MBIA, Inc. * 5,436,090 1,255,000 Goodyear Tire & Rubber 534,100 New York Community Company #* 36,043,600 Bancorp, Inc. * 8,668,443 1,381,400 Newell Rubbermaid, Inc. 36,538,029 46,600 NYSE Euronext * 3,589,132 117,400 Ross Stores, Inc. 3,396,382 210,500 Old Republic International 424,300 Sally Beauty Company, Inc. # 3,407,129 Corporation 3,860,570 2,030,200 Service Corporation 93,600 PartnerRe, Ltd. * 6,648,408 International 24,606,024 140,700 Philadelphia Consolidated 205,600 TJX Companies, Inc. 5,705,400 Holding Corporation # 5,084,898 127,000 Tupperware Corporation * 3,303,270 537,200 PMI Group, Inc. * 18,302,404 Total Consumer 77,900 Protective Life Corporation 3,351,258 Discretionary 152,300 Rayonier, Inc. REIT 6,448,382 112,000 SEI Investments Company 3,053,120 Consumer Staples (6.2%) 703,000 U-Store-It Trust 10,059,930 597,700 Avon Products, Inc. 21,523,177 205,050 W.R. Berkley Corporation 6,032,571 547,400 Clorox Company 33,095,804 121,800 Westamerica Bancorporation * 4,985,274 327,000 Hormel Foods Corporation 11,255,340 114,700 Whitney Holding Corporation 2,866,353 65,900 William Wrigley Jr. Company 3,801,112 56,900 Zions Bancorporation 4,241,895 Total Consumer Staples Total Financials Energy (0.4%) Health Care (10.1%) 102,800 Dresser-Rand Group, Inc. # 3,813,880 136,700 Affymetrix, Inc. #* 3,332,746 37,600 Willbros Group, Inc. # 1,185,152 235,400 Applera Corporation (Celera Total Energy Group) # 2,829,508 93,400 Beckman Coulter, Inc. * 6,614,588 Financials (16.1%) 82,500 Cephalon, Inc. #* 6,199,050 49,650 Affiliated Managers 109,300 Coventry Health Care, Inc. # 6,100,033 Group, Inc. #* 5,610,450 121,400 Cytyc Corporation # 5,110,940 93,200 American Capital 119,794 Dade Behring Holdings, Inc. 8,966,581 Strategies, Ltd. * 3,538,804 64,100 DaVita, Inc. #* 3,393,454 106,400 Associated Banc-Corp 3,057,936 127,200 Endo Pharmaceutical 113,700 Assurant, Inc. 5,766,864 Holdings, Inc. # 4,326,072 60,800 Bear Stearns Companies, Inc. * 7,370,176 110,800 Hologic, Inc. #* 5,739,440 185,700 Brown & Brown, Inc. 4,772,490 374,500 Human Genome 43,300 City National Corporation 3,065,207 Sciences, Inc. #* 2,906,120 86,400 Commerce Bancshares, Inc. 3,840,480 121,800 ImClone Systems, Inc. # 4,007,220 397,700 E*TRADE Financial 36,900 Intuitive Surgical, Inc. #* 7,845,309 Corporation # 7,365,404 60,300 Invitrogen Corporation # 4,329,540 126,500 Eaton Vance Corporation * 5,295,290 83,200 LifePoint Hospitals, Inc. # 2,458,560 164,200 Endurance Specialty 103,300 Patterson Companies, Inc. #* 3,705,371 Holdings, Ltd. 6,141,080 98,700 Quest Diagnostics, Inc. * 5,474,889 227,700 Equity One, Inc. 5,255,316 74,400 ResMed, Inc. # 3,197,712 143,400 General Growth 66,800 Shire Pharmaceuticals Properties, Inc. * 6,880,332 Group plc ADR 4,929,172 480,850 HCC Insurance Holdings, Inc. * 14,079,288 214,800 St. Jude Medical, Inc. # 9,266,472 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 34 Mid Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Health Care  continued 89,200 Harris Corporation $4,895,296 53,900 TomoTherapy, Inc. # $1,460,690 458,700 Informatica Corporation # 6,394,278 69,600 Universal Health Services, Inc. 3,649,824 378,700 Integrated Device 36,400 Ventana Medical Systems, Inc. #* 3,033,576 Technology, Inc. # 6,161,449 160,000 Vertex Pharmaceuticals, Inc. # 5,168,000 156,300 International Rectifier Total Health Care Corporation # 5,737,773 184,000 Intersil Corporation 5,382,000 Industrials (8.8%) 389,400 Juniper Networks, Inc. #* 11,666,424 109,800 Avery Dennison Corporation 6,735,132 271,700 McAfee, Inc. # 9,743,162 212,500 BE Aerospace, Inc. #* 8,619,000 121,400 Monster Worldwide, Inc. # 4,721,246 57,200 ChoicePoint, Inc. # 2,215,928 317,200 Network Appliance, Inc. # 8,989,448 108,400 Continental Airlines, Inc. # 3,443,890 131,500 NVIDIA Corporation # 6,017,440 70,700 Dun & Bradstreet Corporation * 6,911,632 155,100 Paychex, Inc. 6,418,038 90,500 Expeditors International of 285,000 Qimonda AG ADR #* 4,218,000 Washington, Inc. 4,043,540 573,400 RF Micro Devices, Inc. #* 3,979,396 376,600 FTI Consulting, Inc. #* 15,451,898 92,700 SanDisk Corporation # 4,971,501 110,700 Herman Miller, Inc. 3,379,671 323,900 Synopsys, Inc. # 7,922,594 63,100 Hubbell, Inc. 3,637,715 603,600 Tellabs, Inc. # 6,850,860 112,900 Ladish Company, Inc. # 5,474,521 373,500 Teradyne, Inc. # 5,860,215 41,100 McDermott International, Inc. # 3,408,834 719,300 TIBCO Software, Inc. #* 5,847,909 228,700 Pitney Bowes, Inc. 10,543,070 134,700 Varian Semiconductor 295,300 Republic Services, Inc. * 9,434,835 Equipment Associates, Inc. # 6,330,900 164,300 Stericycle, Inc. #* 7,876,542 371,300 VeriSign, Inc. # 11,023,897 59,200 Thomas & Betts Corporation # 3,658,560 307,400 Vishay Intertechnology, Inc. # 4,767,774 122,600 Waste Management, Inc. 4,662,478 432,500 Wind River Systems, Inc. # 4,134,700 Total Industrials 332,900 Xilinx, Inc. * 8,322,500 Total Information Information Technology (20.9%) Technology 299,900 ADC Telecommunications, Inc. #* 5,605,131 Materials (16.6%) 95,700 Amphenol Corporation 3,278,682 1,145,300 Bemis Company, Inc. * 33,751,991 172,800 Arrow Electronics, Inc. # 6,604,416 1,586,900 Crown Holdings, Inc. # 38,974,264 732,400 Atmel Corporation # 3,947,636 178,900 Lubrizol Corporation 11,209,874 1,201,300 Brocade Communications #* 8,457,152 1,237,700 Owens-Illinois, Inc. # 49,483,246 402,900 Cadence Design 829,540 Sealed Air Corporation 22,604,965 Systems, Inc. #* 8,622,060 609,085 Silgan Holdings, Inc. 31,440,968 123,900 CheckFree Corporation #* 4,564,476 Total Materials 163,300 Cognos, Inc. # 6,551,596 129,100 Electronic Arts, Inc. # 6,279,424 Telecommunications Services (2.1%) 351,500 Emulex Corporation # 6,959,700 1,095,000 Cincinnati Bell, Inc. # 5,650,200 267,600 Fair Isaac Corporation * 10,505,976 48,400 Leap Wireless 118,912 Fidelity National Information International, Inc. # 4,278,560 Services, Inc. 5,901,603 163,200 NII Holdings, Inc. #* 13,712,064 113,000 FormFactor, Inc. # 4,338,070 Total Telecommunications 285,000 Foundry Networks, Inc. # 5,013,150 Services The accompanying Notes to Schedule of Investments are an integral part of this schedule. 35 Mid Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.8%) Value Shares Common Stock (96.8%) Value Utilities (4.6%) 72,700 WGL Holdings, Inc. * $2,176,638 60,600 AGL Resources, Inc. $2,284,620 385,000 Wisconsin Energy Corporation 16,528,050 62,900 Alliant Energy Corporation * 2,324,155 Total Utilities 1,183,600 CMS Energy Corporation * 19,126,976 125,100 Pepco Holdings, Inc. 3,386,457 Total Common Stock 106,300 SCANA Corporation * 3,973,494 (cost $1,032,285,263) 109,600 Vectren Corporation * 2,736,712 Interest Maturity Shares Collateral Held for Securities Loaned (21.2%) Rate (+) Date Value 240,552,823 Thrivent Financial Securities Lending Trust 5.360% N/A $240,552,823 Total Collateral Held for Securities Loaned (cost $240,552,823) Shares or Principal Interest Maturity Amount Short-Term Investments (3.0%) Rate (+) Date Value $5,000,000 Tempo Finance Corporation 5.265% 8/13/2007 $4,991,225 29,225,496 Thrivent Money Market Fund 5.090 N/A 29,225,496 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,307,054,807) 121.0% Other Assets and Liabilities, Net (21.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $114,355,617 Gross unrealized depreciation (50,464,668) Net unrealized appreciation (depreciation) $63,890,949 Cost for federal income tax purposes $1,307,054,807 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 36 Mid Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Consumer Discretionary (13.2%) 1,700 M.D.C. Holdings, Inc. $78,200 2,400 99 Cents Only Stores # $29,208 1,700 Matthews International Corporation 65,042 5,300 Advance Auto Parts, Inc.  184,281 1,210 Media General, Inc. 34,122 2,600 Aeropostale, Inc. # 99,008 1,850 Modine Manufacturing Company 47,360 9,850 American Eagle Outfitters, Inc.  238,961 2,660 Mohawk Industries, Inc. #* 239,427 2,800 American Greetings Corporation 69,244 3,000 Netflix, Inc. #* 51,690 3,300 AnnTaylor Stores Corporation # 103,686 300 NVR, Inc. # 173,544 3,750 Applebees International, Inc. 92,250 5,700 OReilly Automotive, Inc. # 189,867 3,517 ArvinMeritor, Inc. 69,742 3,500 Pacific Sunwear of 2,660 Barnes & Noble, Inc. 89,243 California, Inc. # 63,070 2,000 Beazer Homes USA, Inc. * 27,980 3,270 Payless ShoeSource, Inc. # 87,047 4,410 Belo Corporation 78,939 6,800 PETsMART, Inc. 219,844 1,410 Blyth, Inc. 31,471 2,700 Phillips-Van Heusen Corporation 140,562 1,810 Bob Evans Farms, Inc. 58,734 2,200 Regis Corporation 76,692 3,060 Borders Group, Inc. 50,062 3,500 Rent-A-Center, Inc. # 67,935 2,940 BorgWarner, Inc. 254,163 7,000 Ross Stores, Inc. 202,510 2,200 Boyd Gaming Corporation 97,020 2,900 Ruby Tuesday, Inc. 64,525 5,662 Brinker International, Inc. 152,534 2,100 Ryland Group, Inc. 69,825 3,050 Callaway Golf Company 49,502 7,110 Saks, Inc. 131,606 4,700 Career Education Corporation # 139,496 1,380 Scholastic Corporation # 44,408 10,800 CarMax, Inc. # 258,444 3,300 Scientific Games Corporation #* 113,223 2,000 Catalina Marketing Corporation 60,380 2,800 Sothebys Holdings, Inc. 119,700 1,400 CBRL Group, Inc. 53,802 800 Strayer Education, Inc. 121,224 6,400 Charming Shoppes, Inc. # 63,232 1,800 Thor Industries, Inc. 73,836 3,700 Cheesecake Factory, Inc. # 91,094 2,600 Timberland Company # 61,802 8,800 Chicos FAS, Inc. # 170,368 6,300 Toll Brothers, Inc. # 138,159 3,000 Coldwater Creek, Inc. # 59,070 3,000 Tupperware Corporation 78,030 4,300 Corinthian Colleges, Inc. # 57,921 5,600 Urban Outfitters, Inc. # 112,336 3,090 DeVry, Inc. 100,116 2,460 Valassis Communications, Inc. # 29,200 2,000 Dicks Sporting Goods, Inc. # 112,460 2,200 Warnaco Group, Inc. # 79,442 5,070 Dollar Tree Stores, Inc. # 193,978 290 Washington Post Company 229,318 1,500 Entercom Communications 5,560 Williams-Sonoma, Inc. * 171,192 Corporation 33,870 Total Consumer 7,700 Foot Locker, Inc. 142,912 Discretionary 2,620 Furniture Brands International, Inc. 28,872 Consumer Staples (2.8%) 7,600 GameStop Corporation # 306,660 4,000 Alberto-Culver Company 94,080 7,100 Gentex Corporation 140,154 3,220 BJs Wholesale Club, Inc. # 109,351 4,800 Hanesbrands, Inc. # 148,848 3,280 Church & Dwight Company, Inc. 160,917 2,520 Harte-Hanks, Inc. 59,346 2,850 Energizer Holdings, Inc. # 287,565 1,800 Hovnanian Enterprises, Inc. #* 23,832 3,100 Hansen Natural Corporation # 125,705 1,850 International Speedway 3,700 Hormel Foods Corporation 127,354 Corporation 88,596 2,788 J.M. Smucker Company 155,598 1,600 ITT Educational Services, Inc. # 169,056 1,330 Lancaster Colony Corporation 51,498 2,200 John Wiley and Sons, Inc. 93,038 2,900 NBTY, Inc. # 126,266 3,800 Lear Corporation # 127,604 3,160 PepsiAmericas, Inc. 87,437 2,270 Lee Enterprises, Inc. 39,975 1,890 Ruddick Corporation 52,542 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 37 Mid Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Consumer Staples  continued 2,200 City National Corporation $155,738 5,900 Smithfield Foods, Inc. # $183,254 7,800 Colonial BancGroup, Inc. 170,118 1,552 Tootsie Roll Industries, Inc. 38,847 2,500 Commerce Group, Inc. 71,825 1,240 Universal Corporation 68,460 2,200 Cousins Properties, Inc. * 56,562 Total Consumer Staples 3,100 Cullen/Frost Bankers, Inc. 153,977 6,300 Eaton Vance Corporation 263,718 Energy (8.8%) 1,900 Equity One, Inc. 43,852 7,100 Arch Coal, Inc. 212,219 3,090 Everest Re Group, Ltd. 303,592 1,700 Bill Barrett Corporation # 58,344 11,072 Fidelity National Financial, Inc. 231,294 5,500 Cameron International 4,800 First American Corporation 222,192 Corporation # 429,000 1,400 First Community Bancorp, Inc. 70,308 4,100 Cimarex Energy Company 155,185 5,600 First Niagara Financial Group, Inc. 72,016 6,000 Denbury Resources, Inc. # 240,000 4,050 FirstMerit Corporation 74,236 2,800 Encore Acquisition Company # 72,436 2,700 Greater Bay Bancorp 72,576 3,300 FMC Technologies, Inc. # 302,016 2,660 Hanover Insurance Group, Inc. 116,747 3,900 Forest Oil Corporation # 157,833 5,600 HCC Insurance Holdings, Inc. * 163,968 5,500 Frontier Oil Corporation 213,015 2,800 Highwoods Properties, Inc. 91,084 6,320 Grant Prideco, Inc. # 354,552 2,250 Horace Mann Educators Corporation 40,118 5,190 Hanover Compressor Company # 123,678 4,700 Hospitality Properties Trust 180,292 5,140 Helmerich & Payne, Inc. 166,382 3,600 IndyMac Bancorp, Inc. * 79,200 6,500 Newfield Exploration Company # 312,325 5,300 Jefferies Group, Inc. 139,231 8,540 Noble Energy, Inc. 522,133 8,100 Leucadia National Corporation * 304,560 1,290 Overseas Shipholding Group, Inc. 100,091 4,700 Liberty Property Trust 176,297 7,800 Patterson-UTI Energy, Inc. 178,620 3,700 Macerich Company 270,655 6,150 Pioneer Natural Resources 3,500 Mack-Cali Realty Corporation 135,100 Company 279,825 1,800 Mercury General Corporation 93,204 3,600 Plains Exploration & Production 4,400 Nationwide Health Properties, Inc. 104,852 Company # 155,556 13,810 New York Community 2,900 Pogo Producing Company 154,454 Bancorp, Inc. * 224,136 8,300 Pride International, Inc. # 290,915 3,900 Nuveen Investments 238,446 2,700 Quicksilver Resources, Inc. #* 113,724 3,010 Ohio Casualty Corporation 130,664 8,400 Southwestern Energy Company # 341,292 11,606 Old Republic International 4,000 Superior Energy Services, Inc. # 161,280 Corporation 212,854 2,810 Tidewater, Inc. 192,260 4,440 PMI Group, Inc. 151,271 Total Energy 2,155 Potlatch Corporation 94,152 3,450 Protective Life Corporation 148,419 Financials (14.9%) 4,000 Radian Group, Inc. 134,840 3,760 A.G. Edwards, Inc. 304,034 4,625 Raymond James Financial, Inc. 141,849 5,000 AMB Property Corporation  266,400 3,928 Rayonier, Inc. REIT 166,312 3,550 American Financial Group, Inc. 99,720 3,400 Regency Centers Corporation 220,558 5,900 AmeriCredit Corporation # 120,006 6,300 SEI Investments Company 171,738 4,900 Arthur J. Gallagher & Company * 135,142 2,600 StanCorp Financial Group, Inc. 122,096 6,478 Associated Banc-Corp 186,178 1,900 SVB Financial Group # 100,092 4,220 Astoria Financial Corporation 99,381 5,680 TCF Financial Corporation 139,671 2,570 Bank of Hawaii Corporation 123,411 6,800 UDR, Inc. 157,012 5,700 Brown & Brown, Inc. 146,490 2,090 Unitrin, Inc. 88,574 2,600 Cathay General Bancorp 79,586 8,550 W.R. Berkley Corporation 251,541 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 38 Mid Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Financials  continued 5,200 Pharmaceutical Product 4,300 Waddell & Reed Financial, Inc. $108,403 Development, Inc. $174,200 4,396 Washington Federal, Inc. 99,042 2,800 Psychiatric Solutions, Inc. # 95,452 2,850 Webster Financial Corporation 123,861 3,900 ResMed, Inc. # 167,622 3,800 Weingarten Realty Investors 139,118 5,320 Sepracor, Inc. # 149,652 1,710 Westamerica Bancorporation * 69,990 3,170 STERIS Corporation 86,700 3,540 Wilmington Trust Corporation 137,848 2,000 Techne Corporation # 112,520 Total Financials 8,990,147 2,800 Universal Health Services, Inc. 146,832 4,670 Valeant Pharmaceuticals Health Care (11.3%) International 73,272 3,056 Advanced Medical Optics, Inc. #* 92,383 1,600 Varian, Inc. # 96,224 3,500 Affymetrix, Inc. #* 85,330 4,200 VCA Antech, Inc. # 165,228 2,140 Apria Healthcare Group, Inc. #* 56,111 1,700 Ventana Medical Systems, Inc. # 141,678 3,100 Beckman Coulter, Inc.  219,542 6,500 Vertex Pharmaceuticals, Inc. # 209,950 3,300 Cephalon, Inc. #* 247,962 1,600 Wellcare Health Plans, Inc. # 162,016 3,200 Cerner Corporation # 169,184 Total Health Care 3,300 Charles River Laboratories International, Inc. # 168,894 Industrials (15.4%) 4,700 Community Health Systems, Inc. # 182,830 4,510 AGCO Corporation # 173,319 3,290 Covance, Inc. # 232,175 4,700 AirTran Holdings, Inc. #* 46,248 5,700 Cytyc Corporation # 239,970 2,120 Alaska Air Group, Inc. # 49,460 7,620 Dentsply International, Inc. 278,054 2,250 Alexander & Baldwin, Inc. 121,995 2,890 Edwards Lifesciences Corporation # 132,824 1,600 Alliant Techsystems, Inc. # 158,576 6,700 Endo Pharmaceutical 5,360 AMETEK, Inc. 209,147 Holdings, Inc. # 227,867 5,000 Avis Budget Group, Inc. # 128,350 2,700 Gen-Probe, Inc. # 170,127 2,540 Brinks Company 155,321 12,100 Health Management 3,220 Carlisle Companies, Inc. 145,802 Associates, Inc. 97,526 3,733 ChoicePoint, Inc. # 144,616 5,640 Health Net, Inc. # 279,406 2,210 Con-way, Inc. 109,152 4,400 Henry Schein, Inc. # 239,096 3,500 Copart, Inc. # 98,490 3,130 Hillenbrand Industries, Inc. 197,315 1,900 Corporate Executive 1,800 Intuitive Surgical, Inc. # 382,698 Board Company 128,098 2,400 Invitrogen Corporation # 172,320 2,600 Crane Company 119,236 1,600 Kindred Healthcare, Inc. # 42,848 2,500 Deluxe Corporation 94,400 2,200 Kyphon, Inc. #* 144,364 3,380 Donaldson Company, Inc. 122,998 3,000 LifePoint Hospitals, Inc. # 88,650 2,100 DRS Technologies, Inc. 109,956 4,300 Lincare Holdings, Inc. # 153,467 2,900 Dun & Bradstreet Corporation 283,504 2,800 Medicis Pharmaceutical 10,700 Expeditors International of Corporation 79,884 Washington, Inc. 478,076 16,138 Millennium 6,280 Fastenal Company * 283,040 Pharmaceuticals, Inc. # 162,832 2,480 Federal Signal Corporation 33,356 6,080 Omnicare, Inc. * 201,613 2,820 Flowserve Corporation 203,801 1,700 Par Pharmaceutical 2,600 GATX Corporation 117,936 Companies, Inc. # 40,273 3,350 Graco, Inc. 137,484 5,800 PDL BioPharma, Inc. # 136,242 1,645 Granite Construction, Inc. 106,909 3,920 Perrigo Company 73,108 4,180 Harsco Corporation 220,119 3,270 Herman Miller, Inc. 99,833 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 39 Mid Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Industrials  continued 9,000 Amphenol Corporation  $308,340 2,410 HNI Corporation $98,400 7,800 Andrew Corporation # 109,668 3,030 Hubbell, Inc. 174,680 6,120 Arrow Electronics, Inc. # 233,906 4,200 IDEX Corporation 152,082 21,460 Atmel Corporation # 115,669 5,880 Jacobs Engineering Group, Inc. # 362,384 6,540 Avnet, Inc. #* 247,735 5,100 JB Hunt Transport Services, Inc. 142,443 2,460 Avocent Corporation # 67,281 8,900 JetBlue Airways Corporation #* 87,665 7,000 Broadridge Financial 5,450 Joy Global, Inc. 269,720 Solutions, LLC 123,130 8,400 KBR, Inc. # 269,556 13,980 Cadence Design Systems, Inc. # 299,172 1,100 Kelly Services, Inc. 27,335 3,040 CDW Corporation # 255,877 1,860 Kennametal, Inc. 142,588 7,200 Ceridian Corporation # 244,080 2,500 Korn/Ferry International # 59,075 4,390 CheckFree Corporation # 161,728 2,200 Lincoln Electric Holdings, Inc. 158,378 3,030 CommScope, Inc. # 164,923 4,340 Manpower, Inc. 343,077 4,200 Cree, Inc. #* 107,604 1,600 Mine Safety Appliances Company 73,040 2,140 CSG Systems International, Inc. # 53,543 2,700 MSC Industrial Direct 7,510 Cypress Semiconductor Company, Inc. 135,783 Corporation # 188,201 2,200 Navigant Consulting, Inc. #* 34,650 3,300 Diebold, Inc. 167,211 1,680 Nordson Corporation 76,877 2,100 Digital River, Inc. # 94,521 3,800 Oshkosh Truck Corporation * 217,550 2,660 DST Systems, Inc. #* 201,814 5,120 Pentair, Inc. 185,344 2,000 Dycom Industries, Inc. # 55,900 5,990 Quanta Services, Inc. #* 170,296 2,200 F5 Networks, Inc. # 190,718 8,400 Republic Services, Inc. 268,380 2,850 Fair Isaac Corporation 111,891 1,662 Rollins, Inc. 39,556 6,200 Fairchild Semiconductor 4,400 Roper Industries, Inc. 263,912 International, Inc. # 113,150 390 Sequa Corporation # 64,389 2,700 Gartner Group, Inc. # 56,511 2,940 SPX Corporation 275,978 3,500 Global Payments, Inc. 130,900 4,500 Stericycle, Inc. # 215,730 6,680 Harris Corporation 366,598 1,920 Teleflex, Inc. 146,746 1,800 Imation Corporation 56,304 2,500 Thomas & Betts Corporation # 154,500 7,100 Ingram Micro, Inc. # 142,355 4,700 Timken Company 156,980 9,890 Integrated Device 3,995 Trinity Industries, Inc. 152,729 Technology, Inc. # 160,910 3,300 United Rentals, Inc. # 106,062 3,700 International Rectifier 2,500 Werner Enterprises, Inc. 48,600 Corporation # 135,827 2,800 YRC Worldwide, Inc. # 89,936 6,800 Intersil Corporation 198,900 Total Industrials 3,800 Jack Henry & Associates, Inc. 91,276 4,300 KEMET Corporation # 30,272 Information Technology (15.3%) 6,700 Lam Research Corporation #* 387,528 20,000 3Com Corporation # 80,000 5,800 Lattice Semiconductor 1,880 ACI Worldwide, Inc. # 57,396 Corporation # 27,434 12,600 Activision, Inc. # 215,586 2,700 Macrovision Corporation # 64,206 3,530 Acxiom Corporation 88,815 7,980 McAfee, Inc. # 286,163 5,900 ADC Telecommunications, Inc. # 110,271 4,240 Mentor Graphics Corporation # 50,922 3,160 ADTRAN, Inc. 82,444 3,010 Micrel, Inc. 31,154 1,100 Advent Software, Inc. # 41,833 10,835 Microchip Technology, Inc. 393,419 3,400 Alliance Data Systems 4,100 MoneyGram International, Inc. 104,919 Corporation # 261,120 5,120 MPS Group, Inc. # 68,250 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 40 Mid Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.1%) Value Shares Common Stock (96.1%) Value Information Technology  continued 2,400 Scotts Company $98,376 2,850 National Instruments Corporation $92,198 2,420 Sensient Technologies Corporation 61,468 5,200 Palm, Inc. #* 77,584 4,940 Sonoco Products Company 181,150 5,700 Parametric Technology 4,200 Steel Dynamics, Inc. 176,106 Corporation # 100,491 5,020 Valspar Corporation 138,502 2,500 Plantronics, Inc. 70,050 3,400 Worthington Industries, Inc. * 70,380 4,600 Polycom, Inc. # 142,462 Total Materials 6,520 Powerwave Technologies, Inc. # 42,641 9,700 RF Micro Devices, Inc. #* 67,318 Telecommunications Services (0.8%) 3,260 Semtech Corporation # 52,975 12,410 Cincinnati Bell, Inc. # 64,036 2,700 Silicon Laboratories, Inc. # 94,041 3,200 NeuStar, Inc. #* 92,288 2,100 SRA International, Inc. # 50,022 5,210 Telephone and Data Systems, Inc. 345,944 4,560 Sybase, Inc. # 108,163 Total Telecommunications 7,180 Synopsys, Inc. # 175,623 Services 2,840 Tech Data Corporation # 106,415 7,079 TriQuint Semiconductor, Inc. # 31,289 Utilities (7.1%) 5,300 UTStarcom, Inc. #* 17,066 3,960 AGL Resources, Inc.  149,292 5,000 ValueClick, Inc. # 106,900 5,770 Alliant Energy Corporation  213,202 9,270 Vishay Intertechnology, Inc. # 143,778 6,766 Aqua America, Inc. * 148,040 11,100 Western Digital Corporation # 236,985 18,790 Aquila, Inc. # 71,026 3,700 Wind River Systems, Inc. # 35,372 1,980 Black Hills Corporation 73,854 3,400 Zebra Technologies Corporation # 123,182 5,720 DPL, Inc. 152,038 Total Information 7,950 Energy East Corporation 201,214 Technology 6,100 Equitable Resources, Inc. 287,371 4,330 Great Plains Energy, Inc. 120,201 Materials (6.5%) 4,140 Hawaiian Electric Industries, Inc. 94,433 3,890 Airgas, Inc.  181,663 2,320 IDACORP, Inc. * 71,827 3,980 Albemarle Corporation  160,115 9,125 MDU Resources Group, Inc. 248,748 2,840 Bowater, Inc. 55,721 4,260 National Fuel Gas Company * 184,671 3,270 Cabot Corporation 132,043 7,760 Northeast Utilities Service 1,300 Carpenter Technology Corporation 154,297 Company 212,158 12,070 Chemtura Corporation 125,890 5,440 NSTAR 171,088 5,900 Commercial Metals Company 181,956 4,560 OGE Energy Corporation 151,164 2,150 Cytec Industries, Inc. 144,028 5,500 ONEOK, Inc. 279,125 2,190 Ferro Corporation 48,946 9,655 Pepco Holdings, Inc. 261,361 2,500 Florida Rock Industries, Inc. 158,775 3,860 PNM Resources, Inc. 99,704 2,000 FMC Corporation 178,260 5,920 Puget Energy, Inc. 137,048 5,200 Louisiana-Pacific Corporation 96,304 5,890 SCANA Corporation 220,168 3,460 Lubrizol Corporation 216,804 11,070 Sierra Pacific Resources # 175,902 10,800 Lyondell Chemical Company 484,920 3,920 Vectren Corporation 97,882 2,200 Martin Marietta Materials, Inc. 301,400 4,500 Westar Energy, Inc. 103,590 970 Minerals Technologies, Inc. 62,730 2,490 WGL Holdings, Inc. 74,551 3,680 Olin Corporation 76,802 5,820 Wisconsin Energy Corporation 249,853 4,300 Packaging Corporation of America 109,736 Total Utilities 3,200 Reliance Steel & Aluminum Company 168,128 Total Common Stock 5,990 RPM International, Inc. 140,825 (cost $41,489,903) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 41 Mid Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (7.4%) Rate (+) Date Value 4,445,419 Thrivent Financial Securities Lending Trust 5.360% N/A $4,445,419 Total Collateral Held for Securities Loaned (cost $4,445,419) Shares or Principal Interest Maturity Amount Short-Term Investments (4.1%) Rate (+) Date Value $125,000 Federal National Mortgage Association  5.080% 12/14/2007 $122,628 2,365,268 Thrivent Money Market Fund 5.090 N/A 2,365,268 Total Short-Term Investments (cost $2,487,887) Total Investments (cost $48,423,209) 107.6% Other Assets and Liabilities, Net (7.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 27 September 2007 $2,471,017 $2,325,780 ($145,237) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2007, $122,628 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $3,042,236 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $18,757,208 Gross unrealized depreciation (2,498,138) Net unrealized appreciation (depreciation) $16,259,070 Cost for federal income tax purposes $48,423,209 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 42 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (94.0%) Value Shares Common Stock (94.0%) Value Consumer Discretionary (13.0%) 600 M.D.C. Holdings, Inc. $27,600 866 99 Cents Only Stores # $10,539 500 Matthews International Corporation 19,130 1,750 Advance Auto Parts, Inc.  60,848 435 Media General, Inc. 12,267 900 Aeropostale, Inc. # 34,272 640 Modine Manufacturing Company 16,384 3,321 American Eagle Outfitters, Inc.  80,567 820 Mohawk Industries, Inc. # 73,808 1,000 American Greetings Corporation 24,730 1,000 Netflix, Inc. #* 17,230 1,100 AnnTaylor Stores Corporation # 34,562 100 NVR, Inc. # 57,848 1,300 Applebees International, Inc. 31,980 1,900 OReilly Automotive, Inc. # 63,289 1,086 ArvinMeritor, Inc. 21,535 1,100 Pacific Sunwear of 795 Barnes & Noble, Inc. 26,672 California, Inc. # 19,822 600 Beazer Homes USA, Inc. 8,394 1,125 Payless ShoeSource, Inc. # 29,948 1,515 Belo Corporation 27,118 2,200 PETsMART, Inc. 71,126 415 Blyth, Inc. 9,263 1,000 Phillips-Van Heusen Corporation 52,060 520 Bob Evans Farms, Inc. 16,874 700 Regis Corporation 24,402 1,065 Borders Group, Inc. 17,423 1,200 Rent-A-Center, Inc. # 23,292 940 BorgWarner, Inc. 81,263 2,220 Ross Stores, Inc. 64,225 800 Boyd Gaming Corporation 35,280 1,000 Ruby Tuesday, Inc. 22,250 1,935 Brinker International, Inc. 52,129 700 Ryland Group, Inc. 23,275 1,050 Callaway Golf Company 17,042 2,435 Saks, Inc. 45,072 1,600 Career Education Corporation # 47,488 510 Scholastic Corporation # 16,412 3,500 CarMax, Inc. # 83,755 1,100 Scientific Games Corporation #* 37,741 700 Catalina Marketing Corporation 21,133 1,005 Sothebys Holdings, Inc. 42,964 480 CBRL Group, Inc. 18,446 300 Strayer Education, Inc. 45,459 2,200 Charming Shoppes, Inc. # 21,736 500 Thor Industries, Inc. 20,510 1,250 Cheesecake Factory, Inc. # 30,775 900 Timberland Company # 21,393 2,900 Chicos FAS, Inc. # 56,144 2,100 Toll Brothers, Inc. # 46,053 1,100 Coldwater Creek, Inc. # 21,659 1,100 Tupperware Corporation 28,611 1,500 Corinthian Colleges, Inc. # 20,205 1,800 Urban Outfitters, Inc. # 36,108 995 DeVry, Inc. 32,238 775 Valassis Communications, Inc. # 9,199 700 Dicks Sporting Goods, Inc. # 39,361 700 Warnaco Group, Inc. # 25,277 1,702 Dollar Tree Stores, Inc. # 65,119 100 Washington Post Company 79,075 500 Entercom Communications 1,770 Williams-Sonoma, Inc. 54,498 Corporation 11,290 Total Consumer 2,500 Foot Locker, Inc. 46,400 Discretionary 800 Furniture Brands International, Inc. 8,816 Consumer Staples (2.7%) 2,600 GameStop Corporation # 104,910 1,300 Alberto-Culver Company 30,576 2,300 Gentex Corporation 45,402 1,130 BJs Wholesale Club, Inc. # 38,375 1,600 Hanesbrands, Inc. # 49,616 1,065 Church & Dwight Company, Inc.  52,249 835 Harte-Hanks, Inc. 19,664 1,000 Energizer Holdings, Inc. # 100,900 700 Hovnanian Enterprises, Inc. #* 9,268 1,000 Hansen Natural Corporation # 40,550 555 International Speedway 1,125 Hormel Foods Corporation 38,722 Corporation 26,579 995 J.M. Smucker Company 55,531 500 ITT Educational Services, Inc. # 52,830 445 Lancaster Colony Corporation 17,230 800 John Wiley and Sons, Inc. 33,832 900 NBTY, Inc. # 39,186 1,300 Lear Corporation # 43,654 910 PepsiAmericas, Inc. 25,180 760 Lee Enterprises, Inc. 13,384 680 Ruddick Corporation 18,904 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 43 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (94.0%) Value Shares Common Stock (94.0%) Value Consumer Staples  continued 710 City National Corporation $50,261 2,000 Smithfield Foods, Inc. # $62,120 2,500 Colonial BancGroup, Inc. 54,525 495 Tootsie Roll Industries, Inc. 12,390 700 Commerce Group, Inc. 20,111 350 Universal Corporation 19,324 800 Cousins Properties, Inc. 20,568 Total Consumer Staples 900 Cullen/Frost Bankers, Inc. 44,703 2,000 Eaton Vance Corporation 83,720 Energy (8.6%) 600 Equity One, Inc. 13,848 2,300 Arch Coal, Inc. 68,747 1,105 Everest Re Group, Ltd. 108,566 500 Bill Barrett Corporation # 17,160 3,585 Fidelity National Financial, Inc. 74,891 1,900 Cameron International 1,700 First American Corporation 78,693 Corporation # 148,200 500 First Community Bancorp, Inc. 25,110 1,300 Cimarex Energy Company 49,205 2,000 First Niagara Financial Group, Inc. 25,720 2,000 Denbury Resources, Inc. # 80,000 1,370 FirstMerit Corporation 25,112 800 Encore Acquisition Company # 20,696 800 Greater Bay Bancorp 21,504 1,100 FMC Technologies, Inc. # 100,672 765 Hanover Insurance Group, Inc. 33,576 1,300 Forest Oil Corporation # 52,611 1,950 HCC Insurance Holdings, Inc. 57,096 1,900 Frontier Oil Corporation 73,587 900 Highwoods Properties, Inc. 29,277 2,030 Grant Prideco, Inc. # 113,883 730 Horace Mann Educators 1,810 Hanover Compressor Company # 43,132 Corporation 13,016 1,650 Helmerich & Payne, Inc. 53,410 1,500 Hospitality Properties Trust 57,540 2,200 Newfield Exploration Company # 105,710 1,100 IndyMac Bancorp, Inc. * 24,200 2,780 Noble Energy, Inc. 169,966 1,700 Jefferies Group, Inc. 44,659 470 Overseas Shipholding Group, Inc. 36,467 2,600 Leucadia National Corporation 97,760 2,500 Patterson-UTI Energy, Inc. 57,250 1,600 Liberty Property Trust 60,016 1,960 Pioneer Natural Resources 1,200 Macerich Company 87,780 Company  89,180 1,200 Mack-Cali Realty Corporation 46,320 1,200 Plains Exploration & Production 600 Mercury General Corporation 31,068 Company # 51,852 1,500 Nationwide Health Properties, Inc. 35,745 900 Pogo Producing Company 47,934 4,500 New York Community 2,700 Pride International, Inc. # 94,635 Bancorp, Inc. * 73,035 1,000 Quicksilver Resources, Inc. #* 42,120 1,300 Nuveen Investments 79,482 2,700 Southwestern Energy Company # 109,701 915 Ohio Casualty Corporation 39,720 1,400 Superior Energy Services, Inc. # 56,448 3,821 Old Republic International 980 Tidewater, Inc. 67,052 Corporation 70,077 Total Energy 1,370 PMI Group, Inc. 46,676 718 Potlatch Corporation 31,369 Financials (14.5%) 1,255 Protective Life Corporation 53,990 1,175 A.G. Edwards, Inc. 95,010 1,400 Radian Group, Inc. 47,194 1,700 AMB Property Corporation 90,576 1,450 Raymond James Financial, Inc. 44,472 1,100 American Financial Group, Inc. 30,899 1,283 Rayonier, Inc. REIT 54,322 1,900 AmeriCredit Corporation # 38,646 1,100 Regency Centers Corporation 71,357 1,700 Arthur J. Gallagher & Company 46,886 2,200 SEI Investments Company 59,972 2,044 Associated Banc-Corp  58,745 800 StanCorp Financial Group, Inc. 37,568 1,445 Astoria Financial Corporation 34,030 500 SVB Financial Group # 26,340 785 Bank of Hawaii Corporation 37,696 1,920 TCF Financial Corporation 47,213 2,000 Brown & Brown, Inc. 51,400 2,200 UDR, Inc. 50,798 900 Cathay General Bancorp 27,549 615 Unitrin, Inc. 26,064 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 44 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (94.0%) Value Shares Common Stock (94.0%) Value Financials  continued 1,000 Psychiatric Solutions, Inc. # $34,090 2,750 W.R. Berkley Corporation  $80,905 1,300 ResMed, Inc. # 55,874 1,400 Waddell & Reed Financial, Inc. 35,294 1,670 Sepracor, Inc. # 46,977 1,373 Washington Federal, Inc. 30,934 980 STERIS Corporation 26,803 970 Webster Financial Corporation 42,156 700 Techne Corporation # 39,382 1,300 Weingarten Realty Investors 47,593 800 Universal Health Services, Inc. 41,952 525 Westamerica Bancorporation 21,488 1,670 Valeant Pharmaceuticals 1,170 Wilmington Trust Corporation 45,560 International 26,202 Total Financials 600 Varian, Inc. # 36,084 1,300 VCA Antech, Inc. # 51,142 Health Care (11.1%) 600 Ventana Medical Systems, Inc. # 50,004 1,024 Advanced Medical Optics, Inc. # 30,956 2,100 Vertex Pharmaceuticals, Inc. # 67,830 1,100 Affymetrix, Inc. #* 26,818 600 Wellcare Health Plans, Inc. # 60,756 645 Apria Healthcare Group, Inc. # 16,912 Total Health Care 1,010 Beckman Coulter, Inc.  71,528 1,000 Cephalon, Inc. #* 75,140 Industrials (15.1%) 1,000 Cerner Corporation # 52,870 1,510 AGCO Corporation # 58,029 1,200 Charles River Laboratories 1,500 AirTran Holdings, Inc. # 14,760 International, Inc. # 61,416 635 Alaska Air Group, Inc. # 14,815 1,600 Community Health Systems, Inc. # 62,240 650 Alexander & Baldwin, Inc. 35,243 1,070 Covance, Inc. # 75,510 500 Alliant Techsystems, Inc. # 49,555 1,900 Cytyc Corporation # 79,990 1,830 AMETEK, Inc. 71,407 2,464 Dentsply International, Inc. 89,911 1,710 Avis Budget Group, Inc. # 43,896 1,000 Edwards Lifesciences Corporation # 45,960 705 Brinks Company 43,111 2,300 Endo Pharmaceutical 930 Carlisle Companies, Inc. 42,110 Holdings, Inc. # 78,223 1,200 ChoicePoint, Inc. # 46,488 800 Gen-Probe, Inc. # 50,408 715 Con-way, Inc. 35,314 4,000 Health Management Associates, Inc. 32,240 1,100 Copart, Inc. # 30,954 1,950 Health Net, Inc. # 96,603 600 Corporate Executive 1,400 Henry Schein, Inc. # 76,076 Board Company 40,452 930 Hillenbrand Industries, Inc. 58,627 800 Crane Company 36,688 700 Intuitive Surgical, Inc. # 148,827 800 Deluxe Corporation 30,208 800 Invitrogen Corporation # 57,440 1,190 Donaldson Company, Inc. 43,304 500 Kindred Healthcare, Inc. # 13,390 600 DRS Technologies, Inc. 31,416 700 Kyphon, Inc. # 45,934 900 Dun & Bradstreet Corporation 87,984 900 LifePoint Hospitals, Inc. # 26,595 3,500 Expeditors International of 1,330 Lincare Holdings, Inc. # 47,468 Washington, Inc. 156,380 1,000 Medicis Pharmaceutical 2,140 Fastenal Company 96,450 Corporation 28,530 795 Federal Signal Corporation 10,693 5,322 Millennium Pharmaceuticals, Inc. # 53,699 900 Flowserve Corporation 65,043 1,985 Omnicare, Inc. 65,823 925 GATX Corporation 41,958 500 Par Pharmaceutical 1,200 Graco, Inc. 49,248 Companies, Inc. # 11,845 630 Granite Construction, Inc. 40,944 1,900 PDL BioPharma, Inc. # 44,631 1,460 Harsco Corporation 76,884 1,230 Perrigo Company 22,940 980 Herman Miller, Inc. 29,919 1,800 Pharmaceutical Product 815 HNI Corporation 33,276 Development, Inc. 60,300 1,055 Hubbell, Inc. 60,821 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 45 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (94.0%) Value Shares Common Stock (94.0%) Value Industrials  continued 7,090 Atmel Corporation # $38,215 1,400 IDEX Corporation $50,694 2,060 Avnet, Inc. # 78,033 2,040 Jacobs Engineering Group, Inc. # 125,725 800 Avocent Corporation # 21,880 1,660 JB Hunt Transport Services, Inc. 46,364 2,400 Broadridge Financial 2,900 JetBlue Airways Corporation # 28,565 Solutions, LLC 42,216 1,750 Joy Global, Inc. 86,608 4,580 Cadence Design Systems, Inc. # 98,012 2,700 KBR, Inc. # 86,643 1,050 CDW Corporation # 88,378 390 Kelly Services, Inc. 9,692 2,300 Ceridian Corporation # 77,970 565 Kennametal, Inc. 43,313 1,370 CheckFree Corporation # 50,471 800 Korn/Ferry International # 18,904 1,100 CommScope, Inc. # 59,873 800 Lincoln Electric Holdings, Inc. 57,592 1,400 Cree, Inc. #* 35,868 1,350 Manpower, Inc.  106,718 745 CSG Systems International, Inc. # 18,640 400 Mine Safety Appliances Company 18,260 2,440 Cypress Semiconductor 800 MSC Industrial Direct Corporation # 61,146 Company, Inc. 40,232 990 Diebold, Inc. 50,163 700 Navigant Consulting, Inc. # 11,025 700 Digital River, Inc. # 31,507 460 Nordson Corporation 21,050 890 DST Systems, Inc. #* 67,524 1,300 Oshkosh Truck Corporation 74,425 700 Dycom Industries, Inc. # 19,565 1,630 Pentair, Inc. 59,006 600 F5 Networks, Inc. # 52,014 1,900 Quanta Services, Inc. #* 54,017 1,000 Fair Isaac Corporation 39,260 2,850 Republic Services, Inc. 91,058 2,100 Fairchild Semiconductor 640 Rollins, Inc. 15,232 International, Inc. # 38,325 1,400 Roper Industries, Inc. 83,972 800 Gartner Group, Inc. # 16,744 175 Sequa Corporation # 28,892 1,100 Global Payments, Inc. 41,140 1,040 SPX Corporation 97,625 2,290 Harris Corporation 125,675 1,500 Stericycle, Inc. # 71,910 600 Imation Corporation 18,768 735 Teleflex, Inc. 56,176 2,300 Ingram Micro, Inc. # 46,115 900 Thomas & Betts Corporation # 55,620 3,255 Integrated Device 1,600 Timken Company 53,440 Technology, Inc. # 52,959 1,380 Trinity Industries, Inc. 52,757 1,200 International Rectifier 1,200 United Rentals, Inc. # 38,568 Corporation # 44,052 775 Werner Enterprises, Inc. 15,066 2,300 Intersil Corporation 67,275 1,000 YRC Worldwide, Inc. # 32,120 1,300 Jack Henry & Associates, Inc. 31,226 Total Industrials 1,300 KEMET Corporation # 9,152 2,300 Lam Research Corporation #* 133,032 Information Technology (14.8%) 1,900 Lattice Semiconductor 6,600 3Com Corporation # 26,400 Corporation # 8,987 685 ACI Worldwide, Inc. # 20,913 900 Macrovision Corporation # 21,402 4,177 Activision, Inc. # 71,468 2,595 McAfee, Inc. # 93,057 1,045 Acxiom Corporation 26,292 1,350 Mentor Graphics Corporation # 16,214 2,000 ADC Telecommunications, Inc. # 37,380 900 Micrel, Inc. 9,315 990 ADTRAN, Inc. 25,829 3,560 Microchip Technology, Inc. 129,264 300 Advent Software, Inc. # 11,409 1,300 MoneyGram International, Inc. 33,267 1,000 Alliance Data Systems Corporation # 76,800 1,725 MPS Group, Inc. # 22,994 2,900 Amphenol Corporation  99,354 850 National Instruments Corporation 27,498 2,500 Andrew Corporation # 35,150 1,800 Palm, Inc. #* 26,856 2,025 Arrow Electronics, Inc. # 77,396 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 46 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (94.0%) Value Shares Common Stock (94.0%) Value Information Technology  continued 810 Sensient Technologies Corporation $20,574 2,000 Parametric Technology 1,675 Sonoco Products Company 61,422 Corporation # $35,260 1,400 Steel Dynamics, Inc. 58,702 700 Plantronics, Inc. 19,614 1,700 Valspar Corporation 46,903 1,590 Polycom, Inc. # 49,242 1,200 Worthington Industries, Inc. * 24,840 2,200 Powerwave Technologies, Inc. # 14,388 Total Materials 3,300 RF Micro Devices, Inc. #* 22,902 1,000 Semtech Corporation # 16,250 Telecommunications Services (0.8%) 900 Silicon Laboratories, Inc. # 31,347 4,060 Cincinnati Bell, Inc. # 20,950 600 SRA International, Inc. # 14,292 1,000 NeuStar, Inc. #* 28,840 1,500 Sybase, Inc. # 35,580 1,635 Telephone and Data Systems, Inc. 108,564 2,300 Synopsys, Inc. # 56,258 Total Telecommunications 845 Tech Data Corporation # 31,662 Services 2,215 TriQuint Semiconductor, Inc. # 9,790 1,700 UTStarcom, Inc. #* 5,474 Utilities (7.0%) 1,600 ValueClick, Inc. # 34,208 1,285 AGL Resources, Inc.  48,444 2,995 Vishay Intertechnology, Inc. # 46,452 1,875 Alliant Energy Corporation  69,281 3,600 Western Digital Corporation # 76,860 2,100 Aqua America, Inc. * 45,948 1,300 Wind River Systems, Inc. # 12,428 6,195 Aquila, Inc. # 23,417 1,200 Zebra Technologies Corporation # 43,476 670 Black Hills Corporation 24,991 Total Information 1,845 DPL, Inc. 49,040 Technology 2,565 Energy East Corporation 64,920 2,000 Equitable Resources, Inc. 94,220 Materials (6.4%) 1,330 Great Plains Energy, Inc. 36,921 1,295 Airgas, Inc.  60,476 1,370 Hawaiian Electric Industries, Inc. 31,250 1,260 Albemarle Corporation 50,690 725 IDACORP, Inc. * 22,446 845 Bowater, Inc. 16,579 2,950 MDU Resources Group, Inc. 80,417 975 Cabot Corporation 39,370 1,470 National Fuel Gas Company * 63,724 500 Carpenter Technology Corporation 59,345 2,625 Northeast Utilities Service 3,920 Chemtura Corporation 40,886 Company 71,768 2,000 Commercial Metals Company 61,680 1,830 NSTAR 57,554 765 Cytec Industries, Inc. 51,247 1,565 OGE Energy Corporation 51,880 690 Ferro Corporation 15,422 1,900 ONEOK, Inc. 96,425 900 Florida Rock Industries, Inc. 57,159 3,132 Pepco Holdings, Inc.  84,783 700 FMC Corporation 62,391 1,195 PNM Resources, Inc. 30,867 1,700 Louisiana-Pacific Corporation 31,484 1,925 Puget Energy, Inc. 44,564 1,170 Lubrizol Corporation 73,312 1,990 SCANA Corporation 74,386 3,510 Lyondell Chemical Company 157,599 3,670 Sierra Pacific Resources # 58,316 705 Martin Marietta Materials, Inc. 96,585 1,440 Vectren Corporation 35,957 370 Minerals Technologies, Inc. 23,928 1,500 Westar Energy, Inc. 34,530 1,285 Olin Corporation 26,818 880 WGL Holdings, Inc. 26,347 1,400 Packaging Corporation of America 35,728 2,010 Wisconsin Energy Corporation 86,289 1,000 Reliance Steel & Total Utilities Aluminum Company 52,540 1,915 RPM International, Inc. 45,022 Total Common Stock 700 Scotts Company 28,693 (cost $12,527,500) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 47 Mid Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (3.6%) Rate (+) Date Value 725,054 Thrivent Financial Securities Lending Trust 5.360% N/A $725,054 Total Collateral Held for Securities Loaned (cost $725,054) Shares or Principal Interest Maturity Amount Short-Term Investments (6.3%) Rate (+) Date Value $100,000 Federal National Mortgage Association  5.080% 12/14/2007 $98,102 1,179,087 Thrivent Money Market Fund 5.090 N/A 1,179,087 Total Short-Term Investments (cost $1,277,182) Total Investments (cost $14,529,736) 103.9% Other Assets and Liabilities, Net (3.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 14 September 2007 $1,274,696 $1,205,960 ($68,736) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2007, $98,102 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,308,078 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,200,520 Gross unrealized depreciation (677,309) Net unrealized appreciation (depreciation) $6,523,211 Cost for federal income tax purposes $14,529,736 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 48 Partner International Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.8%) Value (^) Shares Common Stock (97.8%) Value (^) Australia (4.2%) Denmark (0.3%) 54,527 Babcock & Brown, Ltd. * $1,291,041 18,172 Novo Nordisk AS $1,906,607 109,637 BHP Billiton, Ltd. 3,492,005 Total Denmark 43,754 Caltex Australia, Ltd. 922,041 27,610 Cochlear, Ltd. * 1,441,191 Finland (0.7%) 141,877 Computershare, Ltd. 1,189,789 152,703 Nokia Oyj 4,362,262 25,206 CSL, Ltd. 1,888,566 Total Finland 29,210 Macquarie Bank Limited * 2,016,197 11,063 Rio Tinto, Ltd. * 862,341 France (7.1%) 188,795 Seek, Ltd. * 1,341,275 25,206 Air France  KLM 1,134,560 1 Suncorp-Metway, Ltd. 16 212,400 Axa SA 8,288,976 406,616 Westpac Banking Corporation 8,991,363 21,831 BNP Paribas SA 2,399,812 90,018 Woolworths, Ltd. 2,074,710 15,354 Bouygues SA 1,229,818 59,439 WorleyParsons, Ltd. 1,701,316 11,300 Carrefour SA 801,358 Total Australia 9,921 CNP Assurances 1,300,611 5,101 Compagnie Generale de Austria (0.3%) Geophysique-Veritas # 1,288,087 20,294 Voestalpine AG 1,688,367 16,286 Kaufman & Broad SA 1,180,952 Total Austria 8,103 Lafarge SA 1,372,541 10,342 Michelin Class B 1,365,469 Belgium (0.5%) 6,307 Nexans SA 1,105,814 24,535 InBev NV 1,975,784 13,772 Nexity 1,028,074 11,470 KBC Groep NV 1,492,217 21,891 Sanofi-Aventis 1,833,672 Total Belgium 60,000 Schneider Electric SA 8,006,047 52,317 Total SA 4,120,116 Bermuda (0.2%) 34,130 Vinci SA 2,444,864 54,695 Jardine Matheson Holdings, Ltd. 1,313,407 179,626 Vivendi Universal SA 7,629,989 Total Bermuda Total France Canada (3.1%) Germany (9.5%) 34,800 AGF Management, Ltd. 1,200,776 118,900 Adidas AG 7,231,329 23,200 Agrium, Inc. #* 975,366 8,331 Allianz AG 1,771,569 35,366 Biovail Corporation # 671,317 22,732 BASF AG 2,940,126 38,400 EnCana Corporation # 2,350,506 21,368 Bayerische Motoren Werke AG 1,326,047 28,400 Fortis, Inc. 700,949 87,400 Celesio AG 5,249,704 36,400 Imperial Oil, Ltd. # 1,696,483 11,481 Continental AG 1,654,414 12,800 Inmet Mining Corporation 1,115,861 12,769 Deutsche Bank AG 1,729,613 31,600 Metro, Inc. 1,125,609 18,006 Deutsche Boerse AG 2,094,426 24,300 Potash Corporation of 201,200 Deutsche Post AG-REG 5,879,009 Saskatchewan # 1,951,881 24,253 E.ON AG 3,816,445 11,100 Research In Motion, Ltd. # 2,382,733 23,981 Fresenius Medical Care 32,300 Suncor Energy, Inc. # 2,920,262 AG & Company 1,130,142 95,600 Talisman Energy, Inc. # 1,748,365 11,816 MAN AG 1,707,274 19,800 Toronto-Dominion Bank # 1,266,918 84,200 Metro AG 6,537,417 Total Canada 1,131 Porsche AG 2,052,382 6,907 RWE AG 733,686 9,394 Salzgitter AG 1,910,383 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 49 Partner International Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.8%) Value (^) Shares Common Stock (97.8%) Value (^) Germany  continued 25,300 Joint Corporation $689,931 24,958 SGL Carbon AG # $1,269,228 99,000 Kawasaki Kisen Kaisha, Ltd. * 1,355,078 98,831 Siemens AG 12,508,795 154 KDDI Corporation 1,021,589 Total Germany 64,300 Komatsu, Ltd. 2,029,375 42,000 Kyocera Corporation 4,082,413 Greece (0.5%) 41,000 Makita Corporation 1,894,532 27,212 National Bank of Greece SA 1,591,442 38,800 Matsuda Sangyo Company, Ltd. * 990,360 47,040 Piraeus Bank SA 1,667,928 879 Mitsubishi UFJ Financial Total Greece Group, Inc. 9,380,574 138,000 Mitsui Osk Lines, Ltd. 2,154,408 Hong Kong (1.3%) 556 Mizuho Financial Group, Inc. 3,915,970 139,100 Esprit Holdings, Ltd. 1,858,900 700,000 Mizuho Trust and Banking 374,000 Hengan International Group Company, Ltd. * 1,341,204 Company, Ltd. 1,257,078 33,600 Mori Seiki Company, Ltd. 1,095,947 349,800 Swire Pacific, Ltd. 3,959,326 267,200 Nikon Corporation 8,462,277 154,111 Vtech Holdings, Ltd. 1,365,525 5,900 Nintendo Company, Ltd. 2,844,562 Total Hong Kong 310,000 Nippon Steel Corporation 2,331,733 164,400 Nippon Suisan Kaisha, Ltd. 924,627 Ireland (0.6%) 199 NTT Data Corp. 833,362 39,713 Allied Irish Banks plc 1,031,017 38,000 Olympus Corporation * 1,557,622 78,090 Anglo Irish Bank Corporation plc 1,446,220 5,590 ORIX Corporation 1,341,691 48,538 Kingspan Group plc 1,162,302 87,000 Pacific Metals Company, Ltd. 1,506,266 Total Ireland 48,000 Ricoh Company, Ltd. 1,040,472 22,100 Sumco Corporation 1,134,629 Italy (4.5%) 411,600 Sumitomo Corporation 7,971,435 167,759 Enel SPA 1,731,804 75,000 Sumitomo Metal Mining 267,932 Eni SPA 9,376,850 Company, Ltd. 1,819,451 244,400 Finmeccanica SPA 7,335,712 189 Sumitomo Mitsui Financial 25,875 Fondiaria-Sai SPA 1,235,072 Group, Inc. * 1,708,039 1,102,515 UniCredito Italiano SPA 9,352,748 37,000 Sumitomo Realty & Development Total Italy Company, Ltd. 1,099,360 700,300 Sumitomo Trust and Banking Japan (18.7%) Company, Ltd. 5,912,444 29,500 Aisin Seiki Company, Ltd. 1,159,292 146,500 Takeda Pharmaceutical 2,500 Ardepro Company, Ltd. * 694,322 Company, Ltd. 9,543,201 111,000 Asahi Glass Company, Ltd. * 1,486,152 82,000 Tanabe Seiyaku Company, Ltd. 960,446 311,700 Bridgestone Corporation 6,577,967 155,970 The Sumitomo Warehouse 62,300 Canon, Inc. 3,292,824 Company, Ltd. * 961,112 103,000 Chiba Bank, Ltd. 866,868 46,000 Tokai Rika Company, Ltd. 1,223,173 133,900 Daito Trust Construction 174,100 Toyota Motor Corporation 10,584,002 Company, Ltd. 6,647,572 61,800 Urban Corporation 978,891 420 Geo Corporation * 844,227 Total Japan 20,096 Hikari Tsushin, Inc. 798,950 39,800 Hitachi Construction Machinery Netherlands (3.1%) Company, Ltd. 1,578,641 65,400 ABN AMRO Holding NV 3,226,835 22,200 IBIDEN Company, Ltd. 1,627,600 32,693 Apothekers Cooperatie OPG U.A. 1,045,322 279 Japan Tobacco, Inc. 1,417,912 53,677 Arcelor Mittal 3,282,228 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 50 Partner International Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.8%) Value (^) Shares Common Stock (97.8%) Value (^) Netherlands  continued Sweden (2.6%) 28,963 Furgo NV $1,927,377 27,550 Alfa Laval AB $1,730,261 27,181 Heineken NV 1,722,596 44,650 Hennes & Mauritz AB 2,565,689 161,500 ING Groep NV 6,817,735 86,600 Meda AB 1,399,431 27,497 Sligro Food Group NV 1,302,994 57,173 Peab AB 1,740,032 28,626 Unilever NV 865,184 44,000 Skandinaviska Enskilda Banken 1,503,937 Total Netherlands 2,083,300 Telefonaktiebolaget LM Ericsson 7,800,061 Total Sweden Norway (0.6%) 133,000 Ementor ASA # 1,132,601 Switzerland (7.0%) 96,000 Orkla ASA 1,804,440 70,753 ABB, Ltd. 1,701,516 44,000 Yara International ASA 1,169,784 24,948 Actelion, Ltd. # 1,329,773 Total Norway 6,500 Givaudan SA 6,083,355 14,251 Holcim, Ltd. 1,509,686 Singapore (3.0%) 27,615 Nestle SA 10,609,066 105,000 City Developments, Ltd. 1,029,425 54,389 Novartis AG 2,933,725 245,000 Keppel Land, Ltd. * 1,327,626 22,387 Roche Holding AG 3,964,878 215,000 Oversea-Chinese Banking 25,085 Swatch Group AG 7,567,730 Corporation 1,272,028 79,300 Swiss Reinsurance Company 6,804,135 3,423,490 Singapore 22,308 UBS AG 1,235,000 Telecommunications, Ltd. 7,780,947 6,385 Zurich Financial Services AG 1,860,538 578,800 United Overseas Bank, Ltd. 8,464,792 Total Switzerland Total Singapore Taiwan (1.0%) South Korea (3.3%) 620,336 Taiwan Semiconductor 3,881 Hyundai Heavy Industries 1,497,338 Manufacturing Company, 9,305 Korea Zinc Company, Ltd. 2,049,027 Ltd. ADR 6,296,410 17,353 KT&G Corporation 1,300,056 Total Taiwan 79,670 LG Electronics, Inc. 6,681,616 27,440 LG.Philips LCD Company, Ltd. # 1,277,089 United Kingdom (19.7%) 8,744 Samsung Electronics 58,858 3i Group plc 1,274,736 Company, Ltd. 5,772,512 146,369 AstraZeneca plc 7,565,401 29,887 STX Shipbuilding Company, Ltd. 1,649,379 131,079 Barclays plc 1,841,283 44,250 Woori Finance Holdings 49,929 BG Group plc 812,231 Company, Ltd. 1,139,486 99,624 BHP Billiton plc 2,923,255 Total South Korea 69,964 BP Amoco plc 810,562 57,938 British Land Company plc 1,444,566 Spain (4.6%) 620,300 British Sky Broadcasting 349,121 Banco Bilbao Vizcaya Group plc 8,342,487 Argentaria SA 8,546,753 400,199 BT Group plc 2,536,545 56,862 Grifols SA 1,187,233 322,232 Centricia plc 2,335,740 79,400 Iberdrola SA 4,416,678 77,108 Charter plc # 1,789,867 29,701 Industria de Diseno Textil SA 34,788 Chemring Group plc 1,345,065 (Inditex) # 1,776,659 283,235 GAME GROUP plc 1,115,450 535,420 Telefonica SA 12,530,834 416,459 GlaxoSmithKline plc 10,540,651 23,607 Union Fenosa SA 1,290,737 22,626 Go-Ahead Group plc 1,261,849 Total Spain 167,997 HBOS plc 3,271,625 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 51 Partner International Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.8%) Value (^) Shares Common Stock (97.8%) Value (^) United Kingdom  continued 80,939 Scottish & Southern Energy plc $2,365,135 54,013 Imperial Tobacco Group plc $2,367,883 183,949 Standard Life plc 1,140,611 213,757 International Power plc 1,777,097 418,291 Tesco plc 3,435,968 52,957 Keller Group plc 1,047,910 239,025 Unilever plc 7,455,512 1,399,500 Kingfisher plc 6,003,949 81,099 United Business Media plc 1,242,727 571,900 Lloyds TSB Group plc 6,433,556 2,489,887 Vodafone Group plc 7,485,340 148,362 Man Group plc 1,687,403 566,502 WPP Group plc 8,118,941 126,469 Michael Page International plc 1,387,229 34,208 Xstrata plc 2,180,598 414,000 Pearson plc 6,635,437 Total United Kingdom 143,509 Petrofac, Ltd. 1,254,939 58,783 Punch Taverns plc 1,362,827 United States (1.4%) 43,026 Reckitt Benckiser plc 2,302,341 119,912 iShares MSCI EAFE Index Fund * 9,452,663 16,188 Rio Tinto plc 1,168,002 Total United States 629,573 Royal Bank of Scotland Group plc 7,496,177 Total Common Stock 62,084 Royal Dutch Shell plc 2,417,997 (cost $529,054,166) 56,208 Royal Dutch Shell plc 2,222,802 Interest Maturity Shares Collateral Held for Securities Loaned (4.4%) Rate (+) Date Value 28,732,250 Thrivent Financial Securities Lending Trust 5.360% N/A $28,732,250 Total Collateral Held for Securities Loaned (cost $28,732,250) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 52 Partner International Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.0%) Rate (+) Date Value $11,065,000 Ciesco, LP 5.350% 8/1/2007 $11,065,000 2,245,241 Thrivent Money Market Fund 5.090 N/A 2,245,241 Total Short-Term Investments (at amortized cost) Total Investments (cost $571,096,657) 104.2% Other Assets and Liabilities, Net (4.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $114,112,954 Gross unrealized depreciation (7,405,532) Net unrealized appreciation (depreciation) $106,707,422 Cost for federal income tax purposes $571,096,657 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 53 Large Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Consumer Discretionary (9.6%) 29,500 GlobalSantaFe Corporation $2,115,445 23,150 Abercrombie & Fitch Company $1,618,185 44,550 Halliburton Company 1,604,691 52,850 Coach, Inc. #~ 2,402,561 3,400 Marathon Oil Corporation 187,680 207,050 Comcast Corporation # 5,418,498 10,550 National Oilwell Varco, Inc. # 1,267,160 77,800 DIRECTV Group, Inc. # 1,743,498 22,300 Oceaneering International, Inc. # 1,252,368 121,600 Home Depot, Inc. 4,519,872 33,300 Range Resources Corporation 1,236,762 38,750 International Game 72,310 Schlumberger, Ltd. 6,849,203 Technology * 1,368,650 30,400 Suncor Energy, Inc. 2,750,288 39,650 J.C. Penney Company, Inc. 45,800 XTO Energy, Inc. 2,497,474 (Holding Company) * 2,697,786 Total Energy 69,050 Kohls Corporation # 4,198,240 23,900 Las Vegas Sands Corporation #* 2,085,275 Financials (11.8%) 23,100 Macys Group, Inc 833,217 29,850 AFLAC, Inc. * 1,555,782 75,100 Marriott International, Inc. 3,120,405 55,250 American Express Company * 3,234,335 43,150 McDonalds Corporation 2,065,590 47,900 American International 67,100 McGraw-Hill Companies, Inc. 4,059,550 Group, Inc. * 3,074,222 135,950 News Corporation * 3,080,627 81,750 CB Richard Ellis Group, Inc. # 2,854,710 46,350 OfficeMax, Inc. 1,523,988 149,050 Charles Schwab Corporation 3,000,376 21,600 Orbitz Worldwide, Inc. # 260,928 74,850 Citigroup, Inc. 3,485,764 104,100 Pier 1 Imports, Inc. * 678,732 8,200 CME Group, Inc. 4,530,500 62,450 Starbucks Corporation # 1,666,166 43,600 Commerce Bancorp, Inc. * 1,458,420 21,900 Starwood Hotels & Resorts 51,400 Discover Financial Services # 1,184,770 Worldwide, Inc. 1,378,824 29,500 Franklin Resources, Inc. 3,757,415 82,600 Toll Brothers, Inc. # 1,811,418 34,750 Goldman Sachs Group, Inc. 6,544,815 83,100 Walt Disney Company 2,742,300 23,000 IntercontinentalExchange, Inc. # 3,475,990 Total Consumer 41,500 Jefferies Group, Inc. 1,090,205 Discretionary 62,760 Lehman Brothers Holdings, Inc. 3,891,120 65,200 Morgan Stanley 4,164,324 Consumer Staples (7.5%) 21,950 Nymex Holdings, Inc. * 2,732,775 49,200 Altria Group, Inc. 3,270,324 47,000 optionsXpress Holdings, Inc. * 1,175,470 43,000 Anheuser-Busch Companies, Inc. 2,097,110 27,150 Prudential Financial, Inc. 2,406,304 42,450 Costco Wholesale Corporation 2,538,510 63,100 State Street Corporation * 4,229,593 184,550 CVS/Caremark Corporation 6,494,314 50,500 T. Rowe Price Group, Inc. 2,632,565 116,150 PepsiCo, Inc. * 7,621,763 Total Financials 123,550 Procter & Gamble Company * 7,642,803 99,500 Safeway, Inc. 3,171,065 Health Care (15.6%) 35,100 Smithfield Foods, Inc. # 1,090,206 101,400 Abbott Laboratories * 5,139,966 96,400 Wal-Mart Stores, Inc. * 4,429,580 39,750 Aetna, Inc. 1,910,782 Total Consumer Staples 55,900 Allergan, Inc. 3,249,467 52,400 Amgen, Inc. # 2,815,976 Energy (6.1%) 14,350 Amylin Pharmaceuticals, Inc. #* 667,418 21,450 Cameron International 73,500 Baxter International, Inc. 3,866,100 Corporation # 1,673,100 64,900 Bristol-Myers Squibb Company * 1,843,809 36,700 Devon Energy Corporation * 2,738,187 83,500 Celgene Corporation #* 5,056,760 29,950 Diamond Offshore Drilling, Inc. * 3,090,241 58,350 Express Scripts, Inc. #* 2,925,086 33,500 Exxon Mobil Corporation 2,851,855 68,600 Genentech, Inc. # 5,102,468 11,250 FMC Technologies, Inc. # 1,029,600 38,705 Genzyme Corporation # 2,441,124 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 54 Large Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Health Care  continued 68,530 United Technologies 184,800 Gilead Sciences, Inc. # $6,880,104 Corporation $5,000,634 25,400 Hologic, Inc. #* 1,315,720 3,500 W.W. Grainger, Inc. 305,760 38,808 Johnson & Johnson 2,347,884 Total Industrials 40,500 McKesson Corporation 2,339,280 66,430 Medtronic, Inc. * 3,366,008 Information Technology (28.4%) 75,850 Merck & Company, Inc. * 3,765,952 77,093 Accenture, Ltd. 3,247,928 74,450 Schering-Plough Corporation 2,124,803 129,950 Adobe Systems, Inc. # 5,235,686 37,300 Shire Pharmaceuticals Group 60,450 Alcatel-Lucent ADR * 701,220 plc ADR * 2,752,367 94,450 Apple Computer, Inc. # 12,444,732 72,100 St. Jude Medical, Inc. # 3,110,394 36,400 BMC Software, Inc. # 1,045,408 75,650 Teva Pharmaceutical Industries, 71,975 Broadcom Corporation # 2,361,500 Ltd. ADR * 3,178,813 546,950 Cisco Systems, Inc. # 15,812,330 91,794 Thermo Electron Corporation # 4,792,565 38,443 Citrix Systems, Inc. # 1,390,483 79,750 UnitedHealth Group, Inc. 3,862,292 49,900 Cognizant Technology 44,061 Wyeth 2,137,840 Solutions Corporation # 4,040,902 39,050 Zimmer Holdings, Inc. # 3,036,528 125,750 Corning, Inc. # 2,997,880 Total Health Care 151,350 eBay, Inc. # 4,903,740 61,820 Electronic Arts, Inc. # 3,006,925 Industrials (12.7%) 137,480 EMC Corporation #* 2,544,755 40,700 AMR Corporation #* 1,004,476 61,550 Emulex Corporation # 1,218,690 64,150 Boeing Company 6,635,034 18,700 F5 Networks, Inc. # 1,621,103 13,650 C.H. Robinson Worldwide, Inc. 664,072 35,800 FormFactor, Inc. # 1,374,362 17,500 Caterpillar, Inc. 1,379,000 57,000 Foundry Networks, Inc. # 1,002,630 40,800 Chicago Bridge and 31,000 Google, Inc. # 15,810,000 Iron Company 1,656,480 123,050 Hewlett-Packard Company 5,663,992 40,250 Danaher Corporation * 3,005,870 44,650 Informatica Corporation # 622,421 25,200 Deere & Company * 3,034,584 192,100 Intel Corporation 4,537,402 87,700 Emerson Electric Company 4,128,039 32,750 International Rectifier 54,850 Expeditors International of Corporation # 1,202,252 Washington, Inc. 2,450,698 126,650 Marvell Technology 18,950 FedEx Corporation 2,098,523 Group, Ltd. # 2,279,700 19,400 Fluor Corporation 2,240,894 68,900 Maxim Integrated 20,150 Foster Wheeler, Ltd. # 2,264,658 Products, Inc. 2,184,130 46,550 General Dynamics 15,350 MEMC Electronic Corporation * 3,656,968 Materials, Inc. # 941,262 192,620 General Electric Company 7,465,951 406,650 Microsoft Corporation 11,788,784 34,350 Illinois Tool Works, Inc. 1,890,968 54,000 Monster Worldwide, Inc. # 2,100,060 21,400 Lockheed Martin Corporation 2,107,472 101,450 Network Appliance, Inc. # 2,875,093 29,400 Norfolk Southern Corporation 1,581,132 42,150 NVIDIA Corporation # 1,928,784 34,100 Precision Castparts Corporation 4,673,746 171,400 ON Semiconductor 22,950 Raytheon Company 1,270,512 Corporation #* 2,025,948 26,750 Rockwell Collins, Inc. 1,837,725 195,245 Oracle Corporation # 3,733,084 24,800 Thomas & Betts Corporation # 1,532,640 81,350 Qimonda AG ADR #* 1,203,980 40,900 UAL Corporation #* 1,805,326 210,500 QUALCOMM, Inc. 8,767,325 14,350 Union Pacific Corporation 1,709,659 12,200 Research in Motion, Ltd. #* 2,610,800 12,400 SanDisk Corporation #* 665,012 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 55 Large Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Information Technology  continued Telecommunications Services (3.7%) 34,750 Seagate Technology $816,972 94,450 America Movil SA de CV ADR $5,655,666 345,600 Sun Microsystems, Inc. # 1,762,560 74,700 American Tower Corporation # 3,112,002 89,600 Texas Instruments, Inc. 3,153,024 34,250 AT&T, Inc. 1,341,230 56,800 ValueClick, Inc. #*~ 1,214,384 75,050 NII Holdings, Inc. # 6,305,701 69,050 Western Union Company 1,377,548 33,900 Tim Participacoes SA ADR * 1,171,923 80,800 Yahoo!, Inc. # 1,878,600 84,900 Time Warner Telecom, Inc. # 1,659,795 Total Information Total Telecommunications Technology Services Materials (2.8%) Total Common Stock 38,500 Air Products and (cost $488,714,397) Chemicals, Inc. 3,325,245 35,300 Ecolab, Inc. 1,486,483 36,200 Freeport-McMoRan Copper & Gold, Inc. * 3,402,076 95,900 Monsanto Company 6,180,755 Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (19.4%) Rate (+) Date Value 99,617,056 Thrivent Financial Securities Lending Trust 5.360% N/A $99,617,056 Total Collateral Held for Securities Loaned (cost $99,617,056) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 56 Large Cap Growth Fund Schedule of Investments as of July 31, 2007 (unaudited) Interest Maturity Shares Short-Term Investments (1.7%) Rate (+) Date Value 8,881,101 Thrivent Money Market Fund 5.090% N/A $8,881,101 Total Short-Term Investments (at amortized cost) Total Investments (cost $597,212,554) 119.3% Other Assets and Liabilities, Net (19.3%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Coach, Inc. 109 $50.00 August 2007 ($3,270) $5,019 ValueClick, Inc. 103 22.50 August 2007 (10,302) 0 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $37,176,281 Gross unrealized depreciation (21,472,590) Net unrealized appreciation (depreciation) $15,703,691 Cost for federal income tax purposes $597,212,554 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 57 Large Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.4%) Value Shares Common Stock (96.4%) Value Consumer Discretionary (8.3%) Financials (26.4%) 25,100 BorgWarner, Inc. $2,169,895 32,500 ACE, Ltd. $1,875,900 47,150 CBS Corporation 1,495,598 180,200 American International 234,650 Comcast Corporation #* 6,164,256 Group, Inc. * 11,565,236 37,800 Darden Restaurants, Inc. 1,609,146 257,980 Bank of America Corporation * 12,233,412 24,500 Gannett Company, Inc. 1,222,550 227,304 Bank of New York Mellon 67,685 Liberty Media Corporation - Corporation 9,671,764 Capital # 7,746,548 75,600 Chubb Corporation * 3,810,996 66,400 McDonalds Corporation * 3,178,568 301,232 Citigroup, Inc. 14,028,374 255,400 News Corporation 5,394,048 40,900 City National Corporation 2,895,311 29,700 NIKE, Inc. 1,676,565 42,250 Discover Financial Services #* 973,862 53,500 Office Depot, Inc. # 1,335,360 15,100 Everest Re Group, Ltd. 1,483,575 47,400 Sherwin-Williams Company 3,303,306 76,840 Federal Home Loan Mortgage 74,100 Target Corporation 4,488,237 Corporation 4,400,627 197,100 Time Warner, Inc. 3,796,146 49,800 Federal National Mortgage 105,900 TJX Companies, Inc. * 2,938,725 Association 2,980,032 112,400 Walt Disney Company 3,709,200 18,500 Goldman Sachs Group, Inc. 3,484,290 Total Consumer 18,880 Hartford Financial Services Discretionary Group, Inc. 1,734,506 382,600 Hudson City Bancorp, Inc. 4,675,372 Consumer Staples (8.3%) 374,400 J.P. Morgan Chase & Company 16,477,344 156,100 Altria Group, Inc. 10,375,967 28,200 Lehman Brothers Holdings, Inc. 1,748,400 70,100 Anheuser-Busch 101,200 Merrill Lynch & Company, Inc. 7,509,040 Companies, Inc. 3,418,777 84,500 Morgan Stanley * 5,397,015 180,500 ConAgra Foods, Inc. 4,575,675 62,900 PNC Financial Services 105,800 Estee Lauder Companies, Inc. 4,763,116 Group, Inc. * 4,192,285 188,300 General Mills, Inc. 10,473,246 115,200 Principal Financial Group, Inc. 6,496,128 61,810 Kimberly-Clark Corporation 4,157,959 34,100 Prudential Financial, Inc. 3,022,283 107,200 Kroger Company 2,782,912 15,100 Simon Property Group, Inc. 1,306,603 43,500 Safeway, Inc. 1,386,345 135,800 State Street Corporation * 9,102,674 55,000 Unilever NV ADR 1,664,300 122,700 Travelers Companies, Inc. 6,230,706 146,000 Wal-Mart Stores, Inc. 6,708,700 101,800 U.S. Bancorp * 3,048,910 Total Consumer Staples 123,614 Wachovia Corporation 5,835,817 207,300 Washington Federal, Inc. 4,670,469 Energy (11.1%) 77,762 Washington Mutual, Inc. * 2,918,408 68,550 Apache Corporation 5,535,412 188,200 Wells Fargo & Company * 6,355,514 103,514 Chevron Corporation 8,825,604 Total Financials 98,112 ConocoPhillips 7,931,374 273,100 Exxon Mobil Corporation * 23,249,002 Health Care (9.1%) 106,800 Occidental Petroleum Corporation 6,057,696 144,300 Abbott Laboratories * 7,314,567 65,900 Schlumberger, Ltd. 6,242,048 35,600 Aetna, Inc. 1,711,292 117,400 Total SA ADR 9,228,814 24,800 Amgen, Inc. # 1,332,752 Total Energy 75,600 Baxter International, Inc. 3,976,560 23,550 Covidien, Ltd. # 964,372 60,360 Johnson & Johnson 3,651,780 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 58 Large Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.4%) Value Shares Common Stock (96.4%) Value Health Care  continued 87,650 International Business Machines 92,300 McKesson Corporation $5,331,248 Corporation * $9,698,472 66,200 Merck & Company, Inc. * 3,286,830 149,400 Microsoft Corporation 4,331,106 36,200 Novartis AG ADR 1,952,990 75,900 Motorola, Inc. 1,289,541 524,500 Pfizer, Inc. 12,330,995 75,450 Nokia Oyj ADR 2,160,888 167,900 Sanofi-Aventis ADR 7,009,825 101,000 Oracle Corporation # 1,931,120 36,700 WellPoint, Inc. # 2,756,904 131,900 Sybase, Inc. # 3,128,668 67,400 Wyeth 3,270,248 67,300 Symantec Corporation #* 1,292,160 Total Health Care 139,900 Tellabs, Inc. # 1,587,865 23,550 Tyco Electronics, Ltd. #* 843,561 Industrials (11.3%) Total Information 177,700 AMR Corporation #* 4,385,636 Technology 31,800 Armstrong World Industries, Inc. # 1,377,576 Materials (4.3%) 79,000 CSX Corporation 3,745,390 99,350 Alcoa, Inc. 3,795,170 31,900 Deere & Company * 3,841,398 55,100 Dow Chemical Company * 2,395,748 88,200 Emerson Electric Company 4,151,574 124,800 E.I. du Pont de Nemours 119,200 Flowserve Corporation 8,614,584 and Company 5,831,904 18,500 General Dynamics 62,540 International Paper Company * 2,318,358 Corporation * 1,453,360 201,900 MeadWestvaco Corporation 6,569,826 272,400 General Electric Company 10,558,224 48,900 Praxair, Inc. * 3,746,718 100,600 Honeywell International, Inc. 5,785,506 28,600 Rohm and Haas Company 1,616,472 77,900 Lockheed Martin Corporation 7,671,592 Total Materials 21,500 Northrop Grumman Corporation 1,636,150 Telecommunications Services (5.8%) 119,950 Republic Services, Inc. * 3,832,402 405,498 AT&T, Inc. * 15,879,302 23,550 Tyco International, Ltd. 1,113,680 196,092 Sprint Nextel Corporation 4,025,769 69,700 United Technologies 156,500 Time Warner Telecom, Inc. # 3,059,575 Corporation 5,086,009 286,164 Verizon Communications, Inc. 12,196,310 128,300 Waste Management, Inc. 4,879,249 Total Telecommunications Total Industrials Services Information Technology (9.2%) Utilities (2.6%) 115,200 Accenture, Ltd. 4,853,376 43,100 Entergy Corporation 4,308,276 285,400 AMIS Holdings, Inc. # 2,942,474 99,500 Exelon Corporation 6,979,925 64,920 Applied Materials, Inc. 1,430,837 76,900 FirstEnergy Corporation 4,671,675 71,500 Cisco Systems, Inc. # 2,067,065 Total Utilities 55,100 Dell, Inc. # 1,541,147 152,400 Hewlett-Packard Company 7,014,972 Total Common Stock 402,700 Intel Corporation 9,511,774 (cost $491,552,965) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 59 Large Cap Value Fund Schedule of Investments as of July 31, 2007 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (20.6%) Rate (+) Date Value 124,734,099 Thrivent Financial Securities Lending Trust 5.360% N/A $124,734,099 Total Collateral Held for Securities Loaned (cost $124,734,099) Interest Maturity Shares Short-Term Investments (4.0%) Rate (+) Date Value 24,224,993 Thrivent Money Market Fund 5.090% N/A $24,224,993 Total Short-Term Investments (at amortized cost) Total Investments (cost $640,512,057) 121.0% Other Assets and Liabilities, Net (21.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $100,943,310 Gross unrealized depreciation (8,723,580) Net unrealized appreciation (depreciation) $92,219,730 Cost for federal income tax purposes $640,512,057 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 60 Large Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Consumer Discretionary (6.9%) 208,636 GlobalSantaFe Corporation * $14,961,288 706,351 Comcast Corporation # $18,555,841 69,966 National Oilwell Varco, Inc. # 8,403,616 738,519 Comcast Corporation #* 19,327,042 253,079 Occidental Petroleum 185,769 Darden Restaurants, Inc. 7,908,186 Corporation 14,354,641 404,300 Home Depot, Inc. * 15,027,831 408,880 Schlumberger, Ltd. * 38,729,114 183,500 International Game Technology 6,481,220 80,440 Suncor Energy, Inc. 7,277,407 264,593 Kohls Corporation # 16,087,254 547,792 Total SA ADR 43,061,929 133,383 Liberty Media Corporation  250,225 XTO Energy, Inc. * 13,644,769 Capital # 15,265,684 Total Energy 511,192 Marriott International, Inc. 21,240,028 237,300 McGraw-Hill Companies, Inc. 14,356,650 Financials (20.0%) 900,200 News Corporation 19,012,224 309,254 American Express Company * 18,103,729 729,000 News Corporation * 16,519,140 731,283 American International 143,767 Nordstrom, Inc. 6,840,434 Group, Inc. * 46,933,743 259,523 Office Depot, Inc. # 6,477,694 157,370 Ameriprise Financial, Inc. 9,484,690 108,944 Sherwin-Williams Company 7,592,307 1,159,201 Bank of America Corporation * 54,969,311 170,000 Target Corporation 10,296,900 742,934 Bank of New York Mellon 320,289 Time Warner, Inc. 6,168,766 Corporation 31,611,842 496,542 TJX Companies, Inc. * 13,779,040 272,310 Chubb Corporation * 13,727,147 278,700 Toll Brothers, Inc. #* 6,111,891 1,201,638 Citigroup, Inc. * 55,960,282 Total Consumer 253,079 City National Corporation * 17,915,462 Discretionary 37,508 CME Group, Inc. 20,723,170 281,127 Discover Financial Services #* 6,479,966 Consumer Staples (7.5%) 227,504 Federal National Mortgage 540,827 Altria Group, Inc. 35,948,771 Association 13,613,839 339,620 Anheuser-Busch 572,360 Fifth Third Bancorp * 21,114,360 Companies, Inc. 16,563,267 98,800 Franklin Resources, Inc. 12,584,156 871,353 ConAgra Foods, Inc. 22,088,799 108,521 Goldman Sachs Group, Inc. 20,438,845 186,400 Costco Wholesale 876,300 Hudson City Bancorp, Inc. * 10,708,386 Corporation * 11,146,720 88,100 IntercontinentalExchange, 630,544 CVS/Caremark Corporation 22,188,843 Inc. # 13,314,553 454,908 Estee Lauder Companies, Inc. 20,479,958 765,054 J.P. Morgan Chase & Company 33,670,027 615,002 General Mills, Inc. 34,206,411 322,200 Lehman Brothers Holdings, Inc. 19,976,400 95,304 Kraft Foods, Inc. 3,121,206 161,283 Loews Corporation * 7,644,814 538,700 Procter & Gamble Company * 33,323,982 454,908 Merrill Lynch & Company, Inc. 33,754,174 323,500 Safeway, Inc. 10,309,945 312,420 MetLife, Inc. 18,813,932 843,239 Wal-Mart Stores, Inc. * 38,746,832 561,453 Morgan Stanley 35,860,003 Total Consumer Staples 61,600 Nymex Holdings, Inc. * 7,669,200 310,673 Principal Financial Group, Inc. 17,518,850 Energy (10.8%) 213,578 Prudential Financial, Inc. * 18,929,418 214,616 Apache Corporation * 17,330,242 410,101 State Street Corporation * 27,489,070 119,162 Chevron Corporation 10,159,752 426,061 Travelers Companies, Inc. 21,635,378 544,771 ConocoPhillips 44,039,288 459,101 Wachovia Corporation 21,674,158 154,100 Devon Energy Corporation * 11,497,401 474,800 Washington Federal, Inc. 10,697,244 104,600 Diamond Offshore Drilling, Inc. * 10,792,628 586,255 Wells Fargo & Company * 19,797,831 1,473,944 Exxon Mobil Corporation * 125,476,860 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 61 Large Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Health Care (12.3%) 286,178 Apple Computer, Inc. # $37,706,813 1,011,268 Abbott Laboratories * $51,261,175 421,801 Broadcom Corporation # 13,839,291 248,862 Allergan, Inc. * 14,466,348 1,834,305 Cisco Systems, Inc. # 53,029,758 63,800 Amgen, Inc. # 3,428,612 451,947 Citrix Systems, Inc. #* 16,346,923 303,943 Baxter International, Inc. 15,987,402 197,175 Cognizant Technology 385,066 Express Scripts, Inc. # 19,303,359 Solutions Corporation # 15,967,232 1,017,336 Gilead Sciences, Inc. # 37,875,419 456,820 Corning, Inc. # 10,890,589 764,414 Johnson & Johnson 46,247,047 441,713 eBay, Inc. # 14,311,501 679,217 McKesson Corporation 39,231,574 312,713 Emulex Corporation # 6,191,717 270,529 Medtronic, Inc. * 13,707,704 73,100 F5 Networks, Inc. # 6,337,039 342,600 Merck & Company, Inc. * 17,010,090 93,642 Google, Inc. # 47,757,420 1,454,436 Pfizer, Inc. 34,193,790 1,029,743 Hewlett-Packard Company 47,399,070 470,867 Sanofi-Aventis ADR * 19,658,697 1,731,057 Intel Corporation 40,887,566 303,300 St. Jude Medical, Inc. # 13,084,362 509,330 International Business 637,974 Thermo Electron Corporation # 33,308,623 Machines Corporation * 56,357,364 341,097 UnitedHealth Group, Inc. 16,519,328 345,600 Maxim Integrated 216,833 WellPoint, Inc. # 16,288,495 Products, Inc. 10,955,520 305,895 Wyeth 14,842,025 2,710,183 Microsoft Corporation 78,568,205 Total Health Care 225,700 Monster Worldwide, Inc. # 8,777,473 344,600 Network Appliance, Inc. # 9,765,964 Industrials (10.8%) 557,404 Oracle Corporation # 10,657,564 555,300 AMR Corporation #* 13,704,804 796,557 QUALCOMM, Inc. 33,176,599 153,650 Armstrong World 2,008,300 Sun Microsystems, Inc. # 10,242,330 Industries, Inc. # 6,656,118 310,900 Sybase, Inc. # 7,374,548 245,466 Boeing Company * 25,388,548 686,199 Tellabs, Inc. # 7,788,359 46,152 Caterpillar, Inc. * 3,636,778 290,668 Texas Instruments, Inc. 10,228,607 362,023 CSX Corporation 17,163,510 Total Information 187,756 Danaher Corporation * 14,021,618 Technology 109,641 Deere & Company * 13,202,969 346,600 Emerson Electric Company 16,314,462 Materials (4.9%) 422,889 Flowserve Corporation 30,562,188 185,593 Air Products and 102,900 Fluor Corporation 11,885,979 Chemicals, Inc. 16,029,667 1,442,735 General Electric Company * 55,920,409 1,159,722 Alcoa, Inc.  44,301,380 397,214 Honeywell International, Inc. * 22,843,777 358,751 E.I. du Pont de Nemours and 201,829 Lockheed Martin Corporation 19,876,120 Company * 16,764,434 207,882 Precision Castparts Corporation 28,492,307 173,239 Freeport-McMoRan Copper & 276,116 UAL Corporation #* 12,187,760 Gold, Inc. * 16,281,001 117,923 Union Pacific Corporation 14,049,346 720,774 MeadWestvaco Corporation 23,453,986 392,368 United Technologies Corporation 28,631,093 365,850 Monsanto Company 23,579,032 640,777 Waste Management, Inc. 24,368,749 291,542 Praxair, Inc. * 22,337,948 Total Industrials Total Materials Information Technology (18.8%) Telecommunications Services (2.9%) 1,004,306 Accenture, Ltd. * 42,311,412 502,998 America Movil SA de CV ADR 30,119,520 408,122 Adobe Systems, Inc. # 16,443,235 212,500 American Tower Corporation # 8,852,750 324,300 Alcatel-Lucent ADR * 3,761,880 498,066 AT&T, Inc. 19,504,265 655,300 AMIS Holdings, Inc. #* 6,756,143 278,462 NII Holdings, Inc. #* 23,396,377 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 62 Large Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (96.5%) Value Shares Common Stock (96.5%) Value Telecommunications Services  continued Utilities (1.6%) 41,646 Tim Participacoes SA ADR * $1,439,702 1,099,355 Southern Company * $36,982,302 723,946 Time Warner Telecom, Inc. #* 14,153,144 250,000 TXU Corporation 16,312,500 Total Telecommunications Total Utilities Services Total Common Stock (cost $2,431,864,057) Interest Maturity Shares Collateral Held for Securities Loaned (24.8%) Rate (+) Date Value 823,437,824 Thrivent Financial Securities Lending Trust 5.360% N/A $823,437,824 Total Collateral Held for Securities Loaned (cost $823,437,824) Shares or Principal Interest Maturity Amount Short-Term Investments (3.5%) Rate (+) Date Value $31,255,000 Bryant Park Funding, LLC 5.360% 8/1/2007 $31,255,000 30,385,000 Corporate Asset Finance Company, LLC 5.360 8/1/2007 30,385,000 8,300,000 Federal National Mortgage Association  5.080 12/14/2007 8,142,508 5,000,000 ING US Funding, LLC 5.350 8/7/2007 4,995,542 8,000,000 Jupiter Securitization Company, LLC 5.300 8/7/2007 7,992,933 10,000,000 Nestle Capital Corporation 5.330 8/2/2007 9,998,519 10,000,000 Tempo Finance Corporation 5.265 8/13/2007 9,982,450 10,575,916 Thrivent Money Market Fund 5.090 N/A 10,575,916 2,072,000 Yorktown Capital, LLC 5.280 8/16/2007 2,067,442 Total Short-Term Investments (cost $115,394,687) Total Investments (cost $3,370,696,568) 124.8% Other Assets and Liabilities, Net (24.8%) Total Net Assets 100.0% The accompanying Notes to Schedule of Investments are an integral part of this schedule. 63 Large Cap Stock Fund Schedule of Investments as of July 31, 2007 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 50 September 2007 $18,750,125 $18,273,750 ($476,375) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2007, $8,142,508 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $27,313,504 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $816,169,936 Gross unrealized depreciation (47,658,874) Net unrealized appreciation (depreciation) $768,511,062 Cost for federal income tax purposes $3,370,696,568 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 64 Large Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Consumer Discretionary (9.7%) 3,131 Interpublic Group of 600 Abercrombie & Fitch Company $41,940 Companies, Inc. # $32,844 2,100 Amazon.com, Inc. # 164,934 1,600 J.C. Penney Company, Inc. 1,000 Apollo Group, Inc. # 59,110 (Holding Company) 108,864 1,100 AutoNation, Inc. # 21,428 1,300 Johnson Controls, Inc. 147,095 400 AutoZone, Inc. # 50,724 800 Jones Apparel Group, Inc. 19,968 1,900 Bed Bath & Beyond, Inc. # 65,816 600 KB Home 19,086 2,775 Best Buy Company, Inc. 123,737 2,200 Kohls Corporation # 133,760 800 Big Lots, Inc. # 20,688 1,300 Leggett & Platt, Inc. 26,949 500 Black & Decker Corporation 43,285 1,000 Lennar Corporation 30,660 700 Brunswick Corporation 19,572 2,400 Limited Brands, Inc. 57,960 3,100 Carnival Corporation 137,361 800 Liz Claiborne, Inc. 28,112 5,050 CBS Corporation 160,186 10,200 Lowes Companies, Inc. 285,702 900 Centex Corporation 33,579 3,156 Macys Group, Inc 113,837 1,000 Circuit City Stores, Inc. * 11,900 2,300 Marriott International, Inc. 95,565 3,300 Clear Channel 2,600 Mattel, Inc. 59,566 Communications, Inc. * 121,770 8,100 McDonalds Corporation 387,747 2,600 Coach, Inc. # 118,196 2,400 McGraw-Hill Companies, Inc. 145,200 21,230 Comcast Corporation # 557,712 300 Meredith Corporation 16,947 1,800 D.R. Horton, Inc. 29,376 1,100 New York Times Company * 25,146 1,000 Darden Restaurants, Inc. 42,570 2,000 Newell Rubbermaid, Inc. 52,900 400 Dillards, Inc. 11,956 15,800 News Corporation 333,696 5,200 DIRECTV Group, Inc. # 116,532 2,600 NIKE, Inc. 146,770 400 Dow Jones & Company, Inc. 22,952 1,500 Nordstrom, Inc. 71,370 700 E.W. Scripps Company 28,679 1,900 Office Depot, Inc. # 47,424 2,000 Eastman Kodak Company * 50,500 500 OfficeMax, Inc. 16,440 1,100 Family Dollar Stores, Inc. 32,582 2,200 Omnicom Group, Inc. 114,114 12,800 Ford Motor Company * 108,928 400 Polo Ralph Lauren Corporation 35,740 1,100 Fortune Brands, Inc. 89,430 1,400 Pulte Homes, Inc. 27,076 1,700 Gannett Company, Inc. 84,830 1,000 RadioShack Corporation 25,130 3,700 Gap, Inc. 63,640 472 Sears Holdings Corporation # 64,565 3,800 General Motors Corporation * 123,120 700 Sherwin-Williams Company 48,783 1,200 Genuine Parts Company 57,096 300 Snap-On, Inc. 15,699 1,400 Goodyear Tire & Rubber 500 Stanley Works 27,665 Company #* 40,208 4,850 Staples, Inc. 111,647 2,200 H&R Block, Inc. 43,890 5,100 Starbucks Corporation # 136,068 1,800 Harley-Davidson, Inc. 103,176 1,500 Starwood Hotels & Resorts 500 Harman International Worldwide, Inc. 94,440 Industries, Inc. 58,000 5,900 Target Corporation 357,363 1,300 Harrahs Entertainment, Inc. 110,097 1,000 Tiffany & Company 48,250 1,100 Hasbro, Inc. 30,822 25,750 Time Warner, Inc. 495,945 2,600 Hilton Hotels Corporation 114,946 3,100 TJX Companies, Inc. 86,025 13,400 Home Depot, Inc. 498,078 654 Tribune Company 18,286 1,400 IAC InterActiveCorp # 40,236 600 VF Corporation 51,474 2,200 International Game Technology 77,704 4,650 Viacom, Inc. # 178,095 13,500 Walt Disney Company 445,500 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 65 Large Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Consumer Discretionary  continued 16,500 Wal-Mart Stores, Inc. $758,175 500 Wendys International, Inc. $17,515 1,000 Whole Foods Market, Inc. * 37,040 484 Whirlpool Corporation 49,393 1,475 William Wrigley Jr. Company 85,078 1,300 Wyndham Worldwide Total Consumer Staples Corporation # 43,745 3,600 Yum! Brands, Inc. 115,344 Energy (11.0%) Total Consumer 3,090 Anadarko Petroleum Corporation 155,520 Discretionary 2,322 Apache Corporation 187,502 2,100 Baker Hughes, Inc. 166,005 Consumer Staples (9.2%) 2,100 BJ Services Company 54,915 14,300 Altria Group, Inc. 950,521 2,800 Chesapeake Energy Corporation 95,312 5,100 Anheuser-Busch Companies, Inc. 248,727 14,603 Chevron Corporation  1,245,052 4,496 Archer-Daniels-Midland Company 151,066 11,088 ConocoPhillips 896,354 2,900 Avon Products, Inc. 104,429 1,200 CONSOL Energy, Inc. 49,980 600 Brown-Forman Corporation 39,864 3,100 Devon Energy Corporation 231,291 1,500 Campbell Soup Company 55,245 4,692 El Paso Corporation 78,122 1,100 Clorox Company 66,506 1,100 ENSCO International, Inc. 67,177 13,700 Coca-Cola Company 713,907 1,700 EOG Resources, Inc. 119,170 2,000 Coca-Cola Enterprises, Inc. 45,320 38,400 Exxon Mobil Corporation 3,268,989 3,400 Colgate-Palmolive Company * 224,400 6,200 Halliburton Company 223,324 3,400 ConAgra Foods, Inc. 86,190 1,900 Hess Corporation 116,280 1,300 Constellation Brands, Inc. # 28,509 4,630 Marathon Oil Corporation 255,576 3,000 Costco Wholesale Corporation 179,400 1,200 Murphy Oil Corporation 74,448 10,510 CVS/Caremark Corporation 369,847 2,000 Nabors Industries, Ltd. # 58,480 900 Dean Foods Company 25,893 1,300 National Oilwell Varco, Inc. # 156,143 900 Estee Lauder Companies, Inc. 40,518 900 Noble Corporation 92,214 2,300 General Mills, Inc. 127,926 5,600 Occidental Petroleum Corporation 317,632 2,200 H.J. Heinz Company 96,272 1,900 Peabody Energy Corporation 80,294 1,200 Hershey Company 55,320 700 Rowan Companies, Inc. 29,533 1,800 Kellogg Company 93,258 8,000 Schlumberger, Ltd. 757,760 3,200 Kimberly-Clark Corporation 215,264 1,400 Smith International, Inc. 85,974 10,880 Kraft Foods, Inc. 356,320 4,370 Spectra Energy Corporation 111,304 4,900 Kroger Company 127,204 900 Sunoco, Inc. 60,048 900 McCormick & Company, Inc. 30,744 1,900 Transocean, Inc. # 204,155 400 Molson Coors Brewing Company 35,576 3,700 Valero Energy Corporation 247,937 900 Pepsi Bottling Group, Inc. 30,114 2,400 Weatherford International, Ltd. # 132,792 11,090 PepsiCo, Inc. 727,726 4,100 Williams Companies, Inc. 132,225 21,410 Procter & Gamble Company * 1,324,423 2,600 XTO Energy, Inc. 141,778 1,200 Reynolds American, Inc. 73,404 Total Energy 3,100 Safeway, Inc. 98,797 5,100 Sara Lee Corporation 80,835 Financials (19.7%) 1,410 SUPERVALU, Inc. 58,738 2,200 ACE, Ltd. 126,984 4,300 SYSCO Corporation * 137,084 3,400 AFLAC, Inc. * 177,208 1,800 Tyson Foods, Inc. 38,340 4,200 Allstate Corporation 223,230 1,000 UST, Inc. 53,550 650 Ambac Financial Group, Inc. 43,648 6,800 Walgreen Company 300,424 1,100 American Capital Strategies, Ltd. 41,767 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 66 Large Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Financials  continued 2,700 Goldman Sachs Group, Inc. $508,518 8,100 American Express Company * $474,174 2,100 Hartford Financial Services 17,644 American International Group, Inc. 192,927 Group, Inc. * 1,132,392 3,500 Host Marriott Corporation 73,920 1,600 Ameriprise Financial, Inc. 96,432 3,400 Hudson City Bancorp, Inc. 41,548 2,100 Aon Corporation 84,084 2,510 Huntington Bancshares, Inc. 48,192 600 Apartment Investment & 23,258 J.P. Morgan Chase & Company 1,023,585 Management Company 25,350 1,300 Janus Capital Group, Inc. 39,078 1,600 Archstone-Smith Trust 91,856 2,700 KeyCorp 93,663 700 Assurant, Inc. 35,504 1,600 Kimco Realty Corporation 59,728 600 Avalonbay Communities, Inc. 64,782 800 Legg Mason, Inc. 72,000 30,203 Bank of America Corporation 1,432,226 3,700 Lehman Brothers Holdings, Inc. 229,400 7,805 Bank of New York 1,843 Lincoln National Corporation * 111,170 Mellon Corporation 332,103 3,000 Loews Corporation 142,200 3,700 BB&T Corporation 138,454 600 M&T Bank Corporation 63,774 900 Bear Stearns Companies, Inc. 109,098 3,800 Marsh & McLennan 900 Boston Properties, Inc. * 85,041 Companies, Inc. 104,690 2,918 Capital One Financial 1,800 Marshall & Ilsley Corporation 74,178 Corporation 206,478 900 MBIA, Inc. 50,490 1,300 CB Richard Ellis Group, Inc. # 45,396 6,000 Merrill Lynch & Company, Inc. 445,200 7,000 Charles Schwab Corporation * 140,910 5,100 MetLife, Inc. 307,122 2,800 Chubb Corporation 141,148 500 MGIC Investment Corporation 19,330 1,107 Cincinnati Financial Corporation 43,394 1,500 Moodys Corporation 80,700 1,300 CIT Group, Inc. 53,534 7,100 Morgan Stanley 453,477 33,706 Citigroup, Inc. 1,569,688 3,900 National City Corporation * 114,621 390 CME Group, Inc. 215,475 1,300 Northern Trust Corporation 81,198 1,000 Comerica, Inc. 52,660 1,300 Plum Creek Timber 1,400 Commerce Bancorp, Inc. 46,830 Company, Inc. 50,518 900 Compass Bancshares, Inc. 62,352 2,300 PNC Financial Services 4,000 Countrywide Financial Group, Inc. * 153,295 Corporation 112,680 1,900 Principal Financial Group, Inc. 107,141 900 Developers Diversified Realty 5,100 Progressive Corporation 106,998 Corporation 43,200 1,800 ProLogis Trust 102,420 3,500 Discover Financial Services # 80,675 3,200 Prudential Financial, Inc. 283,616 2,900 E*TRADE Financial Corporation # 53,708 900 Public Storage, Inc. 63,081 1,900 Equity Residential REIT 75,639 4,714 Regions Financial Corporation 141,750 4,600 Federal Home Loan Mortgage 800 SAFECO Corporation 46,776 Corporation 263,442 1,600 Simon Property Group, Inc. 138,448 6,600 Federal National Mortgage 2,800 SLM Corporation 137,676 Association 394,944 2,435 Sovereign Bancorp, Inc. 46,606 700 Federated Investors, Inc. 25,207 2,800 State Street Corporation 187,684 3,722 Fifth Third Bancorp 137,305 2,500 SunTrust Banks, Inc. 195,750 900 First Horizon National 2,300 Synovus Financial Corporation 64,308 Corporation * 28,548 1,900 T. Rowe Price Group, Inc. 99,047 1,200 Franklin Resources, Inc. 152,844 700 Torchmark Corporation 43,078 1,600 General Growth Properties, Inc. 76,768 4,464 Travelers Companies, Inc. 226,682 2,900 Genworth Financial, Inc. 88,508 11,818 U.S. Bancorp * 353,949 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 67 Large Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Financials  continued 14,700 Merck & Company, Inc. * $729,855 2,300 UnumProvident Corporation $55,890 400 Millipore Corporation # 31,444 900 Vornado Realty Trust 96,327 1,700 Mylan Laboratories, Inc. 27,251 13,032 Wachovia Corporation 615,241 900 Patterson Companies, Inc. # 32,283 6,001 Washington Mutual, Inc. 225,218 800 PerkinElmer, Inc. 22,264 22,700 Wells Fargo & Company * 766,579 47,840 Pfizer, Inc. 1,124,718 1,300 XL Capital, Ltd. 101,218 1,000 Quest Diagnostics, Inc. 55,470 800 Zions Bancorporation 59,640 10,100 Schering-Plough Corporation 288,254 Total Financials 2,300 St. Jude Medical, Inc. # 99,222 2,000 Stryker Corporation 124,860 Health Care (11.3%) 3,300 Tenet Healthcare Corporation # 17,094 10,500 Abbott Laboratories * 532,245 2,800 Thermo Electron Corporation # 146,188 3,600 Aetna, Inc. 173,052 9,100 UnitedHealth Group, Inc. 440,713 2,000 Allergan, Inc. 116,260 900 Varian Medical Systems, Inc. # 36,720 1,300 AmerisourceBergen Corporation 61,243 600 Waters Corporation # 34,956 7,836 Amgen, Inc. # 421,107 700 Watson Pharmaceuticals, Inc. # 21,294 1,200 Applera Corporation (Applied 4,200 WellPoint, Inc. # 315,504 Biosystems Group) 37,464 9,100 Wyeth 441,532 800 Barr Pharmaceuticals, Inc. # 40,976 1,640 Zimmer Holdings, Inc. # 127,526 300 Bausch & Lomb, Inc. 19,179 Total Health Care 4,400 Baxter International, Inc. 231,440 1,600 Becton, Dickinson and Company 122,176 Industrials (11.4%) 1,990 Biogen Idec, Inc. # 112,515 4,900 3M Company 435,708 8,035 Boston Scientific Corporation # 105,660 1,700 Allied Waste Industries, Inc. # 21,879 13,400 Bristol-Myers Squibb Company * 380,694 1,200 American Standard Companies, Inc. 64,860 700 C.R. Bard, Inc. 54,929 800 Avery Dennison Corporation 49,072 2,600 Cardinal Health, Inc. 170,898 5,300 Boeing Company 548,179 2,500 Celgene Corporation # 151,400 2,400 Burlington Northern Santa Fe 2,000 CIGNA Corporation 103,280 Corporation 197,136 1,050 Coventry Health Care, Inc. # 58,600 1,100 C.H. Robinson Worldwide, Inc. 53,515 3,460 Covidien, Ltd. # 141,667 4,300 Caterpillar, Inc. 338,840 6,700 Eli Lilly and Company 362,403 900 Cintas Corporation 32,904 1,800 Express Scripts, Inc. # 90,234 1,200 Cooper Industries, Ltd. 63,504 2,200 Forest Laboratories, Inc. # 88,440 3,000 CSX Corporation 142,230 1,700 Genzyme Corporation # 107,219 800 Cummins, Inc. 94,960 6,300 Gilead Sciences, Inc. # 234,549 1,700 Danaher Corporation * 126,956 1,150 Hospira, Inc. # 44,470 1,500 Deere & Company * 180,630 1,200 Humana, Inc. # 76,908 1,400 Dover Corporation 71,400 1,300 IMS Health, Inc. 36,569 1,000 Eaton Corporation 97,180 19,690 Johnson & Johnson 1,191,245 5,400 Emerson Electric Company 254,178 1,733 King Pharmaceuticals, Inc. # 29,478 1,000 Equifax, Inc. 40,460 900 Laboratory Corporation of America 2,200 FedEx Corporation 243,628 Holdings # 66,465 600 Fluor Corporation 69,306 400 Manor Care, Inc. 25,340 2,700 General Dynamics Corporation 212,112 2,000 McKesson Corporation 115,520 70,200 General Electric Company 2,720,952 1,825 Medco Health Solutions, Inc. # 148,318 900 Goodrich Corporation 56,619 7,800 Medtronic, Inc. * 395,226 5,300 Honeywell International, Inc. 304,803 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 68 Large Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Industrials  continued 3,200 Broadcom Corporation # $104,992 2,900 Illinois Tool Works, Inc. $159,645 2,800 CA, Inc. 70,224 2,000 Ingersoll-Rand Company 100,640 585 CIENA Corporation # 21,370 1,200 ITT Corporation 75,456 41,400 Cisco Systems, Inc. # 1,196,874 900 L-3 Communications 1,200 Citrix Systems, Inc. # 43,404 Holdings, Inc. 87,804 1,000 Cognizant Technology Solutions 2,500 Lockheed Martin Corporation 246,200 Corporation # 80,980 2,600 Masco Corporation * 70,746 1,100 Computer Sciences Corporation # 61,248 2,600 Norfolk Southern Corporation 139,828 2,100 Compuware Corporation #* 19,593 2,334 Northrop Grumman Corporation 177,617 900 Convergys Corporation # 17,145 1,637 PACCAR, Inc. 133,939 10,700 Corning, Inc. # 255,088 800 Pall Corporation 33,216 15,500 Dell, Inc. # 433,535 700 Parker-Hannifin Corporation 69,076 7,700 eBay, Inc. # 249,480 1,500 Pitney Bowes, Inc. 69,150 2,100 Electronic Arts, Inc. # 102,144 900 Precision Castparts Corporation 123,354 3,400 Electronic Data Systems 1,600 R.R. Donnelley & Sons Company 67,616 Corporation 91,766 3,000 Raytheon Company 166,080 14,300 EMC Corporation #* 264,693 1,200 Robert Half International, Inc. 40,788 1,200 Fidelity National Information 1,100 Rockwell Automation, Inc. 76,989 Services, Inc. 59,556 1,200 Rockwell Collins, Inc. 82,440 5,103 First Data Corporation 162,224 500 Ryder System, Inc. 27,185 1,050 Fiserv, Inc. # 51,891 5,400 Southwest Airlines Company 84,564 1,400 Google, Inc. # 714,000 700 Terex Corporation # 60,375 17,841 Hewlett-Packard Company 821,221 900 Textron, Inc. 101,601 39,600 Intel Corporation 935,352 3,460 Tyco International, Ltd. 163,600 9,300 International Business Machines 1,800 Union Pacific Corporation 214,452 Corporation 1,029,045 7,200 United Parcel Service, Inc. * 545,184 2,300 Intuit, Inc. # 65,872 6,700 United Technologies Corporation 488,899 1,200 Jabil Circuit, Inc. 27,036 400 W.W. Grainger, Inc. 34,944 1,475 JDS Uniphase Corporation # 21,137 3,500 Waste Management, Inc. 133,105 3,800 Juniper Networks, Inc. # 113,848 Total Industrials 1,400 KLA-Tencor Corporation 79,506 600 Lexmark International, Inc. # 23,724 Information Technology (15.7%) 1,800 Linear Technology Corporation * 64,170 4,100 Adobe Systems, Inc. # 165,189 5,200 LSI Corporation # 37,440 3,800 Advanced Micro Devices, Inc. #* 51,452 2,100 Maxim Integrated Products, Inc. 66,570 600 Affiliated Computer 1,600 MEMC Electronic Materials, Inc. # 98,112 Services, Inc. # 32,196 5,100 Micron Technology, Inc. #* 60,537 2,700 Agilent Technologies, Inc. # 103,005 57,400 Microsoft Corporation 1,664,026 1,200 Akamai Technologies, Inc. # 40,752 900 Molex, Inc. 25,506 2,400 Altera Corporation 55,680 900 Monster Worldwide, Inc. # 35,001 2,200 Analog Devices, Inc. 77,990 15,700 Motorola, Inc. 266,743 6,000 Apple Computer, Inc. # 790,560 1,900 National Semiconductor 9,400 Applied Materials, Inc. 207,176 Corporation 49,381 1,600 Autodesk, Inc. # 67,792 1,200 NCR Corporation # 62,664 3,800 Automatic Data Processing, Inc. 176,396 2,600 Network Appliance, Inc. # 73,684 3,125 Avaya, Inc. # 51,688 2,400 Novell, Inc. # 16,104 1,300 BMC Software, Inc. # 37,336 900 Novellus Systems, Inc. # 25,668 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 69 Large Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Information Technology  continued 1,200 PPG Industries, Inc. $91,524 2,500 NVIDIA Corporation # $114,400 2,200 Praxair, Inc. 168,564 26,991 Oracle Corporation # 516,068 900 Rohm and Haas Company 50,868 2,300 Paychex, Inc. 95,174 1,100 Sealed Air Corporation 29,975 1,100 QLogic Corporation # 14,619 900 Sigma-Aldrich Corporation 40,788 11,300 QUALCOMM, Inc. 470,645 700 Temple-Inland, Inc. 40,691 1,500 SanDisk Corporation # 80,445 900 United States Steel Corporation 88,461 6,100 Solectron Corporation # 22,936 600 Vulcan Materials Company 57,432 24,300 Sun Microsystems, Inc. # 123,930 1,500 Weyerhaeuser Company 106,860 6,247 Symantec Corporation #* 119,942 Total Materials 700 Tektronix, Inc. 22,995 2,900 Tellabs, Inc. # 32,915 Telecommunications Services (3.7%) 1,200 Teradyne, Inc. # 18,828 2,400 ALLTEL Corporation 158,280 9,700 Texas Instruments, Inc. 341,343 42,068 AT&T, Inc.  1,647,383 3,460 Tyco Electronics, Ltd. # 123,919 800 CenturyTel, Inc. 36,696 2,300 Unisys Corporation # 18,607 2,300 Citizens Communications 1,700 VeriSign, Inc. # 50,473 Company 33,189 5,203 Western Union Company 103,800 943 Embarq Corporation 58,268 6,300 Xerox Corporation # 109,998 10,600 Qwest Communications 2,000 Xilinx, Inc. 50,000 International, Inc. #* 90,418 8,200 Yahoo!, Inc. # 190,650 19,668 Sprint Nextel Corporation * 403,784 Total Information 19,800 Verizon Communications, Inc. 843,876 Technology 3,201 Windstream Corporation 44,046 Total Telecommunications Materials (3.1%) Services 1,400 Air Products and Chemicals, Inc. 120,918 6,000 Alcoa, Inc.  229,200 Utilities (3.4%) 700 Allegheny Technologies, Inc. 73,451 4,600 AES Corporation # 90,390 300 Ashland, Inc. 18,318 1,200 Allegheny Energy, Inc. # 62,676 700 Ball Corporation 35,889 1,400 Ameren Corporation 67,172 900 Bemis Company, Inc. 26,523 2,700 American Electric Power 6,483 Dow Chemical Company 281,881 Company, Inc. 117,423 6,400 E.I. du Pont de Nemours 2,100 CenterPoint Energy, Inc. 34,608 and Company 299,072 1,600 CMS Energy Corporation 25,856 600 Eastman Chemical Company 41,292 1,800 Consolidated Edison, Inc. 78,624 1,100 Ecolab, Inc. 46,321 1,300 Constellation Energy Group, Inc. 108,940 2,538 Freeport-McMoRan Copper & 2,400 Dominion Resources, Inc. 202,128 Gold, Inc. 238,521 1,300 DTE Energy Company 60,294 700 Hercules, Inc. # 14,532 8,540 Duke Energy Corporation 145,436 600 International Flavors & 2,683 Dynegy, Inc. # 23,906 Fragrances, Inc. 30,066 2,300 Edison International, Inc. 121,647 2,900 International Paper Company * 107,503 1,300 Entergy Corporation 129,948 1,291 MeadWestvaco Corporation 42,009 4,550 Exelon Corporation 319,182 3,768 Monsanto Company 242,848 2,000 FirstEnergy Corporation 121,500 3,000 Newmont Mining Corporation 125,250 2,700 FPL Group, Inc. 155,871 2,100 Nucor Corporation * 105,420 630 Integrys Energy Group, Inc. 31,179 900 Pactiv Corporation # 28,449 1,200 KeySpan Corporation 49,860 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 70 Large Cap Index Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (98.2%) Value Shares Common Stock (98.2%) Value Utilities  continued 1,900 Sempra Energy $100,168 400 Nicor, Inc. $15,764 5,200 Southern Company 174,928 1,837 NiSource, Inc. 35,032 1,500 TECO Energy, Inc. 24,210 2,300 PG&E Corporation 98,463 3,200 TXU Corporation 208,800 700 Pinnacle West Capital Corporation 26,236 2,855 Xcel Energy, Inc. 57,956 2,600 PPL Corporation 122,564 Total Utilities 1,827 Progress Energy, Inc. 79,767 1,700 Public Service Enterprise Total Common Stock Group, Inc. 141,508 (cost $65,897,406) 1,200 Questar Corporation 61,788 Interest Maturity Shares Collateral Held for Securities Loaned (11.2%) Rate (+) Date Value 10,123,203 Thrivent Financial Securities Lending Trust 5.360% N/A $10,123,203 Total Collateral Held for Securities Loaned (cost $10,123,203) Shares or Principal Interest Maturity Amount Short-Term Investments (1.9%) Rate (+) Date Value $250,000 Federal National Mortgage Association  5.080% 12/14/2007 $245,256 1,456,830 Thrivent Money Market Fund 5.090 N/A 1,456,830 Total Short-Term Investments (cost $1,702,068) Total Investments (cost $77,722,677) 111.3% Other Assets and Liabilities, Net (11.3%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 22 September 2007 $1,689,836 $1,608,090 ($81,746) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2007, $245,256 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $3,278,641 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $24,882,764 Gross unrealized depreciation (2,453,181) Net unrealized appreciation (depreciation) $22,429,583 Cost for federal income tax purposes $77,722,677 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 71 Large Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Consumer Discretionary (9.6%) 556 J.C. Penney Company, Inc. 200 Abercrombie & Fitch Company $13,980 (Holding Company) $37,830 800 Amazon.com, Inc. # 62,832 504 Johnson Controls, Inc. 57,028 355 Apollo Group, Inc. # 20,984 254 Jones Apparel Group, Inc. 6,340 408 AutoNation, Inc. # 7,948 200 KB Home 6,362 152 AutoZone, Inc. # 19,275 858 Kohls Corporation # 52,166 657 Bed Bath & Beyond, Inc. # 22,758 504 Leggett & Platt, Inc. 10,448 1,041 Best Buy Company, Inc. 46,418 300 Lennar Corporation 9,198 302 Big Lots, Inc. # 7,810 864 Limited Brands, Inc. 20,866 201 Black & Decker Corporation 17,401 303 Liz Claiborne, Inc. 10,647 302 Brunswick Corporation 8,444 3,748 Lowes Companies, Inc. 104,981 1,165 Carnival Corporation 51,621 1,238 Macys Group, Inc 44,655 1,811 CBS Corporation 57,445 810 Marriott International, Inc. 33,656 302 Centex Corporation 11,268 962 Mattel, Inc. 22,039 254 Circuit City Stores, Inc. 3,023 2,985 McDonalds Corporation 142,892 1,315 Clear Channel 908 McGraw-Hill Companies, Inc. 54,934 Communications, Inc. * 48,524 100 Meredith Corporation 5,649 900 Coach, Inc. # 40,914 454 New York Times Company * 10,378 7,924 Comcast Corporation # 208,163 656 Newell Rubbermaid, Inc. 17,351 700 D.R. Horton, Inc. 11,424 5,900 News Corporation 124,608 280 Darden Restaurants, Inc. 11,920 914 NIKE, Inc. 51,595 201 Dillards, Inc. 6,008 604 Nordstrom, Inc. 28,738 2,000 DIRECTV Group, Inc. # 44,820 707 Office Depot, Inc. # 17,647 200 Dow Jones & Company, Inc. 11,476 101 OfficeMax, Inc. 3,321 200 E.W. Scripps Company 8,194 806 Omnicom Group, Inc. 41,807 758 Eastman Kodak Company 19,140 100 Polo Ralph Lauren Corporation 8,935 405 Family Dollar Stores, Inc. 11,996 604 Pulte Homes, Inc. 11,681 4,754 Ford Motor Company * 40,457 403 RadioShack Corporation 10,127 354 Fortune Brands, Inc. 28,780 175 Sears Holdings Corporation # 23,938 604 Gannett Company, Inc. 30,140 253 Sherwin-Williams Company 17,632 1,374 Gap, Inc. 23,633 200 Snap-On, Inc. 10,466 1,465 General Motors Corporation * 47,466 201 Stanley Works 11,121 454 Genuine Parts Company 21,601 1,918 Staples, Inc. 44,152 503 Goodyear Tire & Rubber Company # 14,446 1,920 Starbucks Corporation # 51,226 910 H&R Block, Inc. 18,154 506 Starwood Hotels & Resorts 608 Harley-Davidson, Inc. 34,851 Worldwide, Inc. 31,858 100 Harman International 2,228 Target Corporation 134,950 Industries, Inc. 11,600 404 Tiffany & Company 19,493 402 Harrahs Entertainment, Inc. 34,045 9,586 Time Warner, Inc. 184,626 504 Hasbro, Inc. 14,122 1,216 TJX Companies, Inc. 33,744 961 Hilton Hotels Corporation 42,486 237 Tribune Company 6,627 4,967 Home Depot, Inc. 184,623 302 VF Corporation 25,909 600 IAC InterActiveCorp # 17,244 1,811 Viacom, Inc. # 69,361 808 International Game Technology 28,539 5,111 Walt Disney Company 168,663 1,217 Interpublic Group of 202 Wendys International, Inc. 7,076 Companies, Inc. # 12,766 281 Whirlpool Corporation 28,683 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 72 Large Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Consumer Discretionary  continued 300 Whole Foods Market, Inc. $11,112 525 Wyndham Worldwide 531 William Wrigley Jr. Company 30,628 Corporation # $17,666 Total Consumer Staples 1,318 Yum! Brands, Inc. 42,229 Total Consumer Energy (10.9%) Discretionary 1,140 Anadarko Petroleum Corporation 57,376 846 Apache Corporation 68,314 Consumer Staples (9.1%) 808 Baker Hughes, Inc. 63,872 5,309 Altria Group, Inc. 352,889 710 BJ Services Company 18,566 2,025 Anheuser-Busch Companies, Inc.  98,759 1,000 Chesapeake Energy Corporation 34,040 1,638 Archer-Daniels-Midland Company 55,037 5,514 Chevron Corporation 470,124 1,212 Avon Products, Inc. 43,644 4,080 ConocoPhillips 329,827 200 Brown-Forman Corporation 13,288 400 CONSOL Energy, Inc. 16,660 460 Campbell Soup Company 16,942 1,112 Devon Energy Corporation 82,966 405 Clorox Company 24,486 1,775 El Paso Corporation 29,554 5,123 Coca-Cola Company 266,960 300 ENSCO International, Inc. 18,321 611 Coca-Cola Enterprises, Inc. 13,845 606 EOG Resources, Inc. 42,481 1,365 Colgate-Palmolive Company * 90,090 14,405 Exxon Mobil Corporation 1,226,298 1,312 ConAgra Foods, Inc. 33,259 2,324 Halliburton Company 83,710 500 Constellation Brands, Inc. # 10,965 653 Hess Corporation 39,964 1,161 Costco Wholesale Corporation 69,428 1,732 Marathon Oil Corporation 95,606 3,957 CVS/Caremark Corporation 139,247 400 Murphy Oil Corporation 24,816 400 Dean Foods Company 11,508 806 Nabors Industries, Ltd. # 23,567 300 Estee Lauder Companies, Inc. 13,506 500 National Oilwell Varco, Inc. # 60,055 860 General Mills, Inc. 47,833 404 Noble Corporation 41,394 859 H.J. Heinz Company 37,590 2,222 Occidental Petroleum Corporation 126,032 504 Hershey Company 23,234 700 Peabody Energy Corporation 29,582 560 Kellogg Company 29,014 201 Rowan Companies, Inc. 8,480 1,164 Kimberly-Clark Corporation 78,302 3,030 Schlumberger, Ltd. 287,002 4,112 Kraft Foods, Inc. 134,668 600 Smith International, Inc. 36,846 1,872 Kroger Company 48,597 1,632 Spectra Energy Corporation 41,567 304 McCormick & Company, Inc. 10,385 302 Sunoco, Inc. 20,149 150 Molson Coors Brewing Company 13,341 757 Transocean, Inc. # 81,340 308 Pepsi Bottling Group, Inc. 10,306 1,400 Valero Energy Corporation 93,814 4,097 PepsiCo, Inc. 268,845 800 Weatherford International, Ltd. # 44,264 8,092 Procter & Gamble Company * 500,571 1,563 Williams Companies, Inc. 50,407 404 Reynolds American, Inc. 24,713 933 XTO Energy, Inc. 50,876 1,161 Safeway, Inc. 37,001 Total Energy 1,922 Sara Lee Corporation 30,464 608 SUPERVALU, Inc. 25,349 Financials (19.3%) 1,568 SYSCO Corporation * 49,988 757 ACE, Ltd. 43,694 700 Tyson Foods, Inc. 14,910 1,163 AFLAC, Inc. 60,616 403 UST, Inc. 21,581 1,470 Allstate Corporation 78,130 2,629 Walgreen Company 116,149 203 Ambac Financial Group, Inc. 13,631 6,182 Wal-Mart Stores, Inc. 284,063 400 American Capital Strategies, Ltd. 15,188 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 73 Large Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Financials  continued 756 Hartford Financial Services 3,088 American Express Company * $180,772 Group, Inc. $69,454 6,527 American International 1,400 Host Marriott Corporation 29,568 Group, Inc. * 418,903 1,300 Hudson City Bancorp, Inc. 15,886 677 Ameriprise Financial, Inc. 40,803 926 Huntington Bancshares, Inc. 17,779 807 Aon Corporation 32,312 8,778 J.P. Morgan Chase & Company 386,320 153 Apartment Investment & 506 Janus Capital Group, Inc. 15,210 Management Company 6,464 910 KeyCorp 31,568 500 Archstone-Smith Trust 28,705 600 Kimco Realty Corporation 22,398 300 Assurant, Inc. 15,216 300 Legg Mason, Inc. 27,000 300 Avalonbay Communities, Inc. 32,391 1,310 Lehman Brothers Holdings, Inc. 81,220 11,344 Bank of America Corporation  537,932 639 Lincoln National Corporation * 38,549 2,921 Bank of New York 1,162 Loews Corporation 55,079 Mellon Corporation 124,289 100 M&T Bank Corporation 10,629 1,412 BB&T Corporation  52,837 1,466 Marsh & McLennan 252 Bear Stearns Companies, Inc. 30,547 Companies, Inc. 40,388 300 Boston Properties, Inc. * 28,347 706 Marshall & Ilsley Corporation 29,094 1,069 Capital One Financial Corporation 75,642 329 MBIA, Inc. 18,457 500 CB Richard Ellis Group, Inc. # 17,460 2,278 Merrill Lynch & Company, Inc. 169,028 2,487 Charles Schwab Corporation * 50,063 1,970 MetLife, Inc. 118,633 1,106 Chubb Corporation 55,753 251 MGIC Investment Corporation 9,704 350 Cincinnati Financial Corporation 13,720 606 Moodys Corporation 32,603 500 CIT Group, Inc. 20,590 2,731 Morgan Stanley 174,429 12,560 Citigroup, Inc. 584,919 1,416 National City Corporation * 41,616 140 CME Group, Inc. 77,350 504 Northern Trust Corporation 31,480 353 Comerica, Inc. 18,589 356 Plum Creek Timber Company, Inc. 13,834 400 Commerce Bancorp, Inc. 13,380 955 PNC Financial Services 400 Compass Bancshares, Inc. 27,712 Group, Inc. * 63,651 1,506 Countrywide Financial Corporation 42,424 660 Principal Financial Group, Inc. 37,217 300 Developers Diversified Realty 1,824 Progressive Corporation 38,268 Corporation 14,400 600 ProLogis Trust 34,140 1,366 Discover Financial Services # 31,475 1,267 Prudential Financial, Inc. 112,294 1,100 E*TRADE Financial Corporation # 20,372 300 Public Storage, Inc. 21,027 758 Equity Residential REIT 30,176 1,887 Regions Financial Corporation 56,742 1,619 Federal Home Loan Mortgage 202 SAFECO Corporation 11,811 Corporation 92,720 555 Simon Property Group, Inc. 48,024 2,528 Federal National Mortgage 1,062 SLM Corporation 52,219 Association 151,276 850 Sovereign Bancorp, Inc. 16,269 303 Federated Investors, Inc. 10,911 1,008 State Street Corporation 67,566 1,407 Fifth Third Bancorp 51,904 956 SunTrust Banks, Inc. 74,855 254 First Horizon National 908 Synovus Financial Corporation 25,388 Corporation * 8,057 702 T. Rowe Price Group, Inc. 36,595 355 Franklin Resources, Inc. 45,216 152 Torchmark Corporation 9,354 600 General Growth Properties, Inc. 28,788 1,753 Travelers Companies, Inc. 89,017 1,100 Genworth Financial, Inc. 33,572 4,369 U.S. Bancorp * 130,852 1,113 Goldman Sachs Group, Inc. 209,622 857 UnumProvident Corporation 20,825 300 Vornado Realty Trust 32,109 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 74 Large Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Financials  continued 600 Mylan Laboratories, Inc. $9,618 4,927 Wachovia Corporation $232,604 400 Patterson Companies, Inc. # 14,348 2,200 Washington Mutual, Inc. 82,566 352 PerkinElmer, Inc. 9,796 8,496 Wells Fargo & Company * 286,910 17,881 Pfizer, Inc. 420,382 404 XL Capital, Ltd. 31,455 406 Quest Diagnostics, Inc. 22,521 352 Zions Bancorporation 26,242 3,843 Schering-Plough Corporation 109,679 Total Financials 912 St. Jude Medical, Inc. # 39,344 708 Stryker Corporation 44,200 Health Care (11.2%) 1,190 Tenet Healthcare Corporation # 6,164 3,896 Abbott Laboratories  197,488 1,054 Thermo Electron Corporation # 55,029 1,312 Aetna, Inc. 63,068 3,332 UnitedHealth Group, Inc. 161,369 606 Allergan, Inc. 35,227 300 Varian Medical Systems, Inc. # 12,240 404 AmerisourceBergen Corporation 19,032 254 Waters Corporation # 14,798 3,007 Amgen, Inc. # 161,596 301 Watson Pharmaceuticals, Inc. # 9,156 454 Applera Corporation (Applied 1,620 WellPoint, Inc. # 121,694 Biosystems Group) 14,174 3,339 Wyeth 162,008 200 Barr Pharmaceuticals, Inc. # 10,244 639 Zimmer Holdings, Inc. # 49,689 101 Bausch & Lomb, Inc. 6,457 Total Health Care 1,669 Baxter International, Inc. 87,789 606 Becton, Dickinson and Company 46,274 Industrials (11.3%) 805 Biogen Idec, Inc. # 45,515 1,924 3M Company 171,082 3,043 Boston Scientific Corporation # 40,015 554 Allied Waste Industries, Inc. # 7,130 4,956 Bristol-Myers Squibb Company * 140,800 356 American Standard Companies, Inc. 19,242 302 C.R. Bard, Inc. 23,698 202 Avery Dennison Corporation 12,391 1,037 Cardinal Health, Inc. 68,162 2,074 Boeing Company 214,514 1,000 Celgene Corporation # 60,560 858 Burlington Northern Santa Fe 712 CIGNA Corporation 36,768 Corporation 70,476 350 Coventry Health Care, Inc. # 19,534 500 C.H. Robinson Worldwide, Inc. 24,325 1,240 Covidien, Ltd. # 50,788 1,618 Caterpillar, Inc. 127,498 2,583 Eli Lilly and Company 139,714 405 Cintas Corporation 14,807 600 Express Scripts, Inc. # 30,078 504 Cooper Industries, Ltd. 26,672 812 Forest Laboratories, Inc. # 32,642 1,108 CSX Corporation 52,530 606 Genzyme Corporation # 38,220 300 Cummins, Inc. 35,610 2,400 Gilead Sciences, Inc. # 89,352 604 Danaher Corporation * 45,107 409 Hospira, Inc. # 15,816 555 Deere & Company * 66,833 354 Humana, Inc. # 22,688 554 Dover Corporation 28,254 454 IMS Health, Inc. 12,771 404 Eaton Corporation 39,261 7,435 Johnson & Johnson 449,818 2,122 Emerson Electric Company 99,883 673 King Pharmaceuticals, Inc. # 11,448 303 Equifax, Inc. 12,259 300 Laboratory Corporation of America 807 FedEx Corporation 89,367 Holdings # 22,155 202 Fluor Corporation 23,333 251 Manor Care, Inc. 15,901 1,008 General Dynamics Corporation 79,188 756 McKesson Corporation 43,667 26,150 General Electric Company 1,013,574 741 Medco Health Solutions, Inc. # 60,221 301 Goodrich Corporation 18,936 3,034 Medtronic, Inc. * 153,733 1,924 Honeywell International, Inc. 110,649 5,517 Merck & Company, Inc. * 273,919 1,014 Illinois Tool Works, Inc. 55,821 50 Millipore Corporation # 3,930 808 Ingersoll-Rand Company 40,659 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 75 Large Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Industrials  continued 15,414 Cisco Systems, Inc. # $445,619 504 ITT Corporation $31,692 403 Citrix Systems, Inc. # 14,577 300 L-3 Communications Holdings, Inc. 29,268 400 Cognizant Technology Solutions 862 Lockheed Martin Corporation 84,890 Corporation # 32,392 1,061 Masco Corporation * 28,870 404 Computer Sciences Corporation # 22,495 1,010 Norfolk Southern Corporation 54,318 859 Compuware Corporation # 8,014 846 Northrop Grumman Corporation 64,381 404 Convergys Corporation # 7,696 664 PACCAR, Inc. 54,328 4,033 Corning, Inc. # 96,147 351 Pall Corporation 14,574 5,776 Dell, Inc. # 161,555 352 Parker-Hannifin Corporation 34,735 2,832 eBay, Inc. # 91,757 655 Pitney Bowes, Inc. 30,196 808 Electronic Arts, Inc. # 39,301 300 Precision Castparts Corporation 41,118 1,312 Electronic Data Systems 501 R.R. Donnelley & Sons Company 21,172 Corporation 35,411 1,159 Raytheon Company 64,162 5,415 EMC Corporation # 100,232 405 Robert Half International, Inc. 13,766 500 Fidelity National Information 454 Rockwell Automation, Inc. 31,775 Services, Inc. 24,815 454 Rockwell Collins, Inc. 31,190 1,965 First Data Corporation 62,467 200 Ryder System, Inc. 10,874 480 Fiserv, Inc. # 23,722 1,995 Southwest Airlines Company 31,242 500 Google, Inc. # 255,000 300 Terex Corporation # 25,875 6,707 Hewlett-Packard Company 308,723 302 Textron, Inc. 34,093 14,749 Intel Corporation 348,371 1,240 Tyco International, Ltd. 58,651 3,548 International Business Machines 656 Union Pacific Corporation 78,156 Corporation 392,586 2,784 United Parcel Service, Inc. * 210,804 910 Intuit, Inc. # 26,062 2,622 United Technologies Corporation 191,327 405 Jabil Circuit, Inc. 9,125 252 W.W. Grainger, Inc. 22,015 530 JDS Uniphase Corporation # 7,595 1,364 Waste Management, Inc. 51,873 1,500 Juniper Networks, Inc. # 44,940 Total Industrials 504 KLA-Tencor Corporation 28,622 251 Lexmark International, Inc. # 9,925 Information Technology (15.5%) 657 Linear Technology Corporation * 23,422 1,410 Adobe Systems, Inc. # 56,809 1,908 LSI Corporation # 13,738 1,407 Advanced Micro Devices, Inc. # 19,051 859 Maxim Integrated Products, Inc. 27,230 200 Affiliated Computer 600 MEMC Electronic Materials, Inc. # 36,792 Services, Inc. # 10,732 1,966 Micron Technology, Inc. # 23,336 851 Agilent Technologies, Inc. # 32,466 21,425 Microsoft Corporation 621,111 400 Akamai Technologies, Inc. # 13,584 367 Molex, Inc. 10,401 959 Altera Corporation 22,249 301 Monster Worldwide, Inc. # 11,706 810 Analog Devices, Inc. 28,714 5,851 Motorola, Inc. 99,408 2,120 Apple Computer, Inc. # 279,331 708 National Semiconductor 3,602 Applied Materials, Inc. 79,388 Corporation 18,401 504 Autodesk, Inc. # 21,354 502 NCR Corporation # 26,214 1,365 Automatic Data Processing, Inc. 63,363 908 Network Appliance, Inc. # 25,733 1,118 Avaya, Inc. # 18,492 909 Novell, Inc. # 6,099 507 BMC Software, Inc. # 14,561 253 Novellus Systems, Inc. # 7,216 1,232 Broadcom Corporation # 40,422 910 NVIDIA Corporation # 41,642 1,065 CA, Inc. 26,710 10,110 Oracle Corporation # 193,303 194 CIENA Corporation # 7,087 885 Paychex, Inc. 36,621 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 76 Large Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Information Technology  continued 402 Sealed Air Corporation $10,954 502 QLogic Corporation # $6,672 402 Sigma-Aldrich Corporation 18,219 4,242 QUALCOMM, Inc. 176,679 302 Temple-Inland, Inc. 17,555 600 SanDisk Corporation # 32,178 251 United States Steel Corporation 24,671 2,272 Solectron Corporation # 8,543 251 Vulcan Materials Company 24,026 9,096 Sun Microsystems, Inc. # 46,390 605 Weyerhaeuser Company 43,100 2,236 Symantec Corporation # 42,931 Total Materials 301 Tektronix, Inc. 9,888 1,160 Tellabs, Inc. # 13,166 Telecommunications Services (3.7%) 454 Teradyne, Inc. # 7,123 957 ALLTEL Corporation 63,114 3,698 Texas Instruments, Inc. 130,133 15,758 AT&T, Inc.  617,083 1,240 Tyco Electronics, Ltd. # 44,426 304 CenturyTel, Inc. 13,944 857 Unisys Corporation # 6,933 907 Citizens Communications 600 VeriSign, Inc. # 17,814 Company 13,088 1,965 Western Union Company 39,202 387 Embarq Corporation 23,913 2,471 Xerox Corporation # 43,144 4,036 Qwest Communications 806 Xilinx, Inc. 20,150 International, Inc. #* 34,427 3,028 Yahoo!, Inc. # 70,401 7,341 Sprint Nextel Corporation 150,711 Total Information 7,474 Verizon Communications, Inc. 318,542 Technology 1,289 Windstream Corporation 17,737 Total Telecommunications Materials (3.1%) Services 556 Air Products and Chemicals, Inc. 48,022 2,186 Alcoa, Inc. 83,505 Utilities (3.4%) 251 Allegheny Technologies, Inc. 26,337 1,664 AES Corporation # 32,698 151 Ashland, Inc. 9,220 452 Allegheny Energy, Inc. # 23,608 302 Ball Corporation 15,484 503 Ameren Corporation 24,134 202 Bemis Company, Inc. 5,953 929 American Electric Power 2,518 Dow Chemical Company 109,483 Company, Inc. 40,402 2,329 E.I. du Pont de Nemours 906 CenterPoint Energy, Inc. 14,931 and Company 108,834 602 CMS Energy Corporation 9,728 201 Eastman Chemical Company 13,833 657 Consolidated Edison, Inc. 28,698 404 Ecolab, Inc. 17,012 503 Constellation Energy Group, Inc. 42,151 1,039 Freeport-McMoRan Copper & 929 Dominion Resources, Inc. 78,240 Gold, Inc. 97,645 403 DTE Energy Company 18,691 352 Hercules, Inc. # 7,308 3,264 Duke Energy Corporation 55,586 151 International Flavors & 1,037 Dynegy, Inc. # 9,240 Fragrances, Inc. 7,567 858 Edison International, Inc. 45,380 1,119 International Paper Company * 41,481 506 Entergy Corporation 50,580 396 MeadWestvaco Corporation 12,886 1,764 Exelon Corporation 123,745 1,346 Monsanto Company 86,750 858 FirstEnergy Corporation 52,124 1,160 Newmont Mining Corporation 48,430 1,106 FPL Group, Inc. 63,849 804 Nucor Corporation 40,361 223 Integrys Energy Group, Inc. 11,036 354 Pactiv Corporation # 11,190 454 KeySpan Corporation 18,864 504 PPG Industries, Inc. 38,440 150 Nicor, Inc. 5,912 808 Praxair, Inc. 61,909 675 NiSource, Inc. 12,872 306 Rohm and Haas Company 17,295 860 PG&E Corporation 36,817 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 77 Large Cap Index Fund-I Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Utilities  continued 1,970 Southern Company $66,271 201 Pinnacle West Capital Corporation $7,533 504 TECO Energy, Inc. 8,135 1,006 PPL Corporation 47,423 1,114 TXU Corporation 72,688 682 Progress Energy, Inc. 29,776 1,114 Xcel Energy, Inc. 22,614 606 Public Service Enterprise Total Utilities Group, Inc. 50,443 600 Questar Corporation 30,894 Total Common Stock 659 Sempra Energy 34,742 (cost $28,174,423) Interest Maturity Shares Collateral Held for Securities Loaned (9.1%) Rate (+) Date Value 3,107,417 Thrivent Financial Securities Lending Trust 5.360% N/A $3,107,417 Total Collateral Held for Securities Loaned (cost $3,107,417) Shares or Principal Interest Maturity Amount Short-Term Investments (3.1%) Rate (+) Date Value $225,000 Federal National Mortgage Association  5.080% 12/14/2007 $220,731 847,841 Thrivent Money Market Fund 5.090 N/A 847,841 Total Short-Term Investments (cost $1,068,554) Total Investments (cost $32,350,394) 109.3% Other Assets and Liabilities, Net (9.3%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 14 September 2007 $1,064,118 $1,023,330 ($40,788) Total Futures # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At July 31, 2007, $220,731 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,263,893 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,629,363 Gross unrealized depreciation (2,775,084) Net unrealized appreciation (depreciation) $4,854,279 Cost for federal income tax purposes $32,350,394 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 78 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (65.2%) Value Shares Common Stock (65.2%) Value Consumer Discretionary (7.1%) 15,500 Avon Products, Inc. $558,155 12,300 Advance Auto Parts, Inc. ± $427,671 9,500 Cadbury Schweppes plc ADR 472,435 11,500 Best Buy Company, Inc.  512,785 29,200 Coca-Cola Company ~ 1,521,612 2,600 Black & Decker Corporation 225,082 23,000 Constellation Brands, Inc. # 504,390 3,800 Centex Corporation 141,778 13,300 Corn Products 8,800 Childrens Place Retail International, Inc. ~ 593,446 Stores, Inc. # 300,168 49,395 CVS/Caremark Corporation ~ 1,738,210 2,250 Citadel Broadcasting Company * 11,295 7,400 Diageo plc ADR 604,432 27,600 Coldwater Creek, Inc. #* 543,444 19,700 Elizabeth Arden, Inc. # 424,338 49,200 Comcast Corporation # 1,292,484 15,350 Flowers Foods, Inc. 314,675 12,400 Crocs, Inc. #* 735,568 12,200 General Mills, Inc. 678,564 8,700 D.R. Horton, Inc. 141,984 10,000 Hormel Foods Corporation 344,200 11,700 Darden Restaurants, Inc. 498,069 15,666 Kraft Foods, Inc. 513,062 25,300 DreamWorks Animation 18,500 Kroger Company 480,260 SKG, Inc. # 784,300 8,600 Loews Corporation  16,200 GameStop Corporation # 653,670 Carolina Group 651,794 8,100 Genesco, Inc. # 409,455 11,000 Longs Drug Stores Corporation 531,960 29,000 Harley-Davidson, Inc. * 1,662,280 19,800 Pepsi Bottling Group, Inc. 662,508 2,400 Harman International 26,700 PepsiCo, Inc. * 1,752,054 Industries, Inc. 278,400 35,412 Procter & Gamble Company *± 2,190,586 22,300 Home Depot, Inc. 828,891 14,558 Reckitt Benckiser plc 779,005 8,200 Johnson Controls, Inc. * 927,830 7,900 Reynolds American, Inc. 483,243 15,600 Kohls Corporation # 948,480 12,200 Smithfield Foods, Inc. # 378,932 4,100 Lennar Corporation 125,706 8,500 Walgreen Company 375,530 21,600 Marriott International, Inc. 897,480 25,200 Wal-Mart Stores, Inc. 1,157,940 17,800 McGraw-Hill Companies, Inc. 1,076,900 10,400 William Wrigley Jr. Company 599,872 2,000 Mohawk Industries, Inc. #* 180,020 Total Consumer Staples 5,400 Newell Rubbermaid, Inc. 142,830 126,500 News Corporation 2,671,680 Energy (7.0%) 17,400 Nordstrom, Inc. 827,892 19,200 Apache Corporation ± 1,550,400 3,700 Office Depot, Inc. # 92,352 9,400 Arena Resources, Inc. #* 510,514 6,300 Pulte Homes, Inc. 121,842 22,900 Chevron Corporation ~ 1,952,454 7,100 Ross Stores, Inc. 205,403 22,000 ConocoPhillips ~ 1,778,480 15,200 Staples, Inc. 349,904 7,100 Diamond Offshore Drilling, Inc. 732,578 35,600 Starbucks Corporation # 949,808 8,800 Dril-Quip, Inc. # 422,312 19,000 Target Corporation 1,150,830 79,486 Exxon Mobil Corporation 6,766,643 17,500 TJX Companies, Inc. 485,625 230,600 Kodiak Oil & Gas Corporation # 1,060,760 5,200 Tween Brands, Inc. # 198,952 9,900 Lufkin Industries, Inc. 586,179 37,400 ValueVision Media, Inc. # 340,714 36,700 Occidental Petroleum 20,400 Viacom, Inc. #± 781,320 Corporation 2,081,624 28,100 Walt Disney Company 927,300 7,900 Peabody Energy Corporation 333,854 Total Consumer 41,300 Total SA ADR 3,246,593 Discretionary 9,500 Valero Energy Corporation 636,595 28,900 Willbros Group, Inc. #* 910,928 Consumer Staples (6.2%) Total Energy 10,800 Alberto-Culver Company 254,016 22,700 Altria Group, Inc.  1,508,869 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 79 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (65.2%) Value Shares Common Stock (65.2%) Value Financials (12.1%) 2,300 Mack-Cali Realty Corporation $88,780 6,800 Affiliated Managers 16,100 Merrill Lynch & Company, Inc. 1,194,620 Group, Inc. #* $768,400 19,500 Morgan Stanley 1,245,465 19,700 AFLAC, Inc. ± 1,026,764 32,300 Nexity Financial Corporation # 284,563 13,700 Allstate Corporation ± 728,155 9,900 Northern Trust Corporation 618,354 2,200 AMB Property Corporation  117,216 7,000 Nymex Holdings, Inc. * 871,500 24,400 American Express Company ± 1,428,376 100 Parkway Properties, Inc. 4,058 5,600 American Financial Realty Trust 49,112 2,400 Plum Creek Timber 36,962 American International Company, Inc. 93,264 Group, Inc. ± 2,372,221 55,100 PMI Group, Inc. 1,877,257 2,300 Apartment Investment & 9,200 PNC Financial Services Management Company 97,175 Group, Inc. * 613,180 2,400 Archstone-Smith Trust 137,784 6,600 Portfolio Recovery 13,900 Axis Capital Holdings, Ltd. 512,215 Associates, Inc. * 344,850 55,100 Bank of America Corporation ± 2,612,842 2,700 ProLogis Trust 153,630 17,600 Bank of New York 7,900 Prudential Financial, Inc. 700,177 Mellon Corporation 748,880 2,940 Public Storage, Inc. 206,065 2,363 CapitalSource, Inc. 44,897 2,400 Rayonier, Inc. REIT 101,616 20,900 Center Financial Corporation 310,574 9,700 Security Capital Assurance Ltd. 224,846 14,700 Chubb Corporation ~ 741,027 3,000 Simon Property Group, Inc. 259,590 55,645 Citigroup, Inc. ~ 2,591,388 100 Sovran Self Storage, Inc. 4,310 8,200 City National Corporation 580,478 3,800 UDR, Inc. 87,742 900 CME Group, Inc. 497,250 29,886 Wachovia Corporation 1,410,918 20,000 CoBiz, Inc. 309,200 2,300 Weingarten Realty Investors 84,203 1,800 Developers Diversified Realty 62,600 Wells Fargo & Company  2,114,002 Corporation 86,400 10,700 Zions Bancorporation 797,685 23,300 E*TRADE Financial Corporation # 431,516 Total Financials 19,500 Encore Bancshares, Inc. #* 440,115 12,700 Endurance Specialty Health Care (7.8%) Holdings, Ltd. 474,980 40,700 Abbott Laboratories ± 2,063,083 300 Entertainment Properties Trust 13,365 10,200 Aetna, Inc. ± 490,314 3,700 Equity Residential REIT 147,297 533 Amedisys, Inc. # 20,187 1,300 Essex Property Trust, Inc. 139,854 3,400 AmerisourceBergen Corporation 160,174 16,000 Federal Home Loan Mortgage 8,600 Amylin Pharmaceuticals, Inc. # 399,986 Corporation 916,320 34,700 Aspect Medical Systems, Inc. #* 472,267 9,900 Federal National Mortgage 46,600 BioMarin Pharmaceutical, Inc. #* 841,596 Association 592,416 6,100 Cardinal Health, Inc. ~ 400,953 9,200 First Midwest Bancorp, Inc. * 302,588 7,500 CIGNA Corporation 387,300 7,700 Franklin Resources, Inc. 980,749 1,400 Covance, Inc. # 98,798 7,600 Goldman Sachs Group, Inc. 1,431,384 5,700 Coventry Health Care, Inc. # 318,117 7,900 Hartford Financial Services 30,600 Cubist Pharmaceuticals, Inc. #* 705,636 Group, Inc. 725,773 14,500 Cytyc Corporation # 610,450 14,200 HCC Insurance Holdings, Inc. * 415,776 44,000 Dexcom, Inc. #* 353,320 3,300 Hospitality Properties Trust 126,588 8,000 Express Scripts, Inc. # 401,040 61,400 J.P. Morgan Chase & Company 2,702,214 29,100 Gilead Sciences, Inc. # 1,083,393 400 Kilroy Realty Corporation 25,772 2,000 Health Net, Inc. # 99,080 1 Lincoln National Corporation 59 1,700 Henry Schein, Inc. # 92,378 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 80 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (65.2%) Value Shares Common Stock (65.2%) Value Health Care  continued 74,500 General Electric Company $2,887,620 23,800 Hologic, Inc. #* $1,232,840 9,000 Genlyte Group, Inc. # 626,130 26,200 Hospira, Inc. # 1,013,154 16,600 Hub Group, Inc. # 564,732 3,100 Humana, Inc. # 198,679 29,600 Interline Brands, Inc. # 679,912 24,400 ImClone Systems, Inc. # 802,760 26,600 JB Hunt Transport Services, Inc. 742,938 8,000 IMS Health, Inc. 225,040 14,200 Kaydon Corporation 755,582 88,800 Keryx BioPharmaceuticals, Inc. #* 763,680 14,900 Kirby Corporation # 603,599 11,300 Kyphon, Inc. #* 741,506 23,900 Ladish Company, Inc. # 1,158,911 2,300 Laboratory Corporation 8,100 Manitowoc Company, Inc. 629,127 of America Holdings #* 169,855 5,800 Manpower, Inc. 458,490 2,400 Manor Care, Inc. 152,040 13,700 McDermott International, Inc. # 1,136,278 5,000 McKesson Corporation 288,800 17,800 Oshkosh Truck Corporation 1,019,050 5,078 Medco Health Solutions, Inc. # 412,689 180,300 Power-One, Inc. #* 713,988 3,600 Millipore Corporation # 282,996 11,400 Rockwell Collins, Inc. 783,180 22,000 Novartis AG ADR 1,186,900 11,500 Roper Industries, Inc. 689,770 60,200 NuVasive, Inc. # 1,726,536 11,600 Thomas & Betts Corporation # 716,880 2,100 Omnicare, Inc. 69,636 21,700 URS Corporation # 1,068,942 2,300 Patterson Companies, Inc. #± 82,501 28,300 Waste Management, Inc. 1,076,249 100 Psychiatric Solutions, Inc. # 3,409 Total Industrials 2,700 Quest Diagnostics, Inc. 149,769 25,300 Sanofi-Aventis ADR 1,056,275 Information Technology (11.4%) 13,800 Shire Pharmaceuticals 15,300 Accenture, Ltd. 644,589 Group plc ADR 1,018,302 24,800 ADC Telecommunications, Inc. #~ 463,512 28,200 St. Jude Medical, Inc. # 1,216,548 17,500 Adobe Systems, Inc. #± 705,075 8,700 Thermo Electron Corporation # 454,227 34,700 Alcatel-Lucent ADR 402,520 16,840 UnitedHealth Group, Inc. 815,561 27,000 Apple Computer, Inc. #± 3,557,520 11,400 Varian Medical Systems, Inc. # 465,120 31,200 Applied Materials, Inc.  687,648 30,000 Vertex Pharmaceuticals, Inc. # 969,000 11,200 aQuantive, Inc. # 740,880 11,400 WellPoint, Inc. # 856,368 9,000 Arrow Electronics, Inc. # 343,980 Total Health Care 20,500 Automatic Data Processing, Inc. 951,610 90,900 BEA Systems, Inc. #~ 1,125,342 Industrials (7.3%) 35,100 China GrenTech Corporation, 250 Allegiant Travel Company # 7,348 Ltd. ADR #*§ 319,410 24,000 American Commercial 109,400 Cisco Systems, Inc. #± 3,162,754 Lines, Inc. #* 531,600 17,900 Commvault Systems, Inc. # 303,942 20,900 American Reprographics 32,800 Corning, Inc. #~ 781,952 Company #* 520,828 25,900 eBay, Inc. # 839,160 21,900 BE Aerospace, Inc. # 888,264 53,700 EMC Corporation # 993,987 10,500 C.H. Robinson Worldwide, Inc. 510,825 3,100 F5 Networks, Inc. # 268,739 6,300 Canadian National Railway 10,200 FormFactor, Inc. # 391,578 Company 328,419 2,670 Google, Inc. # 1,361,700 21,600 Cooper Industries, Ltd. 1,143,072 14,400 Insight Enterprises, Inc. # 324,864 16,300 Danaher Corporation * 1,217,284 77,900 Integrated Device 68,800 Dayton Superior Corporation # 685,248 Technology, Inc. #* 1,267,433 3,600 Emerson Electric Company 169,452 93,300 Intel Corporation ± 2,203,746 8,200 Flowserve Corporation 592,614 29,800 Intersil Corporation 871,650 15,900 FTI Consulting, Inc. # 652,377 48,900 Ixia # 457,704 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 81 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares Common Stock (65.2%) Value Shares Common Stock (65.2%) Value Information Technology  continued Telecommunications Services (1.4%) 17,100 Juniper Networks, Inc. # $512,316 53,300 AT&T, Inc. ±~ $2,087,228 54,100 Microsoft Corporation 1,568,359 4,100 Leap Wireless 7,900 NAVTEQ Corporation # 427,627 International, Inc. # 362,440 17,600 Network Appliance, Inc. # 498,784 7,600 NII Holdings, Inc. # 638,552 27,200 Nokia Oyj ADR ± 779,008 22,100 Time Warner Telecom, Inc. # 432,055 44,300 Novell, Inc. # 297,253 21,300 Verizon Communications, Inc. 907,806 16,500 NVIDIA Corporation # 755,040 Total Telecommunications 23,250 OpNext, Inc. # 283,882 Services 59,400 Oracle Corporation # 1,135,728 16,800 Paychex, Inc. 695,184 Utilities (2.5%) 52,800 Powerwave Technologies, Inc. # 345,312 13,300 AES Corporation #± 261,345 28,100 Qimonda AG ADR #* 415,880 4,400 Ameren Corporation 211,112 19,400 QUALCOMM, Inc. 808,010 8,800 American Electric Power 800 SAIC, Inc. # 13,408 Company, Inc. 382,712 28,900 Tellabs, Inc. # 328,015 5,400 Consolidated Edison, Inc. 235,872 57,300 Texas Instruments, Inc. 2,016,387 4,000 Constellation Energy Group, Inc. 335,200 113,100 TIBCO Software, Inc. # 919,503 7,900 Dominion Resources, Inc. 665,338 20,500 Verifone Holdings, Inc. #* 746,405 3,900 DTE Energy Company 180,882 2,477 Verigy, Ltd. # 60,587 21,316 Duke Energy Corporation 363,011 16,600 VeriSign, Inc. # 492,854 7,300 Edison International, Inc. 386,097 14,600 Zebra Technologies Corporation # 528,958 4,600 Entergy Corporation 459,816 Total Information 14,700 Exelon Corporation 1,031,205 Technology FirstEnergy Corporation 449,550 3,600 KeySpan Corporation 149,580 Materials (2.4%) 7,500 PG&E Corporation 321,075 10,400 Air Products and Chemicals, Inc. ± 898,248 8,000 PPL Corporation 377,120 375 Arkema ADR # 24,511 5,700 Progress Energy, Inc. 248,862 23,300 Bemis Company, Inc. 686,651 5,600 Public Service Enterprise 16,900 Dow Chemical Company ± 734,812 Group, Inc. 466,144 16,000 E.I. du Pont de Nemours 4,200 Questar Corporation 216,258 and Company 747,680 5,700 Sempra Energy 300,504 4,500 FMC Corporation ± 401,085 11,000 TXU Corporation ± 717,750 16,100 Freeport-McMoRan Copper & 2,500 Wisconsin Energy Corporation 107,325 Gold, Inc. 1,513,078 9,100 Xcel Energy, Inc. ± 184,730 9,300 Lubrizol Corporation 582,738 Total Utilities 16,400 Praxair, Inc. * 1,256,568 16,800 Silgan Holdings, Inc. 867,216 Total Common Stock Total Materials (cost $179,923,183) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 82 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.1%) Rate Date Value Asset-Backed Securities (5.8%) $1,000,000 Americredit Automobile Receivables Trust  5.400% 8/6/2007 $999,853 1,096,089 Bear Stearns Asset-Backed Securities, Inc.  5.560 8/25/2007 1,095,642 648,626 Bear Stearns Mortgage Funding Trust  5.460 8/25/2007 629,460 76,688 Countrywide Asset-Backed Certificates  5.400 8/25/2007 76,685 1,150,000 Countrywide Asset-Backed Certificates 5.549 4/25/2036 1,145,475 1,000,000 DaimlerChrysler Master Owner Trust  5.370 8/15/2007 1,000,207 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  5.430 8/25/2007 996,569 838,057 First Horizon ABS Trust  5.450 8/25/2007 834,942 1,000,000 Ford Credit Floor Plan Master Owner Trust ± 5.500 8/15/2007 1,000,226 1,000,000 GE Dealer Floorplan Master Note Trust  5.360 8/20/2007 1,000,284 1,000,000 GMAC Mortgage Corporation Loan Trust  5.390 8/25/2007 990,282 1,100,000 GMAC Mortgage Corporation Loan Trust  5.410 8/25/2007 1,099,569 557,152 Green Tree Financial Corporation 6.330 11/1/2029 564,676 248,630 Master Asset-Backed Securities Trust  5.400 8/25/2007 248,641 700,000 Merna Re, Ltd.  7.110 9/30/2007 700,000 499,523 National Collegiate Student Loan Trust  5.380 8/25/2007 499,872 330,037 Popular ABS Mortgage Pass-Through Trust  5.450 8/25/2007 330,049 249,487 Popular ABS Mortgage Pass-Through Trust 4.000 12/25/2034 247,422 1,500,000 Renaissance Home Equity Loan Trust 5.608 5/25/2036 1,495,602 172,070 Residential Asset Securities Corporation  5.400 8/25/2007 172,057 545,654 Residential Asset Securities Corporation 4.160 7/25/2030 540,167 883,949 Residential Funding Mortgage Securities II  5.450 8/25/2007 883,503 285,352 SLM Student Loan Trust  5.370 10/25/2007 285,420 1,000,000 Textron Financial Floorplan Master Note Trust  5.440 8/13/2007 1,001,008 968,155 Wachovia Asset Securitization, Inc.  5.460 8/25/2007 965,914 Total Asset-Backed Securities Basic Materials (0.3%) 300,000 Alcan, Inc.  5.000 6/1/2015 284,711 125,000 Dow Chemical Company 7.375 11/1/2029 134,971 500,000 Precision Castparts Corporation ± 5.600 12/15/2013 500,589 Total Basic Materials Capital Goods (0.4%) 275,000 Goodrich Corporation 6.290 7/1/2016 283,292 120,000 Lockheed Martin Corporation 6.150 9/1/2036 119,670 750,000 Oakmont Asset Trust 4.514 12/22/2008 741,041 180,000 Sealed Air Corporation 6.875 7/15/2033 176,053 Total Capital Goods Commercial Mortgage-Backed Securities (7.8%) 613,232 Banc of America Commercial Mortgage, Inc. ± 4.037 11/10/2039 600,602 1,224,215 Banc of America Mortgage Securities, Inc.  4.803 9/25/2035 1,207,917 1,500,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.470 8/15/2007 1,500,000 1,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 4.487 2/11/2041 965,264 316,436 Citigroup Commercial Mortgage Trust  5.390 8/15/2007 316,362 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 83 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.1%) Rate Date Value Commercial Mortgage-Backed Securities  continued $33,510 Commercial Mortgage Pass-Through Certificates  5.420% 8/15/2007 $33,509 1,000,000 Commercial Mortgage Pass-Through Certificates  5.450 8/15/2007 999,663 1,500,000 Commercial Mortgage Pass-Through Certificates  5.500 8/15/2007 1,498,125 1,500,000 Credit Suisse Mortgage Capital Certificates  5.490 8/15/2007 1,499,508 1,500,000 Crown Castle International Corporation ± 5.245 11/15/2036 1,481,944 926,404 First Union National Bank Commercial Mortgage Trust 7.390 12/15/2031 956,611 1,500,000 Goldman Sachs Mortgage Securities Corporation  5.560 11/10/2039 1,461,378 1,000,000 GS Mortgage Securities Corporation II  5.450 8/6/2007 997,500 768,796 HomeBanc Mortgage Trust 6.008 4/25/2037 777,192 799,467 J.P. Morgan Alternative Loan Trust 5.795 3/25/2036 802,513 1,000,000 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 981,972 1,103,560 Merrill Lynch Mortgage Investors, Inc. 4.874 6/25/2035 1,097,333 1,250,000 Merrill Lynch Mortgage Trust 4.099 11/15/2010 1,244,011 1,000,000 Merrill Lynch Mortgage Trust 5.441 1/12/2044 963,349 1,230,618 Morgan Stanley Capital I, Inc. ± 6.210 11/15/2031 1,234,732 624,522 National Collegiate Student Loan Trust ± 5.390 8/25/2007 624,765 805,403 Thornburg Mortgage Securities Trust  5.410 8/25/2007 803,891 835,525 Thornburg Mortgage Securities Trust  5.430 8/25/2007 833,496 1,000,000 Wachovia Bank Commercial Mortgage Trust  5.440 8/15/2007 998,948 766,679 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 743,333 563,075 Zuni Mortgage Loan Trust  5.450 8/25/2007 562,832 Total Commercial Mortgage-Backed Securities Communications Services (0.8%) 150,000 British Telecom plc 9.125 12/15/2030 196,395 330,000 Comcast Corporation 5.875 2/15/2018 317,008 140,000 New Cingular Wireless Services, Inc.  8.750 3/1/2031 173,261 125,000 News America, Inc. 6.400 12/15/2035 117,398 220,000 Rogers Cable, Inc. 5.500 3/15/2014 212,028 280,000 Rogers Cable, Inc. 6.750 3/15/2015 287,096 40,000 Rogers Cable, Inc. 8.750 5/1/2032 47,976 225,000 Sprint Capital Corporation 6.900 5/1/2019 221,001 150,000 Sprint Capital Corporation 6.875 11/15/2028 140,447 350,000 Telecom Italia Capital SA 5.250 11/15/2013 332,808 225,000 Telefonica Emisones SAU 6.221 7/3/2017 222,971 200,000 Time Warner Cable, Inc. 5.400 7/2/2012 197,013 245,000 Verizon Communications, Inc. 5.550 2/15/2016 238,128 Total Communications Services Consumer Cyclical (0.5%) 320,000 D.R. Horton, Inc. 6.500 4/15/2016 290,833 375,000 Ford Motor Credit Company 6.625 6/16/2008 372,529 275,000 JC Penney Corporation, Inc. 5.750 2/15/2018 263,075 315,000 Nissan Motor Acceptance Corporation 5.625 3/14/2011 314,656 230,000 Walmart Stores, Inc. 5.875 4/5/2027 222,307 Total Consumer Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 84 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.1%) Rate Date Value Consumer Non-Cyclical (0.4%) $425,000 Abbott Laboratories  5.600% 5/15/2011 $428,284 230,000 Baxter International, Inc. ± 5.900 9/1/2016 230,467 170,000 Procter & Gamble Company 5.550 3/5/2037 160,578 150,000 United Health Group 6.500 6/15/2037 150,383 325,000 Wyeth ± 6.950 3/15/2011 342,499 100,000 Wyeth 5.950 4/1/2037 94,931 Total Consumer Non-Cyclical Energy (0.3%) 300,000 Canadian Natural Resources, Ltd. 5.700 5/15/2017 290,496 265,000 Nexen, Inc. 5.650 5/15/2017 255,076 375,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II 5.298 9/30/2020 357,296 Total Energy Financials (4.5%) 230,000 American International Group, Inc. 6.250 3/15/2037 211,866 25,000 BAC Capital Trust XI 6.625 5/23/2036 24,898 300,000 BAC Capital Trust XIV 5.630 3/15/2012 285,105 110,000 Capital One Capital III 7.686 8/15/2036 105,220 350,000 Capmark Financial Group, Inc. 5.875 5/10/2012 327,276 100,000 Capmark Financial Group, Inc. 6.300 5/10/2017 88,583 375,000 Corestates Capital Trust I 8.000 12/15/2026 388,295 330,000 Countrywide Financial Corporation 5.800 6/7/2012 317,270 750,000 Deluxe Corporation 3.500 10/1/2007 735,000 200,000 General Electric Capital Corporation 5.720 8/22/2011 200,761 555,000 General Electric Capital Corporation 4.375 3/3/2012 533,850 630,000 General Motors Acceptance Corporation 6.875 9/15/2011 585,836 500,000 General Motors Acceptance Corporation, LLC 6.000 12/15/2011 451,056 450,000 Goldman Sachs Group, Inc. 5.125 1/15/2015 425,315 165,000 HSBC Holdings plc 6.500 5/2/2036 164,552 390,000 International Lease Finance Corporation 5.750 6/15/2011 391,875 375,000 iStar Financial, Inc. 5.850 3/15/2017 331,690 350,000 J.P. Morgan Chase & Company 6.125 6/27/2017 355,316 300,000 J.P. Morgan Chase Bank NA 5.875 6/13/2016 300,488 500,000 KeyCorp ± 4.700 5/21/2009 496,662 200,000 Liberty Property, LP 5.500 12/15/2016 194,533 250,000 Lincoln National Corporation 7.000 5/17/2016 251,199 185,000 Merrill Lynch & Company, Inc. 6.050 5/16/2016 182,506 215,000 Mitsubishi UFG Capital Finance, Ltd. 6.346 7/25/2016 206,092 210,000 Morgan Stanley 6.250 8/9/2026 200,548 525,000 ProLogis ± 5.500 4/1/2012 522,673 225,000 Prudential Financial, Inc. 6.100 6/15/2017 228,607 100,000 Prudential Financial, Inc. 5.700 12/14/2036 90,652 550,000 RBS Capital Trust I 5.512 9/30/2014 527,606 300,000 Reinsurance Group of America, Inc. 5.625 3/15/2017 290,544 660,000 Residential Capital Corporation ± 6.460 10/17/2007 635,630 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 85 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.1%) Rate Date Value Financials  continued $435,000 Residential Capital Corporation ± 6.500% 4/17/2013 $390,359 380,000 Residential Capital, LLC 6.500 6/1/2012 344,715 235,000 Resona Bank, Ltd. 5.850 4/15/2016 223,115 500,000 Simon Property Group, LP ± 4.600 6/15/2010 487,862 275,000 Simon Property Group, LP 5.375 6/1/2011 273,455 425,000 SLM Corporation 5.400 10/25/2011 388,774 335,000 Student Loan Marketing Corporation 4.500 7/26/2010 313,272 275,000 Swiss RE Capital I, LP * 6.854 5/25/2016 273,735 105,000 Travelers Companies, Inc. 6.250 6/15/2037 101,141 285,000 Wachovia Bank NA 4.875 2/1/2015 267,088 495,000 Wachovia Capital Trust III 5.800 3/15/2011 485,473 55,000 Washington Mutual Preferred Funding 6.665 12/1/2020 50,967 600,000 Washington Mutual Preferred Funding II 6.895 6/15/2012 588,853 220,000 Willis North America, Inc. 6.200 3/28/2017 219,504 Total Financials Mortgage-Backed Securities (10.1%) 12,375,000 Federal National Mortgage Association Conventioanl 30-Yr. Pass Through § 6.000 8/1/2037 12,258,984 21,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through §~ 5.500 8/1/2037 20,278,129 Total Mortgage-Backed Securities Transportation (0.9%) 175,000 Burlington Northern Santa Fe Corporation 7.000 12/15/2025 181,799 350,000 Continental Airlines, Inc. 5.983 4/19/2022 335,780 450,000 Delta Air Lines, Inc. 7.111 9/18/2011 451,125 357,245 FedEx Corporation 6.720 1/15/2022 382,560 200,000 Norfolk Southern Corporation 5.640 5/17/2029 179,058 1,000,000 Northwest Airlines, Inc. 6.841 4/1/2011 990,000 450,000 Union Pacific Corporation 6.125 1/15/2012 459,243 Total Transportation U.S. Government (6.4%) 750,000 Federal Home Loan Mortgage Corporation 5.000 12/14/2018 709,839 3,000,000 U.S. Treasury Notes * 4.875 7/31/2011 3,030,936 7,500,000 U.S. Treasury Notes * 4.875 2/15/2012 7,594,335 250,000 U.S. Treasury Notes * 4.875 6/30/2012 252,890 450,000 U.S. Treasury Notes * 4.250 8/15/2013 440,895 2,965,000 U.S. Treasury Notes  4.125 5/15/2015 2,844,084 200,000 U.S. Treasury Notes 4.875 8/15/2016 201,219 565,000 U.S. Treasury Notes * 4.625 11/15/2016 558,114 700,000 U.S. Treasury Notes * 4.500 5/15/2017 685,070 4,411,920 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 4,285,421 Total U.S. Government The accompanying Notes to Schedule of Investments are an integral part of this schedule. 86 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (39.1%) Rate Date Value Utilities (0.9%) $245,000 Cleveland Electric Illuminating Company 5.700% 4/1/2017 $237,485 220,000 Commonwealth Edison Company 5.400 12/15/2011 217,614 300,000 Exelon Corporation 6.750 5/1/2011 309,617 225,000 MidAmerican Energy Holdings Company 5.950 5/15/2037 210,559 175,000 Plains All American Pipeline, LP/PAA Finance Corporation 6.650 1/15/2037 172,546 494,368 Power Receivables Finance, LLC 6.290 1/1/2012 502,278 235,000 Progress Energy, Inc. 7.000 10/30/2031 249,926 230,000 PSI Energy, Inc. ± 5.000 9/15/2013 222,321 250,000 Southern California Gas Company 5.750 11/15/2035 240,659 350,000 Union Electric Company 6.400 6/15/2017 358,343 195,000 Virginia Electric & Power Company 6.000 1/15/2036 187,895 Total Utilities Total Long-Term Fixed Income (cost $127,226,003) Exercise Expiration Contracts Options Purchased (<0.1%) Price Date Value 100 Call on U.S. Treasury Bond Futures $107.00 8/24/2007 $84,375 15 Put on Crude Oil Futures 71.50 8/16/2007 3,600 19 Put on S&P 500 Mini Futures 1,495.00 8/17/2007 42,845 Total Options Purchased (cost $116,136) Interest Maturity Shares Collateral Held for Securities Loaned (12.9%) Rate (+) Date Value 41,500,081 Thrivent Financial Securities Lending Trust 5.360% N/A $41,500,081 Total Collateral Held for Securities Loaned (cost $41,500,081) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 87 Balanced Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (5.6%) Rate (+) Date Value 15,011,183 Thrivent Money Market Fund 5.090% N/A $15,011,183 $3,000,000 Yorktown Capital, LLC ± 5.280 8/7/2007 2,997,360 Total Short-Term Investments (at amortized cost) Total Investments (cost $366,773,946) 122.8% Other Assets and Liabilities, Net (22.8%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 10 September 2007 $1,055,031 $1,054,688 ($343) 10-Yr. Euro-Bund Futures (7) September 2007 (1,071,942) (1,083,550) (11,608) 10-Yr. Japanese Treasury Bond Futures 1 September 2007 1,155,693 1,164,713 9,020 10-Yr. U.S. Treasury Bond Futures (70) September 2007 (7,463,537) (7,519,532) (55,995) 20-Yr. U.S. Treasury Bond Futures 25 September 2007 2,727,420 2,751,563 24,143 Total Futures Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association Conventional 30-Yr. Pass Through 5 $96.30 August 2007 ($19,190) ($6,885) Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2007, $1,342,906 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $16,650,075 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. TIPS  Treasury Inflation Protected Security Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $37,346,426 Gross unrealized depreciation (7,879,933) Net unrealized appreciation (depreciation) $29,466,493 Cost for federal income tax purposes $366,773,946 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 88 High Yield Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.3%) Rate Date Value Basic Materials (10.6%) $1,610,000 Aleris International, Inc. 9.000% 12/15/2014 $1,505,350 2,070,000 Aleris International, Inc. 10.000 12/15/2016 1,852,650 2,585,000 Arch Western Finance, LLC  6.750 7/1/2013 2,352,350 1,750,000 Buckeye Technologies, Inc. 8.000 10/15/2010 1,750,000 2,360,000 Domtar, Inc. * 7.125 8/15/2015 2,200,700 2,155,000 Drummond Company, Inc. 7.375 2/15/2016 2,004,150 1,029,000 Equistar Chemicals, LP 10.625 5/1/2011 1,075,305 2,965,000 FMG Finance, Pty. Ltd. 10.625 9/1/2016 3,394,925 3,025,000 Freeport-McMoRan Copper & Gold, Inc. 8.375 4/1/2017 3,176,250 1,400,000 Georgia-Pacific Corporation  8.125 5/15/2011 1,410,500 1,805,000 Georgia-Pacific Corporation 7.125 1/15/2017 1,660,600 3,540,000 Graphic Packaging International Corporation * 9.500 8/15/2013 3,540,000 2,965,000 Griffin Coal Mining Company, Pty. Ltd. 9.500 12/1/2016 2,920,525 2,620,000 Huntsman International, LLC 7.875 11/13/2014 2,803,400 2,760,000 Ineos Group Holdings plc * 8.500 2/15/2016 2,525,400 1,300,000 Jefferson Smurfit Corporation 8.250 10/1/2012 1,251,250 2,590,000 Lyondell Chemical Company 10.500 6/1/2013 2,797,200 1,210,000 Lyondell Chemical Company 8.250 9/15/2016 1,324,950 1,210,000 Lyondell Chemical Company 6.875 6/15/2017 1,270,500 1,720,000 Mosaic Global Holdings, Inc., Convertible 7.375 12/1/2014 1,711,400 2,750,000 Nell AF SARL 8.375 8/15/2015 2,447,500 1,380,000 PNA Group, Inc.  10.750 9/1/2016 1,476,600 860,000 PNA Intermediate Holdings Corporation  12.360 8/15/2007 872,900 2,830,000 Ryerson, Inc. 8.250 12/15/2011 2,858,300 1,840,000 Smurfit-Stone Container Enterprises, Inc. * 8.000 3/15/2017 1,720,400 1,460,000 Southern Copper Corporation 7.500 7/27/2035 1,510,662 3,200,000 Terra Capital, Inc. 7.000 2/1/2017 3,024,000 Total Basic Materials Capital Goods (8.3%) 2,220,000 Ahern Rentals, Inc. 9.250 8/15/2013 2,131,200 3,610,000 Allied Waste North America, Inc. 7.875 4/15/2013 3,573,900 1,300,000 Ashtead Capital, Inc. 9.000 8/15/2016 1,306,500 2,155,000 Ball Corporation  6.625 3/15/2018 2,009,538 2,135,000 Berry Plastics Holding Corporation 8.875 9/15/2014 2,049,600 1,560,000 Case New Holland, Inc. 7.125 3/1/2014 1,524,900 1,830,000 Crown Americas, Inc. 7.625 11/15/2013 1,802,550 1,830,000 Crown Americas, Inc. 7.750 11/15/2015 1,802,550 2,600,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 2,684,500 860,000 General Cable Corporation 7.125 4/1/2017 834,200 1,630,000 Graham Packaging Company, Inc. * 9.875 10/15/2014 1,532,200 810,000 K&F Acquisition, Inc. 7.750 11/15/2014 870,750 850,000 Legrand SA 8.500 2/15/2025 969,000 2,010,000 Mueller Water Products, Inc. 7.375 6/1/2017 1,879,350 1,760,000 Norcraft Companies, LP/Norcraft Finance Corporation 9.000 11/1/2011 1,760,000 1,230,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 1,236,150 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 89 High Yield Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.3%) Rate Date Value Capital Goods  continued $4,320,000 Owens-Illinois, Inc. 7.500% 5/15/2010 $4,255,200 3,055,000 Plastipak Holdings, Inc. 8.500 12/15/2015 3,085,550 2,535,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 2,446,275 820,000 RBS Global, Inc./Rexnord Corporation * 11.750 8/1/2016 820,000 1,495,000 Rental Services Corporation * 9.500 12/1/2014 1,457,625 1,400,000 TransDigm, Inc. 7.750 7/15/2014 1,372,000 2,760,000 United Rentals North America, Inc. 7.000 2/15/2014 2,808,300 Total Capital Goods Communications Services (16.8%) 2,160,000 Block Communications, Inc.  8.250 12/15/2015 2,127,600 1,820,000 CCH I, LLC * 11.000 10/1/2015 1,820,000 2,200,000 CCH II, LLC/CCH II Capital Corporation 10.250 10/1/2013 2,249,500 2,160,000 Centennial Communications Corporation 8.125 2/1/2014 2,138,400 2,290,000 Charter Communications Holdings, LLC 8.750 11/15/2013 2,267,100 2,915,000 Citizens Communications Company  9.250 5/15/2011 3,038,888 1,120,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 1,176,000 2,915,000 Dobson Cellular Systems 9.875 11/1/2012 3,115,406 2,135,000 Idearc, Inc. 8.000 11/15/2016 2,022,912 1,720,000 Intelsat Bermuda, Ltd.  8.895 1/15/2008 1,728,600 1,210,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 1,234,200 3,000,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 2,355,000 2,140,000 Intelsat Subsidiary Holding Company, Ltd. * 8.625 1/15/2015 2,145,350 1,505,000 Lamar Media Corporation 6.625 8/15/2015 1,369,550 3,380,000 Level 3 Financing, Inc. 9.250 11/1/2014 3,227,900 1,730,000 Level 3 Financing, Inc. 8.750 2/15/2017 1,591,600 5,270,000 MetroPCS Wireless, Inc. 9.250 11/1/2014 5,164,600 2,255,000 Morris Publishing Group, LLC 7.000 8/1/2013 1,967,488 4,010,000 NTL Cable plc 9.125 8/15/2016 4,050,100 2,140,000 PRIMEDIA, Inc.  10.735 8/15/2007 2,204,200 2,400,000 Quebecor World, Inc. 9.750 1/15/2015 2,304,000 1,080,000 Qwest Communications International, Inc. 7.500 2/15/2014 1,036,800 3,860,000 Qwest Corporation 7.875 9/1/2011 3,917,900 1,230,000 Qwest Corporation 7.625 6/15/2015 1,205,400 3,805,000 R.H. Donnelley Corporation 6.875 1/15/2013 3,424,500 4,060,000 R.H. Donnelley Corporation * 6.875 1/15/2013 3,654,000 2,175,000 R.H. Donnelley Corporation 8.875 1/15/2016 2,115,188 3,910,000 Readers Digest Association, Inc. 9.000 2/15/2017 3,343,050 1,610,000 Rural Cellular Corporation  8.360 9/4/2007 1,618,050 1,515,000 Rural Cellular Corporation 9.875 2/1/2010 1,571,812 2,885,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 2,949,912 3,220,000 TL Acquisitions, Inc. * 10.500 1/15/2015 2,962,400 2,990,000 TL Acquisitions, Inc. *> Zero Coupon 7/15/2009 2,122,900 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 90 High Yield Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.3%) Rate Date Value Communications Services  continued $3,910,000 Umbrella Acquisition 9.750% 3/15/2015 $3,558,100 4,000,000 Videotron Ltee 6.875 1/15/2014 3,740,000 1,080,000 Windstream Corporation 8.625 8/1/2016 1,093,500 1,600,000 Windstream Corporation 7.000 3/15/2019 1,440,000 Total Communications Services Consumer Cyclical (20.7%) 1,470,000 Allied Security Escrow Corporation 11.375 7/15/2011 1,455,300 2,820,000 ArvinMeritor, Inc. * 8.125 9/15/2015 2,509,800 2,345,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 1,958,075 2,550,000 Bon-Ton Stores, Inc.  10.250 3/15/2014 2,295,000 1,010,000 Buffalo Thunder Development Authority 9.375 12/15/2014 939,300 1,460,000 Buffets, Inc. * 12.500 11/1/2014 1,182,600 2,510,000 Buhrmann U.S., Inc.  7.875 3/1/2015 2,321,750 2,260,000 Burlington Coat Factory Warehouse Corporation * 11.125 4/15/2014 2,022,700 2,680,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 2,800,600 2,760,000 Claires Stores, Inc. * 10.500 6/1/2017 2,180,400 1,489,000 Dollarama Group, LP  11.150 12/17/2007 1,444,330 4,545,000 Dollarama Group, LP 8.875 8/15/2012 4,533,638 3,890,000 Fontainebleau Las Vegas Holdings, LLC 10.250 6/15/2015 3,355,125 2,960,000 Ford Motor Credit Company  9.810 10/15/2007 3,061,818 1,000,000 Ford Motor Credit Company 9.750 9/15/2010 1,009,860 2,020,000 Ford Motor Credit Company 7.000 10/1/2013 1,817,770 1,200,000 Ford Motor Credit Company * 8.000 12/15/2016 1,105,945 3,310,000 Gaylord Entertainment Company 6.750 11/15/2014 3,078,300 3,440,000 General Motors Corporation * 8.250 7/15/2023 2,803,600 3,820,000 Group 1 Automotive, Inc.  8.250 8/15/2013 3,839,100 1,300,000 Group 1 Automotive, Inc., Convertible > 2.250 6/15/2016 1,041,625 2,090,000 Hanesbrands, Inc.  8.784 12/17/2007 2,048,200 2,100,000 Harrahs Operating Company, Inc. 5.625 6/1/2015 1,522,500 1,675,000 Harrahs Operating Company, Inc. 6.500 6/1/2016 1,231,125 2,670,000 K. Hovnanian Enterprises, Inc. * 7.500 5/15/2016 2,136,000 1,305,000 KB Home * 6.250 6/15/2015 1,083,150 2,680,000 Majestic Star Casino, LLC 9.500 10/15/2010 2,706,800 3,570,000 MGM MIRAGE 5.875 2/27/2014 3,123,750 2,080,000 MGM MIRAGE 7.500 6/1/2016 1,934,400 2,990,000 Mohegan Tribal Gaming Authority 6.375 7/15/2009 2,918,988 2,320,000 NCL Corporation 10.625 7/15/2014 2,180,800 1,250,000 Norcraft Holdings, LP/Norcraft Capital Corporation > Zero Coupon 9/1/2008 1,075,000 2,200,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,156,000 2,700,000 Pokagon Gaming Authority 10.375 6/15/2014 2,889,000 2,160,000 Realogy Corporation * 10.500 4/15/2014 1,998,000 1,150,000 Realogy Corporation * 12.375 4/15/2015 963,125 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 91 High Yield Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.3%) Rate Date Value Consumer Cyclical  continued $2,175,000 Rite Aid Corporation * 8.625% 3/1/2015 $1,870,500 2,835,000 Sally Holdings, LLC * 10.500 11/15/2016 2,679,075 2,415,000 Seminole Hard Rock Entertainment  7.860 9/17/2007 2,366,700 1,600,000 Service Corporation International 6.750 4/1/2015 1,472,000 3,660,000 Shingle Springs Tribal Gaming Authority * 9.375 6/15/2015 3,422,100 4,705,000 Station Casinos, Inc. 6.875 3/1/2016 3,963,962 1,140,000 TRW Automotive, Inc. 7.000 3/15/2014 1,065,900 4,870,000 Tunica Biloxi Gaming Authority 9.000 11/15/2015 4,870,000 1,500,000 Turning Stone Resort Casino Enterprise 9.125 12/15/2010 1,515,000 2,230,000 Turning Stone Resort Casino Enterprise 9.125 9/15/2014 2,252,300 2,995,000 Universal City Florida Holding Company I/II  10.106 11/1/2007 3,009,975 2,595,000 Warnaco, Inc. 8.875 6/15/2013 2,731,238 2,650,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 1,934,500 Total Consumer Cyclical Consumer Non-Cyclical (8.7%) 4,210,000 Community Health Systems, Inc. * 8.875 7/15/2015 4,088,962 3,380,000 Constellation Brands, Inc.  7.250 9/1/2016 3,177,200 1,620,000 Elan Finance plc/Elan Finance Corporation  9.360 8/15/2007 1,587,600 2,400,000 HCA, Inc. 6.750 7/15/2013 2,016,000 4,420,000 HCA, Inc. * 9.250 11/15/2016 4,386,850 2,120,000 IASIS Healthcare, LLC (IASIS Capital Corporation) * 8.750 6/15/2014 2,035,200 2,830,000 Jarden Corporation 7.500 5/1/2017 2,547,000 3,565,000 Jostens Holding Corporation > Zero Coupon 12/1/2008 3,172,850 2,760,000 Michael Foods, Inc. 8.000 11/15/2013 2,677,200 2,820,000 Omnicare, Inc. 6.750 12/15/2013 2,580,300 1,815,000 Smithfield Foods, Inc. 8.000 10/15/2009 1,851,300 1,830,000 Stater Brothers Holdings, Inc. 8.125 6/15/2012 1,765,950 2,590,000 Sun Healthcare Group, Inc. 9.125 4/15/2015 2,590,000 2,020,000 SUPERVALU, Inc. 7.500 11/15/2014 1,929,100 3,220,000 Surgical Care Affiliates, Inc. 8.875 7/15/2015 3,059,000 2,810,000 Vanguard Health Holding Company II, LLC 9.000 10/1/2014 2,613,300 3,190,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 2,946,762 1,111,000 Warner Chilcott Corporation 8.750 2/1/2015 1,083,225 Total Consumer Non-Cyclical Energy (6.3%) 2,390,000 CHC Helicopter Corporation 7.375 5/1/2014 2,222,700 1,355,000 Chesapeake Energy Corporation 6.375 6/15/2015 1,272,006 2,310,000 Chesapeake Energy Corporation 6.250 1/15/2018 2,084,775 2,590,000 Denbury Resources, Inc. 7.500 12/15/2015 2,486,400 2,300,000 Energy Partners, Ltd. 9.750 4/15/2014 2,185,000 2,540,000 Forest Oil Corporation 7.250 6/15/2019 2,368,550 1,815,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 1,651,650 2,300,000 Mariner Energy, Inc. 8.000 5/15/2017 2,162,000 3,365,000 Ocean Rig Norway AS 8.375 7/1/2013 3,348,175 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 92 High Yield Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.3%) Rate Date Value Energy  continued $3,210,000 OPTI Canada, Inc. 8.250% 12/15/2014 $3,210,000 2,390,000 PetroHawk Energy Corporation 9.125 7/15/2013 2,461,700 2,510,000 Petroplus Finance, Ltd. 7.000 5/1/2017 2,290,375 2,870,000 Plains Exploration & Production Company 7.750 6/15/2015 2,683,450 2,700,000 Western Oil Sands, Inc. 8.375 5/1/2012 2,956,500 Total Energy Financials (2.9%) 1,620,000 ACE Cash Express, Inc. 10.250 10/1/2014 1,611,900 1,075,000 Deluxe Corporation 7.375 6/1/2015 1,048,125 1,750,000 FTI Consulting, Inc. 7.625 6/15/2013 1,723,750 7,055,000 General Motors Acceptance Corporation 6.875 9/15/2011 6,560,438 5,070,000 Leucadia National Corporation 7.125 3/15/2017 4,613,700 Total Financials Technology (2.7%) 2,440,000 Avago Technologies Finance Pte  10.860 9/3/2007 2,476,600 1,590,000 Avago Technologies Finance Pte 10.125 12/1/2013 1,645,650 1,710,000 Nortel Networks, Ltd.  9.610 10/15/2007 1,731,375 1,210,000 NXP BV/NXP Funding, LLC  8.110 10/15/2007 1,128,325 1,910,000 NXP BV/NXP Funding, LLC * 9.500 10/15/2015 1,656,925 4,435,000 Seagate Technology HDD Holdings 6.800 10/1/2016 4,124,550 1,600,000 SunGard Data Systems, Inc. * 10.250 8/15/2015 1,600,000 Total Technology Transportation (4.2%) 2,552,185 Continental Airlines, Inc. 7.875 7/2/2018 2,577,707 2,010,000 Delta Air Lines, Inc. 7.920 11/18/2010 1,989,900 1,555,000 Hertz Corporation 8.875 1/1/2014 1,555,000 2,515,000 Hertz Corporation 10.500 1/1/2016 2,603,025 949,000 H-Lines Finance Holding Corporation > Zero Coupon 4/1/2008 941,882 1,813,000 Horizon Lines, LLC 9.000 11/1/2012 1,926,312 2,420,000 Kansas City Southern de Mexico SA de CV 7.625 12/1/2013 2,420,000 2,550,000 Navios Maritime Holdings, Inc. 9.500 12/15/2014 2,588,250 1,604,824 Northwest Airlines, Inc. 7.691 4/1/2017 1,564,703 1,610,000 Saint Acquisition Corporation 12.500 5/15/2017 1,143,100 2,750,000 Windsor Petroleum Transport Corporation 7.840 1/15/2021 2,958,222 Total Transportation Utilities (10.1%) 1,300,000 AES Corporation 8.875 2/15/2011 1,319,500 2,700,000 AES Corporation 8.750 5/15/2013 2,841,750 2,210,000 Colorado Interstate Gas Company 6.800 11/15/2015 2,269,579 1,235,000 Consumers Energy Company  6.300 2/1/2012 1,212,027 2,130,000 Copano Energy, LLC 8.125 3/1/2016 2,130,000 1,720,000 Dynegy Holdings, Inc. 6.875 4/1/2011 1,634,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 93 High Yield Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (91.3%) Rate Date Value Utilities  continued $1,410,000 Dynegy Holdings, Inc. 7.500% 6/1/2015 $1,247,850 1,705,000 Dynegy Holdings, Inc. * 8.375 5/1/2016 1,585,650 1,040,000 Dynegy Holdings, Inc. 7.750 6/1/2019 899,600 1,670,000 Edison Mission Energy 7.500 6/15/2013 1,611,550 2,820,000 Edison Mission Energy  7.000 5/15/2017 2,545,050 2,820,000 Edison Mission Energy 7.200 5/15/2019 2,516,850 2,420,000 Edison Mission Energy 7.625 5/15/2027 2,111,450 1,900,000 El Paso Corporation 6.875 6/15/2014 1,852,080 1,900,000 El Paso Corporation 7.000 6/15/2017 1,824,916 1,300,000 Mirant North America, LLC * 7.375 12/31/2013 1,293,500 5,860,000 NRG Energy, Inc. 7.375 2/1/2016 5,654,900 1,470,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 1,499,917 1,840,000 Reliant Energy Resources Corporation 6.750 12/15/2014 1,812,400 3,680,000 SemGroup, LP * 8.750 11/15/2015 3,624,800 3,130,000 Southern Natural Gas Company 7.350 2/15/2031 3,264,264 1,910,000 Southern Star Central Corporation 6.750 3/1/2016 1,785,850 3,220,000 Williams Companies, Inc. 8.125 3/15/2012 3,332,700 1,830,000 Williams Companies, Inc. 8.750 3/15/2032 2,022,150 1,810,000 Williams Partners, LP 7.250 2/1/2017 1,755,700 Total Utilities Total Long-Term Fixed Income (cost $505,574,550) Shares Preferred Stock/Equity-Linked Securities (1.1%) Value 65,000 Chevy Chase Preferred Capital Corporation, Convertible # $3,454,750 1,300 Morgan Stanley Dean Witter & Company, Convertible ¿ 1,300,000 3,720 NRG Energy, Inc., Convertible # 1,277,820 Total Preferred Stock/Equity-Linked Securities (cost $5,483,750) Shares Common Stock (<0.1%) Value 15 Pliant Corporation # ^ $0 36,330 TVMAX Holdings, Inc. # 5,450 4,540 XO Communications, Inc., Stock Warrants # 908 4,540 XO Communications, Inc., Stock Warrants # 2,406 6,054 XO Communications, Inc., Stock Warrants # 4,238 3,026 XO Holdings, Inc., Stock Warrants # 13,466 Total Common Stock (cost $2,344,578) Interest Maturity Shares Collateral Held for Securities Loaned (12.0%) Rate (+) Date Value 63,812,185 Thrivent Financial Securities Lending Trust 5.360% N/A $63,812,185 Total Collateral Held for Securities Loaned (cost $63,812,185) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 94 High Yield Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (6.2%) Rate (+) Date Value $400,000 Federal National Mortgage Association 5.080% 12/14/2007 $392,410 31,007,629 Thrivent Money Market Fund 5.090 N/A 31,007,629 1,651,000 Yorktown Capital, LLC 5.280 8/7/2007 1,649,547 Total Short-Term Investments (cost $33,049,556) Total Investments (cost $610,264,619) 110.6% Other Assets and Liabilities, Net (10.6%) Total Net Assets 100.0% Notional Buy/Sell Termination Principal Unrealized Swaps and Counterparty Protection Date Amount Gain/(Loss) Credit Default Swaps Beazer Homes USA, Inc., 5 Year, at 3.28%; Sell June 2012 $4,000,000 ($847,195) Bank of America, N.A. Beazer Homes USA, Inc., 5 Year, at 3.25%; Sell June 2012 4,000,000 (850,942) Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.77%; Buy June 2017 (2,600,000) 720,342 Bank of America, N.A. Beazer Homes USA, Inc., 10 Year, at 3.75%; Buy June 2017 (2,600,000) 722,521 Bank of America, N.A. CDX North America High Yield Index, 5 Year, Series 8, at 2.75%; Buy June 2012 (9,000,000) 0 Bank of America, N.A. Ford Motor Company, 5 Year, at 6.90%; Sell September 2014 4,210,000 (36,843) Bank of America, N.A. Total Swaps and Counterparty # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown.  At July 31, 2007, $27,805,602 of investments were earmarked as collateral to cover open swap contracts. ¿ These securities are Equity-Linked Structured Securities. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,886,671 Gross unrealized depreciation (27,323,694) Net unrealized appreciation (depreciation) ($22,437,023) Cost for federal income tax purposes $610,264,619 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 95 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Alabama (0.1%) $1,000,000 Alabama 21st Century Authority Tobacco Settlement Revenue Bonds 5.750% 12/1/2020 $1,037,870 Total Alabama Alaska (0.7%) 3,155,000 Alaska Energy Authority Power Revenue Refunding Bonds (Bradley Lake) (Series 5) (FSA Insured) 5.000 7/1/2021 3,221,728 2,625,000 Northern Tobacco Securitization Corporation, Alaska Tobacco Settlement Asset Backed Revenue Bonds (Series A) ÷ 6.200 6/1/2022 2,736,090 2,000,000 Northern Tobacco Securitization Corporation, Alaska Tobacco Settlement Asset Backed Revenue Bonds (Series A) 5.000 6/1/2032 1,870,500 Total Alaska Arizona (1.0%) 975,000 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) 5.000 6/1/2011 1,012,391 1,020,000 Arizona Health Facilities Authority Revenue Bonds (Arizona Healthcare Pooled Financing) (FGIC Insured) 5.000 6/1/2012 1,062,044 1,000,000 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2017 1,034,800 1,200,000 Arizona Health Facilities Authority Revenue Bonds (Blood Systems, Inc.) 5.000 4/1/2018 1,225,128 2,500,000 Glendale, Arizona Industrial Development Authority Revenue Bonds 5.000 5/15/2031 2,563,000 500,000 Glendale, Arizona Industrial Development Authority Revenue Bonds (Midwestern University) (Series A) ÷ 5.750 5/15/2021 538,360 2,000,000 Phoenix, Arizona Industrial Development Authority Government Office Lease Revenue Bonds (Capital Mall Project) (AMBAC Insured) ÷ 5.375 9/15/2020 2,092,280 5,000 Phoenix, Arizona Industrial Development Authority Single Family Mortgage Revenue Bonds (Series 1A) (GNMA/FNMA/FHLMC Insured) 5.875 6/1/2016 5,001 1,285,000 Pima County, Arizona Industrial Development Authority Multifamily Bonds (La Hacienda Project) (GNMA/FHA Insured) ÷ 7.000 12/20/2031 1,459,182 500,000 Yavapai County, Arizona Hospital Revenue Bonds (Yavapai Regional Medical Center) (Series A) 6.000 8/1/2033 524,305 Total Arizona The accompanying Notes to Schedule of Investments are an integral part of this schedule. 96 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Arkansas (1.0%) $355,000 Arkansas Housing Development Agency Single Family Mortgage Revenue Bonds (FHA Insured) ÷ 8.375% 7/1/2010 $381,476 2,400,000 Arkansas State Community Water System Public Water Authority Revenue Bonds (Series B) (MBIA Insured) 5.000 10/1/2023 2,491,512 5,000,000 Arkansas State Development Finance Authority Revenue Bonds (Series B) (FSA Insured) 5.000 11/1/2025 5,254,650 3,000,000 Jonesboro, Arkansas Residential Housing and Health Care Facilities Revenue Bonds (St. Bernards Regional Medical Center) (AMBAC Insured) 5.800 7/1/2011 3,034,050 875,000 Pope County, Arkansas Pollution Control Revenue Bonds (Arkansas Power and Light Company Project) (FSA Insured) 6.300 12/1/2016 876,759 Total Arkansas California (9.7%) 3,950,000 Anaheim, California Public Financing Authority Lease Revenue Bonds (Public Improvements Project) (Series A) (FSA Insured) 6.000 9/1/2024 4,664,555 5,000,000 California Infrastructure & Economic Bank Revenue Bonds (Bay Area Toll Bridges) (1st Lien-A) ÷ 5.000 7/1/2025 5,440,400 1,700,000 California Pollution Control Financing Authority Revenue Bonds 3.450 12/1/2012 1,700,000 70,000 California Rural Home Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series D) (GNMA/FNMA Insured) (Subject to AMT) 7.100 6/1/2031 72,435 2,000,000 California State General Obligation Bonds (AMBAC Insured) 6.300 9/1/2010 2,148,080 3,000,000 California State Public Works Board Lease Revenue Bonds (Department of Corrections State Prison) 7.400 9/1/2010 3,308,040 4,000,000 California State Public Works Board Lease Revenue Bonds (UCLA Replacement Hospital) (Series A) (FSA Insured) 5.375 10/1/2015 4,275,120 2,000,000 California State Revenue General Obligation Bonds 5.250 11/1/2021 2,113,040 3,990,000 California State Revenue General Obligation Bonds ÷ 5.250 4/1/2029 4,315,265 10,000 California State Revenue General Obligation Bonds 5.250 4/1/2029 10,462 300,000 California State Unrefunded General Obligation Bonds (MBIA Insured) 6.000 8/1/2016 303,453 2,000,000 California State Veterans General Obligation Revenue Bonds (FGIC) (Series AT) 9.500 2/1/2010 2,262,240 4,030,000 Contra Costa County, California Home Mortgage Revenue Bonds (GNMA Insured) (Escrowed to Maturity) ÷ 7.500 5/1/2014 4,829,874 5,000,000 Foothill/Eastern Transportation Corridor Agency, California Toll Road Revenue Bonds (Series A) ÷ 7.050 1/1/2009 5,232,950 5,000,000 Foothill/Eastern Transportation Corridor Agency, California Toll Road Revenue Bonds (Series A) ÷ 7.100 1/1/2011 5,483,700 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 97 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value California  continued $6,000,000 Foothill/Eastern Transportation Corridor Agency, California Toll Road Revenue Bonds (Series A) ÷ 7.150% 1/1/2013 $6,587,280 7,145,000 Foothill/Eastern Transportation Corridor Agency, California Toll Road Revenue Bonds (Series A) ÷ 7.150 1/1/2014 7,844,353 420,000 Golden West Schools Financing Authority, California Revenue Bonds (Series A) (MBIA Insured) 5.800 2/1/2022 485,953 3,000,000 Los Angeles, California Unified School District Revenue Bonds 5.000 7/1/2023 3,151,710 5,000,000 Pittsburg, California Redevelopment Agency Tax Allocation Bonds (Los Medanos Community Development Project) (AMBAC Insured) Zero Coupon 8/1/2024 2,281,700 4,015,000 Pomona, California Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA Insured) ÷ 7.600 5/1/2023 5,017,586 10,000,000 Sacramento County, California Sanitary District Authority Revenue Bonds 5.000 12/1/2036 10,382,500 1,435,000 San Bernardino County, California Single Family Mortgage Revenue Bonds (Series A) (GNMA Insured) ÷ 7.500 5/1/2023 1,781,840 10,000,000 San Diego Community College District, California Revenue Bonds (FSA Guaranteed) 5.000 5/1/2030 10,349,700 1,500,000 San Francisco, California Bay Area Rapid Transit District Sales Tax Revenue Bonds (AMBAC Insured) 6.750 7/1/2010 1,628,985 15,000,000 San Joaquin Hills Transportation Corridor Agency, California Toll Road Revenue Bonds ÷ 7.650 1/1/2013 15,541,500 2,760,000 San Jose, California Redevelopment Agency Tax Allocation Bonds (Series A) (MBIA Insured) 5.000 8/1/2025 2,866,812 Total California Colorado (5.5%) 2,000,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Bromley East Project) (Series A) ÷ 7.250 9/15/2030 2,250,800 570,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2021 589,580 1,280,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Cherry Creek Academy Facility, Inc.) 6.000 4/1/2030 1,317,069 2,825,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (Classical Academy) ÷ 7.250 12/1/2030 3,210,358 1,000,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 5.750 6/1/2016 1,068,070 750,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 6.125 6/1/2021 810,975 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 98 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Colorado  continued $6,250,000 Colorado Educational and Cultural Facilities Authority Revenue Bonds (University Lab School Project) ÷ 6.250% 6/1/2031 $6,785,688 385,000 Colorado Health Facilities Authority Revenue Bonds 6.250 12/1/2010 398,791 615,000 Colorado Health Facilities Authority Revenue Bonds ÷ 6.250 12/1/2010 640,117 3,080,000 Colorado Health Facilities Authority Revenue Bonds ÷ 6.800 12/1/2020 3,421,449 1,920,000 Colorado Health Facilities Authority Revenue Bonds 6.800 12/1/2020 2,096,774 1,000,000 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) 6.500 9/1/2020 1,074,870 500,000 Colorado Health Facilities Authority Revenue Bonds (Parkview Medical Center Project) 6.600 9/1/2025 539,085 140,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-2) (Subject to AMT) 7.450 10/1/2016 140,148 75,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series A-3) 7.250 4/1/2010 75,098 515,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series B-3) 6.700 8/1/2017 521,026 65,000 Colorado Housing and Finance Authority Revenue Bonds (Single Family Program) (Series C-3) (FHA/VA Insured) 7.150 10/1/2030 65,900 35,000 Colorado Housing and Finance Authority Single Family Revenue Bonds (Series A-3) 7.000 11/1/2016 35,509 620,000 Colorado Housing and Finance Authority Single Family Revenue Bonds (Series D-2) (Subject to AMT) 6.350 11/1/2029 642,146 70,000 Colorado Water Resources and Power Development Authority Clean Water Revenue Unrefunded Bonds (Series A) (FSA Insured) 6.250 9/1/2013 70,130 3,525,000 Colorado Water Resources and Power Development Authority Small Water Resources Revenue Bonds (Series A) (FGIC Insured) 5.250 11/1/2021 3,731,389 5,000,000 Denver, Colorado City and County Airport Revenue Bonds (Series A) 5.000 11/15/2022 5,195,500 6,000,000 Denver, Colorado City and County Bonds 5.600 10/1/2029 6,475,140 2,000,000 Denver, Colorado Health and Hospital Authority Healthcare Revenue Bonds (Series A) (ACA/CBI Insured) ÷ 6.250 12/1/2016 2,187,880 1,890,000 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) Zero Coupon 6/1/2008 1,831,712 1,885,000 Goldsmith, Colorado Metropolitan District Capital Appreciation General Obligation Bonds (MBIA Insured) Zero Coupon 12/1/2008 1,792,390 10,000,000 Jefferson County Colorado School District (FSA Guaranteed) 5.000 12/15/2016 10,697,300 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 99 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Colorado  continued $3,000,000 Larimer County, Colorado School District #R1 Poudre Valley (MBIA/IBC Insured) 7.000% 12/15/2016 $3,673,470 4,000,000 Northwest Parkway Public Highway Authority, Colorado Capital Appreciation Revenue Bonds (Series C) (AMBAC Insured) > Zero Coupon 6/15/2011 3,619,640 Total Colorado Connecticut (0.5%) 2,000,000 Connecticut State Health and Educational Facilities Authority Revenue Bonds (Yale University) (Series W) 5.125 7/1/2027 2,040,560 4,000,000 Connecticut State Special Tax Obligation Revenue Bonds (Transportation Infrastructure) (Series B) 6.500 10/1/2010 4,311,160 Total Connecticut District of Columbia (0.6%) 6,760,000 District of Columbia Tobacco Settlement Financing Corporation Revenue Bonds 6.250 5/15/2024 7,093,944 Total District of Columbia Florida (1.3%) 378,000 Brevard County, Florida Housing Finance Authority Homeowner Mortgage Revenue Bonds (Series B) (GNMA Insured) 6.500 9/1/2022 384,653 970,000 Clay County, Florida Housing Finance Authority Single Family Mortgage Revenue Bonds (GNMA/FNMA Insured) (Subject to AMT) 6.000 4/1/2029 988,964 620,000 Florida State Board of Education Capital Outlay Unrefunded General Obligation Bonds (MBIA Insured) 9.125 6/1/2014 738,984 1,520,000 Florida State Revenue Bonds (Jacksonville Transportation) 5.000 7/1/2019 1,536,629 1,500,000 Jacksonville, Florida Health Facilities Authority Revenue Bonds (Series C) ÷ 5.750 8/15/2015 1,567,290 1,145,000 Leon County, Florida Educational Facilities Authority Certificates of Participation ÷ 8.500 9/1/2017 1,552,883 2,000,000 Orange County, Florida Health Facilities Authority Revenue Bonds (Orlando Regional Healthcare System) (Series A) (MBIA Insured) 6.250 10/1/2018 2,339,640 265,000 Orange County, Florida Housing Finance Authority Homeowner Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) 5.900 9/1/2028 269,436 80,000 Palm Beach County, Florida Housing Finance Authority Single Family Homeowner Revenue Bonds (Series A-1) (GNMA/FNMA Insured) (Subject to AMT) 5.900 10/1/2027 81,230 6,000,000 South Miami, Florida Health Facilites Authority Hospital Revenue Bonds 5.000 8/15/2032 6,028,080 Total Florida The accompanying Notes to Schedule of Investments are an integral part of this schedule. 100 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Georgia (3.1%) $6,900,000 Bibb County, Georgia Authority Environmental Improvement Revenue Bonds 4.850% 12/1/2009 $6,893,238 2,000,000 Brunswick, Georgia Water and Sewer Revenue Refunding Bonds (MBIA Insured) 6.000 10/1/2011 2,081,160 1,500,000 Brunswick, Georgia Water and Sewer Revenue Refunding Bonds (MBIA Insured) 6.100 10/1/2019 1,740,855 1,560,000 Chatham County, Georgia Hospital Authority Revenue Bonds (C/O Memorial Medical Center) 5.750 1/1/2029 1,621,698 1,000,000 Chatham County, Georgia Hospital Authority Revenue Bonds (Memorial Health University Medical Center) 6.125 1/1/2024 1,052,440 5,000,000 Cherokee County, Georgia Water and Sewer Authority Revenue Refunding Bonds (MBIA Insured) 5.500 8/1/2018 5,530,250 1,000,000 Georgia State General Obligation Bonds (Series B) 6.300 3/1/2009 1,039,460 1,000,000 Georgia State General Obligation Bonds (Series B) 6.300 3/1/2010 1,061,560 2,000,000 Georgia State General Obligation Bonds (Series B) 5.650 3/1/2012 2,154,060 3,500,000 Georgia State General Obligation Bonds (Series D) 5.000 8/1/2012 3,687,810 2,500,000 Milledgeville-Balswin County, Georgia Development Authority Revenue Bonds ÷ 5.500 9/1/2024 2,759,375 5,000,000 Rockdale County, Georgia Water and Sewer Authority Revenue Bonds (Series A) (MBIA Insured) ÷ 5.500 7/1/2025 5,243,100 1,500,000 Savannah, Georgia Economic Development Authority Student Housing Revenue Bonds (State University Project) (Series A) (ACA Insured) 6.750 11/15/2020 1,621,035 Total Georgia Hawaii (2.3%) 7,330,000 Hawaii State Highway Revenue Bonds 5.500 7/1/2018 8,204,689 5,000,000 Honolulu, Hawaii City & County Board of Water Supply Water System Revenue Bonds (Series A) 5.000 7/1/2036 5,155,750 10,000,000 Honolulu, Hawaii City & County Revenue Bonds (Series A) (FSA Insured) 5.250 3/1/2027 10,481,500 2,555,000 Honolulu, Hawaii City & County Revenue Bonds (Unrefunded Balance) (Series A) (FGIC Insured) 6.250 4/1/2014 2,896,067 Total Hawaii Idaho (0.4%) 3,115,000 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) Zero Coupon 4/1/2010 2,792,473 2,000,000 Idaho Falls, Idaho General Obligation Bonds (FGIC Insured) Zero Coupon 4/1/2011 1,718,300 Total Idaho The accompanying Notes to Schedule of Investments are an integral part of this schedule. 101 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Illinois (9.0%) $2,000,000 Broadview, Illinois Tax Increment Tax Allocation Revenue Bonds 5.250% 7/1/2012 $2,032,960 1,000,000 Broadview, Illinois Tax Increment Tax Allocation Revenue Bonds 5.375 7/1/2015 1,016,540 10,000,000 Chicago, Illinois Capital Appreciation City Colleges General Obligation Bonds (FGIC Insured) Zero Coupon 1/1/2024 4,695,500 3,000,000 Chicago, Illinois Lakefront Millennium Project General Obligation Bonds (MBIA Insured) ÷ 5.750 1/1/2029 3,275,970 2,500,000 Chicago, Illinois OHare International Airport Revenue Bonds (Series A) (FGIC Insured) 5.000 1/1/2033 2,576,025 5,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) 7.250 9/1/2028 5,007 230,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) 7.050 10/1/2030 233,291 150,000 Chicago, Illinois Single Family Mortgage Revenue Bonds (Series C) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) 7.000 3/1/2032 154,402 7,200,000 Chicago, Illinois Tax Increment Capital Appreciation Tax Allocation Bonds (Series A) (ACA Insured) Zero Coupon 11/15/2014 5,107,680 1,000,000 Cook County, Illinois Community Consolidated School District #15 Palatine Capital Appreciation General Obligation Bonds (FGIC Insured) ÷ Zero Coupon 12/1/2014 734,790 2,500,000 Cook County, Illinois General Obligation Bonds (Series A) (MBIA Insured) 6.250 11/15/2011 2,734,675 1,250,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) 8.500 12/1/2011 1,474,112 1,565,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) 8.500 12/1/2014 1,998,051 1,815,000 Cook County, Illinois School District #99 Cicero General Obligation Bonds (FGIC Insured) 8.500 12/1/2016 2,413,696 1,000,000 Du Page County, Illinois General Obligation Bonds (Stormwater Project) 5.600 1/1/2021 1,105,940 1,000,000 Illinois Development Finance Authority Revenue Bonds (Midwestern University) (Series B) ÷ 6.000 5/15/2026 1,084,350 4,900,000 Illinois Educational Facilities Authority Revenue Bonds (Northwestern University) ÷ 5.250 11/1/2032 5,326,251 1,000,000 Illinois Educational Facilities Authority Student Housing Revenue Bonds (University Center Project) ÷ 6.625 5/1/2017 1,125,240 1,600,000 Illinois Health Facilities Authority Revenue Bonds (Bethesda Home and Retirement) (Series A) 6.250 9/1/2014 1,654,320 2,000,000 Illinois Health Facilities Authority Revenue Bonds (Centegra Health Systems) 5.250 9/1/2018 2,033,120 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 102 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Illinois  continued $2,000,000 Illinois Health Facilities Authority Revenue Bonds (Lutheran General Health Care Facilities) (FSA Insured) 6.000% 4/1/2018 $2,243,720 2,500,000 Illinois Health Facilities Authority Revenue Bonds (Passavant Memorial Area Hospital Association) ÷ 6.000 10/1/2024 2,682,875 4,180,000 Illinois Health Facilities Authority Revenue Bonds (Rush-Presbyterian-St. Lukes) (Series A) (MBIA Insured) 5.250 11/15/2014 4,286,841 3,975,000 Illinois Health Facilities Authority Revenue Bonds (Swedish American Hospital) ÷ 6.875 11/15/2030 4,284,812 4,655,000 Illinois Health Facilities Authority Revenue Bonds (Thorek Hospital and Medical Center) 5.250 8/15/2018 4,696,383 2,120,000 Illinois Health Facilities Authority Unrefunded Revenue Bonds (Series B) (MBIA/IBC Insured) 5.250 8/15/2018 2,165,792 7,900,000 Illinois State Sales Tax Revenue Bonds (Second Series) 5.750 6/15/2018 8,966,500 3,065,000 Illinois State Sales Tax Revenue Bonds (Series L) 7.450 6/15/2012 3,535,539 3,035,000 McHenry County, Illinois Community High School District #157 General Obligation Bonds (FSA Insured) 9.000 12/1/2017 4,251,519 4,000,000 McLean County, Illinois Bloomington  Normal Airport Central Illinois Regional Authority Revenue Bonds (Subject to AMT) 6.050 12/15/2019 4,210,680 1,410,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (FGIC Insured) 5.250 12/15/2028 1,450,904 885,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) 5.500 6/15/2015 975,049 17,505,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (FGIC Insured) Zero Coupon 6/15/2020 9,799,649 3,100,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) Zero Coupon 6/15/2024 1,425,380 2,000,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series A) (MBIA Insured) Zero Coupon 12/15/2024 898,660 7,000,000 Metropolitan Pier and Exposition Authority, Illinois State Tax Revenue Bonds (McCormick Place Exposition Project) (Series B) (MBIA Insured) > Zero Coupon 6/15/2012 5,910,310 3,000,000 Regional Transportation Authority, Illinois Revenue Bonds (Series A) (FGIC Insured) 6.700 11/1/2021 3,588,930 Total Illinois The accompanying Notes to Schedule of Investments are an integral part of this schedule. 103 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Indiana (0.8%) $700,000 Ball State University, Indiana University Student Fee Revenue Bonds (Series K) (FGIC Insured) 5.750% 7/1/2020 $747,600 1,250,000 East Chicago, Indiana Elementary School Building Corporation Revenue Bonds 6.250 1/5/2016 1,360,338 150,000 Indiana State Housing Authority Single Family Mortgage Revenue Bonds (Series C-2) (GNMA Insured) 5.250 7/1/2017 151,644 250,000 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) 6.800 12/1/2016 284,898 985,000 Indiana Transportation Finance Authority Highway Revenue Bonds (Series A) (MBIA/IBC Insured) ÷ 7.250 6/1/2015 1,068,892 3,565,000 Indiana Transportation Finance Authority Highway Unrefunded Revenue Bonds (Series A) (MBIA/IBC Insured) 7.250 6/1/2015 4,100,962 2,120,000 Purdue University, Indiana Revenue Bonds (Student Fees) (Series L) 5.000 7/1/2020 2,184,130 Total Indiana Iowa (1.0%) 2,085,000 Coralville, Iowa Urban Renewal Annual Appropriation Revenue Bonds (Tax Increment-H2) 5.000 6/1/2011 2,138,105 3,125,000 Coralville, Iowa Urban Renewal Annual Appropriation Revenue Bonds (Tax Increment-H2) 5.000 6/1/2021 3,146,406 4,500,000 Iowa Finance Authority Health Care Facilities Revenue Bonds (Genesis Medical Center) 6.250 7/1/2025 4,732,470 1,950,000 Iowa Finance Authority Single Family Revenue Bonds (Series E) 5.000 1/1/2037 1,958,522 Total Iowa Kansas (0.9%) 340,000 Kansas State Department of Transportation Highway Revenue Bonds (Series B-1) 3.670 9/1/2020 340,000 1,000,000 Kansas State Development Finance Authority Health Facilities Revenue Bonds (Stormont Vail Healthcare) (Series K) 5.375 11/15/2024 1,047,150 2,000,000 Olathe, Kansas Health Facilities Revenue Bonds (Olathe Medical Center Project) (Series A) (AMBAC Insured) 5.500 9/1/2025 2,078,940 2,475,000 Salina, Kansas Hospital Revenue Bonds 5.000 10/1/2036 2,474,827 280,000 Sedgwick and Shawnee Counties, Kansas Single Family Mortgage Revenue Bonds (Series A-2) (GNMA Insured) 6.700 6/1/2029 281,282 4,350,000 Wyandotte County/Kansas City, Kansas Unified Government Special Obligation Revenue Bonds (2nd Lien-B) 5.000 12/1/2020 4,466,884 Total Kansas The accompanying Notes to Schedule of Investments are an integral part of this schedule. 104 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Kentucky (0.4%) $5,345,000 Kentucky State Turnpike Authority Economic Development Revenue Bonds (Revitalization Project) (FGIC Insured) Zero Coupon 1/1/2010 $4,846,739 Total Kentucky Louisiana (3.0%) 595,000 Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series A-2) (GNMA/FNMA Insured) (Subject to AMT) 7.500% 12/1/2030 617,860 185,000 Jefferson Parish, Louisiana Home Mortgage Authority Single Family Mortgage Revenue Bonds (Series D-1) (GNMA/FNMA Insured) (Subject to AMT) 7.500 6/1/2026 189,477 200,000 Louisiana Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) 7.050 6/1/2031 203,124 3,000,000 Louisiana Public Facilities Authority Hospital Revenue Bonds (Lake Charles Memorial) (AMBAC/TCRS Insured) 8.625 12/1/2030 3,474,510 500,000 Louisiana Public Facilities Authority Revenue Bonds 5.000 7/1/2031 494,475 4,745,000 Louisiana Public Facilities Authority Revenue Bonds (MBIA Insured) 5.250 3/1/2031 5,033,069 6,500,000 New Orleans, Louisiana General Obligation Bonds (AMBAC Insured) Zero Coupon 9/1/2012 5,221,515 3,000,000 Orleans Parish, Louisiana School Board Administration Offices Revenue Bonds (MBIA Insured) ÷ 8.950 2/1/2008 3,075,690 2,605,000 Regional Transportation Authority, Louisiana Sales Tax Revenue Bonds (Series A) (FGIC Insured) 8.000 12/1/2012 3,097,579 10,000,000 St. John Baptist Parish, Louisiana Environmental Revenue Bonds (Marathon Oil Corporation Project) (Series 2007A) 5.125 6/1/2037 9,976,500 4,200,000 Tobacco Settlement Financing Corporation, Louisiana Revenue Bonds (Series 2001-B) 5.500 5/15/2030 4,371,570 Total Louisiana Maryland (1.0%) 1,250,000 Frederick County, Maryland Educational Facilities Revenue Bonds (Mount Saint Marys College) (Series A) ÷ 5.750 9/1/2025 1,319,350 570,000 Maryland State Economic Development Corporation Revenue Bonds (Lutheran World Relief) 5.250 4/1/2029 583,406 1,840,000 Maryland State Economic Development Corporation Revenue Bonds (Lutheran World Relief) ÷ 7.200 4/1/2025 2,007,974 1,550,000 Maryland State Economic Development Corporation Student Housing Revenue Bonds (Sheppard Pratt) (ACA Insured) 6.000 7/1/2033 1,618,820 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 105 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Maryland  continued $1,000,000 Maryland State Health and Higher Educational Facilities Authority Revenue Bonds (University of Maryland Medical System) 6.000% 7/1/2022 $1,068,570 4,500,000 Morgan State University, Maryland Academic and Auxiliary Facilities Fees Revenue Bonds (MBIA Insured) 6.050 7/1/2015 4,936,095 20,000 Prince Georges County, Maryland Housing Authority Single Family Mortgage Revenue Bonds (Series A) (GNMA/FNMA/FHLMC Insured) (Subject to AMT) 7.400 8/1/2032 20,120 Total Maryland Massachusetts (3.4%) 5,000,000 Massachusetts Bay Transportation Authority Sales Tax Revenue Bonds (Series B) (MBIA Insured) 5.500 7/1/2025 5,689,900 4,935,000 Massachusetts State Construction Lien General Obligation Bonds (Series A) (FGIC-TCRS) 5.250 1/1/2013 5,259,476 725,000 Massachusetts State Development Finance Agency Revenue Bonds (Devens Electric Systems) 5.625 12/1/2016 760,445 1,980,000 Massachusetts State General Obligation Bonds (Series B) ÷ 6.500 8/1/2008 2,029,183 15,000,000 Massachusetts State Health and Educational Facilities Authority Revenue Bonds 5.250 7/1/2033 16,958,850 1,000,000 Massachusetts State Health and Educational Facilities Authority Revenue Bonds (Partners Healthcare System) (Series C) 6.000 7/1/2016 1,073,130 3,000,000 Massachusetts State School Building Authority Dedicated Sales Tax Revenue Bonds (Series A) (MBIA Insured) 5.000 8/15/2027 3,133,050 5,000,000 Massachusetts State Water Pollution Abatement Trust Revenue Bonds 5.000 8/1/2024 5,406,350 Total Massachusetts Michigan (2.7%) 2,000,000 East Lansing, Michigan Building Authority General Obligation Bonds 5.700 4/1/2020 2,287,920 1,500,000 Livonia, Michigan Public Schools School District General Obligation Bonds (FGIC Insured) ÷ Zero Coupon 5/1/2009 1,402,980 1,380,000 Michigan Public Power Agency Revenue Bonds (Combustion Turbine #1 Project) (Series A) (AMBAC Insured) 5.250 1/1/2016 1,454,782 45,000 Michigan State Hospital Finance Authority Revenue Bonds (Detroit Medical Center) 8.125 8/15/2012 45,095 2,825,000 Michigan State Hospital Finance Authority Revenue Bonds (MBIA Insured) ÷ 5.375 8/15/2014 2,941,729 175,000 Michigan State Hospital Finance Authority Revenue Bonds (Series P) (MBIA Insured) ÷ 5.375 8/15/2014 182,810 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 106 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Michigan  continued $2,750,000 Michigan State Hospital Finance Authority Revenue Refunding Bonds (Crittenton Hospital) (Series A) 5.500% 3/1/2022 $2,886,978 5,000,000 Michigan State Trunk Line Fund Revenue Bonds (FSA Insured) 5.000 11/1/2022 5,244,000 4,500,000 Rochester, Michigan Community School District General Obligation Bonds (MBIA Insured) 5.000 5/1/2019 4,830,795 3,320,000 Sault Ste. Marie, Michigan Chippewa Indians Housing Authority Revenue Bonds (Tribal Health and Human Services Center) 7.750 9/1/2012 3,323,884 2,000,000 St. Clair County, Michigan Economic Development Corporation Revenue Bonds (Detroit Edison) (Series AA) (AMBAC Insured) 6.400 8/1/2024 2,090,000 990,000 Summit Academy North, Michigan Public School Academy Certificates of Participation ÷ 6.550 7/1/2014 1,062,339 690,000 Summit Academy North, Michigan Public School Academy Certificates of Participation ÷ 8.375 7/1/2030 773,752 3,560,000 Wayne State University, Michigan University Revenue Bonds (FGIC Insured) 5.125 11/15/2029 3,666,408 Total Michigan Minnesota (3.6%) 800,000 Minneapolis and St. Paul, Minnesota Housing & Redevelopment Authority Healthcare System Revenue Bonds (Healthpartners Obligation Group Project) 6.000 12/1/2021 858,560 2,030,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds 5.000 1/1/2022 2,086,840 5,000,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series A) (AMBAC Insured) 5.000 1/1/2035 5,146,350 5,000,000 Minneapolis and St. Paul, Minnesota Metropolitan Airports Commission Airport Revenue Bonds (Series C) (FGIC Insured) 5.000 1/1/2031 5,159,050 7,685,000 Minneapolis, Minnesota Community Development Agency Tax Increment Revenue Bonds (MBIA Insured) Zero Coupon 3/1/2009 7,237,349 85,000 Minnesota Agricultural and Economic Development Board Health Care System Unrefunded Balance Revenue Bonds (Fairview Hospital) (Series A) (MBIA Insured) 5.750 11/15/2026 87,133 1,000,000 Minnesota Higher Education Facilities Authority Revenue Bonds (College of Art and Design) (Series 5-D) ÷ 6.625 5/1/2020 1,071,810 530,000 Minnesota Higher Education Facilities Authority Revenue Bonds (University of St. Thomas) (Series 5-Y) 5.250 10/1/2019 562,060 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 107 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Minnesota  continued $3,620,000 Minnesota State General Obligation Bonds 5.250% 8/1/2017 $3,708,690 1,000,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2021 1,082,570 1,300,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2026 1,407,341 2,040,000 Northfield, Minnesota Hospital Revenue Bonds (Series C) ÷ 6.000 11/1/2031 2,208,443 2,000,000 St. Louis Park, Minnesota Health Care Facilities Revenue Bonds 5.250 7/1/2030 2,057,060 230,000 St. Paul, Minnesota Housing and Redevelopment Authority Health Care Facilities Revenue Bonds (Healthpartners Obligation Group PJ) 5.250 5/15/2019 238,186 2,000,000 St. Paul, Minnesota Housing and Redevelopment Authority Health Care Facilities Revenue Bonds (Healthpartners Obligation Group PJ) 5.250 5/15/2036 2,008,580 1,690,000 St. Paul, Minnesota Housing and Redevelopment Authority Lease Parking Facilities Revenue Bonds (Rivercentre Parking Ramp) 6.000 5/1/2013 1,747,730 5,000,000 White Earth Band of Chippewa Indians, Minnesota Revenue Bonds (Series A) (ACA Insured) 7.000 12/1/2011 5,172,600 Total Minnesota Missouri (1.9%) 7,500,000 Jackson County, Missouri Special Obligation Harry S. Truman Sports Complex Revenue Bonds (AMBAC Insured) 5.000 12/1/2027 7,840,800 785,000 Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II) (Series B) ÷ 5.875 4/1/2017 811,572 500,000 Missouri State Development Finance Board Infrastructure Facilities Revenue Bonds (Eastland Center Project Phase II) (Series B) ÷ 6.000 4/1/2021 517,925 1,000,000 Missouri State Environmental Improvement and Energy Resources Authority Water Pollution Revenue Bonds (Series A) 5.250 1/1/2018 1,059,250 2,500,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds 5.000 5/15/2020 2,584,475 3,000,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Barnes Jewish, Inc. Christian) (Series A) 5.250 5/15/2014 3,183,660 1,500,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Lake Regional Health Securities Project) 5.600 2/15/2025 1,546,230 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 108 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Missouri  continued $1,000,000 Missouri State Health and Educational Facilities Authority Health Facilities Revenue Bonds (Saint Anthonys Medical Center) ÷ 6.250% 12/1/2030 $1,084,990 655,000 Missouri State Health and Educational Facilities Authority Revenue Bonds (Lake of the Ozarks) 6.500 2/15/2021 659,199 165,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series B-1) (GNMA/FNMA Insured) (Subject to AMT) 7.450 9/1/2031 169,295 175,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/FNMA Insured) 6.550 9/1/2028 179,620 290,000 Missouri State Housing Development Commission Single Family Mortgage Revenue Bonds (Series C-1) (GNMA/FNMA Insured) (Subject to AMT) 7.150 3/1/2032 308,351 2,000,000 St. Charles County, Missouri Francis Howell School District General Obligation Bonds (Series A) 5.250 3/1/2018 2,192,140 Total Missouri Montana (1.4%) 2,830,000 Montana Facility Finance Authority Revenue Providence Health and Services Revenue Bonds 5.000 10/1/2024 2,915,806 45,000 Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-1) 6.000 6/1/2016 44,937 155,000 Montana State Board of Housing Single Family Mortgage Revenue Bonds (Series A-2) (Subject to AMT) 6.250 6/1/2019 156,111 2,385,000 Montana State Board of Investment Refunded Balance 1996 Payroll Tax Revenue Bonds (MBIA Insured) ÷ 6.875 6/1/2020 2,454,141 775,000 Montana State Board of Investment Refunded Revenue Bonds (1996 Payroll Tax) (MBIA Insured) ÷ 6.875 6/1/2020 797,467 1,240,000 Montana State Board of Investment Refunded Revenue Bonds (Payroll Tax) (MBIA Insured) ÷ 6.875 6/1/2020 1,275,948 1,165,000 Montana State Board of Regents Revenue Bonds (Higher Education-University of Montana) (Series F) (MBIA Insured) 5.750 5/15/2016 1,243,137 3,000,000 Montana State Health Facilities Authority Revenue Bonds (Hillcrest Senior Living Project) ÷ 7.375 6/1/2030 3,308,340 3,860,000 Montana State Hospital Finance Authority Revenue Refunding Bonds 5.250 6/1/2018 4,026,019 Total Montana Nebraska (1.7%) 2,500,000 Nebraska Public Power District Revenue Bonds (Series B) (AMBAC Insured) 5.000 1/1/2013 2,636,650 5,780,000 Omaha, Nebraska Public Power District Electric Revenue Bonds (Series A) 5.000 2/1/2046 5,902,016 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 109 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Nebraska  continued $3,455,000 Omaha, Nebraska Public Power District Revenue Bonds (Series B) ÷ 6.150% 2/1/2012 $3,663,267 1,675,000 Omaha, Nebraska Special Assessment Bonds (Riverfront Redevelopment Project) (Series A) 5.500 2/1/2015 1,796,438 6,000,000 University of Nebraska Revenue Bonds (Lincoln Student Fees & Facilities) (Series B) 5.000 7/1/2023 6,232,980 Total Nebraska New Jersey (1.8%) 2,000,000 Hudson County, New Jersey Certificates of Participation Department of Finance and Administration (MBIA Insured) 6.250 12/1/2015 2,299,120 4,000,000 New Jersey State Highway Authority Revenue Bonds (Series L) 5.250 7/15/2017 4,372,680 1,000,000 New Jersey State Highway Authority Revenue Bonds (Series L) 5.250 7/15/2018 1,095,990 745,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) 6.500 1/1/2016 847,110 3,955,000 New Jersey State Turnpike Authority Revenue Bonds (Series C) (AMBAC-TCRS Insured) ÷ 6.500 1/1/2016 4,511,983 5,000,000 New Jersey Transportation Trust Fund Authority Revenue Bonds (Transportation System) (Series A) (FSA Insured) 5.500 12/15/2016 5,547,850 2,595,000 West New York, New Jersey Municipal Utilities Authority Revenue Bonds (FGIC Insured) ÷ Zero Coupon 12/15/2009 2,372,167 Total New Jersey New Mexico (1.4%) 3,315,000 Alamogordo, New Mexico Hospital Revenue Bonds (Gerald Champion Memorial Hospital Project) 5.300 1/1/2013 3,332,570 440,000 Farmington, New Mexico Utility System Revenue Bonds (AMBAC Insured) ÷ 9.875 1/1/2008 450,740 3,500,000 Jicarilla, New Mexico Apache Nation Revenue Bonds (Series A) 5.500 9/1/2023 3,714,375 475,000 New Mexico Mortgage Finance Authority Revenue Bonds (Series F) (GNMA/FNMA Insured) 7.000 1/1/2026 485,630 200,000 New Mexico Mortgage Finance Authority Single Family Mortgage Capital Appreciation Revenue Bonds (Series D-2) (Subject to AMT) > Zero Coupon 9/1/2009 180,020 610,000 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue Bonds (Series C-2) (GNMA/FNMA Insured) (Subject to AMT) 6.950 9/1/2031 628,434 7,500,000 Sandoval County, New Mexico Incentive Payment Revenue Bonds 5.000 6/1/2020 7,789,800 Total New Mexico The accompanying Notes to Schedule of Investments are an integral part of this schedule. 110 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value New York (9.3%) $5,000,000 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series A) 5.500% 7/1/2017 $5,522,350 4,225,000 Metropolitan Transportation Authority, New York Transportation Facilities Revenue Bonds (Series O) ÷ 5.750 7/1/2013 4,475,965 4,000,000 New York State Dormitory Authority Revenue Bonds (Series B) > 5.250 5/15/2023 4,217,240 2,000,000 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 7.500 5/15/2013 2,343,420 5,000,000 New York State Dormitory Authority Revenue Bonds (State University Educational Facilities) (Series A) 5.875 5/15/2017 5,665,900 2,000,000 New York State Local Government Assistance Corporation Revenue Bonds (Series E) (MBIA/IBC Insured) 5.250 4/1/2016 2,171,240 1,060,000 New York State Mortgage Agency Revenue Bonds (Series 26) 5.350 10/1/2016 1,070,611 2,605,000 New York State Thruway Authority General Unrefunded Balance Revenue Bonds (Series E) 5.000 1/1/2016 2,642,486 2,500,000 New York State Thruway Authority Revenue Bonds (Series B) (FSA Insured) 5.000 4/1/2015 2,675,350 20,000,000 New York State Urban Development Corporation Revenue Bonds (Correctional and Youth Facilities) (Series A) 5.000 1/1/2017 20,669,796 1,620,000 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2009 1,669,588 1,720,000 New York State Urban Development Corporation Revenue Bonds (Syracuse University Center) 6.000 1/1/2010 1,803,902 8,940,000 New York, New York City Municipal Transitional Finance Authority Revenue Bonds (Series A) > 5.500 11/1/2011 9,494,012 2,000,000 New York, New York City Municipal Water and Sewer System Revenue Bonds (Series A) (AMBAC Insured) ÷ 5.875 6/15/2012 2,184,560 2,540,000 New York, New York City Transitional Finance Authority Revenue Bonds ÷ 5.375 11/15/2021 2,719,592 13,000,000 New York, New York City Transitional Finance Authority Revenue Bonds (Future Tax Secured) (Series B) > 5.250 2/1/2011 13,568,100 1,750,000 New York, New York General Obligation Bonds (Series A) 5.500 8/1/2022 1,876,158 12,000,000 New York, New York General Obligation Bonds (Series B) 5.250 8/1/2017 12,809,280 655,000 New York, New York General Obligation Bonds (Series H) (FSA/CR Insured) ÷ 5.250 3/15/2016 677,355 5,000,000 New York, New York General Obligation Bonds (Series I) 5.000 8/1/2016 5,261,900 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 111 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value New York  continued $5,000,000 New York, New York General Obligation Bonds (Series I-1) 5.000% 4/1/2023 $5,213,850 630,000 Triborough, New York Bridge and Tunnel Authority Revenue Bonds (Series Q) ÷ 6.750 1/1/2009 645,088 Total New York North Carolina (1.9%) 1,475,000 North Carolina Eastern Municipal Power Agency Power System Prerefunded Revenue Bonds (Series A) ÷ 6.000 1/1/2026 1,775,782 4,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds 5.375 1/1/2017 4,203,480 2,375,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series B) 5.500 1/1/2021 2,393,169 5,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 5.500 1/1/2014 5,356,000 2,000,000 North Carolina Eastern Municipal Power Agency Power System Revenue Bonds (Series D) 6.750 1/1/2026 2,134,740 250,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.500 1/1/2009 258,550 610,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) 6.375 1/1/2013 648,070 4,000,000 North Carolina Municipal Power Agency #1 Catawba Electric Revenue Bonds (Series B) (MBIA Insured) 6.000 1/1/2011 4,272,280 1,000,000 Wake County, North Carolina Industrial, Facilities, and Pollution Control Revenue Bonds (Carolina Power and Light Company Project) 5.375 2/1/2017 1,042,600 Total North Carolina North Dakota (1.0%) 3,500,000 Grand Forks, North Dakota Health Care System Revenue Bonds (Altru Health Systems Group) ÷ 7.125 8/15/2024 3,768,695 1,340,000 North Dakota State Water Commission Revenue Bonds (Southwest Pipeline) (Series A) (AMBAC Insured) 5.750 7/1/2027 1,340,000 2,945,000 South Central Regional Water District, North Dakota Utility System Revenue Bonds (Northern Burleigh County) (Series A) 5.650 10/1/2029 3,057,028 3,250,000 Ward County, North Dakota Health Care Facilities Revenue Bonds (Trinity Medical Center) (Series B) 6.250 7/1/2021 3,333,070 Total North Dakota The accompanying Notes to Schedule of Investments are an integral part of this schedule. 112 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Ohio (2.0%) $875,000 Akron, Ohio Economic Development Revenue Bonds (MBIA Insured) 6.000% 12/1/2012 $941,885 1,700,000 Cincinnati, Ohio General Obligation Bonds 5.375 12/1/2019 1,771,519 2,000,000 Lorain County, Ohio Hospital Revenue Bonds (Catholic Healthcare Partners) 5.400 10/1/2021 2,086,420 2,000,000 Lucas County, Ohio Health Care Facilities Revenue Bonds (Sunset Retirement) (Series A) 6.550 8/15/2024 2,112,080 2,000,000 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) ÷ 6.750 4/1/2018 2,166,480 2,500,000 Montgomery County, Ohio Hospital Revenue Bonds (Kettering Medical Center) ÷ 6.750 4/1/2022 2,708,100 2,000,000 Ohio State Higher Education Faculty Revenue Bonds (Case Western Reserve University) 6.500 10/1/2020 2,387,360 2,000,000 Ohio State Turnpike Commission Turnpike Revenue Bonds (Series A) (FGIC Insured) 5.500 2/15/2024 2,284,440 750,000 Port of Greater Cincinnati Development Authority Revenue Bonds 5.000 10/1/2025 764,310 1,610,000 Reynoldsburg, Ohio City School District General Obligation Bonds (FSA Insured) 5.000 12/1/2028 1,672,919 2,115,000 University of Akron, Ohio General Receipts Revenue Bonds (FGIC Insured) ÷ 5.500 1/1/2020 2,217,831 2,545,000 University of Cincinnati, Ohio General Receipts Revenue Bonds (Series D) (AMBAC Insured) 5.000 6/1/2016 2,690,930 Total Ohio Oklahoma (0.6%) 1,400,000 Bass, Oklahoma Memorial Baptist Hospital Authority Hospital Revenue Bonds (Bass Memorial Hospital Project) ÷ 8.350 5/1/2009 1,471,526 1,040,000 Oklahoma Development Finance Authority Hospital Revenue Bonds (Unity Health Center Project) 5.000 10/1/2011 1,067,009 150,000 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series C-2) (Subject to AMT) 7.550 9/1/2028 152,934 205,000 Oklahoma Housing Finance Agency Single Family Mortgage Revenue Bonds (Series D-2) (GNMA/FNMA Insured) (Subject to AMT) 7.100 9/1/2028 208,180 1,500,000 Oklahoma State Municipal Power Authority Revenue Bonds (Series B) (MBIA Insured) 5.875 1/1/2012 1,582,275 2,900,000 Payne County, Oklahoma Economic Development Authority Student Housing Revenue Bonds (Collegiate Housing Foundation) (Series A) ÷ 6.375 6/1/2030 3,145,224 Total Oklahoma The accompanying Notes to Schedule of Investments are an integral part of this schedule. 113 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Pennsylvania (2.2%) $945,000 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Bonds (Waterfront Project) (Series B) 6.000% 12/15/2010 $971,819 2,045,000 Allegheny County, Pennsylvania Redevelopment Authority Tax Increment Tax Allocation Bonds (Waterfront Project) (Series C) ÷ 6.550 12/15/2017 2,194,060 2,575,000 Allegheny County, Pennsylvania Sanitation Authority Sewer Interest Compensatory Revenue Bonds (Series A) (FGIC Insured) Zero Coupon 6/1/2008 2,495,381 2,315,000 Carbon County, Pennsylvania Industrial Development Authority Revenue Bonds (Panther Creek Partners Project) (Subject to AMT) 6.650 5/1/2010 2,371,509 2,000,000 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) Zero Coupon 3/15/2016 1,379,200 1,520,000 Cornwall Lebanon, Pennsylvania School District Capital Appreciation General Obligation Bonds (FSA Insured) Zero Coupon 3/15/2017 997,348 2,750,000 Cumberland County, Pennsylvania Municipal Authority Revenue Bonds (Diakon Lutheran Ministries) 5.000 1/1/2027 2,709,575 2,000,000 Cumberland County, Pennsylvania Municipal Authority Revenue Bonds (Diakon Lutheran Ministries) 5.000 1/1/2036 1,935,120 2,000,000 Lancaster County, Pennsylvania Hospital Authority Revenue Bonds ÷ 5.500 3/15/2026 2,173,700 3,170,000 Millcreek Township, Pennsylvania School District General Obligation Bonds (FGIC Insured) ÷ Zero Coupon 8/15/2009 2,934,659 435,000 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) ÷ 6.750 11/15/2024 466,772 1,880,000 Montgomery County, Pennsylvania Higher Education and Health Authority Revenue Bonds (Foulkeways at Gwynedd Project) ÷ 6.750 11/15/2030 2,017,315 2,000,000 Philadelphia, Pennsylvania Authority for Industrial Development Revenue Bonds (Please Touch Museum Project) 5.250 9/1/2026 2,071,480 1,000,000 York County, Pennsylvania Solid Waste & Refuse Authority Solid Waste System Revenue Bonds (FGIC Insured) 5.500 12/1/2012 1,076,240 Total Pennsylvania Puerto Rico (0.6%) 6,655,000 Puerto Rico Industrial Tourist Educational Medical and Environmental Central Facilities Revenue Bonds (AES Cogen Facilities Project) (Subject to AMT) 6.625 6/1/2026 7,130,566 Total Puerto Rico The accompanying Notes to Schedule of Investments are an integral part of this schedule. 114 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value South Carolina (1.6%) $1,000,000 Greenwood County, South Carolina Hospital Revenue Bonds (Self Memorial Hospital) 5.500% 10/1/2026 $1,035,960 4,000,000 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) 6.250 1/1/2021 4,756,920 5,000,000 Piedmont, South Carolina Municipal Power Agency Electric Revenue Bonds (FGIC Insured) 5.000 1/1/2022 5,004,950 5,500,000 South Carolina Jobs Economic Development Authority Hospital Facilities Prerefunded Revenue Bonds (Palmetto Health Alliance) (Series C) ÷ 6.875 8/1/2027 6,332,260 2,000,000 Spartanburg, South Carolina Waterworks Revenue Bonds (FGIC Insured) ÷ 5.250 6/1/2028 2,156,640 Total South Carolina South Dakota (1.2%) 5,000,000 South Dakota Educational Enhancement Funding Corporation Tobacco Settlement Revenue Bonds (Series B) 6.500 6/1/2032 5,344,250 5,000,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds 5.000 11/1/2040 4,991,550 1,170,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System, Inc.) 5.625 4/1/2032 1,198,630 2,000,000 South Dakota State Health and Educational Facilities Authority Revenue Bonds (Prairie Lakes Health Care System, Inc.) (ACA/CBI Insured) 5.650 4/1/2022 2,033,860 Total South Dakota Tennessee (1.6%) 2,000,000 Carter County, Tennessee Industrial Development Board Revenue Bonds 4.150 10/1/2007 1,997,740 2,000,000 Memphis-Shelby County, Tennessee Airport Authority Special Facilities and Project Revenue Bonds (Federal Express Corporation) 5.350 9/1/2012 2,097,600 4,500,000 Memphis-Shelby County, Tennessee Airport Authority Special Facilities Revenue Bonds (Federal Express Corporation) 5.050 9/1/2012 4,648,185 4,155,000 Metropolitan Government, Nashville and Davidson County, Tennessee Industrial Development Board Revenue Bonds (Series A) (GNMA Insured) 6.625 3/20/2036 4,518,272 5,000,000 Shelby County, Tennessee Health Educational and Housing Facilities Board Revenue Bonds (St. Jude Childrens Research Project) ÷ 5.375 7/1/2024 5,236,750 Total Tennessee The accompanying Notes to Schedule of Investments are an integral part of this schedule. 115 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Texas (8.8%) $7,000,000 Alliance Airport Authority, Texas Facilities Income Revenue Bonds 4.850% 4/1/2021 $6,903,330 2,000,000 Amarillo, Texas Health Facilities Corporation Revenue Bonds (Baptist St. Anthonys Hospital Corporation) (FSA Insured) 5.500 1/1/2017 2,197,060 2,165,000 Arlington, Texas Independent School District Capital Appreciation Refunding General Obligation Bonds (PSF/GTD Insured) Zero Coupon 2/15/2009 2,040,816 2,500,000 Austin, Texas Higher Education Authority, Inc. University Revenue Bonds (St. Edwards University Project) ÷ 5.750 8/1/2031 2,631,675 2,250,000 Austin, Texas Utility System Revenue Bonds (FGIC Insured) 6.000 11/15/2013 2,436,142 7,000,000 Austin, Texas Utility System Revenue Capital Appreciation Refunding Bonds (Financial Services Department) (Series A) (MBIA Insured) Zero Coupon 11/15/2008 6,666,520 8,100,000 Austin, Texas Utility System Revenue Capital Appreciation Refunding Bonds (Financial Services Department) (Series A) (MBIA Insured) Zero Coupon 11/15/2009 7,411,257 1,930,000 Bexar County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Dymaxion and Marrach Park Apartments) (Series A) (MBIA Insured) 6.000 8/1/2023 2,020,749 1,720,000 Bexar County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Pan American Apartments) (Series A-1) (GNMA Insured) 7.000 3/20/2031 1,901,615 1,000,000 Bluebonnet Trails Community Mental Health and Mental Retardation Revenue Bonds 6.125 12/1/2016 1,030,280 3,950,000 Colorado River, Texas Municipal Water District Revenue Bonds (MBIA Insured) 5.000 1/1/2014 3,953,910 500,000 Corpus Christi, Texas General Obligation Bonds (Series A) (FSA Insured) 5.000 3/1/2012 522,625 1,000,000 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (MBIA Insured) (Subject to AMT) 5.500 11/1/2016 1,057,660 500,000 Dallas-Fort Worth, Texas International Airport Revenue Bonds (Series A) (Subject to AMT) 5.500 11/1/2017 528,350 1,375,000 Deer Park, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 5.000 2/15/2013 1,445,414 1,405,000 Denton, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 6.250 2/15/2009 1,456,423 3,210,000 Denton, Texas Utility System Revenue Bonds (Series A) (FSA Insured) 5.250 12/1/2015 3,410,144 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 116 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Texas  continued $490,000 Gulf Coast Waste Disposal Authority, Texas Pollution Control Revenue Bonds 3.640% 10/1/2024 $490,000 7,000,000 Harris County, Houston, Texas General Obligation Bonds (MBIA Insured) Zero Coupon 8/15/2024 3,199,280 2,000,000 Harris County, Texas Health Facilities Development Authority Hospital Revenue Bonds (Memorial Hermann Healthcare Project) (Series A) ÷ 6.375 6/1/2029 2,191,560 2,000,000 Houston, Texas Airport System Revenue Bonds (Series A) (FSA Insured) (Subject to AMT) 5.625 7/1/2030 2,059,020 5,000,000 Houston, Texas Water and Sewer System Revenue Bonds (Series A) (FSA Insured) ÷ 5.750 12/1/2032 6,009,400 5,315,000 Lewisville, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) Zero Coupon 8/15/2019 3,107,627 1,000,000 Lower Colorado River Authority, Texas Revenue Unrefunded Balance Revenue Bonds (Series A) 5.875 5/15/2015 1,043,320 370,000 Mesquite, Texas Independent School District General Obligation Bonds (Series A) (PSF/GTD Insured) 6.000 2/15/2020 374,370 2,600,000 North Texas Health Facilities Development Corporation Hospital Revenue Bonds (United Regional Healthcare System, Inc.) ÷ 6.000 9/1/2023 2,879,500 365,000 Nueces County, Texas Housing Finance Corporation Multi-Family Housing Revenue Bonds (Dolphins Landing Apartments Project) (Series A) ÷ 6.250 7/1/2010 377,589 1,000,000 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) 6.100 6/20/2033 1,091,370 2,795,000 Ridge Parc Development Corporation, Texas Multifamily Revenue Bonds (GNMA Insured) 6.150 11/20/2041 3,013,178 425,000 San Antonio, Texas General Obligation Bonds (General Improvements) 5.250 2/1/2014 443,432 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) 5.500 5/15/2018 1,067,340 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) 5.500 5/15/2019 1,065,550 1,000,000 San Antonio, Texas Water Revenue Bonds (FSA Insured) 5.500 5/15/2020 1,064,650 1,160,000 San Lenna Education Facilities Corporation (Saint Edwards University Project) Highered Texas Revenue Bonds 5.125 6/1/2024 1,191,935 11,615,000 Southeast Texas Housing Finance Corporation Revenue Bonds (MBIA Insured) ÷ Zero Coupon 9/1/2017 7,439,291 1,410,000 Tarrant County, Texas College District General Obligation Bonds 5.375 2/15/2013 1,508,968 2,000,000 Tarrant County, Texas Cultural Educational Facilities Finance Corporation Revenue Bonds (Texas Health Resources) (Series A) 5.000 2/15/2023 2,031,800 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 117 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Texas  continued $4,315,000 Texas State Veterans Land Board General Obligation Bonds ÷ 0.050% 7/1/2010 $3,854,287 315,000 Westlake, Texas General Obligation Bonds 6.500 5/1/2013 344,219 350,000 Westlake, Texas General Obligation Bonds 6.500 5/1/2015 383,904 335,000 Westlake, Texas General Obligation Bonds ÷ 6.500 5/1/2017 384,480 1,650,000 Westlake, Texas General Obligation Bonds 5.750 5/1/2024 1,752,927 2,000,000 Westlake, Texas General Obligation Bonds ÷ 5.800 5/1/2032 2,213,320 430,000 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) 6.875 8/15/2014 477,481 745,000 Wylie, Texas Independent School District General Obligation Bonds (PSF/GTD Insured) ÷ 6.875 8/15/2014 826,965 3,280,000 Wylie, Texas Independent School District Unrefunded General Obligation Bonds (PSF/GTD Insured) 7.000 8/15/2024 3,636,667 Total Texas Vermont (0.2%) 2,500,000 Vermont Educational and Health Buildings Financing Agency Revenue Bonds (Norwich University Project) ÷ 5.500 7/1/2021 2,562,900 Total Vermont Virginia (0.8%) 2,500,000 Fairfax County, Virginia Industrial Development Authority Revenue Bonds (Inova Health Systems Project) 5.250 8/15/2019 2,683,900 3,625,000 Fairfax County, Virginia Water Authority Water Revenue Bonds 5.000 4/1/2021 3,902,168 3,240,000 Tobacco Settlement Authority, Virginia Tobacco Settlement Revenue Bonds ÷ 5.250 6/1/2019 3,351,877 Total Virginia Washington (4.9%) 1,000,000 Energy Northwest, Washington Electric Revenue Bonds (Columbia Generating) (Series A) (MBIA Insured) 5.750 7/1/2018 1,076,830 6,000,000 Franklin County, Washington School District Bonds (MBIA Insured) 5.250 12/1/2022 6,414,660 10,000,000 King County, Washington Sewer Revenue Bonds (Series B) (FSA Insured) 5.500 1/1/2013 10,642,300 8,330,000 Tobacco Settlement Authority, Washington Tobacco Settlement Revenue Bonds 6.500 6/1/2026 8,909,518 5,620,000 Washington State Economic Development Finance Authority Lease Revenue Bonds (MBIA Insured) 5.000 6/1/2030 5,797,255 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 118 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Washington  continued $2,955,000 Washington State General Obligation Bonds (Series 93A) 5.750% 10/1/2012 $3,103,046 45,000 Washington State General Obligation Bonds (Series 93A) ÷ 5.750 10/1/2012 47,339 1,235,000 Washington State General Obligation Bonds (Series A and AT-6) 6.250 2/1/2011 1,289,254 5,000,000 Washington State General Obligation Bonds (Series A) 6.750 2/1/2015 5,650,650 5,000,000 Washington State General Obligation Bonds (Series A) (FSA Insured) 5.000 7/1/2021 5,264,200 2,500,000 Washington State General Obligation Bonds (Series B and AT-7) 6.250 6/1/2010 2,657,775 2,000,000 Washington State General Obligation Bonds (Series B and AT-7) 6.000 6/1/2012 2,180,320 1,000,000 Washington State Health Care Facilities Authority Revenue Bonds (Series A) 5.000 12/1/2030 1,023,140 2,000,000 Washington State Health Care Facilities Authority Revenue Bonds (Swedish Health Services) (AMBAC Insured) 5.125 11/15/2018 2,046,760 1,000,000 Washington State Higher Education Facilities Authority Revenue Bonds (Whitman College) ÷ 5.875 10/1/2029 1,043,450 1,000,000 Washington State Housing Finance Commission Nonprofit Housing Revenue Bonds (Crista Ministries Projects) (Series A) 5.350 7/1/2014 1,005,950 Total Washington West Virginia (0.3%) 3,465,000 West Virginia State Water Development Authority Revenue Bonds (Series B-II) (FGIC Insured) 5.000 11/1/2033 3,570,960 Total West Virginia Wisconsin (1.2%) 1,500,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Aurora Health Care) (Series B) 5.500 2/15/2015 1,534,065 1,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Eagle River Memorial Hospital, Inc. Project) 5.750 8/15/2020 1,052,510 1,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Franciscan Sisters Christian) (Series A) ÷ 5.500 2/15/2018 1,018,940 2,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Marshfield Clinic) (Series B) 6.000 2/15/2025 2,100,840 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 119 Municipal Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (99.0%) Rate Date Value Wisconsin  continued $2,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Watertown Memorial Hospital, Inc.) 5.500% 8/15/2029 $2,089,160 6,000,000 Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Wheaton Franciscan Services) ÷ 5.750 8/15/2025 6,502,200 Total Wisconsin Wyoming (0.6%) 460,000 Kemmerer, Wyoming Pollution Control Term Revenue Bonds 3.640 11/1/2014 460,000 355,000 Lincoln County, Wyoming Pollution Control Revenue Bonds (Exxon Project) (Series A) 3.640 11/1/2014 355,000 5,825,000 Wyoming State Farm Loan Board Capital Facilities Revenue Bonds 5.750 10/1/2020 6,320,125 Total Wyoming Total Long-Term Fixed Income (cost $1,105,189,717) Total Investments (cost $1,105,189,717) 99.0% Other Assets and Liabilities, Net 1.0% Total Net Assets 100.0% + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. ÷ Denotes securities that have been pre-refunded or escrowed to maturity. Under such an arrangement, money is deposited into an irrevocable escrow account and is used to purchase U.S. Treasury securities or government agency securities with maturing principals and interest earnings sufficient to pay all debt service requirements of the pre-refunded bonds. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $64,485,196 Gross unrealized depreciation (2,644,148) Net unrealized appreciation (depreciation) $61,841,048 Cost for federal income tax purposes $1,105,189,717 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 120 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (105.7%) Rate Date Value Asset-Backed Securities (8.6%) $2,594,503 Bear Stearns Mortgage Funding Trust  5.460% 8/25/2007 $2,517,838 3,370,773 Capitalsource Commercial Loan Trust ~ 5.450 8/20/2007 3,364,638 5,000,000 Countrywide Asset-Backed Certificates ~ 5.549 4/25/2036 4,980,325 3,000,000 Credit Based Asset Servicing and Securitization, LLC ~ 5.430 8/25/2007 2,996,484 6,000,000 DaimlerChrysler Master Owner Trust ± 5.370 8/15/2007 6,001,242 3,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  5.410 8/25/2007 2,991,870 2,070,126 First Horizon ABS Trust  5.480 8/25/2007 2,062,613 5,000,000 Ford Credit Floor Plan Master Owner Trust ~ 5.500 8/15/2007 5,001,130 6,000,000 GE Dealer Floorplan Master Note Trust ± 5.360 8/20/2007 6,001,704 6,500,000 GMAC Mortgage Corporation Loan Trust ~ 5.390 8/25/2007 6,436,833 6,000,000 GMAC Mortgage Corporation Loan Trust ± 5.410 8/25/2007 5,997,648 2,693,002 GMAC Mortgage Corporation Loan Trust  5.420 8/25/2007 2,692,770 525,538 Household Automotive Trust 5.400 6/17/2009 525,474 5,186,994 IndyMac Seconds Asset-Backed Trust  5.490 8/25/2007 5,169,612 7,250,000 Merna Re, Ltd.  7.110 9/30/2007 7,250,000 185,267 Residential Asset Mortgage Products, Inc.  5.430 8/25/2007 185,271 4,419,743 Residential Funding Mortgage Securities II  5.450 8/25/2007 4,417,515 Total Asset-Backed Securities Basic Materials (2.2%) 2,970,000 Alcan, Inc. ± 5.000 6/1/2015 2,818,640 2,500,000 BHP Billiton Finance, Ltd. ~ 5.400 3/29/2017 2,401,115 1,720,000 Dow Chemical Company  7.375 11/1/2029 1,857,201 1,000,000 Freeport-McMoRan Copper & Gold, Inc. ~ 8.564 10/1/2007 1,030,000 4,700,000 Glencore Funding, LLC ± 6.000 4/15/2014 4,645,231 2,980,000 Lubrizol Corporation  5.500 10/1/2014 2,822,334 2,000,000 Precision Castparts Corporation ± 5.600 12/15/2013 2,002,356 Total Basic Materials Capital Goods (1.7%) 1,600,000 CRH America, Inc.  6.000 9/30/2016 1,575,544 2,219,000 Goodrich Corporation 6.800 7/1/2036 2,272,873 1,170,000 Lockheed Martin Corporation ± 6.150 9/1/2036 1,166,784 3,250,000 Oakmont Asset Trust  4.514 12/22/2008 3,211,179 1,200,000 Owens Corning, Inc. 7.000 12/1/2036 1,145,417 1,860,000 Sealed Air Corporation  6.875 7/15/2033 1,819,214 2,558,869 Systems 2001 Asset Trust, LLC 6.664 9/15/2013 2,690,370 Total Capital Goods Commercial Mortgage-Backed Securities (18.4%) 6,000,000 Banc of America Commercial Mortgage, Inc. ~ 5.001 9/10/2010 5,919,252 2,657,338 Banc of America Commercial Mortgage, Inc. 4.037 11/10/2039 2,602,611 2,000,000 Banc of America Commercial Mortgage, Inc. ±~ 5.118 7/11/2043 1,965,846 4,000,000 Banc of America Large Loan Trust  5.430 8/15/2007 3,998,748 4,000,000 Banc of America Large Loan Trust  5.530 8/15/2007 4,000,104 6,529,147 Banc of America Mortgage Securities, Inc. 4.803 9/25/2035 6,442,225 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 121 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (105.7%) Rate Date Value Commercial Mortgage-Backed Securities  continued $3,000,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.470% 8/15/2007 $3,000,000 7,500,000 Citigroup Commercial Mortgage Trust ~ 5.460 8/15/2007 7,487,325 3,000,000 Citigroup Mortgage Loan Trust, Inc.  5.536 3/25/2036 2,988,156 201,057 Commercial Mortgage Pass-Through Certificates  5.420 8/15/2007 201,055 4,000,000 Commercial Mortgage Pass-Through Certificates  5.450 8/15/2007 3,998,652 7,000,000 Commercial Mortgage Pass-Through Certificates  5.500 8/15/2007 6,991,250 4,000,000 Credit Suisse Mortgage Capital Certificates  5.490 8/15/2007 3,998,688 6,500,000 Crown Castle International Corporation ± 5.245 11/15/2036 6,421,760 6,000,000 Greenwich Capital Commercial Funding Corporation ~ 6.113 7/10/2038 6,029,952 2,690,786 HomeBanc Mortgage Trust 6.008 4/25/2037 2,720,172 2,750,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ~ 4.302 1/15/2038 2,638,694 5,984,754 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.284 5/15/2047 5,909,693 7,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ~ 6.007 7/15/2045 7,443,164 5,587,798 J.P. Morgan Mortgage Trust 5.008 7/25/2035 5,543,454 3,455,054 Lehman Brothers CALSTRS Mortgage Trust ± 3.988 11/20/2012 3,436,870 4,414,241 Merrill Lynch Mortgage Investors, Inc. 4.874 6/25/2035 4,389,332 10,000,000 Merrill Lynch Mortgage Trust  4.747 5/12/2043 9,320,420 5,500,000 Merrill Lynch Mortgage Trust ± 5.441 1/12/2044 5,298,420 4,027,013 Thornburg Mortgage Securities Trust  5.410 8/25/2007 4,019,455 10,000,000 Wachovia Bank Commercial Mortgage Trust  5.440 8/15/2007 9,989,480 4,017,471 Wachovia Mortgage Loan Trust, LLC 5.580 5/20/2036 4,040,419 4,681,875 Washington Mutual Alternative Loan Trust  5.779 8/25/2007 4,624,815 2,190,510 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 2,123,809 2,417,302 Washington Mutual Mortgage Pass-Through Certificates  5.610 8/25/2007 2,416,908 3,435,644 Washington Mutual Mortgage Pass-Through Certificates 4.835 9/25/2035 3,394,829 3,378,450 Zuni Mortgage Loan Trust ± 5.450 8/25/2007 3,376,994 Total Commercial Mortgage-Backed Securities Communications Services (6.1%) 775,000 AT&T Corporation  8.000 11/15/2031 923,847 1,925,000 British Telecom plc 9.125 12/15/2030 2,520,397 1,300,000 Comcast Corporation ± 5.900 3/15/2016 1,267,066 3,520,000 Comcast Corporation ~ 5.875 2/15/2018 3,381,418 4,000,000 Cox Communications, Inc. ± 4.625 6/1/2013 3,711,132 770,000 Cox Communications, Inc. ± 5.450 12/15/2014 734,172 1,200,000 Embarq Corporation  7.082 6/1/2016 1,198,900 3,300,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 2,590,500 2,500,000 New Cingular Wireless Services, Inc. ~ 8.125 5/1/2012 2,753,818 765,000 New Cingular Wireless Services, Inc.  8.750 3/1/2031 946,746 1,350,000 News America, Inc.  6.400 12/15/2035 1,267,902 2,960,000 Rogers Cable, Inc.  5.500 3/15/2014 2,852,741 2,200,000 Rogers Cable, Inc. ± 6.750 3/15/2015 2,255,757 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 122 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (105.7%) Rate Date Value Communications Services  continued $320,000 Rogers Cable, Inc. ± 8.750% 5/1/2032 $383,809 2,000,000 Rogers Wireless Communications, Inc. ~ 6.375 3/1/2014 2,015,970 2,900,000 Sprint Capital Corporation  6.900 5/1/2019 2,848,452 2,000,000 Sprint Capital Corporation 6.875 11/15/2028 1,872,624 3,550,000 Telecom Italia Capital SA ± 5.250 11/15/2013 3,375,624 1,750,000 Telecom Italia Capital SA 5.250 10/1/2015 1,628,280 2,600,000 Telefonica Emisones SAU 6.221 7/3/2017 2,576,551 2,000,000 Time Warner Cable, Inc. 5.850 5/1/2017 1,928,774 1,150,000 Time Warner Entertainment Company, LP 8.375 3/15/2023 1,325,376 3,000,000 Verizon Communications, Inc. ± 5.550 2/15/2016 2,915,847 1,165,000 Verizon Communications, Inc. 5.500 4/1/2017 1,116,560 Total Communications Services Consumer Cyclical (2.5%) 4,100,000 D.R. Horton, Inc.  6.500 4/15/2016 3,726,301 1,450,000 Federated Retail Holdings, Inc. ± 5.350 3/15/2012 1,439,975 955,000 Federated Retail Holdings, Inc. ~ 5.900 12/1/2016 923,696 1,850,000 Ford Motor Credit Company ~ 6.625 6/16/2008 1,837,810 700,000 JC Penney & Company, Inc. 7.950 4/1/2017 770,829 310,000 JC Penney Corporation, Inc. 5.750 2/15/2018 296,557 1,360,000 JC Penney Corporation, Inc. 6.375 10/15/2036 1,262,648 2,000,000 Marriott International, Inc.  7.000 1/15/2008 2,008,360 2,650,000 Nissan Motor Acceptance Corporation  5.625 3/14/2011 2,647,104 2,741,239 SLM Private Credit Student Loan Trust  5.370 9/15/2007 2,741,577 1,930,000 Walmart Stores, Inc. 5.875 4/5/2027 1,865,449 Total Consumer Cyclical Consumer Non-Cyclical (3.4%) 3,600,000 Abbott Laboratories  5.600 5/15/2011 3,627,817 800,000 AmerisourceBergen Corporation ~ 5.625 9/15/2012 783,382 2,000,000 AmerisourceBergen Corporation ~ 5.875 9/15/2015 1,919,030 2,215,000 Baxter International, Inc. ± 5.900 9/1/2016 2,219,501 3,800,000 Bunge Limited Finance Corporation  5.350 4/15/2014 3,633,408 2,700,000 Cardinal Health, Inc. ~ 6.000 6/15/2017 2,685,820 2,400,000 Community Health Systems, Inc. * 8.875 7/15/2015 2,331,000 3,950,000 Constellation Brands, Inc.  7.250 5/15/2017 3,693,250 1,315,000 Procter & Gamble Company 5.550 3/5/2037 1,242,115 4,025,000 Wyeth  6.950 3/15/2011 4,241,714 910,000 Wyeth ± 5.950 4/1/2037 863,876 Total Consumer Non-Cyclical Energy (4.9%) 2,700,000 Apache Corporation  5.250 4/15/2013 2,657,904 4,200,000 Canadian Natural Resources, Ltd. ~ 5.700 5/15/2017 4,066,940 1,100,000 Consolidated Natural Gas Company 5.000 12/1/2014 1,043,325 3,100,000 Enterprise Products Operating, LP ± 5.600 10/15/2014 3,007,884 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 123 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (105.7%) Rate Date Value Energy  continued $1,800,000 Magellan Midstream Partners, LP  6.450% 6/1/2014 $1,871,323 735,000 Nexen, Inc.  5.650 5/15/2017 707,474 1,925,000 Nexen, Inc. 6.400 5/15/2037 1,858,834 2,000,000 Plains All American Pipeline, LP/PAA Finance Corporation 6.650 1/15/2037 1,971,950 1,500,000 Premcor Refining Group, Inc. 6.125 5/1/2011 1,520,300 1,850,000 Premcor Refining Group, Inc. 6.750 5/1/2014 1,887,431 3,375,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II 5.298 9/30/2020 3,215,666 1,100,000 Southern California Gas Company 5.750 11/15/2035 1,058,901 2,000,000 Southern Natural Gas Company 5.900 4/1/2017 1,932,188 2,400,000 Southern Star Central Corporation 6.750 3/1/2016 2,244,000 2,000,000 Transcontinental Gas Pipe Corporation 8.875 7/15/2012 2,200,000 600,000 Transcontinental Gas Pipe Corporation ± 6.400 4/15/2016 599,250 2,250,000 Valero Energy Corporation 6.125 6/15/2017 2,258,408 800,000 Valero Energy Corporation ± 6.625 6/15/2037 796,281 3,800,000 XTO Energy, Inc. 6.250 8/1/2017 3,844,772 Total Energy Financials (21.6%) 5,700,000 American Express Credit Corporation ~ 5.470 8/6/2007 5,700,473 2,400,000 American International Group, Inc. ~ 6.250 3/15/2037 2,210,779 1,900,000 Archstone-Smith Operating Trust  5.625 8/15/2014 1,876,755 2,600,000 AXA SA ± 6.463 12/14/2018 2,318,649 720,000 BAC Capital Trust XI 6.625 5/23/2036 717,062 2,400,000 BAC Capital Trust XIV  5.630 3/15/2012 2,280,838 2,100,000 BNP Paribas SA ~ 5.186 6/29/2015 1,965,380 715,000 Capital One Capital III  7.686 8/15/2036 683,933 1,540,000 Capital One Financial Corporation ± 5.250 2/21/2017 1,401,366 3,500,000 Capmark Financial Group, Inc.  6.300 5/10/2017 3,100,394 1,000,000 Corestates Capital Trust I  8.000 12/15/2026 1,035,454 4,500,000 Countrywide Financial Corporation ~ 5.800 6/7/2012 4,326,408 1,200,000 Coventry Health Care, Inc.  5.875 1/15/2012 1,196,480 1,000,000 Coventry Health Care, Inc. 6.125 1/15/2015 979,109 1,000,000 Coventry Health Care, Inc. 5.950 3/15/2017 952,813 3,200,000 Credit Agricole SA ~ 6.637 5/31/2017 2,994,934 2,200,000 Deluxe Corporation 7.375 6/1/2015 2,145,000 2,800,000 Endurance Specialty Holdings, Ltd. ± 6.150 10/15/2015 2,730,773 1,500,000 ERP Operating, LP ± 5.125 3/15/2016 1,403,840 1,625,000 General Electric Capital Corporation  5.720 8/22/2011 1,631,183 3,200,000 General Electric Capital Corporation  4.375 3/3/2012 3,078,054 7,985,000 General Motors Acceptance Corporation  6.875 9/15/2011 7,425,244 4,600,000 General Motors Acceptance Corporation, LLC ± 6.000 12/15/2011 4,149,715 3,500,000 Goldman Sachs Group, Inc. ± 5.125 1/15/2015 3,308,004 2,500,000 HSBC Capital Funding, LP/Jersey Channel Islands ± 9.547 6/30/2010 2,764,615 815,000 HSBC Holdings plc  6.500 5/2/2036 812,789 2,095,000 International Lease Finance Corporation  5.750 6/15/2011 2,105,073 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 124 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (105.7%) Rate Date Value Financials  continued $3,350,000 iStar Financial, Inc.  5.850% 3/15/2017 $2,963,102 1,700,000 J.P. Morgan Chase & Company * 6.125 6/27/2017 1,725,823 2,940,000 J.P. Morgan Chase Bank NA  5.875 6/13/2016 2,944,778 5,500,000 Lehman Brothers Holdings, Inc.  6.000 7/19/2012 5,499,576 1,830,000 Liberty Property, LP  5.500 12/15/2016 1,779,981 3,795,000 Lincoln National Corporation  7.000 5/17/2016 3,813,205 500,000 Marsh & McLennan Companies, Inc. 5.750 9/15/2015 475,385 1,500,000 Merrill Lynch & Company, Inc. ± 6.050 5/16/2016 1,479,782 850,000 Merrill Lynch & Company, Inc. 6.110 1/29/2037 767,310 4,420,000 Mitsubishi UFG Capital Finance, Ltd. ± 6.346 7/25/2016 4,236,866 1,600,000 Morgan Stanley  4.000 1/15/2010 1,547,723 2,280,000 Morgan Stanley * 6.250 8/9/2026 2,177,382 3,965,698 Preferred Term Securities XXIII, Ltd.  5.560 9/24/2007 3,957,767 2,050,000 ProLogis 5.500 4/1/2012 2,040,914 1,400,000 ProLogis 5.625 11/15/2015 1,371,766 725,000 Prudential Financial, Inc. ± 5.900 3/17/2036 681,240 725,000 Prudential Financial, Inc. ± 5.700 12/14/2036 657,224 1,600,000 QBE Capital Funding II, LP * 6.797 6/1/2017 1,493,952 2,250,000 RBS Capital Trust I ± 5.512 9/30/2014 2,158,387 1,500,000 Regency Centers, LP 5.875 6/15/2017 1,487,520 3,100,000 Reinsurance Group of America, Inc. 5.625 3/15/2017 3,002,291 3,120,000 Residential Capital Corporation  6.460 10/17/2007 3,004,797 2,200,000 Residential Capital Corporation  7.190 10/17/2007 2,125,350 4,340,000 Residential Capital Corporation ~ 6.500 4/17/2013 3,894,612 4,900,000 Residential Capital, LLC  6.500 6/1/2012 4,445,010 4,000,000 Resona Bank, Ltd.  5.850 4/15/2016 3,797,708 2,250,000 Simon Property Group, LP ± 4.600 6/15/2010 2,195,377 1,400,000 Simon Property Group, LP 5.375 6/1/2011 1,392,135 1,485,000 Simon Property Group, LP 5.750 12/1/2015 1,464,620 3,900,000 SLM Corporation  5.400 10/25/2011 3,567,572 2,340,000 SMFG Preferred Capital GBP 1, Ltd. 6.078 1/25/2017 2,240,620 4,190,000 Student Loan Marketing Corporation  4.500 7/26/2010 3,918,241 2,600,000 Swiss RE Capital I, LP * 6.854 5/25/2016 2,588,040 550,000 Travelers Companies, Inc. ± 6.250 6/15/2037 529,788 2,000,000 Travelers Property Casualty Corporation 5.000 3/15/2013 1,949,880 1,500,000 United Health Group 6.500 6/15/2037 1,503,826 2,420,000 Wachovia Bank NA 4.875 2/1/2015 2,267,908 2,225,000 Wachovia Capital Trust III 5.800 3/15/2011 2,182,178 2,350,000 Wachovia Corporation 5.300 10/15/2011 2,323,551 1,030,000 Washington Mutual Bank FA 5.125 1/15/2015 966,901 800,000 Washington Mutual Preferred Funding 6.665 12/1/2020 741,338 4,600,000 Washington Mutual Preferred Funding II 6.895 6/15/2012 4,514,541 4,000,000 WellPoint, Inc.  5.000 12/15/2014 3,769,724 2,940,000 Willis North America, Inc. ~ 6.200 3/28/2017 2,933,376 1,925,000 XL Capital, Ltd. ± 6.250 5/15/2027 1,861,182 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 125 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (105.7%) Rate Date Value Foreign (0.4%) $3,000,000 Pemex Finance, Ltd. ~ 9.030% 2/15/2011 $3,165,000 Total Foreign Mortgage-Backed Securities (14.3%) 60,000,000 Federal National Mortgage Association Conventioanl 30-Yr. Pass Through § 6.000 8/1/2037 59,437,500 56,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through §~ 5.500 8/1/2037 54,075,000 Total Mortgage-Backed Securities Transportation (4.5%) 1,800,000 Burlington Northern Santa Fe Corporation 7.000 12/15/2025 1,869,935 2,192,159 Continental Airlines, Inc.  7.875 7/2/2018 2,214,081 2,250,000 Continental Airlines, Inc. ~ 5.983 4/19/2022 2,158,582 4,500,000 Delta Air Lines, Inc.  7.111 9/18/2011 4,511,250 1,000,000 FedEx Corporation  3.500 4/1/2009 968,980 4,438,963 FedEx Corporation  6.720 1/15/2022 4,753,508 1,750,000 Hertz Corporation  8.875 1/1/2014 1,750,000 3,650,000 Kansas City Southern de Mexico SA de CV 7.375 6/1/2014 3,540,500 2,260,000 Norfolk Southern Corporation  5.640 5/17/2029 2,023,351 9,250,000 Northwest Airlines, Inc.  6.841 4/1/2011 9,157,500 3,097,062 Piper Jaffray Equipment Trust Securities 6.750 4/1/2011 3,035,120 Total Transportation U.S. Government (10.3%) 8,000,000 Federal Home Loan Mortgage Corporation ~ 5.500 8/20/2012 8,123,648 3,250,000 Federal Home Loan Mortgage Corporation 5.000 12/14/2018 3,075,969 7,500,000 Federal National Mortgage Association 5.300 2/22/2011 7,475,678 800,000 U.S. Treasury Bonds 6.250 8/15/2023 907,187 1,020,000 U.S. Treasury Bonds 7.625 2/15/2025 1,327,434 4,070,000 U.S. Treasury Bonds * 6.125 8/15/2029 4,684,635 6,000,000 U.S. Treasury Notes * 4.875 6/30/2012 6,069,372 4,950,000 U.S. Treasury Notes * 4.500 5/15/2017 4,844,426 30,331,950 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 29,462,271 17,000,000 U.S. Treasury Principal Strips  Zero Coupon 11/15/2022 7,848,118 10,250,000 U.S. Treasury Strips ± Zero Coupon 2/15/2013 7,967,530 Total U.S. Government Utilities (6.8%) 2,000,000 Boston Gas & Electric Company 5.900 10/1/2016 1,978,390 1,250,000 Carolina Power & Light, Inc. ± 5.150 4/1/2015 1,209,659 2,635,000 Cleveland Electric Illuminating Company ± 7.430 11/1/2009 2,745,030 1,065,000 Cleveland Electric Illuminating Company  5.700 4/1/2017 1,032,334 1,885,000 Commonwealth Edison Company  5.400 12/15/2011 1,864,557 2,170,000 Commonwealth Edison Company ~ 7.500 7/1/2013 2,283,163 1,500,000 DTE Energy Company  6.375 4/15/2033 1,484,674 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 126 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (105.7%) Rate Date Value Utilities  continued $2,800,000 Dynegy Holdings, Inc.  7.500% 6/1/2015 $2,478,000 1,200,000 Dynegy Holdings, Inc.  8.375 5/1/2016 1,116,000 3,200,000 Edison Mission Energy  7.200 5/15/2019 2,856,000 800,000 Edison Mission Energy  7.625 5/15/2027 698,000 1,000,000 Exelon Corporation ± 6.750 5/1/2011 1,032,056 2,000,000 Exelon Corporation  4.900 6/15/2015 1,845,298 1,200,000 Florida Power & Light Company 6.200 6/1/2036 1,231,598 2,000,000 ITC Holdings Corporation 5.875 9/30/2016 1,965,292 1,600,000 MidAmerican Energy Holdings Company 6.125 4/1/2036 1,529,069 700,000 MidAmerican Energy Holdings Company 5.950 5/15/2037 655,073 1,700,000 Nevada Power Company  6.750 7/1/2037 1,668,603 4,100,000 NiSource Finance Corporation ± 7.875 11/15/2010 4,373,363 1,500,000 NRG Energy, Inc. ± 7.250 2/1/2014 1,447,500 1,000,000 NRG Energy, Inc. ± 7.375 2/1/2016 965,000 950,000 Ohio Edison Company ± 6.875 7/15/2036 986,511 1,306,263 Power Contract Financing, LLC ± 6.256 2/1/2010 1,319,496 1,977,471 Power Receivables Finance, LLC 6.290 1/1/2012 2,009,111 790,000 Progress Energy, Inc. ± 7.000 10/30/2031 840,177 3,200,000 PSEG Power, LLC 5.000 4/1/2014 3,022,112 1,360,000 PSI Energy, Inc. 5.000 9/15/2013 1,314,594 1,730,000 Southwestern Public Service Company 6.000 10/1/2036 1,677,534 2,900,000 TXU Energy Company, LLC  5.860 9/17/2007 2,901,470 1,600,000 Union Electric Company ± 6.400 6/15/2017 1,638,141 1,585,000 Virginia Electric & Power Company 6.000 1/15/2036 1,527,246 Total Utilities Total Long-Term Fixed Income (cost $853,942,105) Exercise Expiration Contracts Options Purchased (0.1%) Price Date Value 860 Call on U.S. Treasury Bond Futures $107.00 8/24/2007 $725,625 165 Put on Crude Oil Futures 71.50 8/16/2007 39,600 133 Put on S&P 500 Mini Futures 1,495.00 8/17/2007 299,915 Total Options Purchased (cost $1,007,029) Interest Maturity Shares Collateral Held for Securities Loaned (6.8%) Rate (+) Date Value 54,009,038 Thrivent Financial Securities Lending Trust 5.360% N/A $54,009,038 Total Collateral Held for Securities Loaned (cost $54,009,038) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 127 Income Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (7.6%) Rate (+) Date Value $4,965,000 Jupiter Securitization Company, LLC ~ 5.280% 8/2/2007 $4,964,272 10,000,000 Nestle Capital Corporation 5.330 8/2/2007 9,998,519 2,610,000 Society of New York 5.280 8/21/2007 2,602,344 37,595,739 Thrivent Money Market Fund 5.090 N/A 37,595,739 5,495,000 Yorktown Capital, LLC 5.280 8/7/2007 5,490,164 Total Short-Term Investments (at amortized cost) Total Investments (cost $969,609,210) 120.2% Other Assets and Liabilities, Net (20.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 1,110 September 2007 $116,286,142 $117,070,312 $784,170 10-Yr. Euro-Bund Futures (56) September 2007 (8,575,538) (8,668,399) (92,861) 10-Yr. Japanese Treasury Bond Futures 8 September 2007 9,245,550 9,317,706 72,156 10-Yr. U.S. Treasury Bond Futures (570) September 2007 (60,474,279) (61,230,472) (756,193) 20-Yr. U.S. Treasury Bond Futures 20 September 2007 2,168,186 2,201,250 33,064 Total Futures Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association Conventional 30-Yr. Pass Through 35 $96.30 August 2007 ($134,330) ($48,197) Total Call Options Written * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2007, $2,420,564 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $220,468,919 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $2,423,669 Gross unrealized depreciation (15,750,581) Net unrealized appreciation (depreciation) ($13,326,912) Cost for federal income tax purposes $969,609,210 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 128 Core Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.9%) Rate Date Value Asset-Backed Securities (24.0%) $5,000,000 Americredit Automobile Receivables Trust  5.400% 8/6/2007 $4,999,265 2,407,051 Associates Manufactured Housing Contract Pass- Through Certificates  7.900 3/15/2027 2,451,962 3,653,630 Bear Stearns Asset-Backed Securities, Inc. ~ 5.560 8/25/2007 3,652,140 2,594,503 Bear Stearns Mortgage Funding Trust ± 5.460 8/25/2007 2,517,838 1,496,954 CIT Equipment Collateral ~ 4.420 5/20/2009 1,491,504 3,500,000 Countrywide Asset-Backed Certificates ± 5.549 4/25/2036 3,486,228 4,000,000 Credit Based Asset Servicing and Securitization, LLC  5.430 8/25/2007 3,995,312 2,500,000 Credit Based Asset Servicing and Securitization, LLC ± 5.501 12/25/2036 2,490,600 5,000,000 DaimlerChrysler Master Owner Trust ± 5.370 8/15/2007 5,001,035 2,500,000 First Franklin Mortgage Loan Asset-Backed Certificates ± 5.410 8/25/2007 2,493,225 3,352,228 First Horizon ABS Trust  5.450 8/25/2007 3,339,768 2,760,168 First Horizon ABS Trust  5.480 8/25/2007 2,750,151 5,000,000 GE Dealer Floorplan Master Note Trust ± 5.360 8/20/2007 5,001,420 4,000,000 GMAC Mortgage Corporation Loan Trust ± 5.390 8/25/2007 3,961,128 5,000,000 GMAC Mortgage Corporation Loan Trust  5.410 8/25/2007 4,998,040 1,615,801 GMAC Mortgage Corporation Loan Trust  5.420 8/25/2007 1,615,662 1,222,965 Green Tree Financial Corporation ± 7.650 10/15/2027 1,259,986 828,766 Master Asset-Backed Securities Trust  5.400 8/25/2007 828,804 2,300,000 Merna Re, Ltd. ~ 7.110 9/30/2007 2,300,000 2,497,616 National Collegiate Student Loan Trust  5.380 8/25/2007 2,499,362 776,708 PG&E Energy Recovery Funding, LLC 3.870 6/25/2011 767,394 1,100,124 Popular ABS Mortgage Pass-Through Trust ~ 5.450 8/25/2007 1,100,164 997,950 Popular ABS Mortgage Pass-Through Trust ± 4.000 12/25/2034 989,687 5,000,000 Renaissance Home Equity Loan Trust ± 5.608 5/25/2036 4,985,340 727,538 Residential Asset Securities Corporation 4.160 7/25/2030 720,223 3,535,794 Residential Funding Mortgage Securities II ~ 5.450 8/25/2007 3,534,012 1,426,759 SLM Student Loan Trust ± 5.370 10/25/2007 1,427,101 5,000,000 Textron Financial Floorplan Master Note Trust ± 5.440 8/13/2007 5,005,040 3,872,620 Wachovia Asset Securitization, Inc. ~ 5.460 8/25/2007 3,863,655 Total Asset-Backed Securities Basic Materials (1.0%) 1,020,000 Alcan, Inc. 5.000 6/1/2015 968,018 430,000 Dow Chemical Company  7.375 11/1/2029 464,300 2,000,000 Precision Castparts Corporation ± 5.600 12/15/2013 2,002,356 Total Basic Materials Capital Goods (1.3%) 890,000 Goodrich Corporation  6.290 7/1/2016 916,837 410,000 Lockheed Martin Corporation 6.150 9/1/2036 408,873 2,750,000 Oakmont Asset Trust ± 4.514 12/22/2008 2,717,151 625,000 Sealed Air Corporation 6.875 7/15/2033 611,295 Total Capital Goods The accompanying Notes to Schedule of Investments are an integral part of this schedule. 129 Core Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.9%) Rate Date Value Commercial Mortgage-Backed Securities (25.5%) $5,000,000 Banc of America Commercial Mortgage, Inc. ± 6.085% 6/11/2035 $5,045,290 4,080,717 Banc of America Mortgage Securities, Inc. ± 4.803 9/25/2035 4,026,390 5,000,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 5.470 8/15/2007 5,000,000 1,265,745 Citigroup Commercial Mortgage Trust ± 5.390 8/15/2007 1,265,447 167,548 Commercial Mortgage Pass-Through Certificates ± 5.420 8/15/2007 167,546 4,000,000 Commercial Mortgage Pass-Through Certificates  5.450 8/15/2007 3,998,652 5,000,000 Commercial Mortgage Pass-Through Certificates  5.500 8/15/2007 4,993,750 4,000,000 Credit Suisse Mortgage Capital Certificates ~ 5.490 8/15/2007 3,998,688 4,000,000 Crown Castle International Corporation  5.245 11/15/2036 3,951,852 3,798,257 First Union National Bank Commercial Mortgage Trust ± 7.390 12/15/2031 3,922,107 5,000,000 Goldman Sachs Mortgage Securities Corporation ± 5.560 11/10/2039 4,871,260 3,000,000 GS Mortgage Securities Corporation II ± 5.450 8/6/2007 2,992,500 2,690,786 HomeBanc Mortgage Trust ±~ 6.008 4/25/2037 2,720,172 3,997,333 J.P. Morgan Alternative Loan Trust ± 5.795 3/25/2036 4,012,563 4,700,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ~ 5.198 12/15/2044 4,655,167 3,690,598 J.P. Morgan Chase Commercial Mortgage Securities Corporation  5.284 5/15/2047 3,644,311 5,500,000 LB-UBS Commercial Mortgage Trust ± 4.187 8/15/2029 5,373,236 3,678,534 Merrill Lynch Mortgage Investors, Inc. ± 4.874 6/25/2035 3,657,776 3,250,000 Merrill Lynch Mortgage Trust ± 5.441 1/12/2044 3,130,884 2,081,740 National Collegiate Student Loan Trust  5.390 8/25/2007 2,082,552 3,221,611 Thornburg Mortgage Securities Trust ~ 5.410 8/25/2007 3,215,564 3,342,098 Thornburg Mortgage Securities Trust ± 5.430 8/25/2007 3,333,984 3,285,766 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 3,185,714 3,435,644 Washington Mutual Mortgage Pass-Through Certificates 4.835 9/25/2035 3,394,829 2,252,300 Zuni Mortgage Loan Trust  5.450 8/25/2007 2,251,329 Total Commercial Mortgage-Backed Securities Communications Services (2.8%) 500,000 British Telecom plc  9.125 12/15/2030 654,648 1,300,000 Comcast Corporation  5.875 2/15/2018 1,248,819 520,000 New Cingular Wireless Services, Inc. ± 8.750 3/1/2031 643,540 510,000 News America, Inc. ± 6.400 12/15/2035 478,985 705,000 Rogers Cable, Inc. 5.500 3/15/2014 679,454 975,000 Rogers Cable, Inc.  6.750 3/15/2015 999,710 130,000 Rogers Cable, Inc.  8.750 5/1/2032 155,923 775,000 Sprint Capital Corporation ~ 6.900 5/1/2019 761,224 525,000 Sprint Capital Corporation ~ 6.875 11/15/2028 491,564 1,175,000 Telecom Italia Capital SA ± 5.250 10/1/2015 1,093,274 775,000 Telefonica Emisones SAU ~ 6.221 7/3/2017 768,010 700,000 Time Warner Cable, Inc. ~ 5.400 7/2/2012 689,544 990,000 Verizon Communications, Inc. ± 5.550 2/15/2016 962,230 Total Communications Services The accompanying Notes to Schedule of Investments are an integral part of this schedule. 130 Core Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.9%) Rate Date Value Consumer Cyclical (1.4%) $1,080,000 D.R. Horton, Inc. ± 6.500% 4/15/2016 $981,562 1,250,000 Ford Motor Credit Company ± 6.625 6/16/2008 1,241,764 925,000 JC Penney Corporation, Inc. ~ 5.750 2/15/2018 884,887 1,110,000 Nissan Motor Acceptance Corporation ± 5.625 3/14/2011 1,108,787 800,000 Walmart Stores, Inc.  5.875 4/5/2027 773,243 Total Consumer Cyclical Consumer Non-Cyclical (1.4%) 1,845,000 Abbott Laboratories ± 5.600 5/15/2011 1,859,256 765,000 Baxter International, Inc.  5.900 9/1/2016 766,554 575,000 Procter & Gamble Company 5.550 3/5/2037 543,130 1,325,000 Wyeth  6.950 3/15/2011 1,396,341 340,000 Wyeth 5.950 4/1/2037 322,767 Total Consumer Non-Cyclical Energy (1.4%) 900,000 Apache Corporation  5.250 4/15/2013 885,968 1,100,000 Canadian Natural Resources, Ltd. ± 5.700 5/15/2017 1,065,151 900,000 Nexen, Inc. ± 5.650 5/15/2017 866,295 575,000 Plains All American Pipeline, LP/PAA Finance Corporation 6.650 1/15/2037 566,936 1,500,000 Ras Laffan Liquefied Natural Gas Company, Ltd. II ± 5.298 9/30/2020 1,429,185 Total Energy Financials (13.9%) 1,005,000 American International Group, Inc. ± 6.250 3/15/2037 925,764 125,000 BAC Capital Trust XI 6.625 5/23/2036 124,490 1,000,000 BAC Capital Trust XIV  5.630 3/15/2012 950,349 440,000 Capital One Capital III ~ 7.686 8/15/2036 420,882 1,150,000 Capmark Financial Group, Inc.  5.875 5/10/2012 1,075,334 400,000 Capmark Financial Group, Inc. 6.300 5/10/2017 354,331 1,250,000 Corestates Capital Trust I ± 8.000 12/15/2026 1,294,318 1,145,000 Countrywide Financial Corporation  5.800 6/7/2012 1,100,830 2,500,000 Deluxe Corporation ± 3.500 10/1/2007 2,450,000 355,000 General Electric Capital Corporation 5.720 8/22/2011 356,351 2,225,000 General Electric Capital Corporation  4.375 3/3/2012 2,140,210 2,200,000 General Motors Acceptance Corporation  6.875 9/15/2011 2,045,778 1,700,000 General Motors Acceptance Corporation, LLC ± 6.000 12/15/2011 1,533,590 1,500,000 Goldman Sachs Group, Inc. ± 5.125 1/15/2015 1,417,716 575,000 HSBC Holdings plc ± 6.500 5/2/2036 573,440 765,000 International Lease Finance Corporation ~ 5.750 6/15/2011 768,678 985,000 iStar Financial, Inc. ~ 5.850 3/15/2017 871,240 1,150,000 J.P. Morgan Chase & Company * 6.125 6/27/2017 1,167,468 850,000 J.P. Morgan Chase Bank NA  5.875 6/13/2016 851,381 630,000 Liberty Property, LP  5.500 12/15/2016 612,780 850,000 Lincoln National Corporation  7.000 5/17/2016 854,077 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 131 Core Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.9%) Rate Date Value Financials  continued $600,000 Merrill Lynch & Company, Inc. ± 6.050% 5/16/2016 $591,913 1,595,000 Mitsubishi UFG Capital Finance, Ltd.  6.346 7/25/2016 1,528,914 720,000 Morgan Stanley ± 6.250 8/9/2026 687,594 2,000,000 ProLogis ± 5.500 4/1/2012 1,991,136 775,000 Prudential Financial, Inc. ~ 6.100 6/15/2017 787,426 390,000 Prudential Financial, Inc. ~ 5.700 12/14/2036 353,541 1,875,000 RBS Capital Trust I  5.512 9/30/2014 1,798,656 950,000 Reinsurance Group of America, Inc. ~ 5.625 3/15/2017 920,057 2,040,000 Residential Capital Corporation ± 6.460 10/17/2007 1,964,675 1,445,000 Residential Capital Corporation ± 6.500 4/17/2013 1,296,708 1,295,000 Residential Capital, LLC ~ 6.500 6/1/2012 1,174,753 885,000 Resona Bank, Ltd. 5.850 4/15/2016 840,243 1,750,000 Simon Property Group, LP ± 4.600 6/15/2010 1,707,515 1,240,000 Simon Property Group, LP ± 5.375 6/1/2011 1,233,034 1,250,000 SLM Corporation  5.400 10/25/2011 1,143,452 1,375,000 Student Loan Marketing Corporation  4.500 7/26/2010 1,285,819 850,000 Swiss RE Capital I, LP ± 6.854 5/25/2016 846,090 350,000 Travelers Companies, Inc. 6.250 6/15/2037 337,138 550,000 United Health Group 6.500 6/15/2037 551,403 770,000 Wachovia Bank NA 4.875 2/1/2015 721,607 1,895,000 Wachovia Capital Trust III  5.800 3/15/2011 1,858,529 205,000 Washington Mutual Preferred Funding 6.665 12/1/2020 189,968 1,900,000 Washington Mutual Preferred Funding II  6.895 6/15/2012 1,864,702 760,000 Willis North America, Inc. 6.200 3/28/2017 758,288 Total Financials Mortgage-Backed Securities (33.1%) 42,500,000 Federal National Mortgage Association Conventioanl 30-Yr. Pass Through § 6.000 8/1/2037 42,101,562 76,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through §~ 5.500 8/1/2037 73,387,500 Total Mortgage-Backed Securities Transportation (2.9%) 575,000 Burlington Northern Santa Fe Corporation ±~ 7.000 12/15/2025 597,340 1,150,000 Continental Airlines, Inc.  5.983 4/19/2022 1,103,276 1,550,000 Delta Air Lines, Inc.  7.111 9/18/2011 1,553,875 1,178,149 FedEx Corporation ± 6.720 1/15/2022 1,261,633 650,000 Norfolk Southern Corporation ± 5.640 5/17/2029 581,937 3,500,000 Northwest Airlines, Inc. ± 6.841 4/1/2011 3,465,000 1,550,000 Union Pacific Corporation  6.125 1/15/2012 1,581,837 Total Transportation The accompanying Notes to Schedule of Investments are an integral part of this schedule. 132 Core Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (122.9%) Rate Date Value U.S. Government (11.8%) $2,000,000 Federal Home Loan Mortgage Corporation  5.000% 12/14/2018 $1,892,904 2,500,000 Federal National Mortgage Association  5.300 2/22/2011 2,491,892 800,000 U.S. Treasury Notes * 4.625 2/29/2012 800,875 750,000 U.S. Treasury Notes * 4.875 6/30/2012 758,672 6,550,000 U.S. Treasury Notes * 4.000 2/15/2015 6,243,991 9,270,000 U.S. Treasury Notes ~ 4.125 5/15/2015 8,891,960 1,420,000 U.S. Treasury Notes * 4.625 11/15/2016 1,402,693 2,085,000 U.S. Treasury Notes * 4.500 5/15/2017 2,040,531 17,096,190 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 16,606,008 Total U.S. Government Utilities (2.4%) 825,000 Cleveland Electric Illuminating Company  5.700 4/1/2017 799,696 965,000 Commonwealth Edison Company ± 5.400 12/15/2011 954,535 1,500,000 Exelon Corporation ± 6.750 5/1/2011 1,548,084 775,000 MidAmerican Energy Holdings Company  5.950 5/15/2037 725,259 988,736 Power Receivables Finance, LLC  6.290 1/1/2012 1,004,555 800,000 Progress Energy, Inc. ± 7.000 10/30/2031 850,812 800,000 PSI Energy, Inc. ± 5.000 9/15/2013 773,290 1,150,000 Union Electric Company  6.400 6/15/2017 1,177,414 700,000 Virginia Electric & Power Company ± 6.000 1/15/2036 674,493 Total Utilities Total Long-Term Fixed Income (cost $432,897,377) Exercise Expiration Contracts Options Purchased (0.1%) Price Date Value 330 Call on U.S. Treasury Bond Futures $107.00 8/24/2007 $278,438 50 Put on Crude Oil Futures 71.50 8/16/2007 12,000 64 Put on S&P 500 Mini Futures 1,495.00 8/17/2007 144,320 Total Options Purchased (cost $385,820) Interest Maturity Shares Collateral Held for Securities Loaned (8.4%) Rate (+) Date Value 29,282,765 Thrivent Financial Securities Lending Trust 5.360% N/A $29,282,765 Total Collateral Held for Securities Loaned (cost $29,282,765) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 133 Core Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (9.4%) Rate (+) Date Value $4,000,000 Amsterdam Funding Corporation 5.360% 8/1/2007 $4,000,000 5,000,000 Jupiter Securitization Company, LLC ~ 5.280 8/2/2007 4,999,267 4,805,000 Mont Blanc Capital Corporation 5.360 8/1/2007 4,805,000 5,508,000 Three Pillars, Inc. 5.350 8/3/2007 5,506,363 13,459,632 Thrivent Money Market Fund 5.090 N/A 13,459,632 Total Short-Term Investments (at amortized cost) Total Investments (cost $495,336,224) 140.8% Other Assets and Liabilities, Net (40.8%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 5-Yr. U.S. Treasury Bond Futures 415 September 2007 $43,607,360 $43,769,531 $162,171 10-Yr. Euro-Bund Futures (25) September 2007 (3,828,365) (3,869,821) (41,456) 10-Yr. Japanese Treasury Bond Futures 3 September 2007 3,467,081 3,494,140 27,059 10-Yr. U.S. Treasury Bond Futures (335) September 2007 (35,637,103) (35,986,330) (349,227) 20-Yr. U.S. Treasury Bond Futures 55 September 2007 6,000,324 6,053,438 53,114 Total Futures Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association Conventional 30-Yr. Pass Through 20 $96.30 August 2007 ($76,760) ($27,541) Total Call Options Written * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2007, $1,918,438 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $100,208,776 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: TIPS  Treasury Inflation Protected Security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $1,178,458 Gross unrealized depreciation (5,607,915) Net unrealized appreciation (depreciation) ($4,429,457) Cost for federal income tax purposes $495,336,224 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 134 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.5%) Rate Date Value Asset-Backed Securities (21.1%) $1,500,000 Americredit Automobile Receivables Trust  5.400% 8/6/2007 $1,499,780 1,000,000 Americredit Automobile Receivables Trust  3.430 7/6/2011 982,449 3,000,000 Capital Auto Receivables Asset Trust ~ 5.380 7/15/2010 3,010,557 426,070 Caterpillar Financial Asset Trust 3.900 2/25/2009 424,769 1,419,180 Chase Manhattan Auto Owner Trust  4.840 7/15/2009 1,416,729 748,477 CIT Equipment Collateral ± 4.420 5/20/2009 745,752 2,000,000 Countrywide Asset-Backed Certificates  5.549 4/25/2036 1,992,130 2,269,000 Countrywide Asset-Backed Certificates  5.683 10/25/2036 2,264,977 2,000,000 Countrywide Home Loans Asset-Backed Securities ± 6.085 6/25/2021 1,963,572 364,513 CPS Auto Trust 4.520 3/15/2010 363,630 2,500,000 Credit Acceptance Auto Dealer Loan Trust  5.320 10/15/2012 2,495,125 2,000,000 Credit Based Asset Servicing and Securitization, LLC  5.501 12/25/2036 1,992,480 3,000,000 DaimlerChrysler Auto Trust  5.330 8/8/2010 3,003,369 1,500,000 DaimlerChrysler Master Owner Trust  5.370 8/15/2007 1,500,310 2,500,000 Drive Auto Receivables Trust  5.300 7/15/2011 2,501,638 3,500,000 Federal Home Loan Mortgage Corporation  5.350 8/25/2007 3,497,812 91,034 First Franklin Mortgage Loan Asset-Backed Certificates 5.500 3/25/2036 90,967 863,439 GE Commercial Loan Trust  5.420 10/19/2007 863,214 1,500,000 GE Dealer Floorplan Master Note Trust  5.360 8/20/2007 1,500,426 958,538 GE Equipment Small Ticket, LLC 4.380 7/22/2009 953,769 3,000,000 GMAC Mortgage Corporation Loan Trust ~ 5.390 8/25/2007 2,970,846 1,500,000 GMAC Mortgage Corporation Loan Trust ± 5.410 8/25/2007 1,499,412 1,346,501 GMAC Mortgage Corporation Loan Trust  5.420 8/25/2007 1,346,385 2,500,000 GMAC Mortgage Corporation Loan Trust ~ 5.750 10/25/2036 2,497,540 1,500,000 Harley Davidson Motorcycle Trust 5.240 1/15/2012 1,500,790 806,325 Harley Davidson Motorcycle Trust 3.200 5/15/2012 789,792 167,629 Honda Auto Receivables Owner Trust 2.910 10/20/2008 166,961 458,237 Honda Auto Receivables Owner Trust 2.960 4/20/2009 457,654 306,564 Household Automotive Trust 5.400 6/17/2009 306,526 3,500,000 Household Home Equity Loan Trust  5.320 3/20/2036 3,489,860 2,000,000 Household Home Equity Loan Trust  5.660 3/20/2036 1,998,898 465,990 John Deere Owner Trust 3.980 6/15/2009 463,774 3,500,000 Merna Re, Ltd.  7.110 9/30/2007 3,500,000 3,000,000 Mortgage Equity Conversion Asset Trust  5.420 8/25/2007 2,982,188 3,000,000 Mortgage Equity Conversion Asset Trust  5.440 8/25/2007 2,985,938 178,488 Nissan Auto Lease Trust 3.180 6/15/2010 178,144 1,000,000 Nissan Auto Receivables Owner Trust 4.740 9/15/2009 995,647 297,762 Nomura Asset Acceptance Corporation  5.460 8/25/2007 296,608 863,009 PG&E Energy Recovery Funding, LLC 3.870 6/25/2011 852,660 249,487 Popular ABS Mortgage Pass-Through Trust 4.000 12/25/2034 247,422 2,000,000 Renaissance Home Equity Loan Trust 5.608 5/25/2036 1,994,136 579,012 Residential Asset Securities Corporation 5.010 4/25/2033 551,178 3,000,000 Santander Drive Auto Receivables Trust 5.050 9/15/2011 2,992,251 428,028 SLM Student Loan Trust  5.370 10/25/2007 428,130 1,500,000 Textron Financial Floorplan Master Note Trust  5.440 8/13/2007 1,501,512 1,714,602 USAA Auto Owner Trust 4.830 4/15/2010 1,711,038 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 135 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.5%) Rate Date Value Asset-Backed Securities  continued $1,452,232 Wachovia Asset Securitization, Inc.  5.460% 8/25/2007 $1,448,870 3,000,000 Wachovia Auto Loan Owner Trust 5.230 8/22/2011 3,001,056 4,000,000 Washington Mutual Master Note Trust  5.350 8/15/2007 4,003,040 Total Asset-Backed Securities Basic Materials (1.0%) 600,000 BHP Billiton Finance, Ltd.  5.125 3/29/2012 589,468 400,000 Equistar Chemicals, LP 10.125 9/1/2008 414,000 1,000,000 Lubrizol Corporation 4.625 10/1/2009 982,198 500,000 Monsanto Company 4.000 5/15/2008 494,367 1,500,000 Precision Castparts Corporation 6.750 12/15/2007 1,506,036 Total Basic Materials Capital Goods (1.1%) 1,450,000 Goodrich Corporation  7.500 4/15/2008 1,467,333 1,000,000 John Deere Capital Corporation ± 4.400 7/15/2009 984,216 1,000,000 Oakmont Asset Trust  4.514 12/22/2008 988,055 880,000 Raytheon Company 6.750 8/15/2007 880,609 Total Capital Goods Commercial Mortgage-Backed Securities (21.8%) 2,312,574 American Home Mortgage Assets  5.942 8/25/2007 2,315,826 1,600,000 Banc of America Commercial Mortgage, Inc. ± 5.001 9/10/2010 1,578,467 613,232 Banc of America Commercial Mortgage, Inc. ~ 4.037 11/10/2039 600,602 3,000,000 Banc of America Large Loan Trust  5.430 8/15/2007 2,999,061 3,000,000 Banc of America Large Loan Trust  5.530 8/15/2007 3,000,078 1,224,215 Banc of America Mortgage Securities, Inc.  4.803 9/25/2035 1,207,917 1,640,712 Bear Stearns Adjustable Rate Mortgage Trust  4.625 8/25/2010 1,615,124 2,000,000 Bear Stearns Commercial Mortgage Securities, Inc.  5.470 8/15/2007 2,000,000 700,000 Bear Stearns Commercial Mortgage Securities, Inc. ± 3.869 2/11/2041 684,262 1,901,275 Chase Mortgage Finance Corporation  4.577 2/25/2037 1,868,155 191,117 Citigroup Mortgage Loan Trust, Inc. 4.922 8/25/2035 190,189 2,000,000 Citigroup Mortgage Loan Trust, Inc. ± 5.536 3/25/2036 1,992,104 50,264 Commercial Mortgage Pass-Through Certificates  5.420 8/15/2007 50,264 1,000,000 Commercial Mortgage Pass-Through Certificates ± 5.450 8/15/2007 999,663 3,000,000 Commercial Mortgage Pass-Through Certificates  5.500 8/15/2007 2,996,250 1,824,346 Countrywide Home Loans, Inc.  5.363 3/20/2036 1,819,446 1,934,014 Countrywide Home Loans, Inc.  5.867 9/20/2036 1,950,538 1,500,000 Credit Suisse Mortgage Capital Certificates  5.490 8/15/2007 1,499,508 2,500,000 Crown Castle International Corporation  5.245 11/15/2036 2,469,908 2,824,432 Deutsche Alt-A Securities, Inc.  5.799 8/25/2007 2,824,432 1,354,163 Federal Home Loan Mortgage Corporation Multifamily Structured Pass Through  5.487 4/25/2010 1,351,317 1,200,938 General Electric Commercial Mortgage Corporation  4.591 7/10/2045 1,181,645 1,537,592 HomeBanc Mortgage Trust  6.008 4/25/2037 1,554,384 659,572 Impac CMB Trust  5.640 8/25/2007 660,039 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 136 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.5%) Rate Date Value Commercial Mortgage-Backed Securities  continued $1,598,933 J.P. Morgan Alternative Loan Trust 5.795% 3/25/2036 $1,605,025 846,410 J.P. Morgan Chase Commercial Mortgage Securities Corporation 2.790 1/12/2039 820,176 4,000,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation ~ 5.198 12/15/2044 3,961,844 2,793,899 J.P. Morgan Mortgage Trust ~ 5.008 7/25/2035 2,771,727 250,000 LB-UBS Commercial Mortgage Trust ± 3.323 3/15/2027 246,628 750,000 LB-UBS Commercial Mortgage Trust 4.187 8/15/2029 732,714 1,151,235 LB-UBS Commercial Mortgage Trust 4.741 9/15/2040 1,139,776 518,258 Lehman Brothers CALSTRS Mortgage Trust 3.988 11/20/2012 515,531 2,618,381 Merrill Lynch Mortgage Investors, Inc.  4.874 6/25/2035 2,603,605 1,446,370 Residential Accredit Loans, Inc. 5.609 9/25/2035 1,452,238 1,253,287 Thornburg Mortgage Securities Trust  5.430 8/25/2007 1,250,244 2,750,000 Wachovia Bank Commercial Mortgage Trust 3.958 12/15/2035 2,696,744 1,530,465 Wachovia Mortgage Loan Trust, LLC 5.580 5/20/2036 1,539,207 3,090,037 Washington Mutual Alternative Loan Trust  5.779 8/25/2007 3,052,378 2,292,399 Washington Mutual Alternative Loan Trust  5.942 8/25/2007 2,273,683 1,577,168 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 1,529,143 1,098,774 Washington Mutual Mortgage Pass-Through Certificates  5.610 8/25/2007 1,098,595 2,592,290 Washington Mutual Mortgage Pass-Through Certificates  5.909 8/25/2007 2,584,290 1,030,693 Washington Mutual Mortgage Pass-Through Certificates 4.835 9/25/2035 1,018,449 2,845,933 Washington Mutual, Inc.  5.762 8/25/2007 2,831,926 2,911,699 Washington Mutual, Inc.  5.842 8/25/2007 2,899,643 3,500,000 Wells Fargo Mortgage Backed Securities Trust 3.539 9/25/2034 3,407,341 631,494 Wells Fargo Mortgage Backed Securities Trust 4.950 3/25/2036 625,784 787,917 Wells Fargo Mortgage Backed Securities Trust 5.094 3/25/2036 782,811 Total Commercial Mortgage-Backed Securities Communications Services (4.4%) 1,200,000 Ameritech Capital Funding Corporation 6.250 5/18/2009 1,216,696 1,000,000 British Telecom plc  8.625 12/15/2010 1,096,160 1,400,000 Comcast Cable Communications, LLC  6.200 11/15/2008 1,412,478 900,000 Comcast Cable Communications, LLC  6.875 6/15/2009 921,863 750,000 Cox Communications, Inc.  7.875 8/15/2009 782,499 600,000 Cox Communications, Inc.  4.625 1/15/2010 586,083 1,050,000 GTE Corporation  7.510 4/1/2009 1,083,577 845,000 News America Holdings, Inc. 7.375 10/17/2008 859,501 500,000 Qwest Corporation 5.625 11/15/2008 495,625 1,120,000 Rogers Cable, Inc. 7.875 5/1/2012 1,207,735 1,000,000 SBC Communications, Inc. 4.125 9/15/2009 975,488 1,000,000 Sprint Capital Corporation 6.125 11/15/2008 1,006,151 1,000,000 Telecom Italia Capital SA 4.000 11/15/2008 979,623 600,000 Telecom Italia Capital SA 6.200 7/18/2011 605,159 500,000 Telefonos de Mexico SA de CV 4.500 11/19/2008 492,558 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 137 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.5%) Rate Date Value Communications Services  continued $1,100,000 Time Warner Cable, Inc. 5.400% 7/2/2012 $1,083,569 1,000,000 Time Warner Entertainment Company, LP 7.250 9/1/2008 1,019,130 800,000 Vodafone Group plc 5.350 2/27/2012 784,073 Total Communications Services Consumer Cyclical (4.1%) 750,000 Carnival Corporation  3.750 11/15/2007 746,182 1,460,000 Centex Corporation  4.750 1/15/2008 1,450,290 1,300,000 CVS Caremark Corporation  5.660 9/4/2007 1,300,584 1,200,000 CVS Corporation  4.000 9/15/2009 1,165,423 900,000 D.R. Horton, Inc. ± 8.000 2/1/2009 896,421 1,000,000 DaimlerChrysler North American Holdings Corporation  5.886 11/1/2007 1,004,759 750,000 Ford Motor Credit Company 6.625 6/16/2008 745,058 900,000 May Department Stores Company 4.800 7/15/2009 884,881 1,900,000 Ryland Group, Inc. 5.375 6/1/2008 1,892,448 1,827,493 SLM Private Credit Student Loan Trust  5.370 9/15/2007 1,827,718 1,000,000 Walmart Stores, Inc. 5.000 4/5/2012 985,200 2,600,000 Walt Disney Company ~ 5.430 10/16/2007 2,598,859 Total Consumer Cyclical Consumer Non-Cyclical (2.1%) 1,000,000 Baxter International, Inc. ± 5.196 2/16/2008 998,349 1,500,000 Cadbury Schweppes plc ± 3.875 10/1/2008 1,469,774 890,000 Fortune Brands, Inc. ± 5.125 1/15/2011 881,095 1,500,000 General Mills, Inc.  6.378 10/15/2008 1,511,666 825,000 Kroger Company  6.375 3/1/2008 828,493 1,200,000 Miller Brewing Company  4.250 8/15/2008 1,183,087 400,000 Safeway, Inc. 6.500 11/15/2008 404,923 700,000 Wyeth 4.375 3/1/2008 695,125 Total Consumer Non-Cyclical Energy (2.0%) 1,075,000 Enterprise Products Operating, LP  4.000 10/15/2007 1,071,348 500,000 Enterprise Products Operating, LP 4.625 10/15/2009 491,764 1,175,000 KeySpan Corporation ± 4.900 5/16/2008 1,170,380 1,300,000 Kinder Morgan Energy Partners, LP  5.350 8/15/2007 1,299,891 1,000,000 Oneok, Inc. 5.510 2/16/2008 1,000,498 900,000 Premcor Refining Group, Inc. 6.125 5/1/2011 912,180 1,600,000 Sempra Energy 7.950 3/1/2010 1,693,464 Total Energy The accompanying Notes to Schedule of Investments are an integral part of this schedule. 138 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.5%) Rate Date Value Financials (18.6%) $750,000 Abbey National plc ±> 6.700% 6/15/2008 $757,406 1,700,000 American Express Credit Corporation  5.470 8/6/2007 1,700,141 1,300,000 American Express Credit Corporation  5.500 9/4/2007 1,298,279 1,000,000 American General Finance Corporation ± 5.480 10/18/2007 1,000,592 600,000 BAC Capital Trust XIV  5.630 3/15/2012 570,209 3,200,000 Bank of New York Co., Inc.  4.250 9/4/2012 3,196,832 1,000,000 Capital One Bank ± 4.875 5/15/2008 994,209 850,000 Capmark Financial Group, Inc. ~ 5.875 5/10/2012 794,812 1,000,000 Chubb Corporation ± 4.934 11/16/2007 998,723 1,100,000 CIT Group, Inc.  5.200 11/3/2010 1,084,958 300,000 Corestates Capital Trust I  8.000 12/15/2026 310,636 1,100,000 Countrywide Home Loans, Inc.  4.125 9/15/2009 1,059,355 900,000 Credit Suisse First Boston USA, Inc.  5.490 9/10/2007 900,961 1,000,000 Deluxe Corporation ± 3.500 10/1/2007 980,000 600,000 Developers Diversified Realty Corporation 4.625 8/1/2010 583,755 1,000,000 Donaldson, Lufkin & Jenrette, Inc.  6.500 4/1/2008 1,006,442 500,000 First Chicago Corporation 6.375 1/30/2009 507,343 1,600,000 First Union Corporation ± 6.300 4/15/2008 1,611,101 900,000 General Electric Capital Corporation  5.200 2/1/2011 897,467 1,200,000 General Motors Acceptance Corporation  6.875 8/28/2012 1,103,801 3,500,000 Goldman Sachs Group, Inc. ~ 5.440 9/24/2007 3,495,902 900,000 Goldman Sachs Group, Inc.  4.500 6/15/2010 878,876 900,000 Hartford Financial Services Group, Inc. ± 5.550 8/16/2008 901,301 1,200,000 International Lease Finance Corporation ~ 3.300 1/23/2008 1,187,246 950,000 International Lease Finance Corporation 5.750 6/15/2011 954,568 750,000 iSTAR Financial, Inc.  4.875 1/15/2009 742,786 600,000 iSTAR Financial, Inc.  5.125 4/1/2011 581,834 705,000 J.P. Morgan Chase & Company  5.600 6/1/2011 708,622 900,000 John Hancock Global Funding II  3.750 9/30/2008 882,812 1,000,000 KeyCorp 4.700 5/21/2009 993,325 1,500,000 Lehman Brothers Holdings E-Capital Trust I  6.140 8/20/2007 1,514,054 1,000,000 Lehman Brothers Holdings, Inc. 3.500 8/7/2008 980,017 800,000 Lehman Brothers Holdings, Inc. * 6.000 7/19/2012 799,938 1,000,000 MBNA Europe Funding plc  5.460 9/7/2007 1,000,000 3,500,000 Merrill Lynch & Company, Inc. ~ 5.576 8/6/2007 3,491,750 1,200,000 Merrill Lynch & Company, Inc.  4.000 11/15/2007 1,193,778 1,500,000 Mizuho Preferred Capital Company, LLC 8.790 6/30/2008 1,542,171 500,000 Monumental Global Funding II 3.850 3/3/2008 494,918 3,500,000 Morgan Stanley * 5.640 10/15/2007 3,504,568 600,000 Morgan Stanley Dean Witter & Company 6.750 4/15/2011 621,228 2,700,000 Nations Bank Capital Trust IV 8.250 4/15/2027 2,810,241 1,100,000 Pacific Life Global Funding 3.750 1/15/2009 1,076,454 900,000 Popular North America, Inc. 5.200 12/12/2007 897,962 1,000,000 Premium Asset Trust  5.510 10/15/2007 1,001,212 600,000 Pricoa Global Funding I 4.350 6/15/2008 591,476 1,000,000 Protective Life Secured Trust 4.000 10/7/2009 974,230 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 139 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.5%) Rate Date Value Financials  continued $1,200,000 Residential Capital Corporation  7.190% 10/17/2007 $1,159,282 1,000,000 Residential Capital Corporation 6.125 11/21/2008 959,299 450,000 Residential Capital Corporation 6.000 2/22/2011 414,772 1,800,000 Simon Property Group, LP ± 6.375 11/15/2007 1,802,484 1,000,000 SLM Corporation 4.000 1/15/2009 967,062 800,000 SLM Corporation 5.400 10/25/2011 731,810 4,000,000 Societe Generale Real Estate Company, LLC 7.640 9/30/2007 4,013,676 775,000 Tokai Preferred Capital Company, LLC 9.980 12/31/2007 804,489 600,000 UnumProvident Corporation 5.997 5/15/2008 601,157 300,000 Wachovia Capital Trust III 5.800 3/15/2011 294,226 600,000 Wachovia Corporation 6.375 2/1/2009 608,991 700,000 Wachovia Corporation 6.150 3/15/2009 708,672 600,000 Washington Mutual Preferred Funding II 6.895 6/15/2012 588,853 1,000,000 Washington Mutual, Inc. 4.000 1/15/2009 979,443 1,000,000 Wells Fargo & Company  5.460 9/17/2007 1,002,094 Total Financials Mortgage-Backed Securities (6.9%) 4,335,725 Federal National Mortgage Association 6.000 8/1/2024 4,347,600 22,000,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through § ~ 6.000 8/1/2037 21,793,747 Total Mortgage-Backed Securities Technology (0.6%) 1,000,000 International Business Machines Corporation ± 4.950 3/22/2011 989,338 300,000 Sun Microsystems, Inc. 7.650 8/15/2009 312,275 900,000 Xerox Corporation 5.500 5/15/2012 885,023 Total Technology Transportation (1.7%) 625,000 Delta Air Lines, Inc.  7.111 9/18/2011 626,562 700,000 FedEx Corporation  3.500 4/1/2009 678,286 1,400,000 Norfolk Southern Corporation  6.200 4/15/2009 1,415,427 1,085,000 Northwest Airlines, Inc. 6.841 4/1/2011 1,074,150 2,200,000 Petro Stopping Centers, LP/Petro Financial Corporation 9.000 2/15/2012 2,326,500 500,000 Union Pacific Corporation 6.125 1/15/2012 510,270 Total Transportation U.S. Government (8.9%) 3,000,000 Federal Home Loan Bank  4.100 6/13/2008 2,973,675 3,000,000 Federal Home Loan Bank  4.875 2/9/2010 2,993,115 2,500,000 Federal Home Loan Mortgage Corporation ~ 3.875 6/15/2008 2,473,252 1,000,000 Federal Home Loan Mortgage Corporation  4.625 8/15/2008 995,651 2,000,000 Federal Home Loan Mortgage Corporation  4.750 11/3/2009 1,991,176 1,500,000 Federal National Mortgage Association  4.375 9/7/2007 1,499,680 1,200,000 Federal National Mortgage Association 5.400 2/1/2008 1,200,486 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 140 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (98.5%) Rate Date Value U.S. Government  continued $1,000,000 Federal National Mortgage Association  3.875% 7/15/2008 $988,740 1,500,000 Federal National Mortgage Association  4.000 9/2/2008 1,483,593 2,000,000 Federal National Mortgage Association  5.300 2/22/2011 1,993,514 2,500,000 Federal National Mortgage Association  5.125 4/15/2011 2,506,155 13,235,760 U.S. Treasury Notes, TIPS * 2.000 7/15/2014 12,856,264 Total U.S. Government Utilities (4.2%) 1,000,000 Carolina Power & Light, Inc. ± 5.950 3/1/2009 1,008,717 1,000,000 CenterPoint Energy, Inc. ± 5.875 6/1/2008 1,002,560 375,000 Cleveland Electric Illuminating Company  7.430 11/1/2009 390,659 1,500,000 Commonwealth Edison Company ± 3.700 2/1/2008 1,486,545 750,000 Dominion Resources, Inc.  5.660 9/28/2007 750,000 1,400,000 Dominion Resources, Inc.  4.125 2/15/2008 1,389,899 325,000 DPL, Inc. 6.250 5/15/2008 327,150 500,000 DTE Energy Company  5.630 8/16/2007 500,170 900,000 Niagara Mohawk Power Corporation 7.750 10/1/2008 923,263 500,000 Pacific Gas & Electric Company 3.600 3/1/2009 486,450 329,579 Power Receivables Finance, LLC 6.290 1/1/2012 334,852 2,500,000 PSEG Funding Trust 5.381 11/16/2007 2,497,912 239,000 Texas-New Mexico Power Company 6.125 6/1/2008 239,890 1,500,000 TXU Energy Company, LLC  5.860 9/17/2007 1,500,760 1,000,000 Virginia Electric & Power Company 4.500 12/15/2010 973,889 2,100,000 Yorkshire Power Finance, Ltd. 6.496 2/25/2008 2,111,315 Total Utilities Total Long-Term Fixed Income (cost $376,461,737) Exercise Expiration Contracts Options Purchased (0.1%) Price Date Value 170 Call on U.S. Treasury Bond Futures $107.00 8/24/2007 $143,438 25 Put on Crude Oil Futures 71.50 8/16/2007 6,000 63 Put on S&P 500 Mini Futures 1,495.00 8/17/2007 142,065 Total Options Purchased (cost $240,537) Interest Maturity Shares Collateral Held for Securities Loaned (4.4%) Rate (+) Date Value 16,665,430 Thrivent Financial Securities Lending Trust 5.360% N/A $16,665,430 Total Collateral Held for Securities Loaned (cost $16,665,430) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 141 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (7.0%) Rate (+) Date Value $6,000,000 Mont Blanc Capital Corporation  5.280% 8/20/2007 $5,983,280 3,000,000 Society of New York 5.280 8/21/2007 2,991,200 14,681,077 Thrivent Money Market Fund 5.090 N/A 14,681,077 3,000,000 Yorktown Capital, LLC 5.280 8/13/2007 2,994,720 Total Short-Term Investments (at amortized cost) Total Investments (cost $420,017,981) 110.0% Other Assets and Liabilities, Net (10.0%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 2-Yr. U.S. Treasury Bond Futures 100 September 2007 $20,394,055 $20,493,750 $99,695 5-Yr. U.S. Treasury Bond Futures 250 September 2007 26,232,794 26,367,187 134,393 10-Yr. Euro-Bund Futures (15) September 2007 (2,297,020) (2,321,893) (24,873) 10-Yr. Japanese Treasury Bond Futures 2 September 2007 2,311,387 2,329,426 18,039 10-Yr. U.S. Treasury Bond Futures (260) September 2007 (27,702,645) (27,929,689) (227,044) Total Futures Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Federal National Mortgage Association 15 $98.88 August 2007 ($43,271) ($16,903) Conventional 30-Yr. Pass Through Total Call Options Written The accompanying Notes to Schedule of Investments are an integral part of this schedule. 142 Limited Maturity Bond Fund Schedule of Investments as of July 31, 2007 (unaudited) Notional Fund Fund Buy/Sell Termination Principal Unrealized Swaps and Counterparty Receives Pays Protection Date Amount Gain/(Loss) Credit Default Swaps LCDX, N.A. Index Series 8, 5 Year, at 1.20%; N/A N/A Sell June 2012 $1,700,000 ($135,357) Bank of America, N.A. LCDX, N.A. Index Series 8, 5 Year, at 1.20%; N/A N/A Sell June 2012 1,700,000 (133,824) J.P. Morgan Chase and Co. Interest Rate Swaps Bank of America, N.A. 2 Year 5.275% 3 Month LIBOR N/A May 2009 11,000,000 32,735 Bank of America, N.A. 2 Year 5.306% 3 Month LIBOR N/A June 2009 15,000,000 61,649 Total Swaps and Counterparty * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. § Denotes investments purchased on a when-issued or delayed delivery basis. ± Designated as cover for long settling trades.  At July 31, 2007, $1,006,442 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $86,652,880 and $36,793,665 of investments were earmarked as collateral to cover open financial futures and swap contracts, respectively. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: TIPS  Treasury Inflation Protected Security Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: Gross unrealized appreciation $256,609 Gross unrealized depreciation (1,919,767) Net unrealized appreciation (depreciation) ($1,663,158) Cost for federal income tax purposes $420,017,981 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 143 Money Market Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Certificates of Deposit (0.8%) Rate (+) Date Value $6,850,000 Depfa Bank plc NY 5.330% 8/20/2007 $6,850,000 5,500,000 Deutsche Bank AG 5.410 6/9/2008 5,500,000 Total Certificates of Deposit Principal Interest Maturity Amount Commercial Paper (71.8%) Rate (+) Date Value Asset-Backed Commercial Paper (5.8%) $20,600,000 Axon Financial Funding, LLC 5.295% 9/13/2007 $20,469,714 17,185,000 Axon Financial Funding, LLC 5.270 10/22/2007 16,978,713 3,440,000 GOVCO, Inc. 5.220 12/20/2007 3,369,669 37,865,000 Tempus Fund, LLC 5.290 9/12/2007 37,631,308 9,645,000 Tempus Fund, LLC 5.295 9/24/2007 9,568,395 Total Asset-Backed Commercial Paper Banking  Domestic (5.1%) 10,870,000 Bank of America Corporation 5.270 10/2/2007 10,771,343 3,400,000 Bank of America Corporation 5.260 10/10/2007 3,365,226 7,274,000 Bank of America Corporation 5.240 11/16/2007 7,160,711 1,540,000 Bank of America Corporation 5.250 11/20/2007 1,515,071 16,679,000 Barclays Bank plc 5.205 10/29/2007 16,464,376 2,602,000 River Fuel Company No. 2, Inc. 5.290 10/31/2007 2,567,206 4,790,000 Societe Generale NA 5.155 8/13/2007 4,781,769 1,485,000 Societe Generale NA 5.280 11/13/2007 1,462,349 1,800,000 Societe Generale NA 5.250 11/26/2007 1,769,288 14,532,000 UBS Finance Corporation 5.180 8/15/2007 14,502,726 13,780,000 UBS Finance Corporation 5.210 8/30/2007 13,722,166 Total Banking  Domestic Banking  Foreign (1.3%) 6,860,000 Bank of Ireland 5.260 8/17/2007 6,843,963 10,290,000 Bank of Ireland 5.180 8/28/2007 10,250,024 1,870,000 Royal Bank of Scotland 5.250 11/16/2007 1,840,820 Total Banking  Foreign Basic Industry (0.3%) 4,720,000 BASF AG 5.205 12/28/2007 4,618,317 Total Basic Industry Consumer Cyclical (1.4%) 20,640,000 Wal-Mart Funding Corporation 5.250 8/22/2007 20,576,790 Total Consumer Cyclical The accompanying Notes to Schedule of Investments are an integral part of this schedule. 144 Money Market Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Commercial Paper (71.8%) Rate (+) Date Value Consumer Non-Cyclical (2.0%) $17,050,000 Catholic Health Initiatives 5.330% 10/10/2007 $17,050,000 11,700,000 Catholic Health Initiatives 5.310 8/9/2007 11,700,000 2,070,000 Nestle Capital Corporation 5.225 8/10/2007 2,067,297 Total Consumer Non-Cyclical Education (10.2%) 15,609,000 Duke University 5.290 10/4/2007 15,462,206 17,000,000 Duke University 5.290 10/5/2007 16,837,626 4,894,000 Harvard University 5.400 8/1/2007 4,894,000 31,415,000 Northwestern University 5.280 8/8/2007 31,382,747 16,700,000 Northwestern University 5.290 10/10/2007 16,528,222 4,619,000 Northwestern University 5.260 12/5/2007 4,533,964 3,450,000 Northwestern University 5.300 12/7/2007 3,384,987 10,700,000 University of Washington 5.340 8/15/2007 10,700,000 20,570,000 Yale University 5.280 8/3/2007 20,563,966 27,475,000 Yale University 5.280 8/8/2007 27,446,793 3,500,000 Yale University 5.290 10/10/2007 3,463,999 Total Education Finance (36.8%) 20,620,000 BTM Capital Corporation 5.290 9/20/2007 20,468,500 20,450,000 BTM Capital Corporation 5.290 10/5/2007 20,254,674 5,300,000 BTM Capital Corporation 5.275 10/9/2007 5,246,415 22,600,000 BTM Capital Corporation 5.270 10/25/2007 22,318,787 9,700,000 Charta, LLC 5.310 9/26/2007 9,619,878 20,340,000 Charta, LLC 5.260 10/11/2007 20,128,995 9,426,000 Cooperative Association of Tractor Dealers, Inc. 5.300 8/14/2007 9,407,960 4,104,000 Cooperative Association of Tractor Dealers, Inc. 5.310 8/21/2007 4,091,893 3,061,000 Cooperative Association of Tractor Dealers, Inc. 5.300 8/24/2007 3,050,635 8,040,000 Cooperative Association of Tractor Dealers, Inc. 5.316 8/28/2007 8,007,946 5,331,000 Cooperative Association of Tractor Dealers, Inc. 5.290 9/26/2007 5,287,132 2,700,000 Cooperative Association of Tractor Dealers, Inc. 5.330 9/28/2007 2,676,814 2,046,000 Cooperative Association of Tractor Dealers, Inc. 5.270 11/16/2007 2,013,952 1,053,000 Cooperative Association of Tractor Dealers, Inc. 5.280 11/21/2007 1,035,703 1,931,000 Cooperative Association of Tractor Dealers, Inc. 5.300 11/26/2007 1,897,739 20,260,000 Corporate Receivables Corporation 5.300 9/7/2007 20,149,639 13,730,000 Corporate Receivables Corporation 5.270 9/25/2007 13,619,454 15,140,000 ED&F Man Treasury Management plc 5.270 10/10/2007 14,984,857 2,612,000 Fountain Square Commercial Funding 5.240 8/7/2007 2,609,719 6,350,000 Fountain Square Commercial Funding 5.250 10/19/2007 6,276,843 3,170,000 Fountain Square Commercial Funding 5.270 10/30/2007 3,128,235 17,780,000 Galaxy Funding, Inc. 5.240 8/28/2007 17,710,125 8,685,000 General Electric Capital Corporation 5.200 8/13/2007 8,669,946 1,455,000 General Electric Capital Corporation 5.230 12/18/2007 1,425,618 13,800,000 Grampian Funding, LLC 5.185 11/19/2007 13,581,366 16,885,000 Greyhawk Funding, LLC 5.275 9/27/2007 16,743,975 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 145 Money Market Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Commercial Paper (71.8%) Rate (+) Date Value Finance  continued $20,500,000 Greyhawk Funding, LLC 5.285% 10/2/2007 $20,313,410 6,900,000 HSBC Finance Corporation 5.000 8/31/2007 6,871,249 20,600,000 Liberty Harbour II CDO, LLC 5.270 8/20/2007 20,542,703 20,650,000 Liberty Harbour II CDO, LLC 5.260 8/21/2007 20,589,656 13,700,000 NATC California, LLC 5.260 10/11/2007 13,557,878 2,931,000 Nieuw Amsterdam Receivables Corporation 5.250 8/21/2007 2,922,451 6,130,000 Nieuw Amsterdam Receivables Corporation 5.250 8/28/2007 6,105,863 12,486,000 North Sea Funding, LLC 5.210 8/22/2007 12,448,053 4,883,000 North Sea Funding, LLC 5.265 9/20/2007 4,847,293 9,468,000 North Sea Funding, LLC 5.260 10/15/2007 9,364,246 15,420,000 North Sea Funding, LLC 5.260 10/22/2007 15,235,251 14,419,000 North Sea Funding, LLC 5.270 10/31/2007 14,226,919 3,485,000 North Sea Funding, LLC 5.250 11/15/2007 3,431,128 1,500,000 Paradigm Funding, LLC 5.180 8/13/2007 1,497,409 15,690,000 Park Avenue Receivables Corporation 5.400 8/1/2007 15,690,000 1,224,000 Park Avenue Receivables Corporation 5.330 10/15/2007 1,210,408 8,765,000 Surrey Funding Corporation 5.270 9/25/2007 8,694,430 17,125,000 Tempo Finance Corporation 5.240 8/13/2007 17,095,088 13,740,000 Tempo Finance Corporation 5.250 8/20/2007 13,701,929 8,540,000 Tempo Finance Corporation 5.260 9/4/2007 8,497,575 15,890,000 Thames Asset Global Securitization, Inc. 5.230 8/28/2007 15,827,671 16,990,000 Thames Asset Global Securitization, Inc. 5.250 11/14/2007 16,729,841 8,794,000 Three Pillars, Inc. 5.370 8/1/2007 8,794,000 3,687,000 Three Pillars, Inc. 5.300 10/16/2007 3,645,747 1,000,000 Victory Receivables Corporation 5.300 8/21/2007 997,056 20,385,000 Victory Receivables Corporation 5.270 10/17/2007 20,155,221 3,000,000 Windmill Funding Corporation 5.330 8/29/2007 2,987,563 19,000,000 Yorktown Capital, LLC 5.270 10/29/2007 18,752,456 Total Finance Insurance (7.0%) 20,500,000 Aquinas Funding, LLC 5.300 8/28/2007 20,418,513 6,860,000 Aquinas Funding, LLC 5.250 8/30/2007 6,830,988 20,235,000 Curzon Funding, LLC 5.270 11/6/2007 19,947,669 4,810,000 Curzon Funding, LLC 5.190 11/9/2007 4,740,656 20,510,000 Nyala Funding, LLC 5.200 8/15/2007 20,468,525 20,385,000 Nyala Funding, LLC 5.265 10/15/2007 20,161,402 13,715,000 Nyala Funding, LLC 5.183 11/15/2007 13,505,715 Total Insurance The accompanying Notes to Schedule of Investments are an integral part of this schedule. 146 Money Market Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Commercial Paper (71.8%) Rate (+) Date Value U.S. Municipal (1.9%) $13,500,000 Alaska Housing Finance Corporation 5.280% 8/2/2007 $13,498,020 8,600,000 Alaska Housing Finance Corporation 5.290 8/30/2007 8,563,352 6,860,000 State of Michigan Industry Regional Authority General Obligation Bonds 5.410 10/4/2007 6,860,000 Total U.S. Municipal Total Commercial Paper Interest Maturity Shares Other (<0.1%) Rate (+) Date Value 8,000 Barclays Prime Money Market Fund 5.280% N/A $8,000 Total Other Principal Interest Maturity Amount Variable Rate Notes (27.7%)  Rate (+) Date Value Banking  Domestic (6.6%) $9,250,000 Bank of New York Company, Inc. 5.320% 8/10/2007 $9,250,000 7,400,000 Bank of New York Company, Inc. 5.380 8/27/2007 7,400,942 18,500,000 Fifth Third Bancorp 5.320 8/23/2007 18,500,000 8,830,000 HSBC USA, Inc. 5.320 8/15/2007 8,830,000 13,690,000 Rabobank Nederland NV/NY 5.320 8/15/2007 13,690,000 9,300,000 Royal Bank of Canada NY 5.310 9/4/2007 9,300,000 13,800,000 Svenska Handelsbanken AB 5.290 8/21/2007 13,800,000 19,225,000 Wells Fargo & Company 5.330 8/15/2007 19,225,000 Total Banking  Domestic Banking  Foreign (6.5%) 9,600,000 Bank of Ireland 5.320 8/20/2007 9,600,000 17,190,000 BNP Paribas SA 5.326 8/7/2007 17,190,000 10,950,000 BNP Paribas SA 5.310 8/27/2007 10,950,000 9,000,000 DNB NOR ASA 5.310 8/28/2007 9,000,000 20,480,000 HBOS Treasury Services plc 5.290 8/7/2007 20,480,000 6,860,000 Royal Bank of Canada 5.290 8/6/2007 6,860,000 11,500,000 Royal Bank of Scotland plc 5.330 8/21/2007 11,500,000 13,680,000 Svenska Handelsbanken AB 5.290 8/13/2007 13,680,000 Total Banking  Foreign Basic Industry (1.4%) 20,620,000 BASF Finance Europe NV 5.350 10/22/2007 20,620,000 Total Basic Industry The accompanying Notes to Schedule of Investments are an integral part of this schedule. 147 Money Market Fund Schedule of Investments as of July 31, 2007 (unaudited) Principal Interest Maturity Amount Variable Rate Notes (27.7%)  Rate (+) Date Value Brokerage (2.3%) $19,000,000 Goldman Sachs Group, Inc. 5.360% 10/25/2007 $19,000,000 6,000,000 Lehman Brothers Holdings, Inc. 5.390 10/3/2007 5,997,162 10,000,000 Merrill Lynch & Company, Inc. 5.300 8/24/2007 10,000,000 Total Brokerage Consumer Cyclical (0.9%) 13,760,000 American Honda Finance Corporation 5.330 9/11/2007 13,760,000 Total Consumer Cyclical Finance (5.6%) 6,370,000 Kordsa, Inc. 5.350 8/9/2007 6,370,000 19,100,000 Merrill Lynch & Company, Inc. 5.340 11/22/2007 19,100,000 24,500,000 Union Hamilton Special Funding, LLC 5.360 9/21/2007 24,500,000 34,280,000 Union Hamilton Special Funding, LLC 5.360 9/28/2007 34,280,000 Total Finance Insurance (3.9%) 19,325,000 Allstate Life Global Funding II 5.390 8/8/2007 19,325,000 19,225,000 Allstate Life Global Funding II 5.360 8/15/2007 19,225,000 20,560,000 ING Verzekeringen NV 5.290 8/6/2007 20,560,000 Total Insurance U.S. Municipal (0.5%) 8,000,000 Illinois Student Assistance Commission Student Loan Revenue Bonds 5.330 8/1/2007 8,000,000 Total U.S. Municipal Total Variable Rate Notes Total Investments (at amortized cost) 100.3% Other Assets and Liabilities, Net (0.3%) Total Net Assets 100.0% + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. Cost for federal income tax purposes: $1,522,730,989 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 148 T HRIVENT M UTUAL F UNDS N OTES TO S CHEDULE OF I
